Exhibit 10.1

 

EXECUTION VERSION

 

Published CUSIP Number: 34988HAD9
Revolving Credit CUSIP Number: 34988HAE7

Term Loan CUSIP Number: 34988HAF4

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of January 29, 2018

 

by and among

 

FOSSIL GROUP, INC.,
as US Borrower,

 

FOSSIL GROUP EUROPE GMBH

and certain other Foreign Subsidiaries of US Borrower

from time to time parties hereto as Non-US Borrowers,

 

THE LENDERS REFERRED TO HEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as an Issuing Lender,

 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

COMPASS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

Section 1.1

Definitions

1

Section 1.2

Other Definitions and Provisions

51

Section 1.3

Accounting Terms

51

Section 1.4

UCC Terms; Australian PPSA Terms

52

Section 1.5

Interpretation Clause (Québec)

52

Section 1.6

Rounding

53

Section 1.7

References to Agreement and Laws

53

Section 1.8

Times of Day

53

Section 1.9

Letter of Credit Amounts

53

Section 1.10

Covenant Compliance Generally

54

Section 1.11

Exchange Rates; Currency Equivalents

54

Section 1.12

Change of Currency

54

 

 

ARTICLE II REVOLVING CREDIT FACILITY

55

 

 

Section 2.1

Revolving Credit Loans

55

Section 2.2

[Reserved]

56

Section 2.3

Procedure for Advances of Revolving Credit Loans

56

Section 2.4

Repayment and Prepayment of Revolving Credit Loans

57

Section 2.5

Permanent Reduction of the Revolving Credit Commitment

58

Section 2.6

Termination of Revolving Credit Facility

59

Section 2.7

Non-US Revolving Credit Loans

59

 

 

ARTICLE III LETTER OF CREDIT FACILITY

59

 

 

Section 3.1

L/C Commitment

59

Section 3.2

Procedure for Issuance of Letters of Credit

60

Section 3.3

Commissions and Other Charges

60

Section 3.4

L/C Participations

61

Section 3.5

Reimbursement Obligation of the US Borrower

62

Section 3.6

Obligations Absolute

62

Section 3.7

Effect of Letter of Credit Application

63

Section 3.8

Resignation of Issuing Lenders

63

Section 3.9

Reporting of Letter of Credit Information

63

Section 3.10

Guaranty by the US Borrower of Reimbursement Obligations under Existing Letters
of Credit

64

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE IV TERM LOAN FACILITY

64

 

 

Section 4.1

Initial Term Loan

64

Section 4.2

Procedure for Making of Initial Term Loan

64

Section 4.3

Repayment of Initial Term Loan

64

Section 4.4

Prepayments of Term Loans

64

 

 

ARTICLE V GENERAL LOAN PROVISIONS

67

 

 

Section 5.1

Interest

67

Section 5.2

Notice and Manner of Conversion or Continuation of Loans

71

Section 5.3

Fees

72

Section 5.4

Manner of Payment

73

Section 5.5

Evidence of Indebtedness

74

Section 5.6

Adjustments

74

Section 5.7

Obligations of Lenders

75

Section 5.8

Changed Circumstances

76

Section 5.9

Indemnity

78

Section 5.10

Increased Costs

78

Section 5.11

Taxes

80

Section 5.12

Mitigation Obligations; Replacement of Lenders

83

Section 5.13

Selection of Lending Office

84

Section 5.14

Cash Collateral

85

Section 5.15

Non-US Borrowers

85

Section 5.16

Designated Lenders

86

 

 

ARTICLE VI CONDITIONS OF CLOSING AND BORROWING

86

 

 

Section 6.1

Conditions to Closing and Initial Extensions of Credit

86

Section 6.2

Conditions to All Extensions of Credit

91

 

 

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

92

 

 

Section 7.1

Organization; Power; Qualification

92

Section 7.2

Subsidiaries and Capitalization; Domestic Subsidiaries and First-Tier Foreign
Subsidiaries

92

Section 7.3

Authorization Enforceability

93

Section 7.4

Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.

93

Section 7.5

Compliance with Law; Governmental Approvals

93

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 7.6

Tax Returns and Payments

94

Section 7.7

Intellectual Property Matters

94

Section 7.8

Environmental Matters

94

Section 7.9

Employee Benefit Matters

95

Section 7.10

Margin Stock

96

Section 7.11

Government Regulation

97

Section 7.12

Material Contracts

97

Section 7.13

Employee Relations

97

Section 7.14

Credit Card Arrangements

97

Section 7.15

Financial Statements

97

Section 7.16

No Material Adverse Change

97

Section 7.17

Solvency

97

Section 7.18

Titles to Properties

97

Section 7.19

Litigation

98

Section 7.20

Absence of Defaults

98

Section 7.21

Senior Indebtedness Status

98

Section 7.22

Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions

98

Section 7.23

Investment Bankers’ and Similar Fees

98

Section 7.24

Disclosure

98

Section 7.25

Eligible Accounts

99

Section 7.26

Eligible Inventory

99

Section 7.27

Location of Inventory

99

Section 7.28

Inventory Records

99

Section 7.29

Representations as to Non-US Borrowers

99

Section 7.30

Compliance with Swiss Non-Bank Rules

100

Section 7.31

Flood Hazard Insurance

100

 

 

ARTICLE VIII FINANCIAL INFORMATION AND NOTICES

101

 

 

Section 8.1

Financial Statements and Projections

101

Section 8.2

Officer’s Compliance Certificate

102

Section 8.3

Borrowing Base Certificate

102

Section 8.4

Agings

102

Section 8.5

Collateral Reports and Reconciliation Reports

102

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 8.6

Other Reports

102

Section 8.7

Notice of Litigation and Other Matters

103

Section 8.8

Accuracy of Information

105

 

 

ARTICLE IX AFFIRMATIVE COVENANTS

105

 

 

Section 9.1

Preservation of Corporate Existence and Related Matters

106

Section 9.2

Maintenance of Property and Licenses

106

Section 9.3

Insurance

106

Section 9.4

Accounting Methods and Financial Records

106

Section 9.5

Payment of Taxes and Other Obligations

107

Section 9.6

Compliance With Laws and Approvals

107

Section 9.7

Environmental Laws

107

Section 9.8

Compliance with ERISA

107

Section 9.9

Compliance with Agreements

108

Section 9.10

Visits and Inspections; Lender Meetings

108

Section 9.11

Covenant to Guaranty and Provide Security

108

Section 9.12

Use of Proceeds

111

Section 9.13

Further Assurances

112

Section 9.14

Non-Consolidation

112

Section 9.15

Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions

112

Section 9.16

Location of Inventory

112

Section 9.17

Deposit Accounts and Securities Accounts

112

Section 9.18

Compliance with Swiss Non-Bank Rules

113

Section 9.19

Post-Closing Matters

113

 

 

ARTICLE X FINANCIAL COVENANTS

113

 

 

Section 10.1

Consolidated Total Leverage Ratio

113

Section 10.2

Consolidated Fixed Charge Coverage Ratio

114

Section 10.3

Minimum Consolidated EBITDA

114

Section 10.4

Minimum Liquidity

114

Section 10.5

Capital Expenditures

114

 

 

ARTICLE XI NEGATIVE COVENANTS

114

 

 

Section 11.1

Limitations on Indebtedness

114

Section 11.2

Limitations on Liens

116

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 11.3

Limitations on Investments

119

Section 11.4

Limitations on Fundamental Changes

120

Section 11.5

Limitations on Asset Dispositions

121

Section 11.6

Limitations on Restricted Payments

122

Section 11.7

Transactions with Affiliates

123

Section 11.8

Certain Accounting Changes; Organizational Documents

124

Section 11.9

Limitation on Payments and Modifications of Junior Indebtedness

124

Section 11.10

No Further Negative Pledges; Restrictive Agreements

124

Section 11.11

Nature of Business

125

Section 11.12

Amendments of Other Documents

125

Section 11.13

Sale Leasebacks

125

Section 11.14

Domestic Subsidiaries

126

Section 11.15

Inventory with Bailees

126

Section 11.16

Credit Card Agreements

126

 

 

ARTICLE XII DEFAULT AND REMEDIES

126

 

 

Section 12.1

Events of Default

126

Section 12.2

Remedies

128

Section 12.3

Rights and Remedies Cumulative; Non-Waiver; etc.

129

Section 12.4

Crediting of Payments and Proceeds

130

Section 12.5

Administrative Agent May File Proofs of Claim

132

Section 12.6

Credit Bidding

133

 

 

ARTICLE XIII THE ADMINISTRATIVE AGENT

133

 

 

Section 13.1

Appointment and Authority

133

Section 13.2

Rights as a Lender

135

Section 13.3

Exculpatory Provisions

135

Section 13.4

Reliance by the Administrative Agent

136

Section 13.5

Delegation of Duties

136

Section 13.6

Resignation of Administrative Agent

136

Section 13.7

Non-Reliance on Administrative Agent and Other Lenders

137

Section 13.8

No Other Duties, etc.

138

Section 13.9

Collateral and Guaranty Matters

138

Section 13.10

Release of Liens and Guarantees of Subsidiaries

138

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 13.11

Specified Obligations

139

 

 

ARTICLE XIV MISCELLANEOUS

139

 

 

Section 14.1

Notices

139

Section 14.2

Amendments, Waivers and Consents

141

Section 14.3

Expenses; Indemnity

143

Section 14.4

Right of Set Off

145

Section 14.5

Governing Law; Jurisdiction, Etc.

146

Section 14.6

Waiver of Jury Trial

146

Section 14.7

Reversal of Payments

147

Section 14.8

Injunctive Relief; Punitive Damages

147

Section 14.9

Successors and Assigns; Participations

147

Section 14.10

Confidentiality

151

Section 14.11

Performance of Duties

152

Section 14.12

All Powers Coupled with Interest

152

Section 14.13

Survival

152

Section 14.14

Titles and Captions

152

Section 14.15

Severability of Provisions

153

Section 14.16

Counterparts; Integration; Effectiveness; Electronic Execution

153

Section 14.17

Term of Agreement

153

Section 14.18

USA Patriot Act

153

Section 14.19

Independent Effect of Covenants

154

Section 14.20

Inconsistencies with Other Documents

154

Section 14.21

Defaulting Lenders

154

Section 14.22

Amendment and Restatement; No Novation

156

Section 14.23

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

156

Section 14.24

Anti-Money Laundering Legislation

157

Section 14.25

Maximum Amount

157

Section 14.26

Judgment Currency

158

Section 14.27

EU and German Law Compliance

158

 

vi

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

Exhibit A-1

-

Form of Revolving Credit Note

Exhibit A-2

-

Form of Non-US Revolving Credit Note

Exhibit A-3

-

Form of Term Loan Note

Exhibit B

-

Form of Notice of Borrowing

Exhibit C

-

Form of Notice of Account Designation

Exhibit D

-

Form of Notice of Prepayment

Exhibit E

-

Form of Notice of Conversion/Continuation

Exhibit F

-

Form of Officer’s Compliance Certificate

Exhibit G

-

Form of Assignment and Assumption

Exhibit H

-

Form of Subsidiary Guaranty Agreement

Exhibit I

-

Form of Collateral Agreement

Exhibit J

-

Form of Joinder Agreement

Exhibit K-1

-

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)

Exhibit K-2

-

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)

Exhibit K-3

-

Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit K-4

-

Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)

Exhibit L

-

Form of Notice of Non-US Borrower

Exhibit M

-

Form of Borrowing Base Certificate

Exhibit N

-

Form of Credit Card Notification

Exhibit O

 

Form of 13-Week Operating Budget and Cash Flow Forecast

 

 

 

SCHEDULES

 

 

Schedule 1.1A

-

Existing Letters of Credit

Schedule 1.1B

-

Equity Investors

Schedule 1.1C

-

Revolving Credit Commitments

Schedule 1.1D

-

Term Loan Commitments

Schedule 1.1E

-

Other Non-US Borrowers

Schedule 7.1

-

Jurisdictions of Organization and Qualification

Schedule 7.2A

-

Subsidiaries and Capitalization

Schedule 7.2B

-

First-Tier Foreign Subsidiaries

Schedule 7.9

-

ERISA Plans

Schedule 7.12

-

Material Contracts

Schedule 7.13

-

Labor and Collective Bargaining Agreements

Schedule 7.14

-

Credit Card Arrangements

Schedule 7.18

-

Real Property

Schedule 7.27

-

Locations of Inventory

Schedule 7.29

-

Taxes, Levies, Imposts, Etc.

Schedule 8.5

-

Collateral Reports and Reconciliation Reports

Schedule 9.19

-

Post-Closing Matters

Schedule 11.1

-

Indebtedness and Guaranty Obligations

Schedule 11.2

-

Existing Liens

Schedule 11.3

-

Existing Loans, Advances and Investments

Schedule 11.7

-

Transactions with Affiliates

 

vii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 29, 2018, by
and among FOSSIL GROUP, INC., a Delaware corporation (the “US Borrower”), FOSSIL
GROUP EUROPE GMBH, a limited liability company organized under the law of
Switzerland (“Fossil Group Europe”) and certain other Foreign Subsidiaries of US
Borrower listed on Schedule 1.1E joined from time to time as a Borrower pursuant
to Section 5.15(a) (collectively, the “Non-US Borrowers” and each a “Non-US
Borrower”, together with the US Borrower, collectively, the “Borrowers”), the
lenders who are party to this Agreement and the lenders who may become a party
to this Agreement pursuant to the terms hereof (collectively with the lenders
party hereto, the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as the Administrative Agent for the Lenders.

 

STATEMENT OF PURPOSE

 

The US Borrower, the lenders party thereto and the Administrative Agent have
entered into that certain Amended and Restated Credit Agreement dated as of
March 9, 2015 (as amended, restated, supplemented or otherwise modified prior to
the date hereof, the “Existing Credit Agreement”), which amended and restated
that certain Credit Agreement dated as of May 17, 2013 (as amended, restated,
supplemented or otherwise modified prior to March 9, 2015).

 

The US Borrower has requested, and, subject to the terms and conditions hereof,
the Administrative Agent and the Lenders have agreed, to amend and restate the
Existing Credit Agreement in its entirety and extend certain credit facilities
to the Borrowers on the terms and conditions of this Agreement.

 

The parties hereto intend that this Agreement and the Loan Documents executed in
connection herewith not effect a novation of the obligations of the US Borrower
under the Existing Credit Agreement but merely a restatement, and where
applicable, an amendment to the terms governing said obligations.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                  Definitions.  The following terms when used in this
Agreement shall have the meanings assigned to them below:

 

“Acceptable Appraisal” means, with respect to an appraisal of Inventory, the
most recent appraisal of such property received by the Administrative Agent
(a) from an appraisal company satisfactory to the Administrative Agent, (b) the
scope and methodology (including, to the extent relevant, any sampling procedure
employed by such appraisal company) of which are satisfactory to the
Administrative Agent, and (c) the results of which are satisfactory to the
Administrative Agent, in each case, in the Administrative Agent’s Permitted
Discretion.

 

“Account” means an account (as that term is defined in the UCC).

 

“Account Control Agreement” means with respect to any Deposit Account or
Securities Account of a Credit Party (a) a “springing” control agreement,
executed and delivered by such Credit Party, Administrative Agent, and the
applicable Securities Intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account) or (b) for such accounts not located in
the United States, an

 

1

--------------------------------------------------------------------------------


 

analogous document used for equivalent purposes under comparable law of such
jurisdiction, in each case, in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

“Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

 

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 13.6.

 

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 14.1(c).

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of the US Borrower) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries.  The term “control” means (a) the
power to vote ten percent (10%) or more of the securities or other equity
interests of a Person having ordinary voting power, or (b) the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.  The terms “controlling” and “controlled”
have meanings correlative thereto.

 

“Aggregate Borrowing Base” means the sum of the respective Borrowing Bases for
each of the Borrowers.

 

“Aggregate Revolving Credit Commitments” means the aggregate Revolving Credit
Commitments of all Revolving Credit Lenders.

 

“Agreement” means this Second Amended and Restated Credit Agreement.

 

“Agreement Currency” has the meaning assigned thereto in Section 14.26.

 

“Alternative Currency” means each of the following currencies: Australian
Dollar, Canadian Dollar, Euro, Hong Kong Dollar, and Sterling; and each such
Alternative Currency specified herein to remain in effect as such until notice
is given by any Lender or Administrative Agent that such currency is no longer
available as an Alternative Currency or is no longer an Eligible Currency.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means, as applicable,  an amount equal to
(a) sixty percent (60%) of the Aggregate Revolving Credit Commitments for all
Alternative Currencies and (b) the following as to each Alternative Currency:
(i) with respect to Euros, the Alternative Currency Equivalent of $195,000,000,
(ii) with respect to Sterling, the Alternative Currency Equivalent of
$30,000,000, (iii)

 

2

--------------------------------------------------------------------------------


 

with respect to Hong Kong Dollars, the Alternative Currency Equivalent of
$51,000,000, (iv) with respect to Canadian Dollars, the Alternative Currency
Equivalent of $20,000,000 or (v) with respect to Australian Dollars, the
Alternative Currency Equivalent of $20,000,000, as the case may be. The
Alternative Currency Sublimit is part of, and not in addition to, the Aggregate
Revolving Credit Commitments.

 

“AML Legislation” has the meaning assigned thereto in Section 14.24.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
in which any Credit Party or its Subsidiaries is located or doing business from
time to time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977 and the
rules and regulations thereunder and the U.K. Bribery Act of 2010 and the
rules and regulations thereunder.

 

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules in any jurisdictions
where any Credit Party, its Subsidiaries or Affiliates is located or doing
business related to terrorism financing or money laundering, any predicate crime
to money laundering, or any financial record keeping and reporting requirements
related including any applicable provision of the Act and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, regulations, permits, licenses and orders of courts
or Governmental Authorities and all orders and decrees of all courts and
arbitrators.

 

“Applicable Margin” means, as of any date of determination, (a) with respect to
Base Rate Loans, LIBOR Rate Loans or Daily LIBOR Rate Loans, as applicable,
which are Revolving Credit Loans, the applicable percentage per annum set forth
in the following table that corresponds to the Average Excess Availability of
the Borrowers for the most recently completed calendar quarter as determined by
the Administrative Agent in its Permitted Discretion; provided that the
Applicable Margin at each level shall automatically increase by one percent
(1.00%) per annum on each anniversary of the Closing Date and provided further
that for the period from the Closing Date through and including March 31, 2018,
the Applicable Margin with respect to Revolving Credit Loans shall be set at the
margin in the row styled “Level II”:

 

Level

 

Average Excess Availability

 

Applicable Margin 
for Base Rate Loans 
which are Revolving 
Credit Loans

 

Applicable Margin 
for LIBOR Rate 
Loans and Daily 
LIBOR Rate 
Loans which are 
Revolving Credit 
Loans

 

I

 

> 75% of the Line Cap

 

1.50

%

4.00

%

II

 

< 75% and > 25% of the Line Cap

 

2.50

%

4.50

%

III

 

< 25% of the Line Cap

 

3.00

%

5.00

%

 

3

--------------------------------------------------------------------------------


 

and (b) with respect to Base Rate Loans or LIBOR Rate Loans which are Term Loans
the applicable percentage per annum set forth in the following table that
corresponds to the following periods:

 

Period

 

Applicable Margin for
 Base Rate Loans 
which are Term Loans

 

Applicable Margin 
for LIBOR Rate 
Loans which are 
Term Loans

 

Closing Date to but not including the first anniversary of the Closing Date

 

5.50

%

7.00

%

First anniversary of the Closing Date to but not including the second
anniversary of the Closing Date

 

6.50

%

8.00

%

Second anniversary of the Closing Date and thereafter

 

7.50

%

9.00

%

 

The Applicable Margin for Revolving Credit Loans shall be re-determined as of
the first day of each calendar quarter by Administrative Agent.

 

“Applicable Non-US Borrower Documents” means with respect to each Non-US
Borrower, this Agreement and the other Loan Documents to which such Non-US
Borrower is a party.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or an
Issuing Lender, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Wells Fargo Securities, LLC, in its capacity as “left-side”
lead arranger and joint bookrunner, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and JPMorgan Chase Bank, N.A., in their respective capacities as
joint lead arrangers and joint bookrunners, and their successors.

 

“Asset Disposition” means the disposition (including any series of related
dispositions) of any assets (including, without limitation, any Capital Stock
owned) of any Credit Party or any Subsidiary thereof, whether by sale, lease,
transfer or otherwise, having a fair market value (including an aggregate fair
market value) of $1,000,000 or more.  The term “Asset Disposition” shall not
include any Equity Issuance.  For the avoidance of doubt, none of (a) the sale
of any Permitted Convertible Indebtedness by the US Borrower, (b) the sale of
any Permitted Warrant Transaction by the US Borrower nor (c) the performance by
the US Borrower of its obligations under any Permitted Convertible Indebtedness
or any Permitted Warrant Transaction, shall constitute an Asset Disposition.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 14.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

 

“Australia” means the Commonwealth of Australia.

 

“Australian Dollar” or “AUD” means the lawful currency of the Commonwealth of
Australia.

 

“Australian PPSA” means the Personal Property Securities Act 2009 (Cth) and
includes any regulations thereunder.

 

“Average Excess Availability” means, with respect to any period, the sum of the
aggregate amount of Excess Availability for each day in such period (as
calculated by the Administrative Agent as of the end of each respective day)
divided by the number of days in such period.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the US Borrower under Section 5.8 shall remain in
effect, LIBOR for an Interest Period of one month plus 1.0%; each change in the
Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or LIBOR.

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a). All Base Rate Loans are only available to
the US Borrower and Fossil Group Europe and Loans denominated in Dollars.

 

“BBSY Bid” means, for any interest rate calculation with respect to a LIBOR Rate
Loan denominated in Australian Dollars:

 

(a)           the applicable Screen Rate of the Specified Time for Australian
Dollars and for a period equal in length to the Interest Period of that Loan; or

 

(b)           as otherwise determined pursuant to clause (i) of  Section 5.1(h),

 

and if, in either case, that rate is less than zero, BBSY Bid shall be deemed to
be zero.

 

“BMG Agreement” means that certain Cash Pooling Agreement dated June 27, 2007 by
and among US Borrower, as guarantor, Bank Mendes Gans N.V., and each of the
Foreign Subsidiaries of US Borrower party thereto, as the same may be amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time.

 

5

--------------------------------------------------------------------------------


 

“Borrowers” has the meaning assigned thereto in the introductory paragraph
hereto.

 

“Borrower Materials” has the meaning assigned thereto in Section 8.7.

 

“Borrowing Base” means, as of any date of determination, the result (without
duplication) of:

 

(a)           with respect to the US Borrower,

 

(i)            85.0% of the amount of Eligible US Accounts plus 90.0% of the
amount of Eligible US Credit Card Receivables, less the amount, if any, of the
Dilution Reserve, plus

 

(ii)           the lesser of

 

(A)          the product of 65.0% multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of Eligible US Finished Goods Inventory at such time, and

 

(B)          the product of 85.0% multiplied by the Net Recovery Percentage
identified in the most recent Acceptable Appraisal of Inventory, multiplied by
the value (calculated at the lower of cost or market on a basis consistent with
Borrowers’ historical accounting practices) of Eligible US Finished Goods
Inventory (such determination may be made as to different categories of Eligible
US Finished Goods Inventory based upon the Net Recovery Percentage applicable to
such categories) at such time, plus

 

(iii)          until the earlier to occur of (x) March 31, 2018 and (y) the date
on which all members of a Qualified Pledged Foreign Subsidiary Group become
Non-US Borrowers (each such earlier date, a “Non-US Borrower Qualification
Date”), and to the extent not included in clause (b) below,

 

(A)            35.0% of the Eligible Foreign Accounts (Non-Pledged) of each
Qualified Pledged Foreign Subsidiary Group, plus

 

(B)            the least of

 

(x)           the product of 35.0% multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of Eligible Foreign Finished Goods Inventory (Non-Pledged)
of each Qualified Pledged Foreign Subsidiary Group at such time,

 

(y)           the product of 35.0% multiplied by the Net Recovery Percentage
identified in the most recent Acceptable Appraisal of Inventory, multiplied by
the value (calculated at the lower of cost or market on a basis consistent with
Borrowers’ historical accounting practices) of Eligible Foreign Finished Goods
Inventory (Non-Pledged) of each Qualified Pledged Foreign Subsidiary Group (such
determination may be made as to different categories of Eligible Foreign
Finished Goods Inventory based upon the Net Recovery Percentage applicable to
such categories) at such time, and

 

(z)           $100,000,000, minus

 

6

--------------------------------------------------------------------------------


 

(C)            all Indebtedness of the type described in clause (a) of the
definition of “Indebtedness” of each Qualified Pledged Foreign Subsidiary Group
(excluding such Indebtedness in any Cash Pools); minus

 

(iv)          the aggregate amount of Reserves, if any, established by the
Administrative Agent from time to time under Section 2.1(b) of this Agreement in
its Permitted Discretion; and

 

(b)           with respect to each Non-US Borrower,

 

(i)            85.0% of the amount of Eligible Foreign Accounts of such Non-US
Borrower, less the amount, if any, of the Dilution Reserve, plus

 

(ii)           the least of

 

(A)          the product of 65.0% multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of Eligible Foreign Finished Goods Inventory of such
Non-US Borrower at such time,

 

(B)          the product of 85.0% multiplied by the Net Recovery Percentage
identified in the most recent Acceptable Appraisal of Inventory, multiplied by
the value (calculated at the lower of cost or market on a basis consistent with
Borrowers’ historical accounting practices) of Eligible Foreign Finished Goods
Inventory of such Non-US Borrower (such determination may be made as to
different categories of Eligible Foreign Finished Goods Inventory of such Non-US
Borrower based upon the Net Recovery Percentage applicable to such categories)
at such time, and

 

(C)          $185,000,000, minus

 

(iii)          the aggregate amount of Reserves, if any, established by the
Administrative Agent from time to time under Section 2.1(b) of this Agreement in
its Permitted Discretion; and

 

provided, however, that at no time shall the sum of the respective Borrowing
Bases for each of the Non-US Borrowers described in clause (b) and the portion
of the Borrowing Base for the US Borrower described in clause (a)(iii) above
exceed $195,000,000 in the aggregate (with any excess amount being deemed
excluded from clause (b) in order to conform with the foregoing (and not from
clause (a)(iii)) unless and to the extent the US Borrower otherwise notifies the
Administrative Agent in writing or clause (a(iii) is no longer applicable).

 

Notwithstanding the foregoing, not more than sixty percent (60%) of the
Borrowing Base shall be attributable to Eligible Foreign Accounts and Eligible
Foreign Finished Goods Inventory. Furthermore, after giving effect to the
applicable advance rate applied to Eligible Foreign Accounts, (I) not more than
$30,000,000 of the Borrowing Base shall be attributable to Eligible Foreign
Accounts of Fossil Germany; (II) not more than $20,000,000 of the Borrowing Base
made available through the intercompany loan from Fossil Europe to Fossil France
pursuant to the FEFF Intercompany Loan Agreement shall be attributable to
Eligible Foreign Accounts of Fossil France; (III) not more than $20,000,000 of
the Borrowing Base shall be attributable to  Eligible Foreign Accounts of Fossil
UK; (IV) not more than $40,000,000 of the Borrowing Base shall be attributable
to Eligible Foreign Accounts of Fossil Group Europe; (V) not more than
$6,000,000 of the Borrowing Base shall be attributable to

 

7

--------------------------------------------------------------------------------


 

Eligible Foreign Accounts of Fossil Hong Kong; (VI) not more than $10,000,000 of
the Borrowing Base shall be attributable to Eligible Foreign Accounts of Fossil
Asia Pacific; (VII) not more than $10,000,000 of the Borrowing Base shall be
attributable to Eligible Foreign Accounts of Fossil Canada; and (VIII) not more
than $10,000,000 of the Borrowing Base shall be attributable to Eligible Foreign
Accounts of Fossil Australia. Additionally, after giving effect to the
applicable advance rate applied to Eligible Foreign Finished Goods Inventory, 
(I) not more than $20,000,000 of the Borrowing Base shall be attributable to 
Eligible Foreign Finished Goods Inventory of Fossil Germany; (II) not more than
$10,000,000 of the Borrowing Base shall be attributable to Eligible Foreign
Finished Goods Inventory of Fossil UK; (III) not more than $120,000,000 of the
Borrowing Base shall be attributable to Eligible Foreign Finished Goods
Inventory of Fossil Group Europe; (IV) not more than $5,000,000 of the Borrowing
Base shall be attributable to Eligible Foreign Finished Goods Inventory of
Fossil Hong Kong; (V) not more than $30,000,000 of the Borrowing Base shall be
attributable to Eligible Foreign Finished Goods Inventory of Fossil Asia
Pacific; (VI) not more than $10,000,000 of the Borrowing Base shall be
attributable to Eligible Foreign Finished Goods Inventory of Fossil Canada; and
(VII) not more than $10,000,000 of the Borrowing Base shall be attributable to
Eligible Foreign Finished Goods Inventory of Fossil Australia. For the sake of
clarity, the references to “the Borrowing Base” in this paragraph refer to the
portion of the Borrowing Base attributable to the applicable Non-US Borrower or
the applicable Qualified Pledged Foreign Subsidiary Group.

 

For purposes of determining the Borrowing Base applicable to Fossil Europe,
(i) Eligible Foreign Accounts shall be limited to the Eligible Foreign Accounts
of Fossil France, (ii) the Eligible Foreign Accounts of Fossil France shall be
taken into account so long as the FEFF Intercompany Loan Agreement and the FEFF
Security Documents remain duly and validly in place and (iii) all references to
Accounts and Eligible Accounts created or owned by Fossil Europe shall instead
be deemed to be references to Accounts and Eligible Accounts created or owned by
Fossil France. Such determination shall be made in accordance with the terms and
conditions of this Agreement, in particular Section 2.1.

 

“Borrowing Base Certificate” means a certificate in the form of Exhibit M to
this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Applicable Laws of, or are in
fact closed in, the state where the Administrative Agent’s Office with respect
to Obligations denominated in Dollars is located and:

 

(a)         if such day relates to any interest rate settings as to a LIBOR Rate
Loan or a Daily LIBOR Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such LIBOR
Rate Loan or any such Daily LIBOR Rate Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any such LIBOR Rate Loan
or any such Daily LIBOR Rate Loan, means any such day that is also a London
Banking Day;

 

(b)         if such day relates to any interest rate settings as to a LIBOR Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such LIBOR Rate Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such LIBOR Rate
Loan, means a TARGET Day;

 

(c)         if such day relates to any interest rate settings as to a LIBOR Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

 

8

--------------------------------------------------------------------------------


 

(d)         if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a LIBOR Rate
Loan denominated in a currency other than Dollars or Euro, or any other dealings
in any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such LIBOR Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

“Canadian Borrower” means, at any time after it has joined this Agreement as a
Non-US Borrower, Fossil Canada.

 

“Canadian Dollar” or “CAD” means the lawful currency of Canada.

 

“Canadian Pension Plan” means any “registered pension plan” as defined under
Section 248(l) of the ITA or which is registered under Canadian federal or
provincial pension legislation and which is sponsored, maintained, funded,
contributed to or required to be contributed to, or administered for the
Canadian employees or former Canadian employees of any Credit Party or any
Subsidiary thereof.

 

“Capital Asset” means, with respect to the US Borrower and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the US Borrower and its
Subsidiaries.

 

“Capital Expenditures” means, for any period, with respect to the US Borrower
and its Subsidiaries for such period, determined on a Consolidated basis, the
amount of all expenditures by the US Borrower and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
Section 11.5(b) of this Agreement and (b) with respect to the purchase price of
assets that are purchased substantially contemporaneously with the trade-in of
existing assets during such period, the amount that the gross amount of such
purchase price is reduced by the credit granted by the seller of such assets for
the assets being traded in at such time.

 

“Capital Lease” means any lease of any property by the US Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the US
Borrower and its Subsidiaries.

 

“Capital Stock” means (a) in the case of a corporation, capital stock or share
capital, (b) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of capital stock, (c) in the case of a partnership, partnership
interests (whether general or limited), (d) in the case of a limited liability
company, membership interests, (e) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person and (f) any and all warrants,
rights or options to purchase any of the foregoing; provided that Permitted
Convertible Indebtedness or other debt securities that are or by their terms may
be convertible or exchangeable into or for Capital Stock shall not constitute
Capital Stock prior to conversion or exchange thereof.

 

“Cash Collateralize” means, to pledge and deposit with, or deliver to, the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
the Lenders, as collateral for L/C Obligations or obligations of the Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the Administrative Agent and the applicable Issuing Lender shall
agree, in their reasonable discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory

 

9

--------------------------------------------------------------------------------


 

to the Administrative Agent and such Issuing Lender.  “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one year from the date of acquisition thereof, (b) commercial
paper maturing no more than 270 days from the date of creation thereof and
currently having one of the three highest ratings obtainable from either
Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc. (or any successor thereto), or Moody’s Investors Service, Inc.
(or any successor thereto), (c) certificates of deposit maturing no more than
one year from the date of creation thereof issued by commercial banks
incorporated under the laws of the United States or any State thereof, each
having combined capital, surplus and undivided profits of not less than
$500,000,000 and having a rating of “A” or better by a nationally recognized
rating agency; (d) time deposits maturing no more than thirty (30) days from the
date of creation thereof with commercial banks or savings banks or savings and
loan associations each having membership either in the FDIC or the deposits of
which are insured by the FDIC and in amounts not exceeding the maximum amounts
of insurance thereunder, (e) fully collateralized repurchase agreements with a
term of not more than 30 days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria of clause
(c) above, (f) investments in “money market funds” within the meaning of
Rule 2a-7 of the Investment Company Act of 1940, as amended, substantially all
of whose assets are invested in investments of the type described in clauses
(a) through (d) above, and (g) other short-term investments utilized by Foreign
Subsidiaries in accordance with normal investment practices for cash management
in investments of a type analogous to the foregoing.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including p-cards (including purchasing cards and commercial cards),
treasury, depository, overdraft, credit or debit card (including non-card
electronic payables and purchasing cards), electronic funds transfer and other
cash management arrangements.

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party or any of its Subsidiaries, is a
Lender, an Affiliate of a Lender, the Administrative Agent or an Affiliate of
the Administrative Agent, or (b) at the time it (or its Affiliate) becomes a
Lender (including on the Closing Date), is a party to a Cash Management
Agreement with a Credit Party or any of its Subsidiaries, in each case in its
capacity as a party to such Cash Management Agreement.

 

“Cash Management Reserves” means, as of any date of determination, those
reserves that the Administrative Agent deems necessary or appropriate to
establish in its Permitted Discretion (based upon the Cash Management Banks’
determination of the liabilities and obligations of each Credit Party and its
Subsidiaries in respect of Specified Cash Management Obligations) in respect of
Specified Cash Management Arrangements then provided or outstanding.

 

“Cash Pool” means the cash pooling banking structures used by the US Borrower’s
Foreign Subsidiaries, including debt and credit accounts at Bank Mendes Gans
N.V. in the Netherlands, or any such similar structure that may be utilized by
such Foreign Subsidiaries from time to time.

 

“Change in Control” means an event or series of events by which:

 

(a)         any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person or its Subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) other
than the Equity Investors becomes the “beneficial owner” (as defined in

 

10

--------------------------------------------------------------------------------


 

Rules 13d-3 and 13d-5 under the Exchange Act, except that a “person” or “group”
shall be deemed to have “beneficial ownership” of all securities that such
“person” or “group” has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of more than forty percent (40%) of the equity
securities of the US Borrower entitled to vote in the election of members of the
board of directors (or equivalent governing body) of the US Borrower;

 

(b)         there shall have occurred under any indenture or other instrument
evidencing any Indebtedness or Capital Stock in excess of Threshold Amount any
“change in control” or similar provision (as set forth in the indenture,
agreement or other evidence of such Indebtedness) obligating the US Borrower to
repurchase, redeem or repay all or any part of the Indebtedness or Capital Stock
provided for therein; or

 

(c)         the US Borrower shall fail to own, directly or indirectly, one
hundred percent (100%) of the Capital Stock of each of the Non-US Borrowers and
the Subsidiary Guarantors (other than any Subsidiary Guarantor (i) that is
liquidated, wound-up or dissolved in a transaction permitted under Section 11.4;
(ii) that merges, consolidates or combines with another Person in a transaction
in which such Subsidiary Guarantor is not the continuing or surviving entity and
which is permitted by Section 11.4 or (iii) that ceases to be a Subsidiary as a
result of an Asset Disposition that is permitted by Section 11.5).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued by any
Governmental Authority (including any regulatory authority) in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

 

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan or Term Loan and, when used in reference to any
Commitment, whether such Commitment is a Revolving Credit Commitment or a Term
Loan Commitment.

 

“Closing Date” means January 29, 2018, the date of this Agreement and the date
on which the amendment and restatement of the Existing Credit Agreement is
effective.

 

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder.

 

“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents and specifically excludes all
Excluded Property.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Credit  Party’s or its Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to the
Administrative Agent.

 

11

--------------------------------------------------------------------------------


 

“Collateral Agreement” means the collateral agreement dated as of the Closing
Date executed by the US Borrower and the Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties,
substantially in the form of Exhibit I.

 

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

 

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.

 

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are, capital Taxes,
franchise Taxes or branch profits Taxes.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the US Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period, plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise tax expense during such period, (ii) Consolidated Interest Expense,
(iii) amortization, depreciation and other non-cash charges for such period
(except to the extent that such non-cash charges are reserved for cash charges
to be taken in the future), (iv)  the amount of premium payments paid by the US
Borrower or its Subsidiaries, and charges in respect of unamortized fees and
expenses, in each case associated with the repayment of Indebtedness,
(v) expenses relating to stock-based compensation plans resulting from the
application of Financial Accounting Standards Board Statement No. 123R, and
(vi) subject to approval by the Administrative Agent, one-time restructuring
charges and reserves in an aggregate amount not to exceed $90,000,000 during the
period commencing on the Closing Date and ending on December 31, 2020, minus
(c) interest income for such period.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of four
(4) consecutive Fiscal Quarters ending on or immediately prior to such date,
minus Unfinanced Capital Expenditures made (to the extent not already incurred
for a prior period) or incurred during the period of four (4) consecutive Fiscal
Quarters ending on or immediately prior to such date, plus available cash on
hand in excess of $125,000,000 on such date to (b) Consolidated Fixed Charges
for the period of four (4) consecutive Fiscal Quarters ending on or immediately
prior to such date.

 

“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the US Borrower and
its Subsidiaries in accordance with GAAP: (a) Consolidated Interest Expense
required to be paid (other than interest paid-in-kind, amortization of financing
fees, and other non-cash Consolidated Interest Expense) during such period,
(b) scheduled principal payments in respect of Indebtedness that are required to
be paid during such period (including any required payments or prepayments from
Excess Cash Flow during such period), and (c) all

 

12

--------------------------------------------------------------------------------


 

dividends and required Restricted Payments(excluding repurchases of restricted
stock) paid (whether in cash or other property, other than common Capital Stock)
during such period.

 

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the US Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to interest Hedge Agreements) for such period.  For
purposes hereof, “interest” shall include interest imputed on the Attributable
Indebtedness in respect of any Capital Lease or Synthetic Lease.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
US Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided that, in
calculating Consolidated Net Income of the US Borrower and its Subsidiaries for
any period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the US Borrower or any of its Subsidiaries has a joint interest with a third
party, except to the extent such net income is actually paid in cash to the US
Borrower or any of its Subsidiaries by dividend or other distribution during
such period, (b) the net income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of the US Borrower or any of its Subsidiaries or is
merged into or consolidated with the US Borrower or any of its Subsidiaries or
that Person’s assets are acquired by the US Borrower or any of its Subsidiaries
except to the extent included pursuant to the foregoing clause (a), and (c) the
net income (if positive), of any Subsidiary to the extent that the declaration
or payment of dividends or similar distributions by such Subsidiary to the US
Borrower or any of its Subsidiaries of such net income (i) is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary or (ii) would be subject to any taxes payable on such dividends
or distributions.

 

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the US Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of (a) all Indebtedness (other than (i) Attributable
Indebtedness with respect to Capital Leases and Synthetic Leases in an amount
not to exceed $40,000,000 and (ii) Net Hedging Obligations in an amount not to
exceed $25,000,000) of the US Borrower and its Subsidiaries minus (b) all
undrawn letters of credit (including any undrawn Letters of Credit).  For the
avoidance of doubt, Permitted Convertible Indebtedness shall at all times prior
to the repurchase, conversion or payment thereof be valued at the full stated
principal amount thereof in accordance with Section 1.3 for purposes of
determining Consolidated Total Indebtedness.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive Fiscal Quarters ending on or
immediately prior to such date.

 

“Corporations Act” means the Corporations Act 2001 (Cth).

 

“Credit Card Notifications” has the meaning provided in Section 6.1(c)(vii).

 

“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility and the L/C Facility.

 

“Credit Parties” means, collectively, the Borrowers and the Subsidiary
Guarantors.

 

“Criminal Code Section” has the meaning assigned thereto in Section 14.25.

 

13

--------------------------------------------------------------------------------


 

“Daily LIBOR” means, subject to the implementation of a Replacement Rate in
accordance with Section 5.8(c), for any interest rate calculation with respect
to a Daily LIBOR Rate Loan, with respect to any day, the rate of interest per
annum determined by the Administrative Agent on the basis of the rate for
deposits in Dollars in minimum amounts of at least $5,000,000 for a period equal
to one (1) month (commencing on the date of determination of such interest rate)
which appears on Reuters Screen LIBOR01 Page (or any successor page) at
approximately 11:00 a.m. (London time) on such date of determination or, if such
date is not a Business Day, then the immediately preceding Business Day (rounded
upward, if necessary, to the nearest whole 1/100 of 1%). If, for any reason,
such rate does not appear on Reuters Screen LIBOR01 Page (or any successor
page), then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) on such date for a period equal to one (1) month.

 

Each calculation by the Administrative Agent of Daily LIBOR shall be conclusive
and binding for all purposes, absent manifest error.

 

Notwithstanding the foregoing, (x) in no event shall Daily LIBOR (including,
without limitation, any Replacement Rate with respect thereto) be less than zero
percent (0%) and (y) unless otherwise specified in any amendment to this
Agreement entered into in accordance with Section 5.8(c), in the event that a
Replacement Rate with respect to Daily LIBOR is implemented then all references
herein to Daily LIBOR shall be deemed to be references to such Replacement Rate.

 

“Daily LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

 

Daily LIBOR Rate =

 

Daily LIBOR

 

 

1.00 minus the Eurodollar Reserve Percentage

 

“Daily LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the
Daily LIBOR Rate as provided in Section 5.1(a). All Daily LIBOR Rate Loans are
only available to the US Borrower and Fossil Group Europe and only for Loans
denominated in Dollars.

 

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, administration, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 12.1 which, with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

“Defaulting Lender” means, subject to Section 14.21(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, any Term
Loans, or participations in L/C Obligations required to be funded by it
hereunder within two Business Days of the date such Loans or participations were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the US Borrower in writing that such failure is the result of such
Lender’s reasonable determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the

 

14

--------------------------------------------------------------------------------


 

Administrative Agent, any Issuing Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within two Business Days of the date when due, (b) has
notified the US Borrower, the Administrative Agent or any Issuing Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the US Borrower, to
confirm in writing to the Administrative Agent and the US Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the US
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the FDIC or
any other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 14.21(b)) upon delivery of written
notice of such determination to the US Borrower, each Issuing Lender and each
Lender.

 

“Deposit Account” means any deposit account (as that term is defined in the
UCC).

 

“Designated Lender” has the meaning assigned thereto in Section 5.16.

 

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior twelve (12) months, that is the result of
dividing the Dollar amount of (a) discounts, credits, or other dilutive items
with respect to Borrowers’ Accounts during such period (other than bad debt
write downs, advertising allowances and chargebacks), by (b) Borrowers’ billings
with respect to Accounts during such period.

 

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible US Accounts or Eligible Foreign
Accounts, as applicable, by the extent to which Dilution in respect of Eligible
US Accounts or Eligible Foreign Accounts, as applicable, is in excess of 5%.

 

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a)  matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock) (except as a result of a

 

15

--------------------------------------------------------------------------------


 

change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), in whole or in
part, or (c) is or becomes convertible into or exchangeable for Indebtedness or
any other Capital Stock that would constitute Disqualified Capital Stock, in
each case, prior to the date that is 91 days after the Term Loan Maturity Date;
provided, that if such Capital Stock is issued pursuant to a plan for the
benefit of the US Borrower or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Capital Stock
solely because it may be required to be repurchased by the US Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

 

“Eligible Accounts” means those Accounts created by a Borrower or a Domestic
Subsidiary of the US Borrower that is a Credit Party (or, prior to the
applicable Non-US Borrower Qualification Date, the applicable Qualified Pledged
Foreign Subsidiary Group), in the ordinary course of its business, that arise
out of such Person’s sale of goods or rendition of services or licensing income
receivables, that comply with each of the representations and warranties
respecting Eligible Accounts made in the Loan Documents, and that are not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, that such criteria may be revised from time to time by
the Administrative Agent in the Administrative Agent’s Permitted Discretion to
address the results of any information with respect to the Borrowers’ business
or assets of which the Administrative Agent becomes aware after the Closing
Date, including any field examination performed by (or on behalf of) the
Administrative Agent from time to time after the Closing Date.  In determining
the amount to be included, Eligible Accounts shall be calculated net of customer
deposits, unapplied cash, sales and value added taxes, finance charges, service
charges, discounts, credits, allowances, and rebates.  Eligible Accounts shall
not include the following:

 

16

--------------------------------------------------------------------------------


 

(a)           Accounts that the Account Debtor has failed to pay within 120 days
of original invoice date or 60 days of due date,

 

(b)           Accounts owed by an Account Debtor (or its Affiliates) where 50%
or more of all Accounts owed by that Account Debtor (or its Affiliates) are
deemed ineligible under clause (a) above,

 

(c)           Accounts with selling terms of more than 90 days,

 

(d)           Accounts with respect to which the Account Debtor is an Affiliate
of such Person or an employee or agent of such Person or any Affiliate of such
Person,

 

(e)           Accounts (i) arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional (other than (A) return rights for
defective goods or repairs available in the ordinary course of business and
(B) goods of Fossil UK located at House of Fraser provided that the
Administrative Agent, House of Fraser and Fossil UK have entered into a
Collateral Access Agreement and such goods are segregated or otherwise
separately identifiable from goods of others in a House of Fraser retail store),
or (ii) with respect to which the payment terms are “C.O.D.”, cash on delivery
or other similar terms,

 

(f)            Accounts that are not payable (i) with respect to Accounts of the
US Borrower or such Domestic Subsidiary, in Dollars or (ii) with respect to
Accounts of a Non-US Borrower (or, prior to the applicable Non-US Borrower
Qualification Date, the applicable Qualified Pledged Foreign Subsidiary Group),
in an Alternative Currency or in Dollars,

 

(g)           Accounts with respect to which the Account Debtor is the
government of any foreign country or sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, unless (A) the
Account is supported by an irrevocable letter of credit reasonably satisfactory
to the Administrative Agent (as to form, substance, and issuer or domestic
confirming bank) that has been delivered to the Administrative Agent and, if
requested by the Administrative Agent, is directly drawable by the
Administrative Agent, or (B) the Account is covered by credit insurance in form,
substance, and amount, and by an insurer, reasonably satisfactory to the
Administrative Agent,

 

(h)           Accounts with respect to which the Account Debtor is either
(i) the United States or any department, agency, or instrumentality of the
United States (exclusive, however, of Accounts with respect to which the US
Borrower or such Domestic Subsidiary has complied, to the reasonable
satisfaction of the Administrative Agent, with the Assignment of Claims Act, 31
USC §3727), or (ii) any state of the United States or any other Governmental
Authority; provided that the Administrative Agent may make up to $2,500,000 of
such Accounts eligible in its Permitted Discretion,

 

(i)            Accounts with respect to which the Account Debtor is a creditor
of such Person and has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, solely to the extent of
such claim, right of recoupment or setoff, or dispute,

 

(j)            Accounts with respect to an Account Debtor whose Eligible
Accounts owing to (i) the US Borrower or such Domestic Subsidiary or (ii) a
Non-US Borrower (or, prior to the applicable Non-US Borrower Qualification Date,
the applicable Qualified Pledged Foreign Subsidiary Group) exceed 20% (such
percentage, as applied to a particular Account Debtor, being subject to
reduction by the Administrative Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts
of (i) the US Borrower or such Domestic Subsidiary or (ii) such

 

17

--------------------------------------------------------------------------------


 

Non-US Borrower (or, prior to the applicable Non-US Borrower Qualification Date,
the applicable Qualified Pledged Foreign Subsidiary Group), to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
that in each case, the amount of Eligible Accounts that are excluded because
they exceed the foregoing percentage shall be determined by the Administrative
Agent based on all of the otherwise Eligible Accounts prior to giving effect to
any eliminations based upon the foregoing concentration limit,

 

(k)           Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
(i) US Borrower or such Domestic Subsidiary or (ii) a Non-US Borrower (or, prior
to the applicable Non-US Borrower Qualification Date, the applicable Qualified
Pledged Foreign Subsidiary Group) has received notice of an imminent Insolvency
Proceeding or a material impairment of the financial condition of such Account
Debtor,

 

(l)            Accounts, the collection of which, the Administrative Agent, in
its Permitted Discretion, believes to be doubtful, including by reason of the
Account Debtor’s inability to pay,

 

(m)          Accounts that are not subject to a valid and perfected first
priority Administrative Agent’s Lien,

 

(n)           Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor,

 

(o)           Accounts with respect to which the Account Debtor is a Sanctioned
Person or Sanctioned Entity,

 

(p)           Accounts (i) that represent the right to receive progress payments
or other advance billings that are due prior to the completion of performance by
the applicable Person of the subject contract for goods or services, or
(ii) that represent credit card sales, or

 

(q)           Accounts owned by a Person that is joined to this Agreement as a
Borrower or becomes a Credit Party pursuant to the provisions of this Agreement,
until the completion of a field examination with respect to such Accounts, in
each case, satisfactory to the Administrative Agent in its Permitted Discretion.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 14.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 14.9(b)(iii)).

 

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lender in such market and as to which a Dollar
Equivalent may be readily calculated.  If, after the designation by the Lender
of any currency as an Alternative Currency, any change in currency controls or
exchange regulations or any change in the national or international financial,
political or economic conditions are imposed in the country in which such
currency is issued, result in, in the reasonable opinion of the Lender (in the
case of any Loans to be denominated in an Alternative Currency), (a) such
currency no longer being readily available, freely transferable and convertible
into Dollars, (b) a Dollar Equivalent is no longer readily calculable with
respect to such currency, (c) providing such currency is impracticable for the
Lender or (d) no longer a currency in which the Lender is willing to make such
Extensions of Credit (each of (a), (b), (c), and (d) a “Disqualifying Event”),
then the Lender shall promptly notify the Borrower, and such country’s currency
shall no longer be an Alternative Currency until such time as the

 

18

--------------------------------------------------------------------------------


 

Disqualifying Event(s) no longer exist.  Within, five (5) Business Days after
receipt of such notice from the Lender, the Borrowers shall repay all Loans in
such currency to which the Disqualifying Event applies or convert such Loans
into the Dollar Equivalent of Loans in Dollars, subject to the other terms
contained herein.

 

“Eligible Finished Goods Inventory” means Inventory that qualifies as Eligible
Inventory and consists of finished and merchantable goods held for sale in the
ordinary course of Borrowers’ business.

 

“Eligible Foreign Accounts” means Eligible Accounts of a Non-US Borrower.

 

“Eligible Foreign Accounts (Non-Pledged)” means Accounts of a member of a
Qualified Pledged Foreign Subsidiary Group that are excluded from Eligible
Accounts solely pursuant to clause (m) of the definition of “Eligible Accounts”.

 

“Eligible Foreign Finished Goods Inventory” means Eligible Finished Goods
Inventory of a Non-US Borrower.

 

“Eligible Foreign Finished Goods Inventory (Non-Pledged)” means Inventory of the
members of a Qualified Pledged Foreign Subsidiary Group that consists of
finished and merchantable goods held for sale in the ordinary course of business
of such group that is excluded from Eligible Inventory solely pursuant to clause
(h) of the definition of “Eligible Inventory” and that is located in Germany,
Hong Kong, Australia, the United Kingdom or Canada.

 

“Eligible Inventory” means Inventory of a Borrower or a Domestic Subsidiary of
the US Borrower that is a Credit Party (or, prior to the applicable Non-US
Borrower Qualification Date, the applicable Qualified Pledged Foreign Subsidiary
Group), that complies with each of the representations and warranties respecting
Eligible Inventory made in the Loan Documents, and that is not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below;
provided, that such criteria may be revised from time to time by the
Administrative Agent in the Administrative Agent’s Permitted Discretion to
address the results of any information with respect to the Borrowers’ business
or assets of which the Administrative Agent becomes aware after the Closing
Date, including any field examination or appraisal performed or received by the
Administrative Agent from time to time after the Closing Date.  In determining
the amount to be so included, Inventory shall be valued at the lower of cost or
market on a basis consistent with Credit Parties’ historical accounting
practices.  An item of Inventory shall not be included in Eligible Inventory if:

 

(a)           such Person does not have good, valid, and marketable title
thereto,

 

(b)           such Person does not have actual and exclusive possession thereof
(either directly or through a bailee or agent of such Person), other than
Inventory of Fossil UK located at House of Fraser provided that the
Administrative Agent, House of Fraser and Fossil UK have entered into a
Collateral Access Agreement and such inventory is segregated or otherwise
separately identifiable from goods of others in a House of Fraser retail store,

 

(c)           it is not located at one of the locations in (i) the continental
United States (in each case, with respect to Inventory owned by the US Borrower
or  such Domestic Subsidiary), (ii) Germany (with respect to Inventory owned by
Fossil Group Europe or owned by Fossil Germany (or, prior to the applicable
Non-US Borrower Qualification Date, owned by a member of a Qualified Pledged
Foreign Subsidiary Group organized under the laws of Germany)), (iii) Hong Kong
(with respect to Inventory owned by Fossil Hong Kong or owned by Fossil Asia
Pacific (or, prior to the applicable Non-US Borrower Qualification Date, owned
by a member of a Qualified

 

19

--------------------------------------------------------------------------------


 

Pledged Foreign Subsidiary Group organized under the laws of Hong Kong),
(iv) Australia (with respect to Inventory owned by Fossil Australia (or, prior
to the applicable Non-US Borrower Qualification Date, owned by a member of a
Qualified Pledged Foreign Subsidiary Group organized under the laws of
Australia)), (v) the United Kingdom (with respect to Inventory owned by Fossil
UK (or, prior to the applicable Non-US Borrower Qualification Date, owned by a
member of a Qualified Pledged Foreign Subsidiary Group organized under the laws
of the United Kingdom)), (vi) Germany(with respect to Inventory owned by Fossil
Group Europe) or (vii) Canada (with respect to Inventory owned by Fossil Canada
(or, prior to the applicable Non-US Borrower Qualification Date, owned by a
member of a Qualified Pledged Foreign Subsidiary Group organized under the laws
of Canada)) set forth on Schedule 7.27 to this Agreement (as such Schedule 7.27
may be amended from time to time with the prior written consent of the
Administrative Agent) (or in-transit from one such location to another such
location),

 

(d)           it is stored at locations holding less than $25,000 of the
aggregate value of such Borrower’s Inventory,

 

(e)           it is in-transit to or from a location of a Borrower (other than
in-transit from one location set forth on Schedule 7.27 to this Agreement to
another location set forth on Schedule 7.27 to this Agreement (as such Schedule
7.27 may be amended from time to time with the prior written consent of the
Administrative Agent)),

 

(f)            it is located on real property leased by such Person or in a
contract warehouse or with a bailee, in each case, unless either (i) it is
subject to a Collateral Access Agreement executed by the lessor or warehouseman,
as the case may be, and it is segregated or otherwise separately identifiable
from goods of others, if any, stored on the premises, or (ii) the Administrative
Agent has established a Landlord Reserve with respect to such location,

 

(g)           it is the subject of a bill of lading or other document of title,

 

(h)           it is not subject to a valid and perfected first priority
Administrative Agent’s Lien,

 

(i)            it consists of goods returned or rejected by such Person’s
customers (unless such goods are of good and merchantable quality and held for
resale in the ordinary course of business,

 

(j)            it consists of goods that are obsolete, slow moving, spoiled or
are otherwise past the stated expiration, “sell-by” or “use by” date applicable
thereto, restrictive or custom items or otherwise is manufactured in accordance
with customer-specific requirements, work-in-process, raw materials, or goods
that constitute spare parts, packaging and shipping materials, supplies used or
consumed in Borrowers’ business, bill and hold goods, defective goods,
“seconds,” or Inventory acquired on consignment; provided that, for the sake of
clarity, Eligible Inventory shall include goods held for sale at factory and
outlet stores, or

 

(k)           such Inventory is owned by a Person that is joined to this
Agreement as a Borrower or becomes a Credit Party pursuant to the provisions of
this Agreement, until the completion of an Acceptable Appraisal of such
Inventory and the completion of a field examination with respect to such
Inventory that is satisfactory to the Administrative Agent in its Permitted
Discretion.

 

“Eligible US Accounts” means Eligible Accounts of the US Borrower and its
Domestic Subsidiaries that are Credit Parties.

 

20

--------------------------------------------------------------------------------


 

“Eligible US Credit Card Receivables” means the Dollar amount of Accounts due to
the US Borrower and its Domestic Subsidiaries that are Credit Parties
(determined, without duplication, net of any credits, fees, rebates, charges,
charge backs, “contra accounts” and any other amounts owed by a such Person to
the credit card issuer or credit card processor, net of any commissions payable
by any such Person to any third Persons in respect thereof, and net of unapplied
cash and credits in respect thereof) from VISA, MasterCard, American Express,
Discovercard and such other major credit card issuers acceptable to the
Administrative Agent in its Permitted Discretion, as arise in the ordinary
course of business, resulting from charges by a customer of such Person in
connection with the sale of goods by the US Borrower or such Domestic
Subsidiary, or services performed by such Person. Any Account meeting the
foregoing criteria shall be deemed an Eligible US Credit Card Receivable, but
only for so long as such Account is not included within any of the following
categories, in which case such Account shall no longer constitute an Eligible US
Credit Card Receivable:

 

(a)           Accounts that have been outstanding for more than five
(5) Business Days from the date of sale or for such longer period as may be
approved by the Administrative Agent;

 

(b)           Accounts with respect to which such Person does not have good,
valid and marketable title thereto, free and clear of any Lien (other than Liens
granted to the Administrative Agent pursuant to the Security Documents and those
Liens of the type specified in Section 11.2(c) or Section 11.2(n));

 

(c)           Accounts which are not subject to a first priority security
interest in favor of the Administrative Agent;

 

(d)           Accounts which are disputed or with respect to which a claim,
counterclaim, offset or chargeback has been asserted by the related credit card
issuer or credit card processor (but only to the extent of such dispute,
counterclaim, offset or chargeback) (it being the intent that chargebacks in the
ordinary course by the credit card issuer or credit card processors shall not be
deemed violative of this clause);

 

(e)           Except as otherwise approved by the Administrative Agent, Accounts
as to which the credit card processor has the right under certain circumstances
to require such Person to repurchase the Accounts from such credit card
processor (solely to the extent of such repurchase requirement);

 

(f)            Accounts due from an issuer or payment processor of the
applicable credit card which is the subject of any Insolvency Proceeding;

 

(g)           Accounts which are not a valid, legally enforceable obligation of
the applicable issuer with respect thereto;

 

(h)           Accounts which do not conform to all representations, warranties
or other provisions in the Loan Documents relating to such Accounts;

 

(i)            Accounts which are evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Administrative Agent, and to the extent necessary or
appropriate, endorsed to the Administrative Agent; or

 

(j)            Accounts which the Administrative Agent determines in its
commercially reasonable discretion, acting in good faith, to be unlikely to be
collected.

 

21

--------------------------------------------------------------------------------


 

“Eligible US Finished Goods Inventory” means Eligible Finished Goods Inventory
of the US Borrower and its Domestic Subsidiaries that are Credit Parties.

 

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate (b) any Pension Plan or Multiemployer Plan that has at any
time within the preceding six (6) years been maintained for the employees of any
Credit Party or any current or former ERISA Affiliate or (c) any pension plan or
similar operated and/or maintained plan by a Non-US Borrower.

 

“English Borrower” means any Non-US Borrower organized under the laws of England
and Wales.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Person
in the ordinary course of business and not in response to any third party action
or request of any kind) or proceedings relating in any way to any actual or
alleged violation of or liability under any Environmental Law or relating to any
permit issued, or any approval given, under any such Environmental Law brought
by any Person, including, without limitation, any and all claims by Governmental
Authorities for cleanup, removal, response or remedial actions or damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from Hazardous Materials or arising from alleged injury or threat of
injury to human health or the environment from Hazardous Materials.

 

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals and orders of courts or Governmental Authorities,
relating to the protection of public health or the environment, including, but
not limited to, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of any hazardous
waste (as defined by 42 U.S.C. §6903(5)), hazardous substance (as defined by 42
U.S.C. §9601(14)), hazardous material (as defined by 49 U.S.C. §5102(2)), toxic
pollutant (as listed pursuant to 33 U.S.C. §1317), or pollutant or contaminant
(as pollutant or contaminant is defined in 33 U.S.C. §9601(33)).

 

“Equipment” means equipment (as that term is defined in the UCC).

 

“Equity Investors” means, collectively, the Persons listed on Schedule 1.1B
attached hereto who constitute senior management of the US Borrower on the
Closing Date and who own Capital Stock of the US Borrower on the Closing Date.

 

“Equity Issuance” means any issuance by any Credit Party or any Subsidiary
thereof to any Person that is not a Credit Party of (i) shares of its Capital
Stock, (ii) any shares of its Capital Stock pursuant to the exercise of options
or warrants or (iii) any shares of its Capital Stock pursuant to the conversion
of any debt securities to equity (other than, in each case, any issuance
pursuant to any Permitted Convertible Indebtedness (irrespective of whether
settled in Capital Stock and/or cash) and/or Permitted Warrant Transaction
(irrespective of whether settled in Capital Stock and/or cash)).  The term
“Equity Issuance” shall not include (A) any Asset Disposition or (B) any Debt
Issuance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder.

 

22

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” or “€” mean the single currency of the Participating Member States.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

“Event of Default” means any of the events specified in Section 12.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Excess Availability” means, as of any date of determination, the amount equal
to the Line Cap at such time minus the Revolving Credit Outstandings at such
time.

 

“Excess Cash Flow” means, with respect to any fiscal period and with respect to
US Borrower determined on a Consolidated basis in accordance with GAAP the
result of:

 

(a)           cash generated from the US Borrower’s operating activities (i.e.,
excluding investing activities and financing activities) on a Consolidated
basis, minus

 

(b)           the sum of:

 

(i)         the cash portion of Consolidated Interest Expense paid during such
fiscal period,

 

(ii)        the cash portion of income taxes paid during such period,

 

(iii)       (A) with respect to the Fiscal Year ending December 29, 2018,
(1) all scheduled principal payments made in respect of the Term Loan during
such period and (2) all scheduled principal payments in respect of the Term Loan
during the next twelve (12) months and (B) with respect to the Fiscal Year
ending December 28, 2019, all scheduled principal payments in respect of the
Term Loan during the next twelve (12) months (for the avoidance of doubt, for
the purposes of this clause (B), the payment due on the Term Loan Maturity Date
is not a scheduled principal payment),

 

(iv)       the cash portion of Unfinanced Capital Expenditures made during such
period, to the extent permitted by this Agreement, and

 

(v)        distributions of earnings of noncontrolling interests.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Property” means (i) the Grabenstätt, Germany office building;
(ii) non-material fee interests in real property; (iii) all leasehold interests
in real property; (iv) the Eurodome office, warehouse

 

23

--------------------------------------------------------------------------------


 

and distribution center in Eggstätt, Germany and all other current or future
real property owned by any Credit Party in Germany; (v) the Milton Keynes,
United Kingdom office building; (vi) the Skagen storefront located in Denmark;
and (vii) all Deposit Accounts and Securities Accounts established solely to
hold escrowed funds for the benefit of third parties or funds in connection with
customary indemnification and holdback escrow arrangements with a third party,
for the purpose of funding payroll, payroll taxes and other compensation and
benefits to employees or for petty cash at the time any such funds are
transferred to such Deposit Account or Securities Account.

 

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Credit Party or the grant of such security interest becomes effective
with respect to such Swap Obligation.  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, capital Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, United States federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the US Borrower under Section 5.12(b)) or (ii) such
Lender changes its Lending Office, except in each case to the extent that,
pursuant to Section 5.11, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.11(g) (d) any
Taxes imposed on a Recipient by reason of such Recipient: (i) being a “specified
shareholder” (as defined in subsection 18(5) of the ITA) of any Credit Party, or
(ii) not dealing at arm’s length (for the purposes of the ITA) with a “specified
shareholder” (as defined in subsection 18(5) of the ITA) of any Credit Party and
(e) any United States federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning assigned thereto in the Statement of
Purpose.

 

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1A.

 

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding and (iii)  the
aggregate principal amount of the Term Loans made by such Lender then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.

 

24

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
entered into with the implementation of such sections of the Code.

 

“FCCR Covenant Testing Period” means a period (a) commencing on the last day of
the Fiscal Quarter of the US Borrower most recently ended prior to an FCCR
Covenant Trigger Event for which the US Borrower is required to deliver to the
Administrative Agent quarterly or annual financial statements pursuant to
Section 8.1(a) or Section 8.1(b) of this Agreement, and (b) continuing through
and including the first day after such FCCR Covenant Trigger Event that the sum
of cash and Cash Equivalents plus Excess Availability has equaled or exceeded
$200,000,000 for 90 consecutive days.

 

“FCCR Covenant Trigger Event” means if at any time sum of cash and Cash
Equivalents plus Excess Availability is less than $200,000,000.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that, if such rate is not so
published for any day which is a Business Day, “Federal Funds Rate” means the
average of the quotation for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by the Administrative Agent. Notwithstanding the foregoing, if the
Federal Funds Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“Fee Letters” means (a) the fee letter agreement dated January 29, 2018 between
the US Borrower  and the Administrative Agent and (b) any  fee letter between
the US Borrower and any Issuing Lender (other than Wells Fargo) relating to
certain fees payable to such Issuing Lender in its capacity as such.

 

“FEFF Intercompany Loan Agreement” means the intercompany loan agreement to be
entered into between Fossil Europe and Fossil France pursuant to which certain
proceeds made available to Fossil Europe under the Revolving Credit Facility
shall be on-lent to Fossil France, in form and substance satisfactory to the
Administrative Agent.

 

“FEFF Intercompany Loan Security Documents” means the Security Documents to be
granted by Fossil France in guarantee of its obligations under the FEFF
Intercompany Loan Agreement, in form and substance satisfactory to the
Administrative Agent.

 

“FEFF Security Documents” means the Fossil Europe Assignment by way of Security
and the FEFF Intercompany Loan Security Documents.

 

“First-Tier Foreign Subsidiary” means each Foreign Subsidiary of the US Borrower
existing on the Closing Date or acquired or created or existing after the
Closing Date which is owned directly by the US Borrower and/or one or more
Domestic Subsidiaries.

 

“Fiscal Quarter” means one of the four (4) periods falling in each Fiscal Year,
each such period being thirteen (13) weeks in duration, with the first such
period in any Fiscal Year beginning on the first

 

25

--------------------------------------------------------------------------------


 

day of such Fiscal Year and the last such period in any Fiscal Year ending on
the last Saturday closest to December 31.

 

“Fiscal Year” means the fifty—two (52) or fifty-three (53) week period beginning
on the date which is one day after the end of the similar preceding period and
ending on the Saturday closest to December 31st.

 

“Flood Laws” has the meaning assigned thereto in Section 9.3.

 

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

 

“Foreign Prepayment Event” has the meaning assigned to such term in
Section 4.4(b)(vi).

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Foreign Subsidiary Pledge Agreements” means pledge and security agreements or
other agreements entered into in connection with the Existing Credit Agreement
or in accordance with Section 6.1, Section 9.11 or Section 9.19 that are valid
and enforceable under the laws of the foreign jurisdictions in which the
First-Tier Foreign Subsidiaries are organized, in each case at the
Administrative Agent’s request and in form and substance reasonably satisfactory
to the Administrative Agent, pursuant to which the Administrative Agent, for the
benefit of the Secured Parties and as security for the Obligations, is granted a
security interest (or the equivalent under the applicable foreign laws) in
sixty-five percent (65%) of the total outstanding Capital Stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and one hundred
percent (100%) of the Capital Stock not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) of each First-Tier Foreign Subsidiary.

 

“Fossil Asia Pacific” means Fossil Asia Pacific Ltd., a private limited
liability company organized under the laws of Hong Kong.

 

“Fossil Australia” means Fossil (Australia) Pty Ltd, a company organized under
the law of Australia.

 

“Fossil Canada” means Fossil Canada Inc., a corporation organized under the laws
of New Brunswick, Canada.

 

“Fossil East” means Fossil (East) Limited, a private limited liability company
organized under the laws of Hong Kong.

 

“Fossil Europe” means Fossil Europe B.V., a private limited liability company
organized under the laws of the Netherlands.

 

“Fossil Europe Assignment by way of Security” means the assignment by way of
security of the rights arising under the FEFF Intercompany Loan Agreement to be
granted by Fossil Europe to the benefit of the Non-US Revolving Credit Lenders,
in form and substance satisfactory to the Administrative Agent.

 

“Fossil France” means Fossil France SA, a company organized under the laws of
France.

 

26

--------------------------------------------------------------------------------


 

“Fossil Germany”  means Fossil Europe GmbH, a limited liability company
organized under the laws of Germany.

 

“Fossil Group Europe” has the meaning assigned to such term in the introductory
paragraph hereto.

 

“Fossil Hong Kong” means Fossil Hong Kong Limited, a private limited liability
company organized under the laws of Hong Kong.

 

“Fossil Partners” means Fossil Partners, L.P., a Texas limited partnership.

 

“Fossil UK” means Fossil (UK) Ltd., a private limited liability company
organized under the laws of England and Wales.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than L/C Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, local,
provincial or territorial, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Guaranty Obligation” means, with respect to the US Borrower and its
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such Indebtedness or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement condition or otherwise) or (b) entered into
for the purpose of assuring in any other manner the obligee of such Indebtedness
or other obligation of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.

 

27

--------------------------------------------------------------------------------


 

“Hazardous Materials”  means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, hazardous materials, solid
waste, special waste, extremely hazardous waste, hazardous constituent,
restricted hazardous waste, pollutants, contaminants, chemical substances or
mixtures or toxic substances under any Environmental Law, (b) which are listed,
defined, designated or classified as, or otherwise determined by any
Environmental Law to be hazardous, ignitable, dangerous, toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise harmful to human health or the environment, or (c) which contain,
without limitation, asbestos in friable form, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum or petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

 

“Hedge Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices. For the avoidance of doubt, the term “Hedge Agreement” shall
not include agreements or arrangements entered into to effect the Permitted Bond
Hedge Transaction or the Permitted Warrant Transaction.

 

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party or any of its Subsidiaries permitted under
Article XI, is a Lender, an Affiliate of a Lender, the Administrative Agent or
an Affiliate of the Administrative Agent or (b) at the time it (or its
Affiliate) becomes a Lender (including on the Closing Date), is a party to a
Hedge Agreement with a Credit Party or any of its Subsidiaries, in each case in
its capacity as a party to such Hedge Agreement.

 

“Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China.

 

“Hong Kong Borrower” means any Non-US Borrower organized under the laws of Hong
Kong.

 

“Hong Kong Dollars” or “HKD” means the lawful currency of Hong Kong.

 

“House of Fraser” means House of Fraser (Stores) Limited.

 

“Increased Reporting Event” means if at any time Excess Availability is less
than 15% of the Line Cap.

 

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following calculated in accordance with GAAP:

 

(a)           all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;

 

(b)           all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except (i) trade
payables arising in the ordinary course of business not more than ninety (90)
days past due, or (ii) that are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of such Person;

 

28

--------------------------------------------------------------------------------


 

(c)           the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);

 

(d)           all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person to the
extent of the value of such property (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business);

 

(e)           all Indebtedness of any other Person secured by a Lien on any
asset owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements except trade payable
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;

 

(f)            all obligations, contingent or otherwise, of any such Person
relative to the face amount of letters of credit, whether or not drawn,
including, without limitation, any Reimbursement Obligation, and banker’s
acceptances issued for the account of any such Person;

 

(g)           all obligations of any such Person in respect of Disqualified
Capital Stock;

 

(h)           all Net Hedging Obligations of any such Person; and

 

(i)            all Guaranty Obligations of any such Person with respect to any
of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  For the avoidance of doubt, the obligations
of the US Borrower under any Permitted Warrant Transaction shall not constitute
Indebtedness. Indebtedness of the US Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof without
giving effect to FASB ASC 825 and FASB ASC 470-20 (or any similar accounting
principle).  For the avoidance of doubt, and without limitation of the
foregoing, Permitted Convertible Indebtedness shall at all times prior to the
repurchase, conversion or payment thereof be valued at the full stated principal
amount thereof and shall not include any reduction or appreciation in value of
the shares and/or cash deliverable upon conversion thereof

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Information” has the meaning assigned thereto in Section 14.10.

 

“Initial Issuing Lender” means Wells Fargo.

 

“Initial Term Loan” means the term loan made, or to be made, to the US Borrower
by the Term Loan Lenders pursuant to Section 4.1.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of Debtor Relief Laws.

 

29

--------------------------------------------------------------------------------


 

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

 

“Interest Period” has the meaning assigned thereto in Section 5.1(b).

 

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement.

 

“Interpolated Screen Rate” means, in relation to any LIBOR Rate Loan denominated
in Australian Dollars, the rate (rounded to the same number of decimal places as
the two Screen Rates) which results from interpolating on a linear basis
between:

 

(a)           the Screen Rate for the longest period (for which that Screen Rate
is available) which is less than the Interest Period of that Loan; and

 

(b)           the Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the Interest Period of that Loan,

 

each as of approximately 10:30 a.m. (Sydney, Australia time) on the Rate
Determination Date

 

“Inventory” means inventory (as that term is defined in the UCC).

 

“Inventory Reserves” means, as of any date of determination, (a) Landlord
Reserves in respect of Inventory, and (b) those reserves that the Administrative
Agent deems necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(b), to establish and maintain (including reserves for slow moving
Inventory and Inventory shrinkage) with respect to Eligible Inventory, including
based on the results of appraisals.

 

“Investments” has the meaning assigned thereto in Section 11.3.

 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Issuing Lender” means (a) with respect to Letters of Credit issued hereunder on
or after the Closing Date, (i) the Initial Issuing Lenders and (ii) any other
Revolving Credit Lender to the extent it has agreed in its sole discretion to
act as an “Issuing Lender” hereunder and that has been approved in writing by
the US Borrower and the Administrative Agent (such approval by the
Administrative Agent not to be unreasonably delayed or withheld) as an “Issuing
Lender” hereunder, in each case in its capacity as issuer of any Letter of
Credit; provided that the total number of Issuing Lenders under this
clause (a) shall not exceed three (3) and (b) with respect to the Existing
Letters of Credit, Wells Fargo, in its capacity as issuer thereof.

 

“Issuing Lender Sublimit” means with respect to each Issuing Lender individually
(severally, and not jointly), $45,000,000, as such amount may be separately
modified from time to time between such Issuing Lender and the US Borrower (with
specific notice of such amount, and any change thereto, with respect to each
Issuing Lender being promptly communicated to the Administrative Agent);
provided, however, that the aggregate of the Issuing Lender Sublimits for all
the Issuing Lenders shall not exceed the L/C Sublimit.

 

30

--------------------------------------------------------------------------------


 

“ITA” means the Income Tax Act (Canada).

 

“Joinder Agreement” means an agreement entered into in accordance with
Section 9.11 that is substantially in the form attached as Exhibit J or in such
other form as may be acceptable to the Administrative Agent.

 

“Judgment Currency” has the meaning assigned thereto in Section 14.26.

 

“Junior Indebtedness” means, collectively, (a) all Subordinated Indebtedness and
(b) unsecured Indebtedness permitted under Section 11.1(n).

 

“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the US Borrower or one or
more of its Subsidiaries from time to time in an aggregate amount equal to
(a) for each of the Initial Issuing Lenders, the amount set forth opposite the
name of each such Initial Issuing Lender on Schedule 1.1C and (b) for any other
Issuing Lender becoming an Issuing Lender after the Closing Date, such amount as
separately agreed to in a written agreement between the US Borrower and such
Issuing Lender (which such agreement shall be promptly delivered to the
Administrative Agent upon execution), in each case of clauses (a) and (b) above,
any such amount may be changed after the Closing Date in a written agreement
between the US Borrower and such Issuing Lender (which such agreement shall be
promptly delivered to the Administrative Agent upon execution); provided that
the L/C Commitment with respect to any Person that ceases to be an Issuing
Lender for any reason pursuant to the terms hereof shall be $0 (subject to the
Letters of Credit of such Person remaining outstanding in accordance with the
provisions hereof).

 

“L/C Facility” means the letter of credit facility established pursuant to
ARTICLE III.

 

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

 

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.

 

“L/C Sublimit” means the lesser of (a) $45,000,000 and (b) the Aggregate
Revolving Credit Commitment.

 

“Landlord Reserve” means, as to each location at which a Borrower has Inventory
or books and records located and as to which a Collateral Access Agreement has
not been received by the Administrative Agent, a reserve in an amount equal to 3
months’ rent, storage charges, fees or other amounts under the lease or other
applicable agreement relative to such location or, if greater and the
Administrative Agent so elects, the number of months’ rent, storage charges,
fees or other amounts for which the landlord, bailee, warehouseman or other
property owner will have, under Applicable Law, a Lien in the Inventory of such
Borrower to secure the payment of such amounts under the lease or other
applicable agreement relative to such location.

 

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption, other than any Person that
ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption.  The term “Lenders” shall include any Designated Lender. Unless the
context otherwise requires, the term “Lenders” includes the Issuing Lenders.

 

31

--------------------------------------------------------------------------------


 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit, which office may include any
Affiliate of such Lender or any domestic or foreign branch or such Lender or
such Affiliate.

 

“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.

 

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit. Letters of Credit
may be issued in Dollars or in an Alternative Currency.

 

“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 5.8(c),

 

(a)           for any interest rate calculation with respect to a LIBOR Rate
Loan denominated in a LIBOR Quoted Currency, the rate of interest per annum
determined on the basis of the rate for deposits in the relevant currency for a
period equal to the applicable Interest Period which appears on Reuters Screen
LIBOR01 Page or EURIBOR01 Page, as applicable (or any successor page) at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period (rounded upward, if necessary, to
the nearest 1/100th of 1%).  If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page or EURIBOR01 Page, as applicable (or any successor
page), then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in the applicable
currency in minimum amounts of at least the Dollar Equivalent of $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period;

 

(b)           for any interest rate calculation with respect to a LIBOR Rate
Loan denominated in Canadian Dollars, the rate of interest per annum determined
on the basis of the rate (“CDOR”) applicable to Canadian Dollar bankers’
acceptances for the applicable Interest Period (or if such Interest Period is
not equal to a number of months, for a term equivalent to the number of months
closest to such Interest Period) which appears on the applicable Reuters Screen
Page (or any applicable successor page) at approximately 10:00 a.m. (Toronto,
Ontario time) on the Rate Determination Date.  If, for any reason, such rate
does not appear on the applicable Reuters Screen Page (or any applicable
successor page), then “CDOR” shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum applicable to Canadian Dollar
bankers’ acceptances quoted by three (3) banks listed on Schedule I of the Bank
Act (Canada), as selected by the Administrative Agent, at approximately 10:00
a.m. (Toronto, Ontario time) on the Rate Determination Date;

 

(c)           for any interest rate calculation with respect to a LIBOR Rate
Loan denominated in Australian Dollars, the BBSY Bid;

 

(d)           for any interest rate calculation with respect to a LIBOR Rate
Loan denominated in Hong Kong Dollars, the rate of interest per annum determined
on the basis of the rate for deposits in Hong Kong Dollars equal to the Hong
Kong Interbank Offered Rate (“HIBOR”) for a period equal to the applicable
Interest Period which appears on the applicable Reuters Screen Page (or any
applicable successor page) at approximately 11:00 a.m. (Hong Kong time) on the
Rate Determination Date.  If, for any reason, such rate does not appear on the
applicable Reuters Screen Page (or any applicable successor page), then “HIBOR”
shall be determined by the

 

32

--------------------------------------------------------------------------------


 

Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Hong Kong Dollars  in minimum amounts of at least the Dollar
Equivalent of $5,000,000 would be offered by first class banks in the Hong Kong
interbank market to the Administrative Agent at approximately 11:00 a.m. (Hong
Kong time) on the Rate Determination Date; and

 

(e)           for any interest rate calculation with respect to a Base Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars in minimum amounts of at least $5,000,000 for a period equal
to one month (commencing on the date of determination of such interest rate)
which appears on the Reuters Screen LIBOR01 Page (or any successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest 1/100th of 1%).  If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
successor page), then “LIBOR” for such Base Rate Loan shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination.

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

 

Notwithstanding the foregoing, (x) in no event shall LIBOR (including, without
limitation, any Replacement Rate with respect thereto) be less than zero percent
(0%) and (y) unless otherwise specified in any amendment to this Agreement
entered into in accordance with Section 5.8(c), in the event that a Replacement
Rate with respect to LIBOR is implemented then all references herein to LIBOR
shall be deemed to be references to such Replacement Rate.

 

“LIBOR  Quoted Currency” means each of the following currencies: Dollars; Euro;
and Sterling,  in each case as long as there is a published LIBOR rate with
respect thereto.

 

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =

 

LIBOR

 

 

1.00 minus the Eurodollar Reserve Percentage

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a) (other than any Loan bearing interest at the
Base Rate which is determined by reference to the LIBOR Rate).

 

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

 

“Line Cap” means, as of any date of determination, the lesser of (a) the
Aggregate Revolving Credit Commitments as of such date of determination, and
(b) the Aggregate Borrowing Base as of such date of determination.

 

33

--------------------------------------------------------------------------------


 

“Liquidity” means, as of any date of determination, the sum of (a) unrestricted
cash and Cash Equivalents of the Credit Parties on such date plus (b) Excess
Availability as of such date.

 

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, any Borrowing Base Certificate, the Security Documents, the
Subsidiary Guaranty Agreement, the Credit Card Notifications, the Fee Letters
and each other document, instrument, certificate and agreement required to be
executed and delivered by any Credit Party or any of its Subsidiaries in favor
of or provided to the Administrative Agent or any Secured Party in connection
with this Agreement or otherwise referred to herein or contemplated hereby
(excluding any Specified Hedge Agreement and any Specified Cash Management
Arrangement).

 

“Loans” means the collective reference to the Revolving Credit Loans and the
Term Loans, and “Loan” means any of such Loans.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Material Adverse Effect” means a material adverse effect on (a) the properties,
business, operations or financial condition of the US Borrower and its
Subsidiaries taken as a whole, (b) the ability of any such Person or Persons
referred to in clause (a) preceding (either individually or taken as a whole as
provided therein) to perform its or their obligations under the Loan Documents
to which it is or they are (as applicable) a party, (c) a material impairment of
the rights and remedies of the Administrative Agent or the Lenders under any
Loan Document or (d) an impairment of the legality, validity, binding effect or
enforceability against any Credit Party of any Loan Document to which it is a
party.

 

“Material Contract” means (a) any agreement to which any Credit Party or any
Subsidiary thereof is a party that is of the type referred to as a “material
definitive agreement” in Form 8-K or required to be attached as an exhibit to a
filing in accordance with Item 601 of Regulation S-K as promulgated by the SEC
and (b) any cash pooling agreements to which any Credit Party or any Subsidiary
thereof is a party or by which any Credit Party or any Subsidiary thereof is
bound.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and each of the Issuing Lenders that is
entitled to Cash Collateral hereunder at such time in their reasonable
discretion.

 

“Moody’s Rating” means the private or public corporate family rating of the US
Borrower and its Subsidiaries from Moody’s Investor Service, Inc., and any
successor thereto.

 

“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property now or
hereafter owned by any Credit Party, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and executed by such Credit
Party in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as any such document may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.

 

34

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition, the gross cash proceeds received by any Credit Party or any of its
Subsidiaries therefrom less the sum of (i) all income taxes and other taxes
assessed by a Governmental Authority as a result of such disposition and any
other fees and expenses incurred in connection with such disposition and
(ii) the principal amount of, premium, if any, and interest on any Indebtedness
secured by a Lien on the asset (or a portion thereof) disposed of, which
Indebtedness is required to be repaid in connection with such disposition,
(b) with respect to any Insurance and Condemnation Event, the gross cash
proceeds received by any Credit Party or any of its Subsidiaries therefrom less
the sum of (i) all fees and expenses in connection therewith and (ii) the
principal amount of, premium, if any, and interest on any Indebtedness secured
by a Lien on the asset (or a portion thereof) subject to such Insurance and
Condemnation Event, which Indebtedness is required to be repaid in connection
therewith, (c) with respect to any Debt Issuance or Equity Issuance, the gross
cash proceeds received by any Credit Party or any of its Subsidiaries therefrom
less all reasonable and customary out-of-pocket legal, underwriting and other
fees and expenses incurred in connection therewith less, in the case of
Permitted Convertible Indebtedness, the cost of all Permitted Bond Hedge
Transactions purchased by the US Borrower in connection with any such Debt
Issuance (calculated net of the proceeds of any Permitted Warrant Transactions
sold by the US Borrower concurrently with the purchase of such Permitted Bond
Hedge Transactions)  and (d) with respect to any cash dividend received from one
or more Foreign Subsidiaries by the US Borrower or any Domestic Subsidiary, the
gross cash proceeds received by the US Borrower or any of its Domestic
Subsidiaries therefrom less all taxes assessed by a Governmental Authority as a
result of such event and any other reasonable and customary fees and expenses
incurred in connection therewith.

 

“Net Hedging Obligations” means, as of any date, the Termination Value of any
Hedge Agreement on such date.

 

“Net Recovery Percentage” means, as of any date of determination, the percentage
of the book value of Borrowers’ Inventory that is estimated to be recoverable in
an orderly liquidation of such Inventory net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory and to be as specified in the most recent Acceptable
Appraisal of Inventory.

 

“Non-Consenting Lender” means any Lender that has not consented to any proposed
amendment, modification, waiver or termination of any Loan Document which,
pursuant to Section 14.2, requires the consent of all Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Obligor Subsidiary” means any Subsidiary of the US Borrower that is not a
Subsidiary Guarantor or that is not a Non-US Borrower.

 

“Non-US Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

 

“Non-US Borrower Qualification Date” has the meaning assigned thereto in clause
(a)(iii) of the definition of “Borrowing Base”.

 

“Non-US Obligations” means, with respect to any Non-US Borrower, the portion of
the Obligations evidenced by any Loan made to, or for the benefit of, such
Non-US Borrower by a Non-US Revolving Credit Lender, hereunder or under any
other Loan Document and any Obligations relating thereto, together with any
Specified Obligations of such Non-US Borrower.

 

35

--------------------------------------------------------------------------------


 

“Non-US Revolving Credit Note” means the promissory note with respect to each
Alternative Currency or Dollars made by the applicable Non-US Borrower in favor
of a Non-US Revolving Credit Lender evidencing the Revolving Credit Loans made
by such Non-US Revolving Credit Lender, substantially in the form attached as
Exhibit A-2, and any substitutes therefor, and any replacements, restatements,
renewals or extension thereof, in whole or in part.

 

“Non-US Revolving Credit Commitment” shall mean at any time as to each Non-US
Revolving Credit Lender the principal amount set forth beside such Non-US
Revolving Credit Lender’s name under the applicable heading on Schedule 1.1C to
the Agreement or on Schedule 1 to the Assignment and Assumption pursuant to
which such Non-US Revolving Credit Lender became a Non-US Revolving Credit
Lender hereunder in accordance with the provisions of Section 14.9 hereof as the
same may be adjusted from time to time in accordance with the terms hereof
sometimes being collectively referred to herein as “Non-US Revolving Credit
Commitments”.

 

“Non-US Revolving Credit Lender” means, collectively, all of the Lenders with a
Non-US Revolving Credit Commitment.

 

“Notes” means the collective reference to the Revolving Credit Notes, the Non-US
Revolving Credit Notes and the Term Loan Notes.

 

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

 

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

 

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

 

“Notice of Non-US Borrower” means a Notice of Non-US Borrower and Assumption
Agreement, in substantially the form of Exhibit L.

 

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

 

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Specified Obligations and (d) all other fees and
commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by any one or more of the Credit Parties to any one or more of the Secured
Parties or the Administrative Agent, in each case under any Loan Document or
otherwise, with respect to any Loan or Letter of Credit of every kind, nature
and description, direct or indirect, absolute or contingent, due or to become
due, contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note (including interest and fees that accrue after the
commencement by or against any Borrower or any other Credit Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding); provided that (i) the Specified Obligations shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed and (ii) any
release of Collateral or Subsidiary Guarantors effected in the manner permitted
by this Agreement shall not require the consent of holders of the Specified
Obligations. For the avoidance of doubt, the term “Obligations” shall not
include any payments or other obligations in respect of any Permitted Bond Hedge
Transaction or any Permitted Warrant Transaction.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

36

--------------------------------------------------------------------------------


 

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the US Borrower substantially in the form attached
as Exhibit F.

 

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

 

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12(b)).

 

“Participant” has the meaning assigned thereto in Section 14.9(d).

 

“Participant Register” has the meaning assigned thereto in Section 14.9(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 or
Section 430 of the Code and which (a) is maintained for the employees of any
Credit Party or any ERISA Affiliate or (b) has at any time within the preceding
six (6) years been maintained for the employees of any Credit Party or any
current or former ERISA Affiliates.

 

“Permitted Acquisition” means any acquisition by the US Borrower or any
Subsidiary in the form of acquisitions of all or substantially all of the
business or a line of business (whether by the acquisition of Capital Stock,
assets or any combination thereof) of any other Person if each such acquisition
meets all of the following requirements:

 

37

--------------------------------------------------------------------------------


 

(a)           no less than fifteen (15) Business Days prior to the proposed
closing date of such acquisition, the US Borrower shall have delivered written
notice of such acquisition to the Administrative Agent and the Lenders, which
notice shall include the proposed closing date of such acquisition;

 

(b)           the US Borrower shall have certified on or before the closing date
of such acquisition, in writing and in a form reasonably acceptable to the
Administrative Agent, that such acquisition has been approved by the board of
directors (or equivalent governing body) of the Person to be acquired;

 

(c)           the Person or business to be acquired shall be in a substantially
similar line of business as the Borrower and its Subsidiaries pursuant to
Section 11.11;

 

(d)           if such transaction is a merger or consolidation, the US Borrower
or a Subsidiary shall be the surviving Person and no Change in Control shall
have been effected thereby;

 

(e)           the US Borrower shall have delivered to the Administrative Agent
such documents reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) pursuant to Section 9.11 to be
delivered at the time required pursuant to Section 9.11;

 

(f)            no later than five (5) Business Days prior to the proposed
closing date of such acquisition, the US Borrower, to the extent requested by
the Administrative Agent, (i) shall have delivered to the Administrative Agent
promptly upon the finalization thereof copies of substantially final Permitted
Acquisition Documents, which shall be in form and substance reasonably
satisfactory to the Administrative Agent, and (ii) shall have delivered to
(including via arrangement for the Administrative Agent to have access to
virtual data-rooms, if applicable), or made available for inspection by, the
Administrative Agent substantially complete Permitted Acquisition Diligence
Information, which shall be in form and substance reasonably satisfactory to the
Administrative Agent;

 

(g)           no Event of Default shall have occurred and be continuing both
before and after giving effect to such acquisition and any Indebtedness incurred
in connection therewith;

 

(h)           the US Borrower shall demonstrate, in form and substance
reasonably satisfactory to the Administrative Agent, that the entity to be
acquired had Consolidated EBITDA for the four (4) Fiscal Quarter period ended
immediately prior to the proposed closing date of such acquisition that either
(i) was positive or (ii) was negative in an amount not to exceed $1,000,000;

 

(i)            after giving effect to the acquisition, at least $50,000,000 in
Excess Availability shall exist under the Revolving Credit Facility; and

 

(j)            the US Borrower shall provide such other documents and other
information as may be reasonably requested by the Administrative Agent or the
Required Lenders (through the Administrative Agent) in connection with the
acquisition.

 

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, deferred payments or
Capital Stock of the US Borrower, net of the applicable acquired company’s cash
and Cash Equivalents balance (as shown on its most recent financial statements
delivered in connection with the applicable Permitted Acquisition), to be paid
in

 

38

--------------------------------------------------------------------------------


 

connection with any applicable Permitted Acquisition as set forth in the
applicable Permitted Acquisition Documents executed by the US Borrower or any of
its Subsidiaries in order to consummate the applicable Permitted Acquisition.

 

“Permitted Acquisition Diligence Information” means, with respect to any
acquisition proposed by the US Borrower or any Subsidiary, to the extent
applicable, all material financial information, all material contracts, all
material customer lists, all material supply agreements and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).

 

“Permitted Acquisition Documents” means, with respect to any acquisition
proposed by the US Borrower or any Subsidiary, final copies or substantially
final drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
acquisition, including, without limitation, all legal opinions and each other
document of a material nature executed or delivered in connection therewith and
any amendment, modification or supplement to any of the foregoing.

 

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the US Borrower’s
common stock (or other securities or property following a merger event,
reclassification or other change of the common stock of the US Borrower)
purchased by the US Borrower in connection with the issuance of any Permitted
Convertible Indebtedness and settled in common stock of the US Borrower (or such
other securities or property), cash or a combination thereof (such amount of
cash determined by reference to the price of the US Borrower’s common stock or
such other securities or property), and cash in lieu of fractional shares of
common stock of the US Borrower; provided that the terms, conditions and
covenants of each such transaction shall be such as are customary for
transactions of such type (as determined by the board of directors of the US
Borrower, or a committee thereof, in good faith).

 

“Permitted Cash Dividend Transaction” means (a) receipt by the US Borrower on,
or immediately prior to, the Closing Date of cash dividends from one or more
Foreign Subsidiaries in an amount sufficient for the US Borrower to make the
principal payment required by the first sentence of Section 6.1(e)(vi),
(b) receipt by the US Borrower or any Domestic Subsidiary in the ordinary course
of business of any cash dividends from one or more Foreign Subsidiaries in
satisfaction of unsecured intercompany Indebtedness permitted pursuant to
Section 11.1(f) or in respect of intercompany trade balances and (c) receipt by
the US Borrower of cash dividends from one or more Foreign Subsidiaries that are
to be used by the US Borrower for purposes of the repayments of the Initial Term
Loan required by Section 4.3 and that are received by the US Borrower within 93
days of the applicable payment date pursuant to Section 4.3.

 

“Permitted Convertible Indebtedness” means senior, unsecured Indebtedness of the
US Borrower that is convertible into shares of common stock of the US Borrower
(or other securities or property following a merger event, reclassification or
other change of the common stock of the US Borrower), cash or a combination
thereof (such amount of cash determined by reference to the price of the US
Borrower’s common stock or such other securities or property), and cash in lieu
of fractional shares of common stock of the US Borrower.

 

“Permitted Discretion” means a determination or judgment made in good faith and
in the exercise of reasonable business judgment (from the perspective of a
secured asset-based lender).

 

39

--------------------------------------------------------------------------------


 

“Permitted Liens” means the Liens permitted pursuant to Section 11.2.

 

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the US
Borrower’s common stock (or other securities or property following a merger
event, reclassification or other change of the common stock of the US Borrower)
sold by the US Borrower substantially concurrently with any purchase by the US
Borrower of a Permitted Bond Hedge Transaction and settled in common stock of
the US Borrower (or such other securities or property), cash or a combination
thereof (such amount of cash determined by reference to the price of the US
Borrower’s common stock or such other securities or property), and cash in lieu
of fractional shares of common stock of the US Borrower; provided that the
terms, conditions and covenants of each such transaction shall be such as are
customary for transactions of such type (as determined by the board of directors
of the US Borrower, or a committee thereof, in good faith).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning assigned thereto in Section 8.4.

 

“PPSA” means the Personal Property Security Act (New Brunswick) and the
regulations thereunder, as from time to time in effect, provided, however, if
validity, attachment, perfection (or opposability), effect of perfection or
non-perfection or priority of the Administrative Agent’s security interests in
any Collateral are governed by the personal property security laws or laws
relating to movable property of any other jurisdiction (including the Civil Code
(Quebec)), the term “PPSA” shall mean such other personal property security laws
or laws relating to movable property for the purposes of the provisions hereof
relating to such validity, attachment, perfection (or opposability), effect of
perfection or non-perfection or priority and for the definitions related to such
provisions.

 

“Prime Bank” means a bank determined by ASX Benchmarks Pty Limited (or any other
Person which takes over the administration of the Screen Rate for Australian
Dollars) as being a Prime Bank or an acceptor or issuer of bills of exchange or
negotiable certificates of deposit for the purposes of calculation that Screen
Rate. If ASX Benchmarks Pty Limited or such other Person ceases to make such
determination, the Prime Bank shall be the Prime Banks last so appointed.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Pro Forma Basis” means, subject to the proviso below and for purposes of
calculating certain definitions and compliance with any test or financial
covenant under this Agreement for any period, that such Specified Transaction
(and all other Specified Transactions that have been consummated during the
applicable period) and the following transactions in connection therewith shall
be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the Property or Person subject to such
Specified Transaction, (i) in the case of a disposition of all or substantially
all of the Capital Stock of a Subsidiary or any division, business unit, product
line or line of business, shall be excluded and (ii) in the case of a Permitted
Acquisition, shall be included (provided that such income statement items to be
included are reflected in financial statements or other financial data
reasonably acceptable to the Administrative Agent and based upon reasonable
assumptions and calculations which are expected to have a continuous impact),
(b) any retirement of Indebtedness and (c) any Indebtedness incurred or

 

40

--------------------------------------------------------------------------------


 

assumed by the US  Borrower or any of its Subsidiaries in connection therewith,
which Indebtedness, if such Indebtedness has a floating or formula rate, shall
have an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of  determination;
provided, that the foregoing pro forma adjustments may be applied to any such
definition, test or financial covenant solely to the extent that such
adjustments (1) are reasonably expected to be realized within twelve (12) months
of such Specified Transaction as set forth in reasonable detail on a certificate
of a Responsible Officer of the US Borrower delivered to the Administrative
Agent and (2) are calculated on a basis consistent with GAAP and Regulation S-X
of the Exchange Act.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Public Lenders” has the meaning assigned thereto in Section 8.7.

 

“Qualified Capital Event” means (a) any Debt Issuance under Section 11.1(n),
(b) any Equity Issuance of Qualified Capital Stock of the US Borrower (other
than the issuance and sale of any Permitted Warrant Transaction or the issuance
of any Capital Stock pursuant to any Permitted Warrant Transaction), (c) any
Asset Disposition under Section 11.5(k), Section 11.5(l) or Section 11.5(p) and
(d) any cash dividends received from one or more Foreign Subsidiaries by the US
Borrower or any Domestic Subsidiary (other than a Permitted Cash Dividend
Transaction).

 

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

 

“Qualified Pledged Foreign Subsidiary Group” means (a) with respect to Fossil
Europe: Fossil France, Fossil Germany and Fossil UK, until each Foreign
Subsidiary joins this Agreement as a Non-US Borrower, (b) with respect to Fossil
East: Fossil Asia Pacific, Fossil Australia and Fossil Hong Kong, until each
Foreign Subsidiary joins this Agreement as a Non-US Borrower and (c) Fossil
Canada, until Fossil Canada joins this Agreement as a Non-US Borrower.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

“Receivable Reserves” means, as of any date of determination, those reserves
that the Administrative Agent deems necessary or appropriate, in its Permitted
Discretion and subject to Section 2.1(b), to establish and maintain (including
Landlord Reserves for books and records locations and reserves for rebates,
discounts, warranty claims, and returns) with respect to the Eligible Accounts.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

 

“Reference Bank Rate” means the sum of:

 

(a)                                 the following rates:

 

(i)                                     the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Administrative Agent
at its request by the Reference Banks as the mid discount rate (expressed as a
yield percent to maturity) observed by the relevant Reference Bank for

 

41

--------------------------------------------------------------------------------


 

marketable parcels of Australian Dollar denominated bank accepted bills and
negotiable certificates of deposit accepted or issued by Prime Banks, and which
mature on the last day of the relevant period or in the same half month under
market conventions; or

 

(ii)                                  (if there is no observable market rate for
marketable parcels of Prime Bank Australian Dollar securities referred to in
paragraph (i) above), the arithmetic mean of the rates (rounded upwards to four
decimal places) as supplied to the Administrative Agent at its request by the
Reference Banks as the rate at which the relevant Reference Bank could borrow
funds in Australian Dollars in the Australian interbank market and for the
relevant period were it to do so by asking for them and then accepting interbank
offers for deposits in reasonable market sizes and for that period; and

 

(b)                                 0.05% per annum.

 

“Reference Banks” means the principal office in Sydney, Australia of National
Australia Bank, Commonwealth Bank of Australia, Australia and New Zealand
Banking Group and Westpac Banking Corporation.

 

“Register” has the meaning assigned thereto in Section 14.9(c).

 

“Reimbursement Obligation” means the obligation of the US Borrower (and, in the
case of the Existing Letters of Credit, Fossil Partners) to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

 

“Related Non-Canadian Recipient” means, at any particular time in respect of a
Canadian Borrower, a Recipient that: (i) is not resident in Canada (for the
purposes of the ITA), and (ii) (A) does not deal at arm’s length (for the
purposes of the ITA) with the Canadian Borrower; (B) receives a payment in
respect of a debt or other obligation to pay an amount to a person with whom the
Canadian Borrower does not deal at arm’s length (for the purposes of the ITA) at
the time of such payment, or (C) is, or does not deal at arm’s length with (for
the purposes of the ITA), a “specified shareholder” (as defined in subsection
18(5) of the ITA) of the Canadian Borrower.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Replacement Rate” has the meaning assigned thereto in Section 5.8(c).

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

 

“Reserves” means, as of any date of determination in respect of the applicable
Borrowing Base, Inventory Reserves, Receivables Reserves, Cash Management
Reserves and those other reserves that the Administrative Agent deems necessary
or appropriate, in its Permitted Discretion and subject to Section 2.1(b), to
establish and maintain (including reserves with respect to (a) sums that any
Credit Party or its Subsidiaries are required to pay under any Section of this
Agreement or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay, and (b) amounts owing by any Credit Party or
its Subsidiaries to any Person to the extent secured by a Lien on, or trust
over, any of the Collateral (other than a Permitted Lien), which Lien or trust,
in the Permitted Discretion of the Administrative Agent likely would have a

 

42

--------------------------------------------------------------------------------


 

priority superior to the Administrative Agent’s Liens (such as Liens or trusts
in favor of landlords, warehousemen, carriers, mechanics, materialmen, laborers,
or suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under Applicable Law) in and to such item of the
Collateral) with respect to the Borrowing Base.

 

“Responsible Officer” means, as to any Person, the chief executive officer,
president, executive vice president, vice president, chief financial officer,
chief accounting officer, controller, treasurer,  assistant treasurer or, in the
case of each Hong Kong Borrower and Fossil Australia, director, of such Person
or any other officer of such Person reasonably acceptable to the Administrative
Agent.  Any document delivered hereunder or under any other Loan Document that
is signed by a Responsible Officer of a Person shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Person and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Person.

 

“Restricted Payments” has the meaning assigned thereto in Section 11.6.

 

“Revaluation Date” means with respect to any Loan, each of the following: 
(i) each date of a borrowing of a LIBOR Rate Loan denominated in an Alternative
Currency, (ii) each date of a continuation of a LIBOR Rate Loan denominated in
an Alternative Currency pursuant to Section 5.2, and (iii) such additional dates
as the Administrative Agent shall determine or the Required Lenders shall
require.

 

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender (other
than any Non-US Revolving Credit Lender), the obligation of such Lender to make
Revolving Credit Loans to, and to purchase participations in L/C Obligations for
the account of the Borrowers (other than the Non-US Borrowers) hereunder in an
aggregate principal amount at any time outstanding not to exceed the amount set
forth opposite such Revolving Credit Lender’s name on the Register, as such
amount may be modified at any time or from time to time pursuant to the terms
hereof, (b) as to any Non-US Revolving Credit Lender, its Non-US Revolving
Credit Commitment and (c) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof.  The Aggregate Revolving Credit Commitments of all Revolving
Credit Lenders on the Closing Date shall be $325,000,000, and the Revolving
Credit Commitment of each Lender is set forth on Schedule 1.1C. Regardless of
the denominations in which the Revolving Credit Commitments are expressed,
Revolving Credit Loans shall be funded in Dollars or one or more Alternative
Currencies as specified by the US Borrower as provided in Section 2.1.

 

“Revolving Credit Commitment Percentage” means, as the context requires, (a) as
to any Revolving Credit Lender (other than any Non-US Revolving Credit Lender)
at any time, the ratio of (i) the amount of the Revolving Credit Commitment of
such Lender to (ii) the Revolving Credit Commitment of all the Revolving Credit
Lenders (other than the Non-US Revolving Credit Lenders),  (b) as to any Non-US
Revolving Credit Lender at any time, the ratio of (i) the amount of the
Revolving Credit Commitment of such Lender to (ii) the Revolving Credit
Commitment of all the Non-US Revolving Credit Lenders and (c) as to any
Revolving Credit Lender at any time, the ratio of (i) the amount of the
Revolving Credit Commitment of such Lender to (ii) the Revolving Credit
Commitment of all the Revolving Credit Lenders.

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
at such time.

 

43

--------------------------------------------------------------------------------


 

“Revolving Credit Facility” means the revolving credit facility established
pursuant to ARTICLE II.

 

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment, and includes the Non-US Revolving Credit Lenders.

 

“Revolving Credit Loan” means any revolving loan made to a Borrower pursuant to
the Revolving Credit Facility.

 

“Revolving Credit Maturity Date” means the earliest to occur of (a) 
December 31, 2020, (b) the date of termination of the entire Revolving Credit
Commitment by the US Borrower pursuant to Section 2.5, or (c) the date of
termination of the Revolving Credit Commitment pursuant to Section 12.2(a).

 

“Revolving Credit Note” means a promissory note made by the  US Borrower in
favor of a Revolving Credit Lender evidencing the Revolving Credit Loans made by
such Revolving Credit Lender, substantially in the form attached as Exhibit A-1,
and any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

 

“Revolving Credit Outstandings” means, on any date, the sum of (a) with respect
to Revolving Credit Loans, the Dollar Equivalent of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans occurring on such date; plus (b) with
respect to any L/C Obligations on any date, the aggregate outstanding amount
thereof in Dollars on such date after giving effect to any Extensions of Credit
occurring on such date in respect of Letters of Credit and any other changes in
the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

 

“S&P Rating” means the private or public corporate family rating of the US
Borrower and its Subsidiaries from Standard & Poor’s Financial Services LLC, a
subsidiary of The McGraw-Hill Companies, Inc., and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

 

“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, or trade embargoes or anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
the United Kingdom (including Her Majesty’s Treasury), or other relevant
sanctions authority with jurisdiction over any Lender, any Borrower or any of
its Subsidiaries or Affiliates.

 

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (as of the Closing Date, Cuba, Iran,
North Korea, Syria and the Crimea Region of the Ukraine).

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its

 

44

--------------------------------------------------------------------------------


 

government, or (d) a Person resident in or determined to be resident in a
country, in each case of clauses (a) through (d) that is a target of Sanctions,
including a target of any country sanctions program administered and enforced by
OFAC.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury
(including the “Financial Sanctions: Consolidated List of Targets” administered
and enforced by Her Majesty’s Treasury), or other relevant sanctions authority,
in each case as amended, supplemented or substituted from time to time (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned, controlled or acting on behalf of by any such Person or Persons
described in clauses (a) and (b),  including a Person that is deemed by OFAC to
be a Sanctions target based on the ownership of such legal entity by Sanctioned
Person(s).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Facility” has the meaning assigned thereto in Section 11.1.

 

“Secured Parties” means collectively, the Lenders (including the Designated
Lenders), the Administrative Agent, any Issuing Lender, any Hedge Bank, any Cash
Management Bank, any other holder from time to time of any of the Obligations
and, in each case, their respective successors and permitted assigns.

 

“Securities Account” means a securities account (as that term is defined in the
UCC).

 

“Securities Intermediary” means a securities intermediary (as that term is
defined in the UCC).

 

“Security Documents” means the collective reference to the Collateral Agreement,
each Foreign Subsidiary Pledge Agreement, the Subsidiary Guaranty Agreement,
each Joinder Agreement, each Account Control Agreement, the FEFF Security
Documents, each Mortgage and each other agreement or writing entered into on the
Closing Date or in accordance with Section 5.15, Section 9.11 or otherwise that
is pursuant to which any Credit Party (including the Non-US Borrowers) purports
to pledge or grant a security interest in or other Lien on any Property or
assets securing the Obligations (or any part thereof) or any such Person
purports to guaranty the payment and/or performance of the Obligations (or any
part thereof).

 

“Screen Rate” means:

 

(a)                                 the Australian Bank Bill Swap Reference Rate
(Bid) (“BBSY”) administered by ASX Benchmarks Pty Limited (or any other Person
which takes over the administration of that rate) for the relevant period
displayed on page BBSY of the Thompson Reuters Screen (or any replacement
Thomson Reuters page which displays that rate) at approximately 10:30
a.m. (Sydney, Australia time) on the Rate Determination Date. If such page or
service ceases to be available, the Administrative Agent my specify another
page or service displaying the relevant rate; and

 

(b)                                 if the rate described in clause (a) above is
not available, the sum of:

 

45

--------------------------------------------------------------------------------


 

(i)                                     the Australian Bank Bill Swap Reference
Rate administered by ASX Benchmarks Pty Limited (or any other Person which takes
over the administration of that rate) for the relevant period displayed on
page BBSW of the Thompson Reuters Screen (or any replacement Thomson Reuters
page which displays that rate) at approximately 10:30 a.m. (Sydney, Australia
time) on the Rate Determination Date. If such page or service ceases to be
available, the Administrative Agent my specify another page or service
displaying the relevant rate; plus

 

(ii)                                  0.05% per annum.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business,
including, with respect to Fossil Australia, for the purposes of section 95A of
the Corporations Act.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“South Africa Put Option” means the put option under the purchase agreement for
the acquisition by Fossil Europe of certain interests of the South Africa-based
distributor S. Keren Watch Group.

 

“Specified Account” means the cash collateral account(s) created pursuant to
that certain Deposit Account Agreement between Fossil (Australia) Pty Ltd and
Bank of America, N. A. (Australian Branch), which provides for cash collateral
to secure certain corporate credit card services and store rent bank guarantees.

 

“Specified Cash Management Arrangement” means any Cash Management Agreement
entered into by (a) any Credit Party or any of its Subsidiaries and (b) any Cash
Management Bank, as counterparty.  No Cash Management Bank that is a party to a
Specified Cash Management Arrangement shall have any rights in connection with
the management or release of any Collateral or of the Obligations of any Credit
Party under any Loan Document.

 

“Specified Cash Management Obligations” means all existing or future payment and
other obligations owing by any Credit Party or any of its Subsidiaries under any
Specified Cash Management Arrangement.

 

“Specified Hedge Agreement” means any Hedge Agreement entered into by (a) any
Credit Party or any of its Subsidiaries and (b) Hedge Bank.  No Hedge Bank that
is a party to a Specified Hedge Agreement shall have any rights in connection
with the management or release of any Collateral or of the Obligations of any
Credit Party under any Loan Document.

 

“Specified Hedge Obligations” means all existing or future payment and other
obligations owing by any Credit Party or any of its Subsidiaries under any
Specified Hedge Agreement (other than an Excluded Swap Obligation).

 

46

--------------------------------------------------------------------------------


 

“Specified Obligations” means, collectively, (a) all Specified Hedge Obligations
and (b) all Specified Cash Management Obligations.

 

 

“Specified Transactions” means (a) any disposition of all or substantially all
of the assets or Capital Stock of any Subsidiary of the US Borrower or any
division, business unit, product line or line of business, (b) any Permitted
Acquisition, (c) any incurrence of Indebtedness, (d) the classification of any
asset, business unit, division or line of business as a discontinued operation
and (e) the Transactions.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Indebtedness” means the collective reference to any Indebtedness
of any Credit Party or any Subsidiary thereof subordinated in right and time of
payment to the Obligations pursuant to a written agreement between the
applicable subordinated lender, the Administrative Agent and the applicable
Credit Party or Subsidiary, and containing such other terms and conditions, in
each case as are reasonably satisfactory to the Administrative Agent.

 

“Subsidiary” means, as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by (directly or
indirectly) or the management is otherwise controlled by (directly or
indirectly) such Person (irrespective of whether, at the time, Capital Stock of
any other class or classes of such corporation, partnership, limited liability
company or other entity shall have or might have voting power by reason of the
happening of any contingency).  Unless otherwise qualified, references to
“Subsidiary” or “Subsidiaries” herein shall refer to those of the US Borrower.

 

“Subsidiary Guarantors” means, collectively, all direct and indirect Domestic
Subsidiaries of the US Borrower in existence on the Closing Date or which are or
hereafter become a party to the Subsidiary Guaranty Agreement pursuant to
Section 9.11.

 

“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement dated
as of the Closing Date executed by the Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit and the Secured Parties,
substantially in the form attached as Exhibit H.

 

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Swiss Borrower” means Fossil Group Europe and any Borrower which is
incorporated in Switzerland or, if different, is considered to be tax resident
in Switzerland for Swiss Withholding Tax purposes.

 

“Swiss Facility” means any Loan made available to a Swiss Borrower.

 

47

--------------------------------------------------------------------------------


 

“Swiss Guidelines” means the following guidelines issued by the Swiss Federal
Tax Administration (each as issued, amended or replaced from time to time):

 

(a)                                 guideline S-02.123 in relation to interbank
loans of September 1986 (Merkblatt Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben) vom
September 1986);

 

(b)                                 guideline S-02.130.1 in relation to money
market instruments and book claims of April 1999 (Merkblatt vom April 1999
betreffend Geldmarktpapiere und Buchforderungen inländischer Schuldner);

 

(c)                                  guideline S-02.122.1 in relation to bonds
of April 1999 (Merkblatt Obligationen vom April 1999);

 

(d)                                 guideline S-02.128 in relation to syndicated
credit facilities of January 2000 (Merkblatt Steuerliche Behandlung von
Konsortialdarlehen, Schuldscheindarlehen, Wechseln und Unterbeteiligungen vom
Januar 2000); and

 

(e)                                  circular No. 34 of 26 July 2011 in relation
to deposits (Kreisschreiben Nr. 34 vom 26. Juli 2011 betreffend Kundenguthaben).

 

“Swiss Non-Bank Rules” means, together, the Swiss Ten Non-Bank Rule and the
Swiss Twenty Non-Bank Rule.

 

“Swiss Non-Qualifying Bank” means any Person which does not qualify as a Swiss
Qualifying Bank.

 

“Swiss Qualifying Bank” means a financial institution acting on its own account
which is licensed as a bank by the banking laws in force in its jurisdiction of
incorporation or a branch of a financial institution, which is licensed as a
bank by the banking laws in force in the jurisdiction where such branch is
situated, and which, in each case, exercises as its main purpose a true banking
activity, having bank personnel, premises, communication devices of its own and
authority of decision making, all in accordance with the Swiss Guidelines.

 

“Swiss Security Document” means any Security Document which is governed by Swiss
law.

 

“Swiss Ten Non-Bank Rule” means the rule that the aggregate number of lenders
under this Agreement which are Swiss Non-Qualifying Banks must not at any time
exceed ten (10), all in accordance with the Swiss Guidelines or legislation or
explanatory notes addressing the same issues that are in force at such time.

 

“Swiss Twenty Non-Bank Rule” means the rule that the aggregate number of
creditors (other than Swiss Qualifying Banks) of a Swiss Borrower under all its
outstanding debts relevant for classification as debenture (Obligationen)
(including under the Loan Documents) must not at any time exceed twenty (20),
all in accordance with the Swiss Guidelines or legislation or explanatory notes
addressing the same issues that are in force at such time.

 

“Swiss Withholding Tax” means the tax imposed based on the Swiss Federal Act on
Withholding Tax of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer).

 

48

--------------------------------------------------------------------------------


 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding) assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Initial Term Loan to the account
of the US Borrower hereunder on the Closing Date in an aggregate principal
amount not to exceed the amount set forth opposite such Term Loan Lender’s name
on the Register, as such amount may be increased, reduced or otherwise modified
at any time or from time to time pursuant to the terms hereof and (b) as to all
Term Loan Lenders, the aggregate commitment of all Term Loan Lenders to make
such Term Loans.  The aggregate Term Loan Commitment with respect to the Initial
Term Loan of all Lenders on the Closing Date shall be $425,000,000, and the Term
Loan Commitment of each Lender is set forth on Schedule 1.1D.

 

“Term Loan Facility” means the term loan facility established pursuant to
ARTICLE IV.

 

“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.

 

“Term Loan Maturity Date” means the earliest to occur of (a)  December 31, 2020
or (b) the date of termination of the Revolving Credit Commitment pursuant to
Section 12.2(a).

 

“Term Loan Note” means a promissory note made by the US Borrower in favor of a
Term Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.

 

“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans.

 

“Term Loans” means the Initial Term Loans and “Term Loan” means any of such Term
Loans.

 

“Termination Event” means, except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of any Credit Party or any
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, or (c) the termination of a Pension Plan, the
filing of a notice of intent to terminate a Pension Plan or the treatment of a
Pension Plan amendment as a termination, under Section 4041 of ERISA, if the
plan assets are not

 

49

--------------------------------------------------------------------------------


 

sufficient to pay all plan liabilities, or (d) the institution of proceedings to
terminate, or the appointment of a trustee with respect to, any Pension Plan or
Multiemployer Plan by the PBGC, or (e) any other event or condition which would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, or (f) the imposition
of a Lien pursuant to Section 412 or Section 430(k) of the Code or Section 302
or Section 303(k) of ERISA, or (g) the partial or complete withdrawal of any
Credit Party or any ERISA Affiliate from a Multiemployer Plan if withdrawal
liability is asserted by such plan, or (h) any event or condition which results
in the reorganization or insolvency of a Multiemployer Plan under Sections 4241
or 4245 of ERISA, or (i) any event or condition which results in the termination
of a Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC
of proceedings to terminate a Pension Plan under Section 4042 of ERISA.

 

“Termination Value” means, in respect of any one or more Hedge Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedge Agreements, (a) for any date on or after the date such
Hedge Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“Threshold Amount” means $25,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding principal amount of Term
Loans of such Lender at such time.

 

“Transactions” means, collectively, (a) the refinancing of all Indebtedness
under the Existing Credit Agreement on the Closing Date, (b) the initial
Extensions of Credit, and (c) the payment of the all transaction fees, charges
and other amounts related to this Credit Facility (including, without
limitation, any financing fees, legal fees and expenses, due diligence fees or
any other fees and expenses in connection therewith), incurred in connection
with items (a) through (b) above.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“Unfinanced Capital Expenditures”  means Capital Expenditures (a) not financed
with the proceeds of any incurrence of Indebtedness (other than the incurrence
of any Revolving Credit Loans), the proceeds of any sale or issuance of  Capital
Stock or equity contributions, the proceeds of any asset sale (other than the
sale of Inventory in the ordinary course of business) or any insurance proceeds,
and (b) that are not reimbursed by a third person (excluding any Credit Party or
any of its Affiliates) in the period such expenditures are made pursuant to a
written agreement.  For the avoidance of doubt, Unfinanced Capital Expenditures
shall include Capital Expenditures financed with the proceeds of any Revolving
Credit Loans.

 

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

 

“United States” or “U.S.” means the United States of America.

 

“US Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

 

“US Collateral” means Collateral granted by the US Borrower and the Subsidiary
Guarantors.

 

50

--------------------------------------------------------------------------------


 

“US Obligations” means all Obligations other than the Non-US Obligations.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g)(ii)(B)(3).

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

 

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by any Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than such Borrower and/or one or more of its
Wholly-Owned Subsidiaries).

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2                                    Other Definitions and
Provisions.  With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document: (a) the
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined, (b) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms, (c) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (d) the word “will” shall be construed to have the
same meaning and effect as the word “shall”, (e) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(f) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (g) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (h) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (i) the term “documents” includes any
and all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form, (j) in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including;” the
words “to” and “until” each mean “to but excluding;” and the word “through”
means “to and including” and (k) Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.

 

Section 1.3                                    Accounting Terms.

 

(a)                                 All accounting terms not specifically or
completely defined herein shall be construed, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared, in conformity with GAAP, applied
on a consistent basis, as in effect from time to time and in a manner consistent
with that used in preparing the audited financial statements required by
Section 8.1(b), except as otherwise specifically prescribed herein.

 

51

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Indebtedness of the US Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and all financial covenants contained herein shall be
calculated, without giving effect to FASB ASC 825 and FASB ASC 470-20 (or any
similar accounting principle).  For the avoidance of doubt, and without
limitation of the foregoing, Permitted Convertible Indebtedness shall at all
times prior to the repurchase, conversion or payment therefor be valued at the
full stated principal amount thereof and shall not include any reduction or
appreciation in value of the shares and/or cash deliverable upon conversion
thereof.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, for purposes of determining compliance with any test or
financial covenant contained in this Agreement with respect to any period during
which any Specified Transaction occurs, such test or financial covenant shall be
calculated with respect to such period and such Specified Transaction (and all
other Specified Transactions that have been consummated during such period) on a
Pro Forma Basis.

 

(c)                                  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the US Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the US Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the US Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

(d)                                 Notwithstanding anything to the contrary
contained in Section 1.3(a) above or the definition of “Capital Lease”, in the
event of an accounting change requiring all leases to be capitalized, only those
leases that would have constituted capital leases under GAAP as in effect at the
time of the Closing Date shall be considered capital leases, and all
calculations and deliverables under this Agreement or any other Loan Document
shall be made in accordance therewith. For the avoidance of doubt, any leases in
existence as of the Closing Date or leases acquired or entered into after the
Closing Date, in each case, as such leases may be amended, restated, amended and
restated, supplemented, extended, renewed or otherwise modified, that are or
would be classified as operating leases under GAAP as in effect at the time of
the Closing Date shall not constitute “Capital Leases” under the terms of this
Agreement.

 

Section 1.4                                    UCC Terms; Australian PPSA
Terms.  Terms defined in the UCC in effect on the Closing Date and not otherwise
defined herein shall, unless the context otherwise indicates, have the meanings
provided by those definitions.  Subject to the foregoing, the term “UCC” refers,
as of any date of determination, to the UCC then in effect. Unless the context
otherwise requires, to the extent relevant in connection with the grant of any
security by any Non-US Borrower incorporated in Australia and for the purposes
of any assets or liabilities located in Australia, terms defined in the
Australian PPSA shall have the equivalent meaning in a Loan Document.

 

Section 1.5                              Interpretation Clause (Québec).  For
purposes of any assets, liabilities or entities located in the Province of
Québec and for all other purposes pursuant to which the interpretation or
construction of this Agreement may be subject to the laws of the Province of
Québec or a court or tribunal exercising jurisdiction in the Province of Québec,
(a) “personal property” shall be deemed to include “movable property”, (b) “real
property” shall be deemed to include “immovable property”, (c) “tangible
property” shall be deemed to include “corporeal property”, (d) “intangible
property” shall be deemed to include “incorporeal property”, (e) “security
interest”, “mortgage” and “lien” shall be deemed

 

52

--------------------------------------------------------------------------------


 

to include a “hypothec”, “prior claim” and a resolutory clause, (f) all
references to filing, registering or recording under the PPSA or UCC shall be
deemed to include publication under the Civil Code of Québec, (g) all references
to “perfection” of or “perfected” liens or security interest shall be deemed to
include a reference to an “opposable” or “set up” lien or security interest as
against third parties, (h) any “right of offset”, “right of setoff” or similar
expression shall be deemed to include a “right of compensation”, (i) “goods”
shall be deemed to include “corporeal movable property” other than chattel
paper, documents of title, instruments, money and securities, (j) an “agent”
shall be deemed to include a “mandatary”, (k) “construction liens” shall be
deemed to include “legal hypothecs”; (l) “joint and several” shall be deemed to
include solidary; (m) “gross negligence or wilful misconduct” shall be deemed to
be “intentional or gross fault”; (n) “beneficial ownership” shall be deemed to
include “ownership on behalf of another as mandatary”; (o) “servitude” shall be
deemed to include easement; (p) “priority” shall be deemed to include “prior
claim”; (q) “survey” shall be deemed to include “certificate of location and
plan”; and (r) “fee simple title” shall be deemed to include “absolute
ownership”.  The parties hereto confirm that it is their wish that this
Agreement and any other document executed in connection with the transactions
contemplated herein be drawn up in the English language only and that all other
documents contemplated thereunder or relating thereto, including notices, may
also be drawn up in the English language only.  Les parties aux présentes
confirment que c’est leur volonté que cette convention et les autres documents
de crédit soient rédigés en langue anglaise seulement et que tous les documents,
y compris tous avis, envisages par cette convention et les autres documents
peuvent être rédigés en la langue anglaise seulement.

 

Section 1.6                                    Rounding.  Any financial ratios
required to be maintained by the US Borrower pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio or percentage is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

Section 1.7                                    References to Agreement and
Laws.  Unless otherwise expressly provided herein, (a) references to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Applicable Law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.

 

Section 1.8                                    Times of Day.  Unless otherwise
specified, all references herein to times of day shall be references to Central
time (daylight or standard, as applicable), except (a) with respect to any
borrowings and payments in Euro or Sterling, such references shall mean London,
England time, unless otherwise notified by the Administrative Agent and (b) with
respect to any borrowings and payments with respect to Daily LIBOR Loans, such
references shall mean Eastern time (daylight or standard, as applicable).

 

Section 1.9                              Letter of Credit Amounts.  Unless
otherwise specified, all references herein to the amount of a Letter of Credit
at any time shall be deemed to mean the maximum face amount of such Letter of
Credit in Dollars after giving effect to all increases thereof contemplated by
such Letter of Credit or the Letter of Credit Application therefor (at the time
specified therefor in such applicable Letter of Credit or Letter of Credit
Application and as such amount may be reduced by (a) any permanent reduction of
such Letter of Credit or (b) any amount in Dollars which is drawn, reimbursed
and no longer available under such Letter of Credit).

 

53

--------------------------------------------------------------------------------


 

Section 1.10                             Covenant Compliance Generally.  For
purposes of determining compliance under Sections 11.1, 11.2, 11.3, 11.5 and
11.6, any amount in a currency other than Dollars will be converted to Dollars
in a manner consistent with that used in calculating Consolidated Net Income in
the most recent annual financial statements of the US Borrower and its
Subsidiaries delivered pursuant to Section 8.1(b).  Notwithstanding the
foregoing, for purposes of determining compliance with Sections 11.1, 11.2 and
11.3, with respect to any amount of Indebtedness or Investment in a currency
other than Dollars, no breach of any basket contained in such sections shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred; provided
that for the avoidance of doubt, the foregoing provisions of this Section 1.10
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be incurred at any time under such
Sections.

 

Section 1.11                             Exchange Rates; Currency Equivalents.

 

(a)                                 The Administrative Agent shall determine the
Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Extensions of Credit and outstanding amounts denominated
in Alternative Currencies.  Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur. 
Except for purposes of financial statements delivered by Credit Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent.

 

(b)                                 Wherever in this Agreement in connection
with a Revolving Credit Loan, conversion, continuation or prepayment of a LIBOR
Rate Loan, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Revolving Credit Commitment or LIBOR Rate Loan is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the applicable Issuing Lender, as the
case may be.

 

(c)                                  The Administrative Agent does not warrant,
nor accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definitions of “LIBOR” or “Daily LIBOR” or with respect to any
comparable or successor rate thereto.

 

Section 1.12                             Change of Currency.

 

(a)                                 Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption.  If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Revolving Credit Loan in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Revolving Credit Loan, at the end of the then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the

 

54

--------------------------------------------------------------------------------


 

adoption of the Euro by any member state of the European Union and any relevant
market conventions or practices relating to the Euro and as reasonably agreed to
by the US Borrower and any applicable Non-US Borrower.

 

ARTICLE II

 

REVOLVING CREDIT FACILITY

 

Section 2.1                                    Revolving Credit Loans.

 

(a)                                 Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents (i) each
Revolving Credit Lender (other than the Non-US Revolving Credit Lenders)
severally agrees to make Revolving Credit Loans in Dollars or in one or more
Alternative Currencies to the US Borrower and (ii) each Non-US Revolving Credit
Lender severally agrees to make Revolving Credit Loans in Dollars or  in one or
more Alternative Currencies to any Non-US Borrower, from time to time from the
Closing Date to, but not including, the Revolving Credit Maturity Date as
requested by the US Borrower in accordance with the terms of Section 2.3;
provided, that (1) the Revolving Credit Outstandings shall not exceed the lesser
of (A) the Aggregate Revolving Credit Commitments and (B) the amount equal to
the Aggregate Borrowing Base as of such date (based upon the most recent
Borrowing Base Certificate delivered by the US Borrower to the Administrative
Agent), as adjusted for the Reserves established by the Administrative Agent in
accordance with Section 2.1(b), (2) the Revolving Credit Exposure of any
Revolving Credit Lender shall not at any time exceed such Revolving Credit
Lender’s Revolving Credit Commitment, (3) the Revolving Credit Outstandings to
any Borrower shall not exceed the amount of the Borrowing Base attributable to
such Borrower (for purposes of this clause (3), the component of the Borrowing
Base under clause (a)(iii) of such term shall be attributable to the US
Borrower), (4) the aggregate Revolving Credit Outstandings denominated in Euros
shall not exceed the Alternative Currency Sublimit applicable to Euros, (5)  the
aggregate Revolving Credit Outstandings denominated in Sterling shall not exceed
the Alternative Currency Sublimit applicable to Sterling, (6) the aggregate
Revolving Credit Outstandings denominated in Hong Kong Dollars shall not exceed
the Alternative Currency Sublimit applicable to Hong Kong Dollars, (7) the
aggregate Revolving Credit Outstandings denominated in Canadian Dollars shall
not exceed the Alternative Currency Sublimit applicable to Canadian Dollars,
(8) the aggregate Revolving Credit Outstandings denominated in Australian
Dollars shall not exceed the Alternative Currency Sublimit applicable to
Australian Dollars and (9) the aggregate Revolving Credit Outstandings
denominated in Alternative Currencies shall not exceed the amount in clause
(a) of the definition of Alternative Currency Sublimit.  Each Revolving Credit
Loan by a Revolving Credit Lender shall be in a principal amount equal to such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Revolving Credit Loans requested on such
occasion.  Subject to the terms and conditions hereof, the Borrowers may borrow,
repay and reborrow Revolving Credit Loans hereunder until the Revolving Credit
Maturity Date.

 

(b)                                 Anything to the contrary in this Section 2.1
notwithstanding, the Administrative Agent shall have the right (but not the
obligation) at any time, in the exercise of its Permitted Discretion, to
establish and increase or decrease Reserves against the Borrowing Base.  The
amount of any Reserve established by the Administrative Agent, and any changes
to the eligibility criteria set forth in the definitions of Eligible Accounts
and Eligible Inventory shall have a reasonable relationship to the event,
condition, other circumstance, or fact that is the basis for such reserve or
change in eligibility and shall not be duplicative of any other reserve
established and currently maintained or eligibility criteria. Upon establishment
or increase in Reserves, the Administrative Agent agrees to make itself
available to discuss the Reserve or increase, and Borrowers may take such action
as may be required so that the event, condition, circumstance, or fact that is
the basis for such reserve or increase no longer exists, in a manner

 

55

--------------------------------------------------------------------------------


 

and to the extent reasonably satisfactory to the Administrative Agent in the
exercise of its Permitted Discretion.  In no event shall such opportunity limit
the right of the Administrative Agent to establish or change such Reserve,
unless the Administrative Agent shall have determined, in its Permitted
Discretion, that the event, condition, other circumstance, or fact that was the
basis for such Reserve or such change no longer exists or has otherwise been
adequately addressed by Borrowers.

 

Section 2.2                                    [Reserved].

 

Section 2.3                                    Procedure for Advances of
Revolving Credit Loans.

 

(a)                                 Requests for Borrowing.  The US Borrower
shall give the Administrative Agent irrevocable prior written notice
substantially in the form of Exhibit B (a “Notice of Borrowing”) not later than
12:00 noon (i) on the same Business Day as each Base Rate Loan and each Daily
LIBOR Rate Loan, (ii) at least three (3) Business Days before each LIBOR Rate
Loan denominated in Dollars, and (iii) at least four (4) Business Days before
each LIBOR Rate Loan denominated in Alternative Currencies, of the intention of
a Borrower to borrow, specifying (A) the date of such borrowing, which shall be
a Business Day, (B) the name of the Borrower, (C) the currency and the amount of
such borrowing, which shall be (x) with respect to Base Rate Loans, in an
aggregate principal amount of $1,000,000 or a whole multiple of $1,000,000 in
excess thereof, provided that any borrowing of Base Rate Loans may be in an
aggregate amount that is equal to the entire unused balance of the Revolving
Credit Commitment or that is required to finance the amount of a Reimbursement
Obligation under a Letter of Credit, (y) with respect to LIBOR Rate Loans, in an
aggregate principal amount of the Dollar Equivalent of $5,000,000 or a whole
multiple of the Dollar Equivalent of $1,000,000  in excess thereof and (z) with
respect to Daily LIBOR Rate Loans, in an aggregate principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof, (D)  in the case
of a Revolving Credit Loan to be made in Dollars, whether such Loan is to be a
LIBOR Rate Loan, a Daily LIBOR Rate Loan or a Base Rate Loan, (E) in the case of
a Revolving Credit Loan which is a LIBOR Rate Loan, the currency to be borrowed
and (F) in the case of a LIBOR Rate Loan, the duration of the Interest Period
applicable thereto.  If the US Borrower fails to specify a type of Loan in a
Notice of Borrowing, then the applicable Loans shall be made as Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of an Interest Period with respect to a Loan denominated in an
Alternative Currency such Loans shall be continued with an Interest Period of
one month.  If the US Borrower fails to specify a currency in a Notice of
Borrowing then the LIBOR Rate Loan so requested shall be made in Dollars.  If
the US Borrower requests a borrowing of LIBOR Rate Loans in any such Notice of
Borrowing, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  A Notice of Borrowing received after
12:00 noon shall be deemed received on the next Business Day.  The
Administrative Agent shall promptly notify the Revolving Credit Lenders of each
Notice of Borrowing. Except as otherwise provided herein, no Loan may be
converted into or continued as a Loan denominated in a different currency.

 

(b)                                 Disbursement of Revolving Credit Loans. 
Following receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Revolving Credit
Commitment Percentage of the Revolving Credit Loans, and if no timely notice of
a conversion or continuation is provided by the US Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans or the continuation of Loans denominated in an Alternative
Currency, in each case as described in the preceding subsection. Not later than
2:00 p.m. on the proposed borrowing date, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Revolving Credit Loan
in an Alternative Currency, each Revolving Credit Lender will make available to
the Administrative Agent, for the account of the relevant Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans denominated in Dollars or an
Alternative Currency to be made on such borrowing date. The

 

56

--------------------------------------------------------------------------------


 

US Borrower hereby irrevocably authorizes the Administrative Agent to disburse
the proceeds of each borrowing requested pursuant to this Section in immediately
available funds by crediting or wiring such proceeds to the deposit account of
the relevant Borrower identified in the most recent notice substantially in the
form attached as Exhibit C (a “Notice of Account Designation”) delivered by the
US Borrower to the Administrative Agent or as may be otherwise agreed upon by
the US Borrower and the Administrative Agent from time to time.  Subject to
Section 5.7 hereof, the Administrative Agent shall not be obligated to disburse
the portion of the proceeds of any Revolving Credit Loan requested pursuant to
this Section to the extent that any Revolving Credit Lender has not made
available to the Administrative Agent its Revolving Credit Commitment Percentage
of such Loan.

 

Section 2.4                                    Repayment and Prepayment of
Revolving Credit Loans.

 

(a)                                 Repayment on Termination Date.  The US
Borrower hereby agrees to repay the outstanding principal amount of all
Revolving Credit Loans in full on the Revolving Credit Maturity Date, together
with all accrued but unpaid interest thereon. Each Non-US Borrower hereby agrees
to repay the outstanding principal amount of Revolving Credit Loans borrowed by
such Non-US Borrower in full on the Revolving Credit Maturity Date, together
with all accrued but unpaid interest thereon.

 

(b)                                 Mandatory Prepayments.  If at any time
(1) the Revolving Credit Outstandings exceed the lesser of (x) the Aggregate
Borrowing Base reflected in the Borrowing Base Certificate most recently
delivered by the US Borrower to the Administrative Agent, as adjusted for
Reserves established by the Administrative Agent in accordance with
Section 2.1(b) or (y) the Aggregate Revolving Credit Commitments, (2) the
Revolving Credit Outstandings to any Borrower exceeds the amount of the
Borrowing Base attributable to such Borrower (for purposes of this clause (2),
the component of the Borrowing Base under clause (a)(iii) of such term shall be
attributable to the US Borrower), or (3) the Revolving Credit Outstandings
denominated in Alternative Currencies exceed the applicable Alternative Currency
Sublimit(s), the US Borrower agrees, and the Non-US Borrowers agree solely in
respect as to their Non-US Obligations, to repay, immediately upon notice from
the Administrative Agent and by payment to the Administrative Agent for the
account of the Revolving Credit Lenders, an aggregate amount equal to such
excess, with each such repayment applied first, to the principal amount of
outstanding Revolving Credit Loans and second, with respect to any Letters of
Credit then outstanding, a payment of Cash Collateral into a Cash Collateral
account opened by the Administrative Agent, for the benefit of the Revolving
Credit Lenders, in an amount equal to such excess (such Cash Collateral to be
applied in accordance with Section 12.2(b)).  If the Administrative Agent
notifies the US Borrower at any time that aggregate outstanding principal amount
of all Revolving Credit Loans denominated in Alternative Currencies at such time
exceeds an amount equal to 105% of the applicable Alternative Currency
Sublimit(s) then in effect, then, within two (2) Business Days after receipt of
such notice, the US Borrower or the applicable Non-US Borrowers, solely as to
such Non-US Borrower’s Non-US Obligations, as applicable, shall prepay the
Revolving Credit Loans in an aggregate amount sufficient to reduce such
outstanding principal amount as of such date of payment to an amount not to
exceed 100% of the applicable Alternative Currency Sublimit(s) then in effect.

 

(c)                                  Optional Prepayments.  The Borrowers may at
any time and from time to time prepay Revolving Credit Loans, in whole or in
part, with irrevocable prior written notice to the Administrative Agent
substantially in the form attached as Exhibit D (a “Notice of Prepayment”) given
not later than 12:00 noon (i) on the same Business Day as each date of
prepayment of a Base Rate Loan or a Daily LIBOR Rate Loan, (ii) at least three
(3) Business Days before each date of prepayment of a LIBOR Rate Loan
denominated in Dollars and (iii) at least four (4) Business Days before each
date of prepayment of a LIBOR Rate Loan denominated in Alternative Currencies,
specifying the date and amount of prepayment and whether the prepayment is of
LIBOR Rate Loans, Base Rate Loans, Daily LIBOR Rate Loans or a combination
thereof, and, if of a combination thereof, the amount allocable to each. Upon
receipt of such

 

57

--------------------------------------------------------------------------------


 

notice, the Administrative Agent shall promptly notify each Revolving Credit
Lender.  If any such notice is given, the amount specified in such notice shall
be due and payable on the date set forth in such notice.  Partial prepayments
shall be, except for mandatory prepayments required under Section 2.4(b) or
Section 4.4(b), in an aggregate amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to Base Rate Loans and  $5,000,000 or
a whole multiple of $1,000,000 in excess thereof with respect to Daily LIBOR
Rate Loans and LIBOR Rate Loans (whether denominated in Dollars or Alternative
Currencies).  A Notice of Prepayment received after 12:00 noon shall be deemed
received on the next Business Day.  Each such repayment shall be accompanied by
any amount required to be paid pursuant to Section 5.9 hereof.  Each notice of
reduction and prepayment in full of the entire Revolving Credit Commitment
delivered by the US Borrower may state that such notice is conditioned upon the
effectiveness of other Indebtedness, in which case such notice may be revoked by
the US Borrower by notice to the Administrative Agent received on or prior to
the specified effective date of such reduction, if such condition is not
satisfied.

 

(d)                                 Other Mandatory Prepayments.  Upon the
occurrence of any event triggering the prepayment requirement under
Section 4.4(b), if any proceeds remain after the prepayment of the Term Loan
Facility pursuant to Section 4.4(b), the US Borrower shall promptly deliver a
Notice of Prepayment to the Administrative Agent and upon receipt of such
notice, the Administrative Agent shall promptly so notify the Lenders.  Each
prepayment of the Revolving Credit Loans under this Section shall be applied on
the date of the required prepayment under Section 4.4(b) to prepay the
outstanding principal amount of the Revolving Credit Loans, with any remaining
proceeds after all Revolving Credit Loans have been paid to be retained by the
Borrowers (subject to any additional repayments and Cash Collateral required
under Section 2.4(b)).

 

(e)                                  Limitation on Prepayment of LIBOR Rate
Loans.  The Borrowers may not prepay any LIBOR Rate Loan on any day other than
on the last day of the Interest Period applicable thereto unless such prepayment
is accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

 

(f)                                   Hedge Agreements.  No repayment or
prepayment pursuant to this Section shall affect any of the Borrowers’
respective obligations under any Hedge Agreement.

 

Section 2.5                                    Permanent Reduction of the
Revolving Credit Commitment.

 

(a)                                 Voluntary Reduction.  The US Borrower shall
have the right at any time and from time to time, upon at least five
(5) Business Days prior written notice to the Administrative Agent, to
permanently reduce, without premium or penalty, (i) the entire Revolving Credit
Commitment at any time or (ii) portions of the Revolving Credit Commitment, from
time to time, in an aggregate principal amount not less than $3,000,000 or any
whole multiple of $1,000,000 in excess thereof.  Any reduction of the Revolving
Credit Commitment shall be applied to the Revolving Credit Commitment of each
Revolving Credit Lender according to its Revolving Credit Commitment
Percentage.  All Commitment Fees accrued until the effective date of any
termination of the Revolving Credit Commitment shall be paid on the effective
date of such termination.

 

(b)                                 [Reserved.]

 

(c)                                  Corresponding Payment.  Each permanent
reduction permitted pursuant to this Section shall be accompanied by a payment
of principal sufficient to reduce the aggregate outstanding Revolving Credit
Loans and L/C Obligations, as applicable, after such reduction to the Revolving
Credit Commitment as so reduced and, if the aggregate amount of all outstanding
Letters of Credit exceeds the Revolving Credit Commitment as so reduced, the US
Borrower shall be required to deposit Cash Collateral in a Cash Collateral
account opened by the Administrative Agent in an amount equal to such

 

58

--------------------------------------------------------------------------------


 

excess.  Such Cash Collateral shall be applied in accordance with
Section 12.2(b).  Any reduction of the Revolving Credit Commitment to zero shall
be accompanied by payment of all outstanding Revolving Credit Loans (and
furnishing of Cash Collateral satisfactory to the Administrative Agent for all
L/C Obligations) and shall result in the termination of the Revolving Credit
Commitment, the L/C Commitment and the Revolving Credit Facility.  If the
reduction of the Revolving Credit Commitment requires the repayment of any LIBOR
Rate Loan, such repayment shall be accompanied by any amount required to be paid
pursuant to Section 5.9 hereof.

 

Section 2.6                                    Termination of Revolving Credit
Facility.  The Revolving Credit Facility and the Revolving Credit Commitment, as
well as the L/C Commitment, shall terminate on the Revolving Credit Maturity
Date.

 

Section 2.7                                    Non-US Revolving Credit Loans . 
No Non-US Revolving Credit Lender shall be required to make a Revolving Credit
Loan to a Non-US Borrower unless, if required by the laws of the jurisdiction of
the relevant Non-US Borrower, it is a credit or banking institution which is
licensed to carry out lending activities in that jurisdiction and/or such Non-US
Revolving Credit Lender has fulfilled all other regulatory requirements to
enable it to lend in such jurisdiction and, to the extent any Non-US Revolving
Credit Lender is not so licensed or such other requirements are not fulfilled,
such Non-US Revolving Credit Lender shall either (i) assign any part of its
Revolving Credit Commitment to an appropriately licensed Affiliate to allow such
Revolving Credit Loans to be made or (ii) otherwise cause a Designated Lender to
make such Revolving Credit Loans in accordance with Section 5.16; provided,
however, if the circumstances described in Section 5.8(d)(i), (d)(ii) or
(d)(iii) have arisen and such Non-US Revolving Credit Lender cannot take any of
the actions described in clauses (i) or (ii) of this Section 2.7, then
Section 5.8(d) shall apply to such Non-US Revolving Credit Lender for so long as
such circumstances exist.

 

ARTICLE III

 

LETTER OF CREDIT FACILITY

 

Section 3.1                                    L/C Commitment.

 

(a)                                 Availability.  Subject to the terms and
conditions hereof, each Issuing Lender, in reliance on the agreements of the
Revolving Credit Lenders set forth in Section 3.4(a), agrees to issue
performance standby letters of credit in Dollars and, at the sole discretion of
each Issuing Lender, financial standby letters of credit in Dollars for the
account of the US Borrower (or, in the case of the Existing Letters of Credit,
for the account of Fossil Partners) on any Business Day from the Closing Date to
but not including the fifth (5th) Business Day prior to the Revolving Credit
Maturity Date in such form as may be approved from time to time by the
applicable Issuing Lender; provided, that no Issuing Lender shall issue any
Letter of Credit if, after giving effect to such issuance, (a) the L/C
Obligations would exceed the L/C Sublimit, (b) the L/C Obligations would exceed
the Issuing Lender Sublimit with respect to each Issuing Lender or (c) the
Revolving Credit Outstandings to the US Borrower would exceed the lesser of the
Revolving Credit Commitment or the Borrowing Base attributable to the US
Borrower (for purposes of this clause (c), the component of the Borrowing Base
under clause (a)(iii) of such term shall be attributable to the US Borrower). 
Each Letter of Credit shall (i) be denominated in Dollars in a minimum amount of
$50,000 (or such lesser amount as agreed to by the applicable Issuing Lender and
the Administrative Agent), (ii) be a letter of credit issued to support
obligations of the US Borrower or any of its Subsidiaries, contingent or
otherwise, incurred in the ordinary course of business, (iii) expire on a date
no more than twelve (12) months after the date of issuance or last renewal of
such Letter of Credit (subject to automatic renewal for additional one (1) year
periods pursuant to the terms of the Letter of Credit Application or other
documentation acceptable to the applicable Issuing Lender), which date shall

 

59

--------------------------------------------------------------------------------


 

be no later than the fifth (5th) Business Day prior to the Revolving Credit
Maturity Date and (iv) be subject to the Uniform Customs and/or ISP98, as set
forth in the Letter of Credit Application or as determined by the applicable
Issuing Lender and, to the extent not inconsistent therewith, the laws of the
State of New York.  No Issuing Lender shall at any time be obligated to issue
any Letter of Credit hereunder if such issuance would conflict with, or cause
such Issuing Lender or any L/C Participant to exceed any limits imposed by, any
Applicable Law.  References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires.  As of
the Closing Date, each of the Existing Letters of Credit shall constitute, for
all purposes of this Agreement and the other Loan Documents, a Letter of Credit
issued and outstanding hereunder.  The L/C Commitment shall automatically
terminate concurrently with the termination of the Revolving Credit Commitment.

 

(b)                                 Defaulting Lenders.  Notwithstanding
anything to the contrary contained in this Agreement, ARTICLE III shall be
subject to the terms and conditions of Section 5.14 and Section 14.21.

 

Section 3.2                                    Procedure for Issuance of Letters
of Credit.  The US Borrower may from time to time request that any Issuing
Lender issue a Letter of Credit by delivering to such Issuing Lender at its
applicable office (with a copy to the Administrative Agent at the Administrative
Agent’s Office) a Letter of Credit Application therefor, completed to the
satisfaction of such Issuing Lender, and such other certificates, documents and
other papers and information as such Issuing Lender or the Administrative Agent
may request.  Upon receipt of any Letter of Credit Application, the applicable
Issuing Lender shall process such Letter of Credit Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and ARTICLE VI, promptly issue the Letter of Credit
requested thereby (but in no event shall such Issuing Lender be required to
issue any Letter of Credit earlier than three (3) Business Days after its
receipt of the Letter of Credit Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed by such Issuing Lender and the US Borrower.  The
applicable Issuing Lender shall promptly furnish to the US Borrower and the
Administrative Agent a copy of such Letter of Credit and the Administrative
Agent shall promptly notify each Revolving Credit Lender of such issuance and,
upon request by any Revolving Credit Lender, furnish to such Revolving Credit
Lender a copy of such Letter of Credit and the amount of such Revolving Credit
Lender’s participation therein.

 

Section 3.3                                    Commissions and Other Charges.

 

(a)                                 Letter of Credit Commissions.  Subject to
Section 14.21(a)(iii)(B), the US Borrower shall pay to the Administrative Agent,
for the account of the applicable Issuing Lender and the L/C Participants, a
letter of credit commission with respect to each Letter of Credit in the amount
equal to the daily amount available to be drawn under such Letter of Credit
multiplied by the Applicable Margin with respect to Revolving Credit Loans that
are LIBOR Rate Loans (determined on a per annum basis).  Such commission shall
be payable quarterly in arrears on the last Business Day of each calendar
quarter, on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent.  The Administrative Agent shall, promptly following its
receipt thereof, distribute to the applicable Issuing Lender and the L/C
Participants all commissions received pursuant to this Section in accordance
with their respective Revolving Credit Commitment Percentages.

 

(b)                                 Fronting Fee.  In addition to the foregoing
commission, the US Borrower shall pay directly to the applicable Issuing Lender,
for its own account, a fronting fee with respect to each Letter of Credit issued
by such Issuing Lender as set forth in the Fee Letters executed by such Issuing
Lender.  Such fronting fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter

 

60

--------------------------------------------------------------------------------


 

commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Revolving Credit Maturity Date and thereafter on demand of the
applicable Issuing Lender. For the avoidance of doubt, such fronting fee shall
be deemed paid upon each of the Existing Letters of Credit.

 

(c)                                  Other Costs.  In addition to the foregoing
fees and commissions, the US Borrower shall pay or reimburse each Issuing Lender
for such normal and customary costs and expenses as are incurred or charged by
such Issuing Lender in issuing, effecting payment under, amending or otherwise
administering any Letter of Credit issued by it.

 

Section 3.4                                    L/C Participations.

 

(a)                                 Each Issuing Lender irrevocably agrees to
grant, and hereby grants, to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk, an undivided interest equal to such L/C
Participant’s Revolving Credit Commitment Percentage in each Issuing Lender’s
obligations and rights under and in respect of each Letter of Credit issued by
it hereunder and the amount of each draft paid by such Issuing Lender
thereunder.  Each L/C Participant unconditionally and irrevocably agrees with
each Issuing Lender that, if a draft is paid under any Letter of Credit issued
by such Issuing Lender for which such Issuing Lender is not reimbursed in full
by the US Borrower through a Revolving Credit Loan or otherwise in accordance
with the terms of this Agreement, such L/C Participant shall pay to such Issuing
Lender, upon demand at such Issuing Lender’s address for notices specified
herein, an amount equal to such L/C Participant’s Revolving Credit Commitment
Percentage of the amount of such draft, or any part thereof, which is not so
reimbursed.

 

(b)                                 Upon becoming aware of any amount required
to be paid by any L/C Participant to any Issuing Lender pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit issued by it, such Issuing Lender
shall notify the Administrative Agent of such unreimbursed amount and the
Administrative Agent shall notify each L/C Participant (with a copy to the
applicable Issuing Lender) of the amount and due date of such required payment
and such L/C Participant shall pay to the Administrative Agent in Dollars
(which, in turn, shall pay such Issuing Lender) the amount specified on the
applicable due date.  If any such amount is paid to such Issuing Lender after
the date such payment is due, such L/C Participant shall pay to such Issuing
Lender on demand, in addition to such amount, the product of (i) such amount,
times (ii) the daily average Federal Funds Rate as determined by the
Administrative Agent during the period from and including the date such payment
is due to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  A
certificate of such Issuing Lender with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.  With respect to
payment to such Issuing Lender of the unreimbursed amounts described in this
Section, if the L/C Participants receive notice that any such payment is due
(A) prior to 1:00 p.m. on any Business Day, such payment shall be due that
Business Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be
due on the following Business Day.

 

(c)                                  Whenever, at any time after any Issuing
Lender has made payment under any Letter of Credit issued by it and has received
from any L/C Participant its Revolving Credit Commitment Percentage of such
payment in accordance with this Section, such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the US Borrower
or otherwise), or any payment of interest on account thereof, such Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, that in the event that any such payment received by such Issuing
Lender shall be

 

61

--------------------------------------------------------------------------------


 

required to be returned by such Issuing Lender, such L/C Participant shall
return to such Issuing Lender the portion thereof previously distributed by such
Issuing Lender to it.

 

(d)                                 Each L/C Participant’s obligation to make
the Revolving Credit Loans referred to in Section 3.4(b) and to purchase
participating interests pursuant to Section 3.4(a) shall be absolute and
unconditional (provided that the issuance of the applicable Letter of Credit did
not result in any of the limitations in clauses (a), (b) or (c) of
Section 3.1(a) being exceeded) and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Credit Lender or the US Borrower may have against the Issuing
Lender, the US Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in ARTICLE VI, (iii) any adverse
change in the condition (financial or otherwise) of the US Borrower, (iv) any
breach of this Agreement or any other Loan Document by the US Borrower, any
other Credit Party or any other Revolving Credit Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

Section 3.5                              Reimbursement Obligation of the US
Borrower.  In the event of any drawing under any Letter of Credit, the US
Borrower agrees, and, in the case of the Existing Letters of Credit, the US
Borrower agrees to cause Fossil Partners, to reimburse (either with the proceeds
of a Revolving Credit Loan as provided for in this Section or with funds from
other sources), in Same Day Funds, the applicable Issuing Lender on each date on
which such Issuing Lender notifies the US Borrower of the date and amount of a
draft paid by it under any Letter of Credit for the amount of (a) such draft so
paid and (b) any amounts referred to in Section 3.3(c) incurred by such Issuing
Lender in connection with such payment.  Unless the US Borrower shall
immediately notify such Issuing Lender that the US Borrower intends to reimburse
such Issuing Lender for such drawing from other sources or funds, the US
Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Revolving Credit Lenders make a
Revolving Credit Loan as a Base Rate Loan on such date in the amount of (i) such
draft so paid and (ii) any amounts referred to in Section 3.3(c) incurred by
such Issuing Lender in connection with such payment, and the Revolving Credit
Lenders shall make a Revolving Credit Loan as a Base Rate Loan in such amount,
the proceeds of which shall be applied to reimburse such Issuing Lender for the
amount of the related drawing and costs and expenses.  Each Revolving Credit
Lender acknowledges and agrees that its obligation to fund a Revolving Credit
Loan in accordance with this Section to reimburse such Issuing Lender for any
draft paid under a Letter of Credit issued by it is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Section 2.3(a) or
ARTICLE VI.  If the US Borrower has elected to pay the amount of such drawing
with funds from other sources and shall fail to reimburse such Issuing Lender as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.

 

Section 3.6                              Obligations Absolute.  The US
Borrower’s obligations under this ARTICLE III (including, without limitation,
the Reimbursement Obligations) shall be absolute and unconditional under any and
all circumstances and irrespective of any set off, counterclaim or defense to
payment which the US Borrower may have or have had against the applicable
Issuing Lender or any beneficiary of a Letter of Credit or any other Person. 
The US Borrower also agrees that the applicable Issuing Lender and the L/C
Participants shall not be responsible for, and the US Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the US Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the US

 

62

--------------------------------------------------------------------------------


 

Borrower against any beneficiary of such Letter of Credit or any such
transferee.  No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit issued by
it, except for errors or omissions caused by such Issuing Lender’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment.  The US Borrower agrees that any
action taken or omitted by any Issuing Lender under or in connection with any
Letter of Credit issued by it or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct, shall be binding on the US
Borrower and shall not result in any liability of such Issuing Lender or any L/C
Participant to the US Borrower.  The responsibility of any Issuing Lender to the
US Borrower in connection with any draft presented for payment under any Letter
of Credit issued by it shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.

 

Section 3.7                                    Effect of Letter of Credit
Application.  To the extent that any provision of any Letter of Credit
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.

 

Section 3.8                                    Resignation of Issuing Lenders.

 

(a)                                 Any Lender may at any time resign from its
role as an Issuing Lender hereunder upon not less than thirty (30) days prior
notice to the US Borrower and the Administrative Agent (or such shorter period
of time as may be acceptable to the US Borrower and the Administrative Agent).

 

(b)                                 Any resigning Issuing Lender shall retain
all the rights, powers, privileges and duties of an Issuing Lender hereunder
with respect to all Letters of Credit issued by it that are outstanding as of
the effective date of its resignation as an Issuing Lender and all L/C
Obligations with respect thereto (including, without limitation, the right to
require the Revolving Credit Lenders to take such actions as are required under
Section 3.4).  Without limiting the foregoing, upon the resignation of a Lender
as an Issuing Lender hereunder, the US Borrower may, or at the request of such
resigned Issuing Lender the US Borrower shall, use commercially reasonable
efforts to, arrange for one or more of the other Issuing Lenders to issue
Letters of Credit hereunder in substitution for the Letters of Credit, if any,
issued by such resigned Issuing Lender and outstanding at the time of such
resignation, or make other arrangements satisfactory to the resigned Issuing
Lender to effectively cause another Issuing Lender to assume the obligations of
the resigned Issuing Lender with respect to any such Letters of Credit.

 

Section 3.9                                    Reporting of Letter of Credit
Information.  At any time that there is an Issuing Lender that is not also the
financial institution acting as Administrative Agent, then (a) on the last
Business Day of each calendar month, (b) on each date that a Letter of Credit is
amended, terminated or otherwise expires, (c) on each date that a Letter of
Credit is issued or the expiry date of a Letter of Credit is extended, and
(d) upon the request of the Administrative Agent, each Issuing Lender (or, in
the case of clauses (b), (c) or (d) of this Section, the applicable Issuing
Lender) shall deliver to the Administrative Agent a report setting forth in form
and detail reasonably satisfactory to the Administrative Agent information
(including, without limitation, any reimbursement, Cash Collateral, or
termination in respect of Letters of Credit issued by such Issuing Lender) with
respect to each Letter of Credit issued by such Issuing Lender that is
outstanding hereunder.  In addition, each Issuing Lender shall provide notice to
the Administrative Agent of its L/C Commitment, or any change thereto, promptly
upon it becoming an Issuing Lender or making any change to its L/C Commitment. 
No failure on the part of any Issuing Lender to provide such information
pursuant to this Section 3.9 shall limit the obligations of the US Borrower or
any Revolving Credit Lender hereunder with respect to its reimbursement and
participation obligations hereunder.

 

63

--------------------------------------------------------------------------------


 

Section 3.10                             Guaranty by the US Borrower of
Reimbursement Obligations under Existing Letters of Credit.  The US Borrower
hereby guarantees the payment, promptly when due, of all Reimbursement
Obligations of Fossil Partners with respect to the Existing Letters of Credit.

 

ARTICLE IV

 

TERM LOAN FACILITY

 

Section 4.1                                    Initial Term Loan.  Subject to
the terms and conditions hereof, each Term Loan Lender severally agrees to make
the Initial Term Loan to the US Borrower on the Closing Date in a principal
amount equal to such Lender’s Term Loan Commitment as of the Closing Date. 
Pursuant to Section 14.22, the Initial Term Loan made on the Closing Date shall
be used solely to partially refinance the outstanding “Revolving Credit Loans”
under the Existing Credit Agreement.  The Term Loan Commitment of each Term Loan
Lender shall terminate upon the making by such Term Loan Lender of its Initial
Term Loan on the Closing Date.

 

Section 4.2                              Procedure for Making of Initial Term
Loan.  The US Borrower shall give the Administrative Agent an irrevocable Notice
of Borrowing prior to 12:00 p.m. on the Closing Date requesting that the Term
Loan Lenders make the Initial Term Loan as a Base Rate Loan on such date
(provided that the US Borrower may request, no later than three (3) Business
Days prior to the Closing Date, that the Lenders make the Initial Term Loan as a
LIBOR Rate Loan denominated in Dollars if the US Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement).  Upon receipt of such Notice of Borrowing from
the US Borrower, the Administrative Agent shall promptly notify each Term Loan
Lender thereof.

 

Section 4.3                                    Repayment of Initial Term Loan. 
The US Borrower shall repay the aggregate outstanding principal amount of the
Initial Term Loan in consecutive yearly installments on March 31 of each
calendar year, commencing March 31, 2018,  as set forth below, except as the
amounts of individual installments may be adjusted pursuant to Section 4.4
hereof:

 

YEAR

 

PAYMENT DATE

 

PRINCIPAL 
INSTALLMENT

 

2018

 

March 31

 

$25,000,000

 

2019

 

March 31

 

$125,000,000

 

2020

 

March 31

 

$75,000,000

 

 

Term Loan Maturity Date

 

Outstanding Balance

 

 

If not sooner paid, the Initial Term Loan shall be paid in full, together with
accrued interest thereon, on the Term Loan Maturity Date.

 

Section 4.4                                    Prepayments of Term Loans.

 

(a)                                 Optional Prepayments.  The US Borrower shall
have the right at any time and from time to time, without premium or penalty, to
prepay the Term Loans, in whole or in part, upon delivery to the Administrative
Agent of a Notice of Prepayment not later than 11:00 a.m. (i) on the same
Business Day in the case of Base Rate Loans and Daily LIBOR Rate Loans, (ii) at
least three (3) Business Days’ notice in the case of LIBOR Rate Loans
denominated in Dollars and (iii) at least four (4) Business Days’ notice in the
case of a LIBOR Rate Loan denominated in Alternative Currencies, specifying the
date and amount of repayment, whether the repayment is of LIBOR Rate Loans,
Daily LIBOR Rate Loans or Base Rate Loans or a combination thereof, and if a
combination thereof, the amount allocable to each.  Each

 

64

--------------------------------------------------------------------------------


 

optional prepayment of the Term Loans hereunder shall be in an aggregate
principal amount of at least $5,000,000 or any whole multiple of $1,000,000 in
excess thereof and shall be applied to the outstanding principal installments of
the Initial Term Loan as directed by the US Borrower.  Each repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.  A
Notice of Prepayment received after 11:00 a.m. shall be deemed received on the
next Business Day.  The Administrative Agent shall promptly notify the
applicable Term Loan Lenders of each Notice of Prepayment.

 

(b)                                 Mandatory Prepayments.

 

(i)                                     Asset Dispositions.  The US Borrower
shall make mandatory principal prepayments of the Loans in the manner set forth
in clause (vi) below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any Asset Disposition (other than the sale of
inventory in the ordinary course of business) by any Credit Party or any of its
Subsidiaries.  Such prepayments shall be made within five (5) Business Days
after the date of receipt of the Net Cash Proceeds of any such Asset Disposition
by such Credit Party or any of its Subsidiaries, provided that (A) so long as no
Default or Event of Default has occurred and is continuing and the Term Loans
have been prepaid in full, no prepayments shall be required hereunder in
connection with up to $40,000,000 of aggregate Net Cash Proceeds from Asset
Dispositions by any Credit Party or any of its Subsidiaries during the term of
this Agreement which are reinvested  by any Credit Party or any of its
Subsidiaries in assets used or useful in the business of the Credit Party and
its Subsidiaries within one hundred eighty (180) days after receipt of such Net
Cash Proceeds by the applicable Credit Party or Subsidiary, provided, that any
portion of the Net Cash Proceeds not actually reinvested within such one hundred
eighty (180) day period shall be prepaid in accordance with this Section, or
(B) so long as no Default or Event of Default has occurred and is continuing, no
prepayment shall be required hereunder  in connection with any Asset Disposition
permitted pursuant to Section 11.5 other than any Asset Disposition permitted
under Section 11.5(k), Section 11.5(l) or Section 11.5(p).

 

(ii)                                  Insurance and Condemnation Events.  The US
Borrower shall make mandatory principal prepayments of the Loans in the manner
set forth in clause (vi) below in an amount equal to one hundred percent (100%)
of the aggregate Net Cash Proceeds in excess of $1,000,000 per incident from any
Insurance and Condemnation Event by any Credit Party or any of its
Subsidiaries.  Such prepayments shall be made within five (5) Business Days
after the date of receipt of Net Cash Proceeds of any such Insurance and
Condemnation Event by such Credit Party or such Subsidiary; provided that, so
long as no Default or Event of Default has occurred and is continuing, no
prepayments shall be required hereunder in connection with Net Cash Proceeds
from Insurance and Condemnation Events by any Credit Party or any of its
Subsidiaries which are reinvested in assets within one hundred eighty (180) days
after receipt of such Net Cash Proceeds by such Credit Party or such Subsidiary;
provided, that any portion of the Net Cash Proceeds not actually reinvested
within such one hundred eighty (180) day period shall be prepaid in accordance
with this Section, unless the insurance proceeds are being used to rebuild or
repair the affected property and the rebuilding or repairs have commenced and
are proceeding in a commercially reasonable manner.

 

(iii)                               Debt Issuances.  The US Borrower shall make
mandatory principal prepayments of the Loans in the manner set forth in clause
(vi) below in an amount equal to one hundred percent (100%) of the aggregate Net
Cash Proceeds from any Debt Issuance pursuant to Section 11.1(n) or pursuant to
the Second Lien Facility pursuant to the last paragraph of Section 11.1.  Such
prepayment shall be made within three (3) Business Days after the date of
receipt of the Net Cash Proceeds of any such Debt Issuance.

 

65

--------------------------------------------------------------------------------


 

(iv)                              Qualified Capital Events.  The US Borrower
shall make mandatory principal prepayments of the Loans in the manner set forth
in clause (vi) below in an amount equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from cash dividends described under clause (d) of
the definition of Qualified Capital Event and any Equity Issuance of Qualified
Capital Stock of the US Borrower described under clause (b) of the definition of
any Qualified Capital Event.  Such prepayment shall be made within three
(3) Business Days after the date of receipt of the Net Cash Proceeds of any such
Qualified Capital Event.

 

(v)                                 Excess Cash Flow. After the end of each
Fiscal Year (commencing with the Fiscal Year ending December 29, 2018), within
five (5) Business Days after the earlier to occur of (x) the delivery of the
financial statements and related Officer’s Compliance Certificate for such
Fiscal Year and (y) the date on which the financial statements and the related
Officer’s Compliance Certificate for such Fiscal Year are required to be
delivered pursuant to Section 8.1(b) and Section 8.2, the US Borrower shall make
mandatory principal prepayments of the  Term Loans in the manner set forth in
clause (vi) below in an amount equal to seventy-five percent (75%) of Excess
Cash Flow, if any, for such Fiscal Year; provided, however that the remaining
twenty-five percent (25%) of Excess Cash Flow shall be used solely for
Unfinanced Capital Expenditures as permitted by this Agreement and for general
working capital purposes.

 

(vi)                              Notice; Manner of Payment.  Upon the
occurrence of any event triggering the prepayment requirement under clauses
(i) through (iv) above, the US Borrower shall promptly deliver a Notice of
Prepayment to the Administrative Agent and upon receipt of such notice, the
Administrative Agent shall promptly so notify the Lenders.  Each prepayment of
the Loans under this Section pursuant to the prepayment requirement under
clauses (i) through (iv) above shall be applied as follows: first, to prepay the
Term Loans on a pro rata basis (each such prepayment to be applied on a pro rata
basis to the remaining scheduled principal installments within each tranche) and
second, after prepayment in full of the Term Loan, in each case to repay the
Revolving Credit Loans pursuant to Section 2.4(d), in each case without a
corresponding reduction of the Revolving Credit Commitment. Upon the occurrence
of any event triggering the prepayment requirement under clause (v) above, the
US Borrower shall promptly deliver a Notice of Prepayment to the Administrative
Agent and upon receipt of such notice, the Administrative Agent shall promptly
so notify the Lenders.  Each prepayment of the Loans under this Section pursuant
to the prepayment requirement under clause (v) above shall be applied as
follows: first, to prepay the Term Loans to reduce in the inverse order of
maturity the remaining scheduled principal installments pursuant to Section 4.3
and second, with respect to any excess, to repay the Revolving Credit Loans
pursuant to Section 2.4(d), without a corresponding reduction of the Revolving
Credit Commitment.

 

(vii)                           Certain Exceptions for Foreign Subsidiaries. 
Notwithstanding the provisions of clauses (i), (ii) and (iii) of this
Section 4.4(b), (A) to the extent that any of or all the Net Cash Proceeds of
any Asset Disposition, Insurance and Condemnation Event or Debt Issuances by a
Foreign Subsidiary giving rise to prepayment event pursuant to this
Section 4.4(b) (a “Foreign Prepayment Event”) are prohibited or delayed by a
contractual restriction not entered into in anticipation thereof or applicable
local law, rule or regulation (including financial assistance and corporate
benefit restrictions and fiduciary and statutory duties of the relevant
directors) from being repatriated to the United States, the portion of such Net
Cash Proceeds so affected will not be required to be applied to repay Loans at
the times provided in this Section 4.4(b), but may be retained by the applicable
Foreign Subsidiary so long as such contractual restriction or  the applicable
local law will not permit repatriation to the United States (the US Borrower
hereby agreeing to use commercially reasonable efforts to cause the applicable
Foreign Subsidiary to promptly take all actions required by the applicable local
law to permit such repatriation, without

 

66

--------------------------------------------------------------------------------


 

violating local law), and once such repatriation of any of such affected Net
Cash Proceeds is permitted under such contractual restriction or the applicable
local law, such repatriation will be promptly effected and such repatriated Net
Cash Proceeds will be promptly (and in any event not later than two (2) Business
Days after such repatriation) applied to the repayment of the Loans pursuant to
this Section 4.4(b) and (B) to the extent that the US Borrower has determined in
good faith that repatriation of any of or all the Net Cash Proceeds of any
Foreign Prepayment Event would have a material adverse tax cost consequence
(taking into account any foreign tax credit or benefit actually realized in
connection with such repatriation) as reasonably determined by the US Borrower
with respect to such Net Cash Proceeds, the Net Cash Proceeds so affected may be
retained by the applicable Foreign Subsidiary until such time as it may
repatriate such amount without incurring such material adverse tax consequences
(at which time such amount shall be repatriated to the US Borrower and applied
to repay the Loans); provided that, in the case of this clause (B), no such Net
Cash Proceeds shall be used to prepay or Cash Collateralize any Indebtedness of
the US Borrower or any Subsidiary (other than the Loans).

 

(viii)                        No Reborrowings.  Amounts prepaid under the Term
Loans pursuant to this Section may not be reborrowed.  Each prepayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9.

 

ARTICLE V

 

GENERAL LOAN PROVISIONS

 

Section 5.1                  Interest.

 

(a)                                 Interest Rate Options.  Subject to the
provisions of this Section, at the election of the US Borrower, the Revolving
Credit Loans and the Term Loans shall bear interest at (A) the Base Rate plus
the Applicable Margin, (B) the Daily LIBOR Rate plus the Applicable Margin or
(C) the LIBOR Rate plus the Applicable Margin (provided that the LIBOR Rate
shall not be available until three (3) Business Days after the Closing Date (or
until four (4) Business Days with respect to a LIBOR Rate Loan denominated in
Alternative Currencies) unless the US Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement).  The US Borrower shall select the rate of
interest and Interest Period, if any, applicable to any Loan at the time a
Notice of Borrowing is given or at the time a Notice of Conversion/Continuation
is given pursuant to Section 5.2.  Any Loan or any portion thereof as to which
the US Borrower has not duly specified an interest rate as provided herein shall
be deemed a Base Rate Loan.

 

(b)                                 Interest Periods.  In connection with each
LIBOR Rate Loan, the US Borrower, by giving notice at the times described in
Section 2.3 or Section 5.2, as applicable, shall elect an interest period (each,
an “Interest Period”) to be applicable to such Loan, which Interest Period shall
be a period of one (1) week (other than an Interest Period to be applicable to a
LIBOR Rate Loan denominated in Canadian Dollars), one (1) month, two (2) months,
three (3) months or six (6) months; provided that:

 

(i)                                     the Interest Period shall commence on
the date of advance of or conversion to any LIBOR Rate Loan and, in the case of
immediately successive Interest Periods, each successive Interest Period shall
commence on the date on which the immediately preceding Interest Period expires;

 

(ii)                                  if any Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day; provided that, if any

 

67

--------------------------------------------------------------------------------


 

Interest Period with respect to a LIBOR Rate Loan would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the
immediately preceding Business Day;

 

(iii)                               any Interest Period with respect to a LIBOR
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the relevant
calendar month at the end of such Interest Period;

 

(iv)                              no Interest Period shall extend beyond the
Revolving Credit Maturity Date or the Term Loan Maturity Date, as applicable;
and

 

(v)                                 there shall be no more than ten
(10) outstanding Interest Periods in effect at any time.

 

(c)                                  Default Rate.  Subject to Section 12.3,
(i) immediately upon the occurrence and during the continuance of an Event of
Default under Section 12.1(a), (b), (i) or (j), or (ii) at the election of the
Required Lenders, upon the occurrence and during the continuance of any other
Event of Default, (A) the Borrowers shall no longer have the option to request
LIBOR Rate Loans and the US Borrower shall no longer have the option to request
Letters of Credit, (B)  any or all of the then outstanding LIBOR Rate Loans
denominated in an Alternative Currency shall be redenominated into Dollars in
the amount of the Dollar Equivalent thereof, on the last day of the then current
Interest Period with respect thereto, (C) all outstanding LIBOR Rate Loans shall
bear interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to LIBOR Rate Loans until the
end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (D) all outstanding Base Rate Loans, Daily LIBOR
Rate Loans and other Obligations arising hereunder or under any other Loan
Document shall bear interest at a rate per annum equal to two percent (2%) in
excess of the rate (including the Applicable Margin) then applicable to Base
Rate Loans or such other Obligations arising hereunder or under any other Loan
Document and (E) all accrued and unpaid interest shall be due and payable on
demand of the Administrative Agent.  Interest shall continue to accrue on the
Obligations after the filing by or against any Borrower of any petition seeking
any relief in bankruptcy or under any Debtor Relief Law.

 

(d)                                 Interest Payment and Computation.  Interest
on each Base Rate Loan and each Daily LIBOR Rate Loan shall be due and payable
in arrears on the last Business Day of each calendar quarter commencing
March 31, 2018; and interest on each LIBOR Rate Loan shall be due and payable on
the last day of each Interest Period applicable thereto, and if such Interest
Period extends over three (3) months, at the end of each three (3) month
interval during such Interest Period.  All computations of interest for Base
Rate Loans when the Base Rate is determined by the Prime Rate shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest provided hereunder shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year) or, in the case of interest on LIBOR Rate Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice.  For the purposes of the
Interest Act (Canada), (i) whenever a rate of interest or fee rate hereunder is
calculated on the basis of a year (the “deemed year”) that contains fewer days
than the actual number of days in the calendar year of calculation, such rate of
interest or fee rate shall be expressed as a yearly rate by multiplying such
rate of interest or fee rate by the actual number of days in the calendar year
of calculation and dividing it by the number of days in the deemed year,
(ii) the principle of deemed reinvestment of interest shall not apply to

 

68

--------------------------------------------------------------------------------


 

any interest calculation hereunder and (iii) the rates of interest stipulated
herein are intended to be nominal rates and not effective rates or yields.

 

(e)                                  Maximum Rate.  In no contingency or event
whatsoever shall the aggregate of all amounts deemed interest under this
Agreement charged or collected pursuant to the terms of this Agreement exceed
the highest rate permissible under any Applicable Law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto.  In the
event that such a court determines that the Lenders have charged or received
interest hereunder in excess of the highest applicable rate, the rate in effect
hereunder shall automatically be reduced to the maximum rate permitted by
Applicable Law and the Lenders shall at the Administrative Agent’s option
(i) promptly refund to the Borrowers any interest received by the Lenders in
excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations on a pro rata basis.  It is the intent hereof that
the Borrowers not pay or contract to pay, and that neither the Administrative
Agent nor any Lender receive or contract to receive, directly or indirectly in
any manner whatsoever, interest in excess of that which may be paid by the
Borrowers under Applicable Law.

 

(f)                                   Swiss Minimum Interest Rate. The interest
rates provided for any Swiss Borrower in this Agreement are minimum interest
rates.  The parties hereto have assumed, on the date of this Agreement, that
Swiss Withholding Tax is not and will not become payable by a Swiss Borrower on
interest payments under this Agreement or any other Loan Document. Each Swiss
Borrower acknowledges and agrees that the interest rates set out in this
Agreement are minimum interest rates which shall be adjusted in accordance with
subsection (g) below if Swiss Withholding Tax becomes payable at any time on
interest payments by Fossil Group Europe or any other Swiss Borrower under this
Agreement or any other Loan Document.

 

(g)                                  Swiss Withholding Tax. If Swiss Withholding
Tax applies on interest payments by any Swiss Borrower under this Agreement or
any other Loan Document, Section 5.11 shall not apply, but instead the following
shall apply:

 

(i)                                     The Swiss Borrower shall pay such
additional amounts as shall be necessary in order for the net amounts received
by the Lenders after withholding of Swiss Withholding Tax to be equal to the
respective amounts of interest which would otherwise have been receivable in
respect of this Agreement in the absence of the withholding of Swiss Withholding
Tax.

 

(ii)                                  Swiss Withholding Tax shall be calculated,
deducted and paid by the Swiss Borrower to the Swiss federal tax administration
on the amount of interest so recalculated at a rate of thirty-five percent
(35.0%) (or such other rate as applicable from time to time), unless a tax
ruling obtained from the Swiss federal tax administration confirms that such
rate is, pursuant to any double-taxation treaty, a specified lesser rate in
relation to interest payments under this Agreement in which case such lesser
rate shall be applied.

 

(iii)                               To the extent that interest payable under a
Loan Document becomes subject to Swiss Withholding Tax, the Credit Parties and
the Lenders shall promptly co-operate in completing any procedural formalities
(including submitting forms and documents required by the appropriate Tax
authority) to the extent possible and necessary (a) to make interest payments
without them being subject to Swiss Withholding Tax, or (b) to being subject to
Swiss Withholding Tax at a rate reduced under applicable double taxation
treaties, or (c) for the Lenders to obtain a full or partial refund of Swiss
Withholding Tax under applicable double taxation treaties. For the avoidance of
doubt, a Lender who is treated as not being a Swiss Qualifying Bank pursuant to
Section 5.11(g)(iii) shall not be under any obligation to change its status into
a Swiss Qualifying Bank.

 

69

--------------------------------------------------------------------------------


 

(h)                                 Changes to Calculation of Interest Rate for
Australian Dollar Loans.

 

(i)                                     Unavailability of Screen Rate.

 

(A)                               Interpolated Screen Rate.  If no Screen Rate
is available for the Interest Period for a LIBOR Rate Loan denominated in
Australian Dollars, BBSY Bid shall be the Interpolated Screen Rate for a period
equal in length to the Interest Period of that Loan, except where the Interest
Period is less than the shortest period published for BBSY Bid, in which case it
will be BBSY Bid for the shortest period published by BBSY Bid.

 

(B)                               Reference Bank Rate.  If no Screen Rate is
available for:

 

(1)                                 Australian Dollars; or

 

(2)                                 the Interest Period of a LIBOR Rate Loan
denominated in Australian Dollars and it is not possible to calculate the
Interpolated Screen Rate or other rate under paragraph  (A) above,

 

BBSY Bid shall be the Reference Bank Rate as of approximately 10:30
a.m. (Sydney, Australia time) on the Rate Determination Date for a LIBOR Rate
Loan denominated in Australian Dollars and for a period equal in length to the
Interest Period of that Loan.

 

(C)                               Cost of Funds.  If paragraph (B) above applies
but no Reference Bank Rate is available for Australian Dollars and the relevant
Interest Period there shall be no BBSY Bid for that Loan and clause (iv) of this
Section 5.1(h) shall apply for that Loan for that Interest Period.

 

(ii)                                  Calculation of Reference Bank Rate.

 

(A)                               Subject to paragraph (B) below, if BBSY is to
be determined on the basis of a Reference Bank Rate but a Reference Bank does
not supply a quotation by 10:30 a.m. (Sydney, Australia time) on the Rate
Determination Date, the Reference Bank Rate shall be calculated on the basis of
quotations of the remaining Reference Banks.

 

(B)                               If at or about noon 10:30 a.m. (Sydney,
Australia time) on the Rate Determination Date, none or only one of the
Reference Banks supplies a quotation, there shall be no Reference Bank Rate for
that Interest Period.

 

(iii)                               Market Disruption.  If before 5:00 p.m. on
the Business Day after the Rate Determination Date for the relevant Interest
Period of a LIBOR Rate Loan denominated in Australian Dollars, the
Administrative Agent receives notification from a Lender or the Required Lenders
that as a result of market circumstances limited to it (whether or not those
circumstances, or their effect on the Lender’s cost of funds, subsist on the
date it becomes a Lender), the cost to it of funding its participation in that
Loan (from whatever source it may reasonably select) would be in excess of BBSY
Bid (in which case a Lender which gives such notification is an “Affected Lender
(AUD Loan)”, then clause (iv) of this Section 5.1(h) shall apply to the
participation in such Loan of each Affected Lender (AUD) for the relevant
Interest Period.

 

70

--------------------------------------------------------------------------------


 

(iv) Cost of Funds.

 

(A)          If this clause (iv) applies, the rate of interest on each relevant
Lenders portion of the relevant Loan for the relevant Interest Period shall be
the percentage rate per annum which is the sum of:

 

(1)           the Applicable Margin for LIBOR Rate Loans which are Revolving
Credit Loans;

 

(2)           in the circumstances described in clause (iii) of this
Section 5.1(h), the rate notified to the Administrative Agent to the relevant
Affected Lender (AUD Loan); and

 

(3)           in the circumstances described in clause (i) of this
Section 5.1(h), the weighted average of the rates notified to the Administrative
Agent by each relevant Lender,

 

(4)           to be that which expresses as a percentage rate per annum, the
cost to the Lender of funding its participation in that Loan from whatever
source it may reasonably select. That rate is to be notified as soon as
practicable and in any event within five (5) Business Days of the first day of
that Interest Period.

 

(B)          If this clause (iv) applies and the Administrative Agent or the US
Borrower so requires, the Administrative Agent and the US Borrower shall enter
into negotiations (for a period of not more than 30 days) with a view to
agreeing to a substitute basis for determining the rate of interest.

 

(C)          Any alternative basis agreed pursuant to paragraph (A) above shall,
with the prior written consent of all of the Lenders and the US Borrower, be
binding on all parties to this Agreement.

 

(D)          If this clause (iv) applies, but any Lender does not supply a
quotation by the time specified in paragraph (A) above, the rate of interest for
that Lender shall be calculated on the basis of the quotations of the remaining
Lenders.

 

Section 5.2                  Notice and Manner of Conversion or Continuation of
Loans.  Provided that no Default or Event of Default has occurred and is then
continuing, the Borrowers shall have the option to (a) (i) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans or Daily LIBOR Rate Loans in a principal amount
equal to $5,000,000 or any whole multiple of $1,000,000 in excess thereof into
one or more LIBOR Rate Loans denominated in Dollars and (ii) convert at any time
following the fourth Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans or Daily LIBOR Rate Loans  in a principal amount
equal to $5,000,000 or any whole multiple of $1,000,000 in excess thereof into
one or more LIBOR Rate Loans denominated in Alternative Currencies and (b) upon
the expiration of any Interest Period, (i) convert all or any part of its
outstanding LIBOR Rate Loans denominated in Dollars in a principal amount equal
to $3,000,000 or a whole multiple of $1,000,000 in excess thereof into Base Rate
Loans, (ii) convert all or any part of its outstanding LIBOR Rate Loans
denominated in Dollars in a principal amount equal to $5,000,000 or a whole
multiple of $1,000,000 in excess thereof into Daily LIBOR Rate Loans  or
(iii) continue such LIBOR Rate Loans (whether in Dollars or an Alternative
Currency) as LIBOR Rate Loans.  Whenever the Borrowers desire to convert or
continue Loans as provided above, the US Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 12:00 noon (i) three
(3) Business Days before the day on which a proposed conversion or continuation
of any such Loan denominated in Dollars is to be

 

71

--------------------------------------------------------------------------------


 

effective and (ii) four (4) Business Days before the day on which a proposed
conversion or continuation of any such Loan denominated in Alternative
Currencies is to be effective specifying (A) the Loans to be converted or
continued, and, in the case of any LIBOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued,  (D) the Interest Period to
be applicable to such converted or continued LIBOR Rate Loan and (E) the
currency of the Loans to be converted or continued.  If the US Borrower fails to
give a timely Notice of Conversion/Continuation prior to the end of the Interest
Period for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan shall be
converted to a Base Rate Loan; provided, however, that in the case of a failure
to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as LIBOR Rate Loans in their original
currency with an Interest Period of one month.  Any such automatic conversion to
a Base Rate Loan shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable LIBOR Rate Loan.  If the US
Borrower requests a conversion to, or continuation of, LIBOR Rate Loans, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.  Except as expressly provided in clauses
(a)(i) and (b)(iii) of the first sentence of this Section 5.2, no Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Loan and reborrowed in
the other currency. The Administrative Agent shall promptly notify the affected
Lenders of such Notice of Conversion/Continuation.

 

Section 5.3                  Fees.

 

(a)           Commitment Fee.  Commencing on the Closing Date, subject to
Section 14.21(a)(iii)(A), the US  Borrower shall pay to the Administrative
Agent, for the account of the Revolving Credit Lenders, a non-refundable
commitment fee (the “Commitment Fee”) at a rate per annum equal to one-half of
one percent (0.50%) on the average daily unused portion of the Revolving Credit
Commitment of the Revolving Credit Lenders (other than the Defaulting Lenders,
if any); provided, that the amount of issued and outstanding undrawn Letters of
Credit shall be considered usage, in each case of the Revolving Credit
Commitment for the purpose of calculating the Commitment Fee.  The Commitment
Fee shall be payable in arrears on the last Business Day of each calendar
quarter during the term of this Agreement commencing March 31, 2018 and ending
on the date upon which all Obligations (other than contingent indemnification
obligations not then due and the Specified Obligations) arising under the
Revolving Credit Facility shall have been indefeasibly and irrevocably paid and
satisfied in full, all Letters of Credit have been terminated or expired (or
have been Cash Collateralized) and the Revolving Credit Commitment has been
terminated.  The Commitment Fee shall be distributed by the Administrative Agent
to the Revolving Credit Lenders (other than any Defaulting Lender) pro rata in
accordance with such Revolving Credit Lenders’ respective Revolving Credit
Commitment Percentages.

 

(b)           Other Fees.  The US Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in Dollars in the
amounts and at the times specified in the Fee Letters.  The US Borrower shall
pay to the applicable Lender(s) such fees as shall have been separately agreed
upon (pursuant to the Fee Letters or otherwise) in writing in the amounts and at
the times so specified

 

(c)           Closing Fee.          On the Closing Date the US Borrower shall
pay to the Administrative Agent, for the account of the Lenders, a
non-refundable closing fee (“Closing Fee”) equal to one-half of one percent
(0.50%) of aggregate amount of the Commitments. The Closing Fee shall be
distributed by the Administrative Agent to the Lenders pro rata in accordance
with such Lenders’ respective Revolving Credit Commitment Percentages

 

72

--------------------------------------------------------------------------------


 

Section 5.4                  Manner of Payment.

 

(a)           Sharing of Payments.  Except as otherwise expressly provided
herein and except with respect to principal and interest on Loans denominated in
an Alternative Currency, each payment by the Borrowers on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement (or any of them) shall be made not later than 1:00 p.m. on the date
specified for payment under this Agreement to the Administrative Agent at the
Administrative Agent’s Office for the ratable account of the Lenders entitled to
such payment in Dollars, in immediately available funds, and shall be made
without any set off, counterclaim or deduction whatsoever.  Any payment received
after such time but before 2:00 p.m. on such day shall be deemed a payment on
such date for the purposes of Section 12.1, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day.  Any payment
received (i) after 2:00 p.m., in the case of payment in Dollars or (ii) after
the Applicable Time specified by the Administrative Agent in the case of
payments in an Alternative Currency shall be deemed to have been made on the
next succeeding Business Day for all purposes.  Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the ratable account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
office in such Alternative Currency and in Same Day Funds not later than the
Applicable Time specified by the Administrative Agent on the dates specified
herein.  Without limiting  the generality of the foregoing, the Administrative
Agent may require that payments due under this Agreement be made in the United
States.  If, for any reason, any Borrower is prohibited by any Applicable Law
from making any required payment hereunder in an Alternative Currency, the
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount.  Upon receipt by the Administrative Agent
of each such payment, the Administrative Agent shall distribute ratably to each
such Lender at its address for notices set forth herein its Commitment
Percentage in respect of the relevant Credit Facility (or other share as
provided herein) of such payment and shall wire advice of the amount of such
credit to each Lender.  Each payment to the Administrative Agent of any Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of such Issuing Lender or the L/C Participants, as the case may
be.  Each payment to the Administrative Agent of the Administrative Agent’s fees
or expenses shall be made for the account of the Administrative Agent, and any
amount payable to any Lender under Section 5.9, 5.10, 5.11 or 14.3 shall be paid
to the Administrative Agent for the account of the applicable Lender.  Subject
to Section 5.1(b)(ii), if any payment under this Agreement shall be specified to
be made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment.

 

(b)           Defaulting Lenders.  Notwithstanding the foregoing clause (a), if
there exists a Defaulting Lender each payment by the Borrowers to such
Defaulting Lender hereunder shall be applied in accordance with
Section 14.21(a)(ii).

 

(c)           Authorization regarding Certain Payments.  To facilitate the
payment of certain amounts payable under this Agreement and the other Loan
Documents, the US Borrower (i) shall maintain at least one of its principal
Deposit Accounts with Wells Fargo (or any successor Administrative Agent) and
(ii) authorizes the Administrative Agent to charge such Deposit Account and/or
any other Deposit Account maintained by the US Borrower with Wells Fargo (or any
successor Administrative Agent), up to the amount available therein, in order to
pay any principal (including unreimbursed amounts drawn under Letters of
Credit), interest or fees then due by the Borrowers under this Agreement, any
Note or any Fee Letter (but excluding costs and expenses or indemnification
obligations payable under Section 14.3).  The Borrower acknowledges and agrees
that (A) the Administrative Agent shall not be obligated to effectuate any such
charge referred to in this Section 5.4(c), (B) if and to the extent that the
Administrative Agent does effectuate any such charge, the same may cause an
overdraft which may result in the depository bank’s refusal to honor other items
drawn on such account until adequate deposits are

 

73

--------------------------------------------------------------------------------


 

made to such account, and (C) if and to the extent that such a charge is not
made, the Borrowers are nonetheless obligated to pay all such amounts when due
in accordance with this Agreement, the Notes and/or the Fee Letters (as
applicable).

 

Section 5.5                  Evidence of Indebtedness.

 

(a)           Extensions of Credit.  The Extensions of Credit made by each
Lender and each Issuing Lender shall be evidenced by one or more accounts or
records maintained by such Lender or such Issuing Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender or the applicable
Issuing Lender shall be conclusive absent manifest error of the amount of the
Extensions of Credit made by the Lenders or such Issuing Lender to the Borrowers
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
respective Borrowers hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender or any Issuing Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, Non-US Revolving Credit Note and/or Term Loan Note, as
applicable, which shall evidence such Lender’s Revolving Credit Loans and/or
Term Loans, in addition to such accounts or records.  Each Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

(b)           Participations.  In addition to the accounts and records referred
to in Section 5.5(a), each Revolving Credit Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Revolving Credit Lender of
participations in Letters of Credit.  In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

 

Section 5.6                  Adjustments.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Section 5.9, 5.10, 5.11 or 14.3) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and

 

(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of, or sale of, a participation in any of its
Loans or

 

74

--------------------------------------------------------------------------------


 

participations in Letters of Credit to any assignee or participant, other than
to any Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this Section shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

Section 5.7                  Obligations of Lenders.

 

(a)           Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender (i) in the
case of Base Rate Loans or Daily LIBOR Rate Loans, not later than 1:00 p.m. on
the date of any proposed borrowing and (ii) otherwise, prior to the proposed
date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.3(b) and Section 4.2 and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. 
In such event, if a Lender has not in fact made its share of the applicable
borrowing available to the Administrative Agent, then the applicable Lender and
each Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the daily average Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (B) in the case of a
payment to be made by a Borrower, the interest rate applicable to Base Rate
Loans.  If any Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing.  Any payment by any Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(b)           Payments by the Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the US Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that a Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the Issuing Lender, as the
case may be, the amount due.  In such event, if the applicable Borrower has not
in fact made such payment, then each of the Lenders or the Issuing Lender, as
the case maybe, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(c)           Nature of Obligations of Lenders Regarding Extensions of Credit. 
The obligations of the Lenders under this Agreement to make the Loans and issue
or participate in Letters of Credit are several and are not joint or joint and
several.  The failure of any Lender to make available its Commitment Percentage
of any Loan requested by any Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the

 

75

--------------------------------------------------------------------------------


 

borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Commitment Percentage of such Loan available on the borrowing
date.

 

Section 5.8                  Changed Circumstances.

 

(a)           Circumstances Affecting LIBOR Rate Availability.  Unless and until
a Replacement Rate is implemented in accordance with clause (c) below, in
connection with any request for a LIBOR Rate Loan, a Daily LIBOR Rate Loan or a
Base Rate Loan as to which the interest rate is determined with reference to
Daily LIBOR or LIBOR or a conversion to or continuation thereof or otherwise, if
for any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that deposits (whether in
Dollars or an Alternative Currency) are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan, (ii) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that reasonable and
adequate means do not exist for the ascertaining the LIBOR Rate for such
Interest Period with respect to a proposed LIBOR Rate Loan (whether denominated
in Dollars or an Alternative Currency), the Daily LIBOR Rate with respect to a
proposed Daily LIBOR Rate Loan or any Base Rate Loan as to which the interest
rate is determined with reference to LIBOR or (iii) the Required Lenders shall
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Rate does not adequately and fairly reflect the cost to
such Lenders of making or maintaining such Loans during such Interest Period,
then the Administrative Agent shall promptly give notice thereof to the US
Borrower.  Thereafter, until the Administrative Agent notifies the US Borrower
that such circumstances no longer exist, the obligation of the Lenders to make
LIBOR Rate Loans in the affected currency or currencies, Daily LIBOR Rate Loans
or Base Rate Loans as to which the interest rate is determined with reference to
LIBOR and the right of the applicable Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan, a Daily LIBOR Rate Loan or a Base Rate
Loan as to which the interest rate is determined with reference to LIBOR shall
be suspended, and (i) in the case of LIBOR Rate Loans, the applicable Borrower
shall either (A) repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such LIBOR Rate Loan together with accrued
interest thereon (subject to Section 5.1(d)), on the last day of the then
current Interest Period applicable to such LIBOR Rate Loan; or (B) (x) convert
the then outstanding principal amount of each such LIBOR Rate Loan (other than
each  LIBOR Rate Loan denominated in Australian Dollars) to a Base Rate Loan as
to which the interest rate is not determined by reference to LIBOR as of the
last day of such Interest Period or (y) in the case of each such LIBOR Rate Loan
denominated in Australian Dollars, clause (iv) of Section 5.1(h) shall apply to
such Loans for the then current Interest Period;  (ii) in the case of Daily
LIBOR Rate Loans, the applicable Borrower shall convert the then outstanding
principal amount of each such Loan to a Base Rate Loan as to which the interest
rate is not determined by reference to LIBOR as of the date such Borrower is
notified of such determination or (iii) in the case of Base Rate Loans as to
which the interest rate is determined by reference to LIBOR, the applicable
Borrower shall convert the then outstanding principal amount of each such Loan
to a Base Rate Loan as to which the interest rate is not determined by reference
to LIBOR as of the last day of such Interest Period.

 

(b)           Laws Affecting LIBOR Rate Availability.  If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, any Daily LIBOR Rate Loan or any Base Rate Loan as
to which the interest rate is determined by reference to LIBOR, such Lender
shall promptly give notice thereof to the Administrative Agent and the
Administrative Agent shall promptly give notice to the US Borrower and

 

76

--------------------------------------------------------------------------------


 

the other Lenders.  Thereafter, until the Administrative Agent notifies the US
Borrower that such circumstances no longer exist, (i) the obligations of the
Lenders to make LIBOR Rate Loans, Daily LIBOR Rate Loans or Base Rate Loans as
to which the interest rate is determined by reference to LIBOR, and the right of
the applicable Borrower to convert any Loan or continue any Loan as a LIBOR Rate
Loan, a Daily LIBOR Rate Loan or a Base Rate Loan as to which the interest rate
is determined by reference to LIBOR shall be suspended and thereafter the
Borrowers may select only Base Rate Loans as to which the interest rate is not
determined by reference to LIBOR hereunder, (ii) all Base Rate Loans shall cease
to be determined by reference to LIBOR, (iii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Base Rate Loan as to which the interest rate is not determined by
reference to LIBOR for the remainder of such Interest Period and (iv) if any of
the Lenders may not lawfully continue to maintain a Daily LIBOR Rate Loan , the
applicable Loan shall immediately be converted to a Base Rate Loan as to which
the interest rate is not determined by reference to LIBOR.

 

(c)           Alternative Rate of Interest.              Notwithstanding
anything to the contrary in Section 5.8(a) above, if the Administrative Agent
has made the determination (such determination to be conclusive absent manifest
error) that (i) the circumstances described in Section 5.8(a)(i) or (a)(ii) have
arisen and that such circumstances are unlikely to be temporary, (ii) any
applicable interest rate specified herein is no longer a widely recognized
benchmark rate for newly originated loans in the syndicated loan market in the
applicable currency or (iii) the applicable supervisor or administrator (if any)
of any applicable interest rate specified herein or any Governmental Authority
having, or purporting to have, jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which any applicable
interest rate specified herein shall no longer be used for determining interest
rate loans in the syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (in consultation with the US
Borrower and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 5.8(a)(i), (a)(ii), (c)(i), (c)(ii) or
(c)(iii) occurs with respect to the Replacement Rate or (B) the Administrative
Agent (or the Required Lenders through the Administrative Agent) notifies the US
Borrower that the Replacement Rate does not accurately and fairly reflect the
cost to the Lenders of funding the Loans bearing interest at the Replacement
Rate. In connection with the establishment and application of the Replacement
Rate, this Agreement and the other Loan Documents shall be amended solely with
the consent of the Administrative Agent, as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 5.8(c). Notwithstanding anything to the contrary in this Agreement or
the other Loan Documents (including, without limitation, Section 14.2), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notices from such Lenders that in the aggregate constitute
Required Lenders, with each such notice stating that such Lender objects to such
amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects). To the extent the
Replacement Rate is approved by the Administrative Agent in connection with this
clause (c), the Replacement Rate shall be applied in a manner consistent with
market practice, provided that, in each case, to the extent such market practice
is not administratively feasible for the Administrative Agent, such Replacement
Rate shall be applied as otherwise reasonably determined by the Administrative
Agent (it being understood that any such modification by the Administrative
Agent shall not require the consent of, or consultation with , any of the
Lenders).

 

77

--------------------------------------------------------------------------------


 

(d)           Illegality. If, in any applicable jurisdiction, the Administrative
Agent, any Issuing Lender or any Lender determines that any Applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Administrative Agent, any Issuing Lender or any Lender or its
applicable Designated Lender to (i) perform any of its obligations hereunder or
under any other Loan Document, (ii) to fund or maintain its participation in any
Loan or (iii) issue, make, maintain, fund or charge interest or fees with
respect to any Extension of Credit to any Non-US Borrower, such Person shall
promptly notify the Administrative Agent, then, upon the Administrative Agent
notifying the US Borrower, and until such notice by such Person is revoked, any
obligation of such Person to issue, make, maintain, fund or charge interest  or
fees with respect to any such Extension of Credit shall be suspended, and to the
extent required by Applicable Law, cancelled.  Upon receipt of such notice, the
Borrowers shall, (A) repay that Person’s participation in the Loans or other
applicable Obligations on the last day of each Interest Period for each Loan or
other Obligation occurring after the Administrative Agent has notified the US
Borrower or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by Applicable Law) and (B) take all reasonable
actions requested by such Person to mitigate or avoid such illegality.

 

Section 5.9                  Indemnity.  Each Borrower hereby indemnifies each
of the Lenders against any loss or expense (including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
a LIBOR Rate Loan, a Daily LIBOR Rate Loan, foreign exchange losses or from fees
payable to terminate the deposits from which such funds were obtained) which may
arise or be attributable to each Lender’s obtaining, liquidating or employing
deposits or other funds acquired to effect, fund or maintain any Loan (a) as a
consequence of any failure by such Borrower to make any payment when due of any
amount due hereunder in connection with a Daily LIBOR Rate Loan or a LIBOR Rate
Loan (including the failure to make a payment of any Loan denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency, other than at the direction of the Administrative Agent or
any Lender), (b) due to any failure of such Borrower to borrow, continue or
convert on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor.  The amount of such loss or expense shall be determined, in the
applicable Lender’s reasonable discretion, based upon the assumption that such
Lender funded its Commitment Percentage of the LIBOR Rate Loans or the a Daily
LIBOR Rate Loans in the London interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical.  A certificate of such Lender setting forth in reasonable detail the
factual basis for, and calculations used in, determining such amount or amounts
necessary to compensate such Lender shall be forwarded to the US Borrower
through the Administrative Agent and shall be conclusively presumed to be
correct save for manifest error.

 

Section 5.10                Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate or the Daily LIBOR Rate) or any Issuing Lender;

 

(ii)           subject any Recipient to any Taxes of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBOR Rate Loan or Daily LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such

 

78

--------------------------------------------------------------------------------


 

Lender or the Issuing Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 5.11, Connection Income Taxes and Taxes described
in clauses (b) through (e) of the definition of Excluded Taxes); or

 

(iii)          impose on any Lender or any Issuing Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or LIBOR Rate Loans or  Daily LIBOR Rate Loans made by
such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such Issuing Lender of making, converting to, continuing or
maintaining any LIBOR Rate Loan or any Daily LIBOR Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such Issuing Lender of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Lender hereunder (whether of principal, interest or
any other amount) then, upon written request of such Lender or such Issuing
Lender, the Borrowers shall promptly pay to any such Lender or such Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Lender, as the case may be, for such additional
costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or any Issuing Lender
determines that any Change in Law affecting such Lender or such Issuing Lender
or any Lending Office of such Lender or such Lender’s or such Issuing Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s or such
Issuing Lender’s capital or on the capital of such Lender’s or such Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Revolving Credit Commitment of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Lender’s policies and the policies of such Lender’s or
such Issuing Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time upon written request of such Lender or such
Issuing Lender the Borrowers shall promptly pay to such Lender or such Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or an
Issuing Lender setting forth in reasonable detail the factual basis for, and
calculations used in, determining such amount or amounts necessary to compensate
such Lender or such Issuing Lender or its holding company, as the case may be,
as specified in Section 5.10(a) or Section 5.10(b) and delivered to the
Borrowers shall be conclusive absent manifest error.  Each Borrower shall pay
such Lender or such Issuing Lender, as the case may be, the amount shown as due
on any such certificate within ten (10) days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
any Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender or an Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender or such Issuing Lender, as the case may be,
notifies the US Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such Issuing Lender’s intention to
claim compensation therefor

 

79

--------------------------------------------------------------------------------


 

(except that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

Section 5.11                Taxes.

 

(a)           Defined Terms.  For purposes of this Section 5.11, the term
“Lender” includes the Issuing Lender and the term “Applicable Law” includes
FATCA.

 

(b)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Credit Party under any Loan Document shall be made free
and clear and without deduction or withholding for any Taxes; except as required
by Applicable Law.  If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that, after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section), the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(c)           Payment of Other Taxes by the Credit Parties.  The Credit Parties
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

(d)           Indemnification by the Credit Parties.  The Credit Parties shall
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that the Credit Parties shall not be obligated to indemnify the
Administrative Agent, any Lender or the Issuing Lender for any amount in respect
of any such penalties, interest or reasonable expenses if written demand
therefor was not made by the Administrative Agent, such Lender or the Issuing
Lender within 180 days from the date on which such party makes payment for such
penalties, interest or expenses; provided further that the foregoing limitation
shall not apply to any such penalties, interest or reasonable expenses arising
out of the retroactive application of any such Indemnified Tax.  A certificate
as to the amount of such payment or liability delivered to the US Borrower by a
Recipient (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Recipient, shall be conclusive absent
manifest error.

 

(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Credit Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Credit Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 14.9(d) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative

 

80

--------------------------------------------------------------------------------


 

Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the Administrative Agent to the
Lender from any other source against any amount due to the Administrative Agent
under this paragraph (e).

 

(f)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by any Credit Party to a Governmental Authority pursuant to this
Section 5.11, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(g)           Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the applicable Borrower and the Administrative Agent, at the time or
times reasonably requested by the applicable Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the applicable Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the applicable Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the US Borrower or the Administrative
Agent as will enable the applicable Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
5.11(g)(ii)(A), 5.11(g)(ii)(B) and 5.11(g)(ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that any Borrower is a U.S. Person:

 

(A)          Any Lender that is a U.S. Person shall deliver to the US Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the US Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the US Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the US Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document,

 

81

--------------------------------------------------------------------------------


 

IRS Form W-8BEN-E establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(2)           executed originals of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit K-1 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of any Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of Internal Revenue Service
Form W-8BEN-E; or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit K-4 on behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the US  Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the US Borrower or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States Federal withholding Tax duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the US Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the US Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the US Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the US Borrower or the Administrative Agent as may be
necessary for the US Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

82

--------------------------------------------------------------------------------


 

(iii)          Each Lender who commits to making available a Swiss Facility
shall specify on the date of this Agreement whether it is or is not a Swiss
Qualifying Bank (or if unknown, shall indicate its status is unknown, in which
case it shall be treated by the Swiss Borrower as if it were not a Swiss
Qualifying Bank). A Swiss Borrower shall have the right to refuse an initial
Lender if this would lead to a breach of the Swiss Ten Non-Bank Rule. Each
Lender who becomes a party to this Agreement after the date of this Agreement
and commits to making available a Swiss Facility shall specify whether it is/is
not a Swiss Qualifying Bank. If a Lender fails to indicate its status in
accordance with this Section 5.11(g)(iii), then that Lender shall be treated for
the purposes of this Agreement (including by each Swiss Borrower) as if it is
not a Swiss Qualifying Bank until such time as it notifies the Administrative
Agent which category applies (and the Administrative Agent, upon receipt of such
notification, shall inform each Swiss Borrower). For the avoidance of doubt,
(A) the documentation which a Lender executes on becoming a party shall not be
invalidated by any failure of a Lender to comply with this
Section 5.11(g)(iii) and (B) none of the Loan Documents shall be invalidated by
any failure of a Lender to comply with this Section 5.11(g)(iii) or to indicate
its status is unknown.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the US Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)           Treatment of Certain Refunds.  If the Administrative Agent, a
Lender or an Issuing Lender determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 5.11 (including by the payment of
additional amounts pursuant to this Section 5.11), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)            Survival.  Each party’s obligations under this Section shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

Section 5.12                Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 5.10, or requires the Borrowers to pay any
Indemnified Taxes or additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.11, then such
Lender shall, at the request of the applicable Borrower, use reasonable efforts
to designate a different Lending

 

83

--------------------------------------------------------------------------------


 

Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  Each
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 5.10, or if the Borrowers are required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.11, and, in each case, such Lender has declined
or is unable to designate a different Lending Office in accordance with
Section 5.12(a) within ten (10) Business Days following such request for
compensation or request for payment, or if any Lender is a Defaulting Lender
hereunder or becomes a Non-Consenting Lender, then the US Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 14.9), all of its interests, rights (other than its
existing rights to payments pursuant to Section 5.10 or Section 5.11) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

 

(i)            the applicable Borrower shall have paid to the Administrative
Agent the assignment fee specified in Section 14.9;

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrower (in the case of all other
amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)          such assignment does not conflict with Applicable Law;

 

(v)           in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

Section 5.13                Selection of Lending Office.  Subject to
Section 5.12(a), each Lender may make any Loan to any Borrower through any
Lending Office, provided that the exercise of this option shall not affect the
obligations of the respective Borrowers to repay the Loans in accordance with
the terms of this Agreement or otherwise alter the rights of the parties hereto.

 

84

--------------------------------------------------------------------------------


 

Section 5.14                Cash Collateral.  At any time that there shall exist
a Defaulting Lender, within one Business Day following the written request of
the Administrative Agent or any Issuing Lender (with a copy to the
Administrative Agent), the US Borrower shall Cash Collateralize the Fronting
Exposure of such Issuing Lender with respect to such Defaulting Lender
(determined after giving effect to Section 14.21(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

 

(a)           Grant of Security Interest.  The US Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of each Issuing Lender, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations, to be applied pursuant to subsection (b) below.  If
at any time the Administrative Agent determines that Cash Collateral is subject
to any right or claim of any Person other than the Administrative Agent and each
Issuing Lender as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the US Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(b)           Application.  Notwithstanding anything to the contrary contained
in this Agreement or any other Loan Document, Cash Collateral provided under
this Section 5.14 or Section 14.21 in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(c)           Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce the Fronting Exposure of any Issuing Lender
shall no longer be required to be held as Cash Collateral pursuant to this
Section 5.14 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and the Issuing
Lender that there exists excess Cash Collateral; provided that, subject to
Section 14.21, the Person providing Cash Collateral, the Issuing Lenders may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations; and provided further that to the extent such Cash
Collateral was provided by the US Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

Section 5.15                Non-US Borrowers.

 

(a)           At any time after the Closing Date, so long as no Default or Event
of Default has occurred and is continuing or would result therefrom, US Borrower
may request to add any of its Foreign Subsidiaries listed on Schedule 1.1E as a
Non-US Borrower hereunder thirty (30) Business Days after delivery to the
Administrative Agent of a Notice of Non-US Borrower. The Administrative Agent
(acting on the instructions of the Non-US Revolving Credit Lenders) may agree
that such Foreign Subsidiary becomes a Non-US Borrower in its reasonable
discretion. Each Non-US Borrower shall deliver to Administrative Agent (in each
case, in form and substance reasonably acceptable to Administrative Agent):
(i) if requested by a Lender, one or more Non-US Revolving Credit Notes, (ii) as
to itself, the documents, agreements and other instruments required under
Sections 6.1(b), (c), (d)(i) and (d)(ii) and such other documents, agreements,
and instruments as may be reasonably requested by the Administrative Agent and
(iii) a joinder to this Agreement in the form of the Notice of Non-US Borrower.

 

85

--------------------------------------------------------------------------------


 

(b)           Each Non-US Borrower that is or becomes a “Borrower” pursuant to
this Section 5.15 hereby irrevocably appoints the US Borrower to act as its
agent for all notice purposes of this Agreement and the other Loan Documents and
agrees that any notice or communication delivered by the Administrative Agent,
any Issuing Lender or any Lenders to the US Borrower shall be deemed delivered
to each such Borrower and the Administrative Agent, Issuing Lenders and the
Lenders may accept, and be permitted to rely on, any document, instrument or
agreement delivered by the US Borrower on behalf of each of the Credit Parties.

 

(c)           The US Borrower shall be obligated with respect to all of the
Obligations, including the Non-US Obligations of each of the Non-US Borrowers.
Each Non-US Borrower shall be obligated solely with respect to all of its Non-US
Obligations. Notwithstanding anything contained to the contrary in this
Agreement or in any Loan Document (including any Notice of Non-US Borrower,
Section 5.11(d), Section 14.3(a) and Section 14.3(b)), (A) no Non-US Borrower
that is a Foreign Subsidiary shall be obligated with respect to any Obligations
other than Non-US Obligations of such Non-US Borrower, (B) with respect to  the
Obligations owed by a Non-US Borrower that is a Foreign Subsidiary, each such
Non-US Borrower and the US Borrower shall be jointly and severally obligated for
such Non-US Obligations, (C) no Non-US Borrower that is a Foreign Subsidiary
shall be obligated as a guarantor with respect to the Obligations of the US
Borrower or any Domestic Subsidiary and (D) no Foreign Subsidiary shall be
obligated with respect to any Non-US Obligations of any other Foreign
Subsidiary.

 

Section 5.16                Designated Lenders.  The Administrative Agent, each
Issuing Lender, and each Lender may at its option make any Extension of Credit
to any Borrower or otherwise perform its obligations hereunder by causing any
domestic or foreign branch or Affiliate of the Administrative Agent, such
Issuing Lender or such Lender (each, a “Designated Lender”), as the case may be,
to make such Extension of Credit or to perform such obligations; provided that
any exercise of such option shall not affect the obligation of the relevant
Borrower to repay such Extension of Credit in accordance with the terms of this
Agreement. Any Designated Lender shall be considered a Lender; provided that in
the case of an Affiliate or branch of a Lender, such provisions that would be
applicable with respect to Extensions of Credit actually provided by such
Affiliate or branch of such Lender shall apply to such Affiliate or branch of
such Lender to the same extent as such Lender; provided that for the purposes
only of voting in connection with any Loan Document, any participation by any
Designated Lender in any outstanding Extension of Credit shall be deemed a
participation of such Lender.

 

ARTICLE VI

 

CONDITIONS OF CLOSING AND BORROWING

 

Section 6.1                  Conditions to Closing and Initial Extensions of
Credit.  The obligation of the Lenders to close this Agreement and thereby to
effect the amendment and restatement of the Existing Credit Agreement and to
make the initial Loans or issue or participate in the initial Letters of Credit,
if any, is subject to the satisfaction of each of the following conditions
precedent (other than those post-closing matters set forth on Schedule 9.19):

 

(a)           Executed Loan Documents.  This Agreement, a Revolving Credit Note
in favor of each Revolving Credit Lender requesting a Revolving Credit Note, a
Non-US Revolving Credit Note in favor of each Non-US Revolving Credit Lender
requesting a Non-US Revolving Credit Note and a Term Loan Note in favor of each
Term Loan Lender requesting a Term Loan Note, the Security Documents and the
Subsidiary Guaranty Agreement, together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder.

 

86

--------------------------------------------------------------------------------


 

(b)           Closing Certificates; Etc.  The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:

 

(i)            Officer’s Certificate.  A certificate from a Responsible Officer
of the US Borrower to the effect that (A) all representations and warranties of
the Credit Parties contained in this Agreement and the other Loan Documents are
true, correct and complete in all material respects (except to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true, correct and complete in all respects); (B) none of the Credit Parties
is in violation of any of the covenants contained in this Agreement and the
other Loan Documents; (C) after giving effect to the Transactions, no Default or
Event of Default has occurred and is continuing; (D) since September 30, 2017,
no event has occurred or condition arisen, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect; and (E)  each of the Credit Parties, as applicable, has
satisfied each of the conditions set forth in Section 6.1 and Section 6.2.

 

(ii)           Certificate of Responsible Officer of each Credit Party.  Such
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Credit Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act in connection with this
Agreement and the other Loan Documents to which such Credit Party is a party and
authorizing and approving the Transactions and all other transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party.

 

(iii)          Organizational Documents, Certificates of Existence and Good
Standing, etc.  Such documents and certifications as the Administrative Agent
may require to evidence that each Credit Party is duly organized, incorporated
or formed, and that each Credit Party is validly existing, in good standing or
remains registered as a limited liability company (in the case of each Hong Kong
Borrower) and qualified to do business under the laws of its jurisdiction of
organization or formation (or equivalent) and, to the extent requested by the
Administrative Agent, each other jurisdiction where such Credit Party is
qualified to do business and, to the extent available, a certificate of the
relevant taxing authorities of such jurisdictions certifying that such Credit
Party has filed required tax returns and owes no delinquent taxes.

 

(iv)          Opinions of Counsel.  Favorable opinions of counsel to the Credit
Parties addressed to the Administrative Agent and the Lenders with respect to
the Credit Parties, the Loan Documents and such other matters as the
Administrative Agent shall reasonably request (which such opinions shall
expressly permit reliance by permitted successors and assigns of the
Administrative Agent and the Lenders).

 

(v)           Tax Forms.  Copies of the United States Internal Revenue Service
forms required by Section 5.11(g).

 

(c)           Personal Property Collateral.

 

(i)            Filings and Recordings.  In connection with the execution and
delivery of the Security Documents, the Administrative Agent shall be reasonably
satisfied that the Security Documents create first priority security interests
in favor of the Administrative Agent, on behalf of the Secured Parties, in the
Collateral that may be perfected upon filing or recordation of properly
completed financing statements, the Security Documents or other documentation

 

87

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent in the appropriate filing or recording
offices therefor (subject to Permitted Liens).

 

(ii)           Pledged Collateral.  The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the
certificated Capital Stock pledged pursuant to the Security Documents, together
with an undated stock power for each such certificate duly executed in blank by
the registered owner thereof and (B) each original promissory note pledged
pursuant to the Security Documents together with an undated allonge for each
such promissory note duly executed in blank by the holder thereof.

 

(iii)          Account Control Agreements. The Administrative Agent shall have
received Account Control Agreements covering the Credit Parties’ Deposit
Accounts and all Securities Accounts to the extent required by Section 9.17(a).

 

(iv)          Lien Search.  The Administrative Agent shall have received the
results of a Lien search (including, to the extent available in the applicable
jurisdiction,  a search as to judgments, pending litigation, bankruptcy, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Credit Parties under the Uniform Commercial Code (or
applicable judicial docket) or applicable local registries as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
or any relevant jurisdiction should be made to evidence or perfect security
interests in all Collateral of such Credit Party, indicating among other things
that the Collateral of each such Credit Party is free and clear of any Lien
(except for Permitted Liens).

 

(v)           Property and Liability Insurance.  The Administrative Agent shall
have received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, a certificate of insurance evidencing of property,
business interruption and liability insurance covering each Credit Party, with
appropriate endorsements naming the Administrative Agent as lender’s loss payee
(and mortgagee, as applicable) on all policies for property insurance and as
additional insured on all policies for liability insurance), and if requested by
the Administrative Agent, copies of such insurance policies.

 

(vi)          Intellectual Property.  The Administrative Agent shall have
received security agreements duly executed by the applicable Credit Parties for
all federally registered copyrights, copyright applications, patents, patent
applications, trademarks and trademark applications included in the Collateral,
in each case in proper form for filing with the U.S. Patent and Trademark Office
or U.S. Copyright Office, or with any other Governmental Authority (or
comparable organization or office established pursuant to an international
treaty or similar international agreement for the filing, recordation or
registration of interests in intellectual property) as applicable.

 

(vii)         Credit Card Notifications. To the extent requested by the
Administrative Agent, notifications (each, a “Credit Card Notification”),
substantially in the form of Exhibit N (or such other form as may be  reasonably
acceptable to the Administrative Agent), which have been executed on behalf of
the US Borrower and addressed to the US  Borrower’s credit card clearinghouses
and processors.

 

(viii)        Other Collateral Documentation.  The Administrative Agent shall
have received any documents reasonably requested thereby or as required by the
terms of the Security Documents to evidence its security interest in the
Collateral.

 

88

--------------------------------------------------------------------------------


 

(d)           Consents; Defaults.

 

(i)            Governmental and Third Party Approvals.  The Credit Parties shall
have received all material governmental, shareholder and third party consents
and approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
Transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.

 

(ii)           No Injunction, Etc.  No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority to enjoin, restrain or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the Transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.

 

(e)           Financial Matters; Borrowing Base.

 

(i)            Financial Statements.  The Administrative Agent shall have
received (A) the audited Consolidated balance sheet of the US Borrower and its
Subsidiaries as of the Fiscal Year 2016, and the related audited statements of
income and stockholders’ equity and cash flows for the Fiscal Year then ended
and (B) the unaudited Consolidated balance sheet of the US Borrower and its
Subsidiaries as of September 30, 2017 and related unaudited interim statements
of income and retained earnings.

 

(ii)           Pro Forma Financial Statements.  The Administrative Agent shall
have received a pro forma balance sheet of the US Borrower and its Subsidiaries
prepared from the financial statements for the calendar month ended immediately
prior to the Closing Date giving pro forma effect to the Transactions.

 

(iii)          Financial Projections.  The Administrative Agent shall have
received pro forma Consolidated financial statements for the US Borrower and its
Subsidiaries, and projections prepared by management of the Borrowers, of
balance sheets, income statements and cash flow statements on a quarterly basis
for the first year following the Closing Date and on an annual basis for each
year thereafter during the term of the Credit Facility.

 

(iv)          Financial Condition/Solvency Certificate.  The Borrowers shall
have delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of the US Borrower, that (A) after giving effect to the
Transactions, the US Borrower and its Subsidiaries, on a consolidated basis, are
Solvent, (B) attached thereto are calculations evidencing compliance on a Pro
Forma Basis after giving effect to the Transactions with the covenants contained
in Article X, and (C) the financial projections previously delivered to the
Administrative Agent represent the good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of the US

 

89

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries (it being understood that such projections as to
future events are not to be viewed as fact and that actual results may differ
from such projections).

 

(v)           Borrowing Base Certificate. The US Borrower shall have delivered a
Borrowing Base Certificate dated the Closing Date, relating to the period ended
on or about November 30, 2017 and executed by a Responsible Officer of the US
Borrower.

 

(vi)          Payments Prior to or at Closing.  The US Borrower shall have
repaid in full in December 2017 the outstanding principal amount of the “Term
Loans” under and as defined in the Existing Credit Agreement.  The US Borrower
shall have repaid in December 2017 the outstanding principal amount of the
“Revolving Credit Loans” under and as defined in the Existing Credit Agreement
in an aggregate amount of $125,000,000, together with accrued and unpaid
interest to the date of such repayment. The US Borrower shall have paid (A) to
the Administrative Agent, the Arrangers and the Lenders the fees set forth or
referenced in Section 5.3 and any other accrued and unpaid fees or commissions
due hereunder, (B) all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date, plus (unless not required by the Administrative Agent) such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the US
Borrower and the Administrative Agent) and (C) to any other Person such amount
as may be due thereto in connection with the Transactions contemplated hereby,
including all taxes, fees and other charges in connection with the execution,
delivery, recording, filing and registration of any of the Loan Documents.

 

(f)            Revolving Credit Facility Availability.  After giving effect to
all Extensions of Credit occurring on the Closing Date, the Borrowers shall have
Excess Availability of not less than $50,000,000.

 

(g)           Miscellaneous.

 

(i)            Notice of Borrowing.  The Administrative Agent shall have
received a Notice of Borrowing from the US Borrower in accordance with
Section 2.3(a), and a Notice of Account Designation specifying the account or
accounts to which the proceeds of any Loans made on or after the Closing Date
are to be disbursed.

 

(ii)           Existing Credit Agreement.  The Indebtedness outstanding under
the Existing Credit Agreement shall have been refinanced, or shall be
refinancing substantially simultaneously with the initial Extensions of Credit.

 

(iii)          PATRIOT Act.  Each Credit Party shall have provided to the
Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent in order to comply with requirements of
the Act, applicable “know your customer” and anti-money laundering rules and
regulations.

 

(iv)          Other Documents.  All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Administrative
Agent.  The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.

 

90

--------------------------------------------------------------------------------


 

Without limiting the generality of the provisions of the last paragraph of
Section 13.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

Section 6.2                  Conditions to All Extensions of Credit.  The
obligations of each Lender to make or participate in any Extensions of Credit
(including the initial Extension of Credit) and/or to convert or continue any
Loans and/or the obligation of the Issuing Lender to issue or extend any Letter
of Credit are subject to the satisfaction of the following conditions precedent
on the relevant borrowing, continuation, conversion, issuance or extension date:

 

(a)           Continuation of Representations and Warranties.  The
representations and warranties contained in ARTICLE VII shall be true and
correct in all material respects on and as of such borrowing, continuation,
conversion, issuance or extension date with the same effect as if made on and as
of such date, except for any representation and warranty expressly made only as
of an earlier date, which representation and warranty shall remain true and
correct in all material respects as of such earlier date, provided that any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
and as of such respective dates.

 

(b)           No Existing Default.  No Default or Event of Default shall have
occurred and be continuing (i) on the borrowing, continuation or conversion date
with respect to such Loan or after giving effect to the Loans to be made,
continued or converted on such date or (ii) on the issuance, extension or
amendment date with respect to such Letter of Credit or after giving effect to
the issuance, extension or amendment of such Letter of Credit on such date.

 

(c)           Notices.  The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the US
Borrower in accordance with Section 2.3(a) or Section 5.2, as applicable.

 

(d)           No Material Adverse Effect.  No event shall have occurred or
circumstance shall exist that (either alone or in combination with other events
or circumstances) has had, or could reasonably be expected to have, a Material
Adverse Effect.

 

(e)           Use of Proceeds.  The applicable Borrower shall represent and
warrant that the proceeds of any Extension of Credit hereunder will be used for
working capital purposes and other uses of cash in the ordinary course of
business and consistent with past practices, but excluding cash to be held on
the balance sheet of the US Borrower and its Subsidiaries for more than two
(2) consecutive Business Days; provided, that the US Borrower may use proceeds
of Loans hereunder to repay intercompany loans made by Foreign Subsidiaries to
the Borrower that have not been outstanding for more than 30 days in an amount
not to exceed the initial amount of such intercompany loans, which such amounts
may be held on the balance sheet of such Foreign Subsidiary.  The US Borrower
shall specifically describe the use of proceeds from any Extension of Credit in
the applicable Notice of Borrowing.

 

(f)            Additional Documents.  The Administrative Agent shall have
received each additional document, instrument, legal opinion or other item
reasonably requested by it.

 

(g)           New Letters of Credit.  So long as any Lender is a Defaulting
Lender, the Issuing Lender shall not be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.

 

91

--------------------------------------------------------------------------------


 

(h)           Licensing Requirements.   Each Lender shall have obtained all
applicable licenses, consents, permits and approvals as deemed necessary by such
Lender in order to execute and perform the transactions contemplated by the Loan
Documents and the requested Alternative Currency Extension of Credit.

 

(i)            Non-US Borrowers.  If the applicable Borrower is a Non-US
Borrower, then the conditions of Section 5.15 to the election of such Borrower
as a Non-US Borrower shall have been met to the satisfaction of the
Administrative Agent. If the applicable Borrower is Fossil Europe, then the FEFF
Intercompany Loan Agreement and the FEFF Security Documents shall have been put
in place to the satisfaction of the Administrative Agent.

 

(j)            Alternative Currency.  In the case of an Extension of Credit to
be denominated in an Alternative Currency, such currency remains an Eligible
Currency

 

(k)           Legal Impediment. There shall be no impediment, restriction,
limitation or prohibition imposed under Applicable Law or by any Governmental
Authority, as to the proposed financing under this Agreement or the repayment
thereof or as to rights created under any Loan Document or as to application of
the proceeds of the realization of any such rights.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Extensions of Credit, each Borrower (or in the
case of Section 7.29 or Section 7.30, the respective Borrower specified therein)
hereby represents and warrants to the Administrative Agent and the Lenders, both
before and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and on
and as of each borrowing, continuation, conversion, issuance or extension date
hereunder, that:

 

Section 7.1                  Organization; Power; Qualification.  Each Credit
Party and each Subsidiary thereof is duly organized, incorporated or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, has the power, capacity and authority to own its
Properties and to carry on its business as now being and hereafter proposed to
be conducted and is duly qualified and authorized to do business in each
jurisdiction in which the character of its Properties or the nature of its
business requires such qualification and authorization, except in jurisdictions
where the failure to be so qualified and authorized to do business could not
reasonably be expected to result in a Material Adverse Effect.  The
jurisdictions in which each Credit Party and each Subsidiary thereof are
organized and qualified to do business as of the Closing Date are described on
Schedule 7.1.  No Credit Party nor any Subsidiary thereof is an EEA Financial
Institution.

 

Section 7.2                  Subsidiaries and Capitalization; Domestic
Subsidiaries and First-Tier Foreign Subsidiaries.  Each Subsidiary of each
Credit Party as of the Closing Date is listed on Schedule 7.2A.  All outstanding
shares have been duly authorized and validly issued and are fully paid and
nonassessable (subject to capital calls for non-corporations), with no personal
liability attaching to the ownership thereof, and not subject to any preemptive
or similar rights, except as described in Schedule 7.2A.  The shareholders or
other owners, as applicable, of each Credit Party (other than the US Borrower)
and the First-Tier Foreign Subsidiaries and the number of shares owned by each
as of the Closing Date are described on Schedule 7.2A.  As of the Closing Date,
there are no outstanding stock purchase warrants, subscriptions, options,
securities, instruments or other rights of any type or nature whatsoever, which
are convertible into, exchangeable for or otherwise provide for or permit the
issuance of Capital Stock of any

 

92

--------------------------------------------------------------------------------


 

Credit Party (other than the US Borrower) or any First-Tier Foreign Subsidiary,
except as described on Schedule 7.2A.  Each  First-Tier Foreign Subsidiary of
the US Borrower as of the Closing Date is listed on Schedule 7.2B.

 

Section 7.3                  Authorization Enforceability.  Each Credit Party
and each Subsidiary thereof has the right, capacity, power and authority and has
taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party in accordance with their respective terms.  This
Agreement and each of the other Loan Documents have been duly executed and
delivered by the duly authorized officers of each Credit Party and each
Subsidiary thereof that is a party thereto, and each such document constitutes
the legal, valid and binding obligation of each Credit Party and each Subsidiary
thereof that is a party thereto, enforceable in accordance with its terms,
except as such enforceability may be limited by any Debtor Relief Laws from time
to time in effect which affect the enforcement of creditors’ rights in general
and the availability of equitable remedies.

 

Section 7.4                  Compliance of Agreement, Loan Documents and
Borrowing with Laws, Etc.  The execution, delivery and performance by each
Credit Party and each Subsidiary thereof of the Loan Documents to which each
such Person is a party, in accordance with their respective terms, the
Extensions of Credit hereunder and the transactions contemplated hereby or
thereby do not and will not, by the passage of time, the giving of notice or
otherwise, (a) require any Governmental Approval or violate any Applicable Law
relating to any Credit Party or any Subsidiary thereof that is a party to such
Loan Document, (b) conflict with, result in a breach of or constitute a default
under any of the Organizational Documents of any Credit Party or any Subsidiary
thereof that is a party to such Loan Document, (c) conflict with, result in a
breach of or constitute a default under any indenture, agreement or other
instrument to which such Person is a party or by which any of its properties may
be bound or any Governmental Approval relating to such Person except to the
extent that any such conflict, breach or default could not individually or in
the aggregate reasonably be expected to have a Material Adverse Effect,
(d) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Liens arising under the Loan Documents or (e) require any consent or
authorization of, filing with (other than filings required to be made with the
SEC), or other act in respect of, an arbitrator or Governmental Authority, and
no consent or approval of any other Person is required in connection with the
execution, delivery, performance, validity or enforceability of this Agreement
other than (i) consents or approvals that have been obtained and that are still
in force and effect or third party approvals or consents which, if not made or
obtained could not reasonably be expected to have a Material Adverse Effect and
(ii) consents, recordings or filings with respect to the Security Document as
specified therein.

 

Section 7.5                  Compliance with Law; Governmental Approvals.  Each
Credit Party and each Subsidiary thereof (a) has all Governmental Approvals
required by any Applicable Law for it to conduct its business, each of which is
in full force and effect, is final and not subject to review on appeal and is
not the subject of any pending or, to the best of its knowledge, threatened
attack by direct or collateral proceeding, (b) is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective properties except to the
extent that any such non-compliance could not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect and (c) has timely
filed all material reports, documents and other materials required to be filed
by it under all Applicable Laws, with any Governmental Authority and has
retained all material records and documents required to be retained by it under
Applicable Law, except in each case where the failure to have, comply or file
could not reasonably be expected to have a Material Adverse Effect.

 

93

--------------------------------------------------------------------------------


 

Section 7.6                  Tax Returns and Payments.  Each Credit Party and
each Subsidiary thereof has duly filed or caused to be filed all federal, state,
local and other tax returns required by Applicable Law to be filed, and has
paid, or made adequate provision for the payment of, all federal, state, local
and other taxes, assessments and governmental charges or levies upon it and its
property, income, profits and assets which are due and payable (other than
(A) any amount the validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party or (B) to
the extent that the failure to do so could not reasonably be expected to result
in a Material Adverse Effect).  Such returns accurately reflect in all material
respects all liability for taxes of any Credit Party or any Subsidiary thereof
for the periods covered thereby.  There is no ongoing audit or examination or,
to the knowledge of the US Borrower, other investigation by any Governmental
Authority of the tax liability of any Credit Party or any Subsidiary thereof, in
each case that could reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.  No Governmental Authority has asserted any
Lien or other claim against any Credit Party or any Subsidiary thereof with
respect to unpaid taxes which has not been discharged or resolved (other than
(a) any amount the validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party and
(b) Permitted Liens or (c) to the extent such Lien or claim could not reasonably
be expected to have a Material Adverse Effect).  The charges, accruals and
reserves on the books of each Credit Party and each Subsidiary thereof in
respect of federal, state, local and other taxes for all Fiscal Years and
portions thereof since the organization of any Credit Party or any Subsidiary
thereof are in the judgment of the US Borrower adequate, and the US Borrower
does not anticipate any additional taxes or assessments of a material amount for
any of such years.

 

Section 7.7                  Intellectual Property Matters.  Each Credit Party
and each Subsidiary thereof owns or possesses rights to use all material
franchises, licenses, copyrights, copyright applications, patents, patent rights
or licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are reasonably necessary to conduct its
business.  No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such rights, and no
Credit Party nor any Subsidiary thereof is liable to any Person for infringement
under Applicable Law with respect to any such rights as a result of its business
operations, except as could not reasonably be expected to have a Material
Adverse Effect.

 

Section 7.8                  Environmental Matters.

 

(a)           The properties currently owned, leased or operated by each Credit
Party and each Subsidiary thereof do not contain, and to their knowledge have
not previously contained, any Hazardous Materials in amounts or concentrations
which (i) constitute or constituted a violation of applicable Environmental Laws
or require remediation or removal thereunder, (ii) could reasonably be expected
to give rise to an Environmental Claim, or (iii) could reasonably be expected to
materially interfere with the continued operation of such properties or, to the
knowledge of each Credit Party and each Subsidiary thereof, materially impair
the fair saleable value thereof;

 

(b)           (i) The operations of each Credit Party and its Subsidiaries are
in compliance, and, to the knowledge of each Credit Party and each Subsidiary
thereof, except for matters which have been resolved, have been in compliance,
in all material respects with applicable Environmental Laws; (ii) except as
could not reasonably be expected to have a Material Adverse Effect, each Credit
Party and its Subsidiaries has all Governmental Approvals required by any
Environmental Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding and is in compliance with such Governmental Approvals.

 

94

--------------------------------------------------------------------------------


 

(c)           Except for matters which have been fully resolved, neither any
Credit Party nor any Subsidiary thereof has received any written notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding compliance with Environmental Laws or the release, disposal,
remediation or removal of any Hazardous Materials and, to the knowledge of each
Credit Party and its Subsidiaries as of the Closing Date, no such notice is
being threatened by any Person;

 

(d)           To the knowledge of each Credit Party and its Subsidiaries,
Hazardous Materials have not been shipped off-site by any Credit Party or its
Subsidiaries in material violation of any Environmental Laws or in a manner that
could reasonably be expected to result in any material Environmental Claim
against any Credit Party or any of its Subsidiaries;

 

(e)           No judicial proceedings or governmental or administrative action
is pending, or, to the knowledge of the Borrower and its Subsidiaries,
threatened, under any Environmental Law to which any Credit Party or any
Subsidiary thereof is or will be named as a potentially responsible party with
respect to such properties or operations conducted in connection therewith, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements,
outstanding under any Environmental Law with respect to the operations of or
real property currently owned, leased or used by any Credit Party or any
Subsidiary thereof that could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect;

 

(f)            There has been no release, or to the knowledge of any Credit
Party or its Subsidiaries, threat of release, of Hazardous Materials at or from
properties currently owned, leased or operated by any Credit Party or any
Subsidiary, now or in the past, or at or from any properties formerly owned,
leased or operated by any Credit Party or any Subsidiary during the time of such
ownership, lease or operation, in violation of or in amounts or in a manner that
could reasonably be expected to result in an Environmental Claim that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; and

 

(g)           The representations and warranties made pursuant to this
Section 7.8 are the exclusive representations and warranties contained in this
Agreement regarding (i) compliance with or liability under Environmental Laws,
(ii) Environmental Claims, or (iii) Hazardous Materials.

 

Section 7.9                  Employee Benefit Matters.

 

(a)           As of the Closing Date, neither any Credit Party nor any of its
Domestic Subsidiaries maintains or contributes to, or has any obligation under,
any Employee Benefit Plan and no ERISA Affiliate maintains or contributes to, or
has any obligation under, any Pension Plan or Multiemployer Plan, in each case
other than those identified on Schedule 7.9.

 

(b)           Each Credit Party and each ERISA Affiliate is in compliance with
all applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the Internal Revenue Service to be so qualified,
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired or except for preapproved master,
prototype or similar plans that are subject to an opinion letter promulgated by
the Internal Revenue Service on which the adopting plan sponsor is entitled to
rely.  No liability has been incurred by any Credit Party or any ERISA Affiliate
which remains unsatisfied for any taxes or

 

95

--------------------------------------------------------------------------------


 

penalties with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect.

 

(c)           As of the Closing Date, no Pension Plan has been terminated, nor
has any funding waiver from the Internal Revenue Service been received or
requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Section 412 of the Code, Section 302 of ERISA or the terms
of any Pension Plan prior to the due dates of such contributions under
Section 412 of the Code or Section 302 of ERISA, nor has there been any event
requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with
respect to any Pension Plan.

 

(d)           Except where the failure of any of the following representations
to be correct could not reasonably be expected to have a Material Adverse
Effect, neither any Credit Party nor any ERISA Affiliate has:  (i) engaged in a
nonexempt prohibited transaction described in Section 406 of the ERISA or
Section 4975 of the Code, (ii) incurred any liability to the PBGC which remains
outstanding other than the payment of premiums, and there are no premium
payments which are due and unpaid, (iii) failed to make a required contribution
or payment to a Multiemployer Plan, or (iv) failed to make a required
installment or other required payment under Section 412 or Section 430 of the
Code.

 

(e)           No Termination Event has occurred or is reasonably expected to
occur and no Pension Plan or Multiemployer Plan is considered an at-risk plan or
a plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA.

 

(f)            Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the knowledge of the Borrower and its Domestic Subsidiaries after due
inquiry, threatened concerning or involving any (i) Employee Benefit Plan
currently maintained or contributed to by any Credit Party or any ERISA
Affiliate, (ii) Pension Plan or (iii) Multiemployer Plan.

 

(g)           Neither any Credit Party nor any Domestic Subsidiary thereof is a
party to any contract, agreement or arrangement that could, solely as a result
of the delivery of this Agreement or the consummation of transactions
contemplated hereby, result in the payment of any “excess parachute payment”
within the meaning of Section 280G of the Code.

 

(h)           As of the Closing Date, no Credit Party nor any Subsidiary thereof
has established, or commenced participation in, any defined benefit Canadian
Pension Plan.

 

(i)            As of the Closing Date, no Non-US Borrower nor any Subsidiary
thereof maintains or  contributes to, or has any obligation under, (i) any plan,
fund, or program that provides retirement income to employees or that results in
a deferral of income by employees for periods extending to the termination of
covered employment or beyond or (ii) any plan, fund, or program that was
established or is maintained for the purpose of providing for its participants
or their beneficiaries, through the purchase of insurance or otherwise, medical,
surgical, or hospital care or benefits, or benefits in the event of sickness,
accident, disability, death or unemployment, or vacation benefits,
apprenticeship or other training programs, or day care centers, scholarship
funds, or prepaid legal services.

 

Section 7.10                Margin Stock.  Neither any Credit Party nor any
Subsidiary thereof is engaged principally or as one of its activities in the
business of extending credit for the purpose of “purchasing” or “carrying” any
“margin stock” (as each such term is defined or used, directly or indirectly, in
Regulation U of the Board of Governors of the Federal Reserve System).  No part
of the proceeds of any of the Loans

 

96

--------------------------------------------------------------------------------


 

or Letters of Credit will be used for purchasing or carrying margin stock or for
any purpose which violates, or which would be inconsistent with, the provisions
of Regulation T, U or X of such Board of Governors.  If requested by any Lender
(through the Administrative Agent) or the Administrative Agent, the US Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form U
1 referred to in Regulation U.

 

Section 7.11                Government Regulation.  Neither any Credit Party nor
any Domestic Subsidiary thereof is an “investment company” or a company
“controlled” by an “investment company” (as each such term is defined or used in
the Investment Company Act of 1940).

 

Section 7.12                Material Contracts.  Other than as set forth in
Schedule 7.12, each Material Contract in effect as of the Closing Date is, and
after giving effect to the consummation of the transactions contemplated by the
Loan Documents will be, in full force and effect in accordance with the terms
thereof (except any such Material Contract that has expired by its terms). 
Neither any Credit Party nor any Subsidiary thereof is in breach of or in
default under any Material Contract where such breach or default, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

Section 7.13                Employee Relations.  Neither any Credit Party nor
any Domestic Subsidiary thereof is party to any collective bargaining agreement
nor has any labor union been recognized as the representative of its employees
except as set forth on Schedule 7.13.  Neither any Credit Party nor any
Subsidiary thereof knows of any pending, threatened or contemplated strikes,
work stoppage or other collective labor disputes involving its employees or
those of its Subsidiaries that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

Section 7.14                Credit Card Arrangements. Set forth on Schedule 7.14
is a list describing all arrangements to which the US  Borrower or any Domestic
Subsidiary is a party with respect to the payment to the US Borrower of the
proceeds of all credit card charges for sales by the US Borrower or such
Domestic Subsidiary.

 

Section 7.15                Financial Statements.  The audited and unaudited
financial statements delivered pursuant to Section 6.1(e)(i) are complete and
correct and present fairly, in all material respects, on a Consolidated basis
the assets, liabilities and financial position of the US Borrower and its
Subsidiaries as at such dates, and the results of the operations and changes of
financial position for the periods then ended (other than customary year-end
adjustments for unaudited financial statements and the absence of footnotes from
unaudited financial statements).  All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with
GAAP.  Such financial statements show all material indebtedness and other
material liabilities, direct or contingent, of the US Borrower and its
Subsidiaries as of the date thereof, including material liabilities for taxes,
material commitments, and Indebtedness, in each case, to the extent required to
be disclosed under GAAP.

 

Section 7.16                No Material Adverse Change.  Since September 30,
2017, there has been no material adverse change in the properties, business,
operations or condition (financial or otherwise) of the US Borrower and its
Subsidiaries taken as a whole, and no event has occurred or condition arisen,
either individually or in the aggregate, that could reasonably be expected to
have a Material Adverse Effect.

 

Section 7.17                Solvency.  As of the Closing Date and after giving
effect to the Transactions, and on and as of each borrowing, continuation,
conversion or extension date hereunder, the US Borrower and its Subsidiaries, on
a Consolidated basis, are and will be Solvent.

 

Section 7.18                Titles to Properties.  As of the Closing Date,
(a) the real property listed on Schedule 7.18 constitutes all of the real
property of a material nature that is owned, leased, subleased or

 

97

--------------------------------------------------------------------------------


 

used by any Credit Party or any of its Subsidiaries, and (b) no Credit Party
owns any real property of a material nature that would be required to be subject
to a Mortgage pursuant to Section 9.11(d). Each Credit Party and each Subsidiary
thereof has such title to the real property owned or leased by it as is
necessary or desirable to the conduct of its business and valid and legal title
to all of its personal property and assets, except as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 7.19                Litigation.  There are no actions, suits or
proceedings pending or, to the knowledge of any Borrower and its Subsidiaries,
threatened against or in any other way relating adversely to or affecting any
Credit Party or any Subsidiary thereof or any of their respective properties in
any court or before any arbitrator of any kind or before or by any Governmental
Authority that (a) has or could reasonably be expected to have a Material
Adverse Effect, or (b) materially and adversely affects any Transaction
contemplated hereby.

 

Section 7.20                Absence of Defaults.  No event has occurred or is
continuing (a) which constitutes a Default or an Event of Default, or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Credit Party or any Subsidiary
thereof under any Material Contract or judgment, decree or order to which any
Credit Party or any Subsidiary thereof is a party or by which any Credit Party
or any Subsidiary thereof or any of their respective properties may be bound or
which would require any Credit Party or any Subsidiary thereof to make any
payment thereunder prior to the scheduled maturity date therefor that, in any
case under this clause (b), could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 7.21                Senior Indebtedness Status.  The Obligations of each
Credit Party under this Agreement and each of the other Loan Documents (a) rank
and shall continue to rank at least senior in priority of payment to all
Subordinated Indebtedness and at least equal in priority to all senior secured
or unsecured Indebtedness of each such Person and (b) are designated as “Senior
Indebtedness” under all instruments and documents, now or in the future,
relating to all Subordinated Indebtedness.

 

Section 7.22                Anti-Corruption Laws; Anti-Money Laundering Laws and
Sanctions.  None of (a) the Credit Parties, any Subsidiary or to the knowledge
of the Credit Parties or such Subsidiary any of their respective directors,
officers, employees or Affiliates, or (b) to the knowledge of the Credit
Parties, any agent or representative of a Credit Party or any Subsidiary that
will act in any capacity in connection with or benefit from the Credit Facility
established hereby is a Sanctioned Person or the subject or target of any
Sanctions.  Each Credit Party and its Subsidiaries and to the knowledge of the
US Borrower, each director, officer, employee, agent and Affiliate of the Credit
Parties and each such Subsidiary, is in compliance with all applicable
Anti-Corruption Laws and Anti-Money Laundering Laws in all material respects and
all applicable Sanctions and each Credit Party and its Subsidiaries has
instituted and maintained policies and procedures designed to promote and
achieve compliance with applicable Anti-Corruption Laws and Anti-Money
Laundering Laws to the extent applicable. No litigation, regulatory or
administrative proceedings of or before any court, tribunal or agency with
respect to any Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions
have been started or (to the best knowledge and belief of each Credit Party and
its Subsidiaries) threatened against any Credit Party it or any of its
Subsidiaries.

 

Section 7.23                Investment Bankers’ and Similar Fees.  Neither any
Credit Party nor any Subsidiary thereof has any obligation to any Person in
respect of any finders’, brokers’, investment banking or other similar fee in
connection with any of the Transactions.

 

Section 7.24                Disclosure.  The US Borrower has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which any Credit Party and

 

98

--------------------------------------------------------------------------------


 

any Subsidiary thereof are subject, and all other matters known to them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No written financial statement, material report,
material certificate or other written material information furnished by or on
behalf of any Credit Party or any Subsidiary thereof to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken together as a whole,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, pro forma financial information, estimated
financial information and other projected or estimated information, the Credit
Parties only represent that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 

Section 7.25                Eligible Accounts.  As to each Account that is
identified by US Borrower as an Eligible Account in a Borrowing Base Certificate
submitted to the Administrative Agent, such Account is (a) a bona fide existing
payment obligation of the applicable Account Debtor created by the sale and
delivery of Inventory or the rendition of services to such Account Debtor in the
ordinary course of business of the applicable Borrower or Domestic Subsidiary,
(b) owed to the applicable Borrower or Domestic Subsidiary without any known
defenses, disputes, offsets, counterclaims, or rights of return or cancellation
(other than return rights for defective goods or repairs available in  the
ordinary course of business), and (c) not excluded as ineligible by virtue of
one or more of the excluding criteria (other than any Administrative
Agent-discretionary criteria) set forth in the definition of Eligible Accounts.

 

Section 7.26                Eligible Inventory.  As to each item of Inventory
that is identified by US Borrower as Eligible Finished Goods Inventory in a
Borrowing Base Certificate submitted to the Administrative Agent, such Inventory
is (a) of good and merchantable quality, free from known defects, and (b) not
excluded as ineligible by virtue of one or more of the excluding criteria (other
than any Administrative Agent-discretionary criteria) set forth in the
definition of Eligible Inventory.

 

Section 7.27                Location of Inventory.  The Inventory of the
Borrowers and their Subsidiaries is not stored with a bailee, warehouseman, or
similar party and is located only at, or in-transit between, the locations
identified on Schedule 7.27  (as such Schedule may be updated pursuant to
Section 9.16).

 

Section 7.28                Inventory Records.  Each Credit Party keeps correct
and accurate records itemizing and describing the type, quality, and quantity of
its and its Subsidiaries’ Inventory and the book value thereof.

 

Section 7.29                Representations as to Non-US Borrowers.

 

(a)           Each of the Non-US Borrowers (other than any English Borrower)
represents and warrants to the Administrative Agent and the Lenders that it is
subject to civil and commercial Applicable Laws with respect to its obligations
under the Applicable Non-US Borrower Documents.

 

(b)           Each of the Non-US Borrowers represents and warrants to the
Administrative Agent and the Lenders that: (i) the execution, delivery and
performance by such Non-US Borrower of the Applicable Non-US Borrower Documents
constitute and will constitute private and commercial acts and not public or
governmental acts; and (ii) neither such Non-US Borrower nor any of its property
has any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) under the laws of the jurisdiction in
which such Non-US Borrower is organized and existing in respect of its
obligations under the Applicable Non-US Borrower Documents.

 

99

--------------------------------------------------------------------------------


 

(c)                                  Each of the Non-US Borrowers represents and
warrants to the Administrative Agent and the Lenders that: (i) the choice of
governing law of each Applicable Non-US Borrower Document will be recognized and
enforced in the jurisdiction in which such Non-US Borrower is organized and
existing and any judgment obtained in relation to an Applicable Non-US Borrower
Document will be recognized and enforced in the jurisdiction in which such
Non-US Borrower is organized and existing, subject in each case to the rules of
Applicable Law on choice of law, recognition and enforcement in such
jurisdiction; and (ii) under the laws of the jurisdiction in which such Non-US
Borrower is organized and existing, it is not necessary that the Applicable
Non-US Borrower Documents be filed, registered or recorded with, or executed or
notarized before, any court or other authority in that jurisdiction or that any
registration charge or stamp or similar tax be paid on or in respect of the
Applicable Non-US Borrower Documents or any other document, except for
(A) filing or recordation of any Security Document to which such Non-US Borrower
is a party in the appropriate filing offices, which registrations and filings
will be made promptly after the date of the relevant Security Document,  (B) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Non-US Borrower Document or
any other document is sought to be enforced and (C) any charge or tax as has
been timely paid.

 

(d)                                 Each of the Non-US Borrowers represents and
warrants to the Administrative Agent and the Lenders that there is no tax, levy,
impost, duty, fee, assessment or other governmental charge, or any deduction or
withholding, imposed by any Governmental Authority in or of the jurisdiction in
which such Non-US Borrower is organized and existing either (i) on or by virtue
of the execution or delivery of the Applicable Non-US Borrower Documents or
(ii) on any payment to be made by such Non-US Borrower pursuant to the
Applicable Non-US Borrower Documents, except as has been disclosed to the Lender
in Schedule 7.29 and except that a Non-US Borrower shall not be in breach of the
representation made under this Section 7.29(d) under the circumstance set out in
the second sentence of Section 7.30. Notwithstanding the foregoing, a Canadian
Borrower shall not be in breach of the representation made under this
Section 7.29(d) in connection with any payment described in
Section 7.29(d)(ii) that is made by the Canadian Borrower to a Related
Non-Canadian Recipient.

 

(e)                                  Each of the Non-US Borrowers represents and
warrants to the Administrative Agent and the Lenders that the execution,
delivery and performance of the Applicable Non-US Borrower Documents executed by
such Non-US Borrower are, under applicable foreign exchange control regulations
of the jurisdiction in which such Non-US Borrower is organized and existing, not
subject to any notification or authorization except (i) such as have been made
or obtained or (ii) such as cannot be made or obtained until a later date
(provided that any notification or authorization described in clause (ii) shall
be made or obtained as soon as is reasonably practicable).

 

Section 7.30                                               Compliance with Swiss
Non-Bank Rules. Each Swiss Borrower represents and warrants to the
Administrative Agent and the Lenders that it is in compliance with the Swiss
Non-Bank Rules. A Swiss Borrower shall not be in breach of the representations
made under this Section 7.30 if its number of creditors in respect of either the
Swiss Ten Non-Bank Rule or the Swiss Twenty Non-Bank Rule is exceeded solely by
reason of (i) a failure by one or more Lenders to obtain the consent of the
Swiss Borrower pursuant to Section 14.9(b)(iii)(D) (where such consent would
have been required) or (ii) one or more Lenders giving an incorrect status
confirmation pursuant to Section 5.11(g)(iii). For the purpose of each Swiss
Borrower’s compliance with the Swiss Twenty Non-Bank Rule under this
Section 7.30, the number of Lenders under the Swiss Facilities which are not
Swiss Qualifying Banks shall be deemed to be ten (irrespective of whether or not
there are, at any time, any such Lenders).

 

Section 7.31                                               Flood Hazard
Insurance.  With respect to each parcel of real property subject to a Mortgage,
the Administrative Agent has received (a) such flood hazard certifications,
notices and confirmations thereof, and effective flood hazard insurance policies
as are described in clause (C) of

 

100

--------------------------------------------------------------------------------


 

Section 9.11(d), (b) all flood hazard insurance policies required hereunder have
been obtained and remain in full force and effect, and the premiums thereon have
been paid in full, and (c) except as the US Borrower has previously given
written notice thereof to the Administrative Agent, there has been no
redesignation of any real property into or out of a special flood hazard area.

 

ARTICLE VIII

 

FINANCIAL INFORMATION AND NOTICES

 

Until all of the Obligations (other than (a) contingent indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full in cash, all Commitments have been terminated and all Letters
of Credit have been terminated or expired (or been Cash Collateralized), each
Borrower will, and will cause each of its Subsidiaries to, furnish to the
Administrative Agent (which shall make such information available to the Lenders
in accordance with its customary practice):

 

Section 8.1                                                      Financial
Statements and Projections.

 

(a)                                 Quarterly Financial Statements.  As soon as
practicable and in any event within forty-five (45) days (or, if earlier, five
(5) Business Days after the date of any required public filing thereof) after
the end of the first three Fiscal Quarters of each Fiscal Year (commencing with
the Fiscal Quarter ended on or about March 31, 2018), an unaudited Consolidated
balance sheet of the US Borrower and its Subsidiaries as of the close of such
Fiscal Quarter and unaudited Consolidated statements of income, retained
earnings and cash flows and a report containing management’s discussion and
analysis of such financial statements for the Fiscal Quarter then ended and that
portion of the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the corresponding period in the preceding Fiscal Year and
prepared by the US Borrower in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the period, and certified by the chief financial officer of the
US Borrower to present fairly in all material respects the financial condition
of the US Borrower and its Subsidiaries on a Consolidated basis as of their
respective dates and the results of operations of the US Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year-end
adjustments and the absence of footnotes.

 

(b)                                 Annual Financial Statements.  As soon as
practicable and in any event within seventy-five (75) days (or, if earlier, five
(5) Business Days after the date of any required public filing thereof) after
the end of each Fiscal Year (commencing with the Fiscal Year 2017), an audited
Consolidated balance sheet of the US Borrower and its Subsidiaries as of the
close of such Fiscal Year and audited Consolidated statements of income,
retained earnings and cash flows and a report containing management’s discussion
and analysis of such financial statements for the Fiscal Year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year.  Such annual financial statements shall be audited by
an independent certified public accounting firm of recognized national standing
acceptable to the Administrative Agent, and shall be accompanied by a report and
opinion thereon by such certified public accountants that is not qualified with
respect to scope limitations imposed by the US Borrower or any of its
Subsidiaries or subject to any “going concern” or similar qualification or with
respect to accounting principles followed by the US Borrower or any of its
Subsidiaries not in accordance with GAAP.

 

101

--------------------------------------------------------------------------------


 

(c)                                  Domestic Subsidiaries and First-Tier
Foreign Subsidiaries.  At each time financial statements are delivered pursuant
to Section 8.1(a) or Section 8.1(b), information in reasonable form and detail
which certifies as to the Domestic Subsidiaries and  First-Tier Foreign
Subsidiaries then in existence, and, if and to the extent so requested by the
Administrative Agent, calculations of the then current aggregate book value
(determined in accordance with GAAP) of the assets of any Domestic Subsidiary or
Foreign Subsidiary directly owned by the Borrower and/or any Domestic
Subsidiary(ies).

 

Section 8.2                                                      Officer’s
Compliance Certificate.

 

(a)                                 At each time financial statements are
delivered pursuant to Section 8.1(a) or Section 8.1(b) and at such other times
as the Administrative Agent shall reasonably request, an Officer’s Compliance
Certificate signed by the chief executive officer, chief financial officer,
chief accounting officer, treasurer, assistant treasurer or controller of the US
Borrower.

 

(b)                                 At each time a Borrowing Base Certificate is
delivered pursuant to Section 8.3 and at such other times as the Administrative
Agent shall reasonably request, an Officer’s Compliance Certificate as to
compliance with the minimum Liquidity financial covenant set forth in
Section 10.4 signed by the chief executive officer, chief financial officer,
chief accounting officer, treasurer, assistant treasurer or controller of the US
Borrower

 

Section 8.3                                                      Borrowing Base
Certificate.  As soon as practicable and in any event within thirty (30) days
after the end of each calendar month, unless an Increased Reporting Event has
occurred and is continuing (in which event such Borrowing Base Certificate will
be delivered on Friday of each week (or, if Friday is not a Business Day, on the
next succeeding Business Day)), a certificate of the chief executive officer,
the chief financial officer, the chief accounting officer, treasurer or
assistant treasurer of the US Borrower, in the form of the Borrowing Base
Certificate, calculating the Borrowing Base of each Borrower and the Aggregate
Borrowing Base  as of the closing of business on the immediately preceding
fiscal month or week, as applicable; provided that in addition to the foregoing,
the US Borrower shall, contemporaneously with the occurrence of any disposition
of the type described in Section 11.5(k), Section 11.5(l) or Section 11.5(p),
furnish a Borrowing Base Certificate of the applicable Borrower showing the
Borrowing Base in effect after giving effect to such disposition.

 

Section 8.4                                                      Agings.
Concurrently with any delivery of a Borrowing Base Certificate under Section 8.3
above, an aging of accounts payable of the Credit Parties, in form and substance
satisfactory to the Administrative Agent in its Permitted Discretion.

 

Section 8.5                                                      Collateral
Reports and Reconciliation Reports.  The collateral reports and reconciliation
reports set forth on Schedule 8.5 at the times specified therein.

 

Section 8.6                                                      Other Reports.

 

(a)                                 Promptly upon receipt thereof, copies of all
reports, if any, submitted to any Credit Party, any Domestic Subsidiary thereof
or any Foreign Subsidiary thereof that is the subject of a going concern
disclosure or has received a qualified adverse audit report or any of their
respective boards of directors or other applicable governing body by their
respective independent public accountants in connection with their auditing
function, including, without limitation, any management report and any
management responses thereto;

 

(b)                                 Promptly upon the request thereof, such
other information and documentation required by bank regulatory authorities, any
law, regulation, applicable market guidance or internal policy in relation to
the periodic review and/or updating of customer information under applicable
“know your customer”

 

102

--------------------------------------------------------------------------------


 

and anti-money laundering rules and regulations (including, without limitation,
the Act), as from time to time reasonably requested by the Administrative Agent
or any Lender;

 

(c)                                  Such other information regarding the
operations, business affairs and financial condition of any Credit Party or any
Subsidiary thereof as the Administrative Agent or any Lender may reasonably
request;

 

(d)                                 (x) On or before the Closing Date, a
thirteen-week operating budget and cash flow forecast, substantially in the form
of Exhibit O and (y) following the delivery of the initial thirteen-week
operating budget and cash flow forecast referenced in clause (x), on Friday of
each week thereafter, (i) an updated thirteen-week operating budget and cash
flow forecast, substantially in the form of Exhibit O; provided that the reports
detailed in this subsection (e) shall not be required during any period in which
the Consolidated Total Leverage Ratio as of the end of the most recently ended
Fiscal Quarter for which financial statements have been provided pursuant to
Section 8.1(a) or (b) (beginning with the Fiscal Quarter ended on or about
July 1, 2017) is less than or equal to 2.50 to 1.00;

 

(e)                                  Within fifteen (15) days after each fiscal
month end commencing with the fiscal month ended October 31, 2017, a
consolidating statement of cash balances for the US Borrower and each of its
Subsidiaries (and indicating whether such cash balance is held by the US
Borrower, a Non-US Borrower, Fossil France, a Subsidiary Guarantor, a First-Tier
Foreign Subsidiary the Capital Stock of which is pledged pursuant to a Foreign
Subsidiary Pledge Agreement, or a Subsidiary that is none of the foregoing) as
of the last day of the most recently ended fiscal month; and

 

(f)                                   Concurrently with delivery of a Compliance
Certificate pursuant to Section 8.2(a) that is delivered with the annual
financial statements pursuant to Section 8.1(b), a business plan and operating
and capital budget of the US Borrower and its Subsidiaries for the ensuing four
(4) Fiscal Quarters, such plan to be prepared in accordance with GAAP and to
include, on a quarterly basis, the following: a quarterly operating and capital
budget, a projected income statement, statement of cash flows and balance sheet,
calculations demonstrating projected compliance with the financial covenants set
forth in ARTICLE X and a report containing management’s discussion and analysis
of such budget with a reasonable disclosure of the key assumptions and drivers
with respect to such budget, accompanied by a certificate from a Responsible
Officer of the US Borrower to the effect that such budget contains good faith
estimates (utilizing assumptions believed to be reasonable at the time of
delivery of such budget) of the financial condition and operations of the US
Borrower and its Subsidiaries for such period.

 

Section 8.7                                                      Notice of
Litigation and Other Matters.  Prompt (but in no event later than ten (10) days
after any Responsible Officer of any Credit Party obtains knowledge thereof)
telephonic and written notice of:

 

(a)                                 the commencement of all proceedings and
investigations by or before any Governmental Authority and all actions and
proceedings in any court or before any arbitrator against or involving any
Credit Party or any Subsidiary thereof or any of their respective properties,
assets or businesses that, if adversely determined, could reasonably be expected
to have a Material Adverse Effect;

 

(b)                                 (i) any notice of any violation received by
any Credit Party or any Subsidiary thereof from any Governmental Authority
including, without limitation, any notice of violation of Environmental Laws
which in any such case could reasonably be expected to have a Material Adverse
Effect and (ii) notice of any action or proceeding against or of any
noncompliance by any Credit Party or any Subsidiary thereof with any
Environmental Law that could (A) reasonably be expected to have a Material
Adverse Effect or (B) cause any Property described in the Mortgages to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law;

 

103

--------------------------------------------------------------------------------


 

(c)                                  any labor controversy that has resulted in,
or threatens to result in, a strike or other work action against any Credit
Party or any Subsidiary thereof and that could reasonably be expected to have a
Material Adverse Effect;

 

(d)                                 any attachment, judgment, lien, levy or
order exceeding the Threshold Amount that may be assessed against or threatened
against any Credit Party or any Subsidiary thereof;

 

(e)                                  (i) any Default or Event of Default or
(ii) any event or circumstance which constitutes or which with the passage of
time or giving of notice or both would constitute a default or event of default
under any Material Contract to which the US Borrower or any of its Subsidiaries
is a party or by which the US Borrower or any Subsidiary thereof or any of their
respective properties may be bound which could reasonably be expected to have a
Material Adverse Effect;

 

(f)                                   (i) any unfavorable determination letter
from the Internal Revenue Service regarding the qualification of an Employee
Benefit Plan under Section 401(a) of the Code (along with a copy thereof),
(ii) all notices received by any Credit Party or any ERISA Affiliate of the
PBGC’s intent to terminate any Pension Plan or to have a trustee appointed to
administer any Pension Plan, (iii) all notices received by any Credit Party or
any ERISA Affiliate from a Multiemployer Plan sponsor concerning the imposition
or amount of withdrawal liability pursuant to Section 4202 of ERISA and (iv) the
US Borrower obtaining knowledge or reason to know that any Credit Party or any
ERISA Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of
Section 4041(c) of ERISA or any notice of intent to terminate in whole or in
part any Canadian Pension Plan;

 

(g)                                  any event or circumstance which makes any
of the representations set forth in Article VII that is subject to materiality
or Material Adverse Effect qualifications inaccurate in any respect or any event
or circumstance which makes any of the representations set forth in Article VII
that is not subject to materiality or Material Adverse Effect qualifications
inaccurate in any material respect;

 

(h)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the US Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the US Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(i)                                     promptly, and in any event within ten
(10) Business Days after receipt thereof by any Credit Party or any Subsidiary
thereof, copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation by such agency regarding financial or
other operational results of any Credit Party or any Subsidiary thereof; and

 

(j)                                    (i) any announcement of any change in
either the Moody’s Rating or the S&P Rating and (ii) any request by the US
Borrower to any rating agency that such agency not maintain the US Borrower’s
corporate or corporate family rating, as applicable.

 

Documents required to be delivered pursuant to this Article may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) on which the US Borrower posts such documents, or provides a link
thereto on the US Borrower’s website on the Internet at the website address
listed in Section 14.1 or when such document is filed on EDGAR or the equivalent
thereof with the SEC; or (ii) on which such documents are posted on the US
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a

 

104

--------------------------------------------------------------------------------


 

commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (A) the US Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the US
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the US Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions of such
documents.  Notwithstanding anything contained herein, in every instance the US
Borrower shall be required to provide paper copies of the Officer’s Compliance
Certificates required by Section 8.2 to the Administrative Agent.  Except for
such Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the US Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the US Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak Online or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the US
Borrower or its securities) (each, a “Public Lender”).  Each Borrower hereby
agrees that, so long as the US Borrower is the issuer of any outstanding debt or
equity securities that are registered under the Exchange Act, registered under
the Securities Act of 1933, as amended, or issued pursuant to a private offering
or is actively contemplating issuing any such securities, the US Borrower will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by the US Borrower marking Borrower Materials “PUBLIC,”
each Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the Issuing Lenders and the Lenders to treat such Borrower Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to the US Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 14.10); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”  Notwithstanding the foregoing, the Borrowers shall be under
no obligation to mark any Borrower Materials “PUBLIC”.

 

Section 8.8                                                      Accuracy of
Information.  All written information, reports, statements and other papers and
data furnished by or on behalf of any Credit Party or any Subsidiary thereof to
the Administrative Agent or any Lender whether pursuant to this ARTICLE VIII or
any other provision of this Agreement, or any of the Security Documents, shall,
at the time the same is so furnished, comply with the representations and
warranties set forth in Section 7.24.

 

ARTICLE IX

 

AFFIRMATIVE COVENANTS

 

Until all of the Obligations (other than (a) contingent indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full in cash, all Commitments have been

 

105

--------------------------------------------------------------------------------


 

terminated and all Letters of Credit have been terminated or expired (or been
Cash Collateralized), each Borrower will, and will cause each of its
Subsidiaries to:

 

Section 9.1                                                      Preservation of
Corporate Existence and Related Matters.  Except as permitted by Section 11.4
and except as could not reasonably be expected to result in a Material Adverse
Effect, preserve and maintain its separate corporate or other entity existence
and all rights, franchises, licenses and privileges necessary to the conduct of
its business, and qualify and remain qualified as a foreign corporation or other
entity and authorized to do business in each jurisdiction where the nature and
scope of its activities require it to so qualify under Applicable Law.

 

Section 9.2                                                      Maintenance of
Property and Licenses.

 

(a)                                 In addition to the requirements of any of
the Security Documents, protect and preserve all Properties necessary and
material to the conduct of its business, including material copyrights, patents,
trade names, service marks and trademarks; maintain in good working order and
condition, ordinary wear and tear excepted, all material buildings, equipment
and other tangible real and personal property; and from time to time make or
cause to be made all repairs, renewals and replacements thereof and additions to
such Property necessary for the conduct of its business, so that the business
carried on in connection therewith may be conducted in a commercially reasonable
manner.

 

(b)                                 Maintain, in full force and effect in all
material respects, each and every material license, permit, certification,
qualification, approval or franchise issued by any Governmental Authority
required for each of them to conduct their respective businesses as presently
conducted.

 

Section 9.3                                                      Insurance. 
Maintain insurance with financially sound and reputable insurance companies
against at least such risks and in at least such amounts as are customarily
maintained by similar businesses and as may be required by Applicable Law
(including, without limitation, hazard and business interruption insurance). 
Without limiting the foregoing, the US Borrower shall and shall cause each
appropriate Credit Party to (i) maintain, if available, fully paid flood hazard
insurance on all real property that is located in a special flood hazard area
and that is subject to a Mortgage, on such terms and in such amounts as required
by The National Flood Insurance Reform Act of 1994 and related legislation
(“Flood Laws”) or as otherwise required by the Administrative Agent,
(ii) furnish to the Administrative Agent evidence of renewal (and payment of
renewal premiums therefor) of all such policies prior to the expiration or lapse
thereof, and (iii) furnish to the Administrative Agent prompt written notice of
any redesignation of any such improved real property into or out of a special
flood hazard area. All such insurance shall (a) provide that no cancellation or
material modification thereof shall be effective until at least 30 days after
receipt by the Administrative Agent of written notice thereof, and (b) with
respect to liability insurance, name the Administrative Agent as an additional
insured party thereunder.  On the Closing Date and from time to time thereafter,
deliver to the Administrative Agent upon its request information in reasonable
detail as to the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.  Notwithstanding the
foregoing sentences of this Section 9.3, any Credit Party or any Foreign
Subsidiary may self-insure against such risks and in such amounts as are
customary in the Credit Parties’ industry.

 

Section 9.4                                                      Accounting
Methods and Financial Records.  Maintain a system of accounting, and keep proper
books, records and accounts (which shall be true and complete in all material
respects) as may be required or as may be necessary to permit the preparation of
financial statements in accordance with GAAP and in compliance with the
regulations of any Governmental Authority having jurisdiction over it or any of
its properties.

 

106

--------------------------------------------------------------------------------


 

Section 9.5                                                      Payment of
Taxes and Other Obligations.  Pay and perform (a) all taxes, assessments and
other governmental charges that may be levied or assessed upon it or any of its
Property and (b) all other indebtedness, obligations and liabilities in
accordance with customary trade practices, except where the validity or amount
thereof is contested in good faith and the Borrower or such Subsidiary has
adequate reserves with respect thereto in accordance with GAAP or the failure to
make payment could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 9.6                                                      Compliance With
Laws and Approvals.  Observe and remain in compliance in all material respects
with all Applicable Laws and maintain in full force and effect all Governmental
Approvals of a material nature, in each case applicable to the conduct of its
business.

 

Section 9.7                                                      Environmental
Laws.  In addition to and without limiting the generality of Section 9.6,
(a) comply in all material respects with, and use reasonable efforts to require
such compliance by all tenants and subtenants with, applicable Environmental
Laws and obtain and comply with and maintain, and use reasonable efforts to
require that all tenants and subtenants, if any, obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, (b) promptly comply in all material respects with all lawful orders and
directives of any Governmental Authority regarding Environmental Laws and
satisfy all successful, final, non-appealable Environmental Claims brought by
any Person, including without limitation the investigation, sampling,
remediation, removal and monitoring of Hazardous Materials, and (c) defend,
indemnify and hold harmless the Administrative Agent and the Lenders, and their
respective parents, Subsidiaries, Affiliates, employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of the
Borrower or any such Subsidiary, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except (i) to the extent
that any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor, as determined by a
court of competent jurisdiction by final nonappealable judgment or (ii) to the
extent that any of the foregoing relate solely to conditions which first occur
or come into existence after the consummation of a foreclosure or a deed in lieu
of foreclosure with respect to the real Property involved as to which neither
any Credit Party nor any of its Subsidiaries has any control and either (A) such
conditions result from the negligence or willful misconduct of the party seeking
indemnification therefor, as determined by a court of competent jurisdiction by
a final nonappealable judgment, or (B) such conditions first occur or come into
existence more than two years after the consummation of such foreclosure or deed
in lieu of foreclosure.

 

Section 9.8                                                      Compliance with
ERISA.  In addition to and without limiting the generality of Section 9.6,
(a) except where the failure to so comply could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) comply
with all applicable provisions of ERISA, the Code and the regulations and
published interpretations thereunder with respect to all Employee Benefit Plans,
(ii) not take any action or fail to take action the result of which could
reasonably be expected to result in a liability to the PBGC or to a
Multiemployer Plan, (iii) not participate in any prohibited transaction that
could result in any civil penalty under ERISA or tax under the Code and
(iv) operate each Employee Benefit Plan in such a manner that will not incur any
tax liability under Section 4980B of the Code or any liability to any qualified
beneficiary as defined in Section 4980B of the Code and (b) furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the

 

107

--------------------------------------------------------------------------------


 

Administrative Agent. No Credit Party nor any Subsidiary shall establish, or
participate in, any defined benefit Canadian Pension Plan.

 

Section 9.9                                                      Compliance with
Agreements.  Comply in all respects with each term, condition and provision of
all leases, agreements and other instruments entered into in the conduct of its
business including, without limitation, any Material Contract except to the
extent that any non-compliance could not reasonably be expected to have a
Material Adverse Effect; provided, that each Borrower or any such Subsidiary may
contest any such lease, agreement or other instrument in good faith through
applicable proceedings so long as adequate reserves are maintained in accordance
with GAAP.

 

Section 9.10                                               Visits and
Inspections; Lender Meetings.

 

(a)                                 Permit representatives of the Administrative
Agent or any Lender, from time to time upon prior reasonable notice and at such
times during normal business hours, at the US Borrower’s expense, to visit and
inspect its properties; inspect, audit and make extracts from its books, records
and files, including, but not limited to, management letters prepared by
independent accountants; and discuss with its principal officers, and its
independent accountants, its business, assets, liabilities, financial condition,
results of operations and business prospects, provided that so long as no Event
of Default has occurred and is continuing, a Borrower shall be entitled to
advance notice of, and an opportunity to be present and participate in, any
discussions with its independent accountants.  Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent or any Lender
may do any of the foregoing at any time without advance notice.

 

(b)                                 Permit the Administrative Agent and each of
its duly authorized representatives or agents to conduct field examinations,
appraisals or valuations at such reasonable times and intervals as the
Administrative Agent may designate, at the US Borrower’s expense in accordance
with the provisions of the Fee Letter with the Administrative Agent, subject to
the limitations set forth below in Section 9.10(c).

 

(c)                                  So long as no Event of Default shall have
occurred and be continuing during a calendar year, US Borrower shall not be
obligated to reimburse the Administrative Agent for more than one (1) field
examination of each Borrower (including the Domestic Subsidiaries of the US
Borrower) in such calendar year and one (1) inventory appraisal of each Borrower
(including the Domestic Subsidiaries of the US Borrower) in such calendar year,
in each case, except for field examinations and appraisals conducted in
connection with a Person becoming joined to this Agreement as a Borrower or
becomes a Credit Party pursuant to the provisions of this Agreement(whether or
not consummated).

 

(d)                                 Upon the request of the Administrative Agent
or the Required Lenders, participate in a meeting of the Administrative Agent
and Lenders once during each Fiscal Year, which meeting will be held at the US
Borrower’s corporate offices (or such other location as may be agreed to by the
US Borrower and the Administrative Agent) at such time as may be agreed by the
US Borrower and the Administrative Agent.

 

Section 9.11                                               Covenant to Guaranty
and Provide Security.

 

(a)                                 Additional Domestic Subsidiaries.  Notify
the Administrative Agent upon the creation or acquisition of any Domestic
Subsidiary, and promptly thereafter (and in any event within thirty (30) days
after such creation or acquisition and as such time period may be extended by
the Administrative Agent in its sole discretion), cause such Domestic Subsidiary
to (i) execute and deliver to the Administrative Agent a duly executed Joinder
Agreement, (ii) grant a security interest in all Collateral (subject to the
exceptions specified in the Collateral Agreement) owned by such Subsidiary,
(iii) deliver to the Administrative Agent such documents and certificates
referred to in Section 6.1 as may be reasonably requested by the

 

108

--------------------------------------------------------------------------------


 

Administrative Agent, (iv) if such Capital Stock is certificated, deliver to the
Administrative Agent such original Capital Stock or other certificates and stock
or other transfer powers evidencing the Capital Stock of such Domestic
Subsidiary, (v) deliver to the Administrative Agent such updated Schedules to
the Loan Documents as requested by the Administrative Agent with respect to such
Domestic Subsidiary, and (vi) deliver to the Administrative Agent such other
documents as may be reasonably requested by the Administrative Agent (including
legal opinions) to provide to the Administrative Agent, for the benefit of the
Lenders and the other Secured Parties, valid and perfected first priority Liens
and security interests (subject to Permitted Liens) in the Collateral of such
Domestic Subsidiary (or to evidence or confirm the provision thereof), all in
form, content and scope reasonably satisfactory to the Administrative Agent.

 

(b)                                 Additional First-Tier Foreign Subsidiaries. 
Notify the Administrative Agent upon the creation or acquisition of any
First-Tier Foreign Subsidiary and promptly thereafter (and in any event within
ninety (90) days after such creation or acquisition and as such time period may
be extended by the Administrative Agent in its sole discretion), (i) deliver to
the Administrative Agent Security Documents pledging sixty-five percent (65%) of
the total outstanding Capital Stock entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) and one hundred percent (100%) of the Capital
Stock not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) of any such First-Tier Foreign Subsidiary as security for
the Obligations (unless such Capital Stock is already pledged under then
existing Security Documents) and a consent thereto executed by such First-Tier
Foreign Subsidiary (including, without limitation, if applicable, original stock
certificates (or the equivalent thereof pursuant to the Applicable Laws and
practices of any relevant foreign jurisdiction) evidencing such portion of the
Capital Stock of such First-Tier Foreign Subsidiary, together with an
appropriate undated stock power for each certificate duly executed in blank by
the registered owner thereof), (ii) deliver to the Administrative Agent such
documents and certificates referred to in Section 9.11(a)(iii) as may be
reasonably requested by the Administrative Agent, (iii) deliver to the
Administrative Agent such updated Schedules to the Loan Documents as requested
by the Administrative Agent with regard to such First-Tier Foreign Subsidiary
and (iv) deliver to the Administrative Agent such documents as may be reasonably
requested by the Administrative Agent (including legal opinions) to provide to
the Administrative Agent, for the benefit of the Lenders and the other Secured
Parties, valid and perfected first priority Liens and security interests
(subject to Permitted Liens) in such portion of the Capital Stock of such
First-Tier Foreign Subsidiary (or to evidence or confirm the provision thereof),
all in form, content and scope reasonably satisfactory to the Administrative
Agent.

 

(c)                                  Merger Subsidiaries.  Notwithstanding the
foregoing, to the extent any new Subsidiary is created solely for the purpose of
consummating a merger transaction pursuant to a Permitted Acquisition, and such
new Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transaction, such new Subsidiary shall not be required to take the
actions set forth in Section 9.11(a) or Section 9.11(b), as applicable, until
the consummation of such Permitted Acquisition (at which time, the surviving
entity of the respective merger transaction shall be required to so comply with
Section 9.11(a) or Section 9.11(b), as applicable, within ten (10) Business Days
after the consummation of such Permitted Acquisition) or such longer period as
consented to by the Administrative Agent.

 

(d)                                 Real Property Collateral.  (i) Promptly
after the acquisition of any owned material real property by any Credit Party
that is not subject to the existing Security Documents (and, in any event,
within ten (10) days after such acquisition, as such time period may be extended
by the Administrative Agent in its sole discretion), notify the Administrative
Agent and (ii) promptly thereafter (and in any event, within sixty (60) days of
such acquisition (as such time period may be extended by the Administrative
Agent in its sole discretion, or such requirement is waived by the
Administrative Agent, provided that no such waiver of a requirement or an
extension beyond one hundred twenty (120) days shall be granted without the
consent of the Required Lenders), deliver a Mortgage and the following in

 

109

--------------------------------------------------------------------------------


 

connection with granting and perfecting a first priority Lien, other than
Permitted Liens, on such real property in favor of the Administrative Agent, for
the ratable benefit of the Secured Parties, all in form and substance acceptable
to the Administrative Agent and in compliance with applicable Flood Laws:

 

(A)                               Title Insurance.  The Administrative Agent
shall have received a marked-up commitment for an ALTA (or other foreign
equivalent) mortgagee title insurance policy, insuring the first priority Lien
of the Administrative Agent, for the benefit of the Secured Parties, and showing
no Liens prior to such Liens other than for ad valorem taxes not yet due and
payable, with title insurance companies acceptable to the Administrative Agent,
on each property subject to a Mortgage;

 

(B)                               Title Exceptions.  The Administrative Agent
shall have received copies of all recorded documents creating exceptions to the
title policy referred to in clause (A) above of this Section 9.11(d);

 

(C)                               Matters Relating to Flood Hazard Properties. 
With respect to each parcel of real property subject to a Mortgage, the
Administrative Agent shall have received (1) a “life of loan” flood hazard
certification from the National Research Center, or any successor agency thereto
and, (2) if such parcel of real property is located in a special flood hazard
area:

 

(I)                                   notices to (and confirmation of receipt
by) such Credit Party as to the existence of a special flood hazard and, if
applicable, the unavailability of flood hazard insurance under the National
Flood Insurance Program because the community does not participate in the
National Flood Insurance Program; and

 

(II)                              to the extent flood hazard insurance is
available in the community in which the real property is located, a copy of one
of the following: (w) the flood hazard insurance policy, (x) such Credit Party’s
application for a flood hazard insurance policy, together with proof of payment
of the premium associated therewith, (y) a declaration page confirming that
flood hazard insurance has been issued to such Credit Party or (z) such other
evidence of flood hazard insurance that complies with Flood Laws and is
satisfactory to the Administrative Agent;

 

provided that with respect to any parcel of real property subject to a Mortgage
that is not located in the United States, to the extent the items referred to in
clauses (I) and (II) of this paragraph (C) are not available, the Administrative
Agent shall have received evidence satisfactory to the Administrative Agent that
the applicable Credit Party maintains such flood hazard insurance with respect
to such real property as is customary in such jurisdiction and in compliance
with Applicable Laws;

 

(D)                               Surveys.  The Administrative Agent shall have
received copies of ALTA surveys of a recent date of each parcel of real property
subject to a Mortgage certified as of a recent date by a registered engineer or
land surveyor.  Each such survey shall be accompanied by an affidavit of an
authorized signatory of the owner of such property stating that there have been
no improvements or encroachments to the property since the date of the
respective survey such that the existing survey is no longer accurate.  Such
survey shall show the area of such property, all boundaries of the land with
courses and distances indicated, including chord bearings and arc and chord
distances for all curves, and shall show dimensions and locations of all
easements, private drives, roadways, and other facts materially affecting such
property, and shall show such other details as the Administrative Agent may
reasonably request, including, without limitation, any encroachment (and the
extent thereof in feet and inches) onto the property or by any of the

 

110

--------------------------------------------------------------------------------


 

improvements on the property upon adjoining land or upon any easement burdening
the property; any improvements, to the extent constructed, and the relation of
the improvements by distances to the boundaries of the property, to any
easements burdening the property, and to the established building lines and the
street lines; and if improvements are existing, (A) a statement of the number of
each type of parking space required by Applicable Laws, ordinances, orders,
rules, regulations, restrictive covenants and easements affecting the
improvement, and the number of each such type of parking space provided, and
(B) the locations of all utilities serving the improvement;

 

(E)                                Environmental Assessments.  The
Administrative Agent shall have received a Phase I environmental assessment and
such other environmental report reasonably requested by the Administrative Agent
regarding each parcel of real property subject to a Mortgage by an environmental
engineering firm acceptable to the Administrative Agent showing no environmental
conditions in violation of Environmental Laws or liabilities under Environmental
Laws, either of which could reasonably be expected to have a Material Adverse
Effect; and

 

(F)                                 Other Real Property Information.  The
Administrative Agent shall have received such other certificates, documents and
information as are reasonably requested by the Lenders, including, without
limitation, landlord agreements/waivers, engineering and structural reports,
permanent certificates of occupancy and evidence of zoning compliance, each in
form and substance satisfactory to the Administrative Agent.

 

For purposes of clause (ii) of the definition of Excluded Property, clause
(b) of Section 7.18 and this Section 9.11(d), “material” means having a value in
excess of $1,000,000 individually and $5,000,000 in the aggregate (inclusive of
any real property owned by the Credit Parties prior to the date of this
Agreement).

 

(e)                                  Exclusions.  Notwithstanding the foregoing,
the provisions of Section 9.11(a) and Section 9.11(b) shall not apply to assets
as to which the Administrative Agent and the US Borrower shall reasonably
determine that the costs and burdens of obtaining a security interest therein or
perfection thereof outweigh the value of the security afforded thereby.

 

Section 9.12                                               Use of Proceeds.  The
Borrowers shall use the proceeds of the Extensions of Credit (a) to refinance
the Indebtedness outstanding under the Existing Credit Agreement (other than the
Existing Letters of Credit), (b) to finance the acquisition of Capital Assets,
(c) for working capital and general corporate purposes of the US Borrower and
its Subsidiaries, including the payment of certain fees, commissions and
expenses incurred in connection with the Transactions and this Agreement, and
(d) the repurchase of the US Borrower’s Capital Stock as and to the extent
permitted by Section 11.6(d).  No Borrower will  request any Extension of
Credit, and no Borrowers shall  use, and each Borrower shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, directly or, knowingly indirectly, the proceeds of any
Extension of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.  No Credit Party shall fund any repayment of any Extension of Credit
with proceeds derived from a transaction prohibited by Anti-Corruption Law,
Anti-Money Laundering Law or Sanctions or in any manner that would cause a party
to be in breach of any Anti-Corruption Law, Anti-Money Laundering Law or
Sanctions.

 

111

--------------------------------------------------------------------------------


 

Section 9.13                                               Further Assurances. 
To the extent required by the Loan Documents, maintain the security interest
created by the Security Documents as a perfected, first priority security
interest; and make, execute and deliver all such additional and further acts,
things, deeds, instruments and documents as the Administrative Agent or the
Required Lenders (through the Administrative Agent) may reasonably require for
the purposes of implementing or effectuating the provisions of this Agreement
and the other Loan Documents, or of renewing the rights of the Secured Parties
with respect to the Collateral as to which the Administrative Agent, for the
ratable benefit of the Secured Parties, has a perfected security interest
pursuant hereto or thereto, including, without limitation, filing any financing,
financing change or continuation statements under the UCC, the PPSA or the
Australian PPSA (or other similar laws) in effect in any jurisdiction with
respect to the security interests created hereby or by the other Loan Documents.

 

Section 9.14                                               Non-Consolidation. 
Maintain (a) entity records and books of account separate from those of any
other entity which is an Affiliate of such entity, (b) not commingle its funds
or assets with those of any other entity which is an Affiliate of such entity
(except pursuant to cash management systems, including any Cash Pools,
reasonably acceptable to the Administrative Agent) and (c) provide that its
board of directors (or equivalent governing body) will hold all appropriate
meetings to authorize and approve such entity’s actions, which meetings will be
separate from those of other entities (except to the extent that joint meetings
are held generally consistent with the practices of the US Borrower and its
Subsidiaries as in effect on the Closing Date).

 

Section 9.15                                               Anti-Corruption Laws;
Anti-Money Laundering Laws and Sanctions.  Each Borrower will maintain in effect
and enforce policies and procedures designed to ensure compliance by such
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws; Anti-Money Laundering Laws and applicable
Sanctions.

 

Section 9.16                                               Location of
Inventory. Keep their Inventory only at the locations identified on
Schedule 7.27 to this Agreement (provided that Borrowers may amend Schedule 7.27
to this Agreement so long as such amendment occurs by written notice to the
Administrative Agent not less than ten (10) days prior to the date on which such
Inventory is moved to such new location and so long as the Administrative Agent
has consented to such amendment and such new location is within the continental
United States, Germany, Hong Kong, Australia, the United Kingdom or Canada). 
Each Credit  Party will, and will cause each of its Subsidiaries to, use their
commercially reasonable efforts to obtain Collateral Access Agreements for each
of the locations identified on Schedule 7.27.

 

Section 9.17                                               Deposit Accounts and
Securities Accounts.

 

(a)                                 Cause the Deposit Accounts and Securities
Accounts of the Credit Parties (other than the Specified Account so long as the
aggregate balance in the Specified Account does not exceed AUD 3,000,000 at any
time) at all times to be subject to an Account Control Agreement; provided,
however, that the Credit Parties may maintain Deposit Accounts and Securities
Accounts and participate in the Cash Pool not subject to any Account Control
Agreement so long as the aggregate balance in all such accounts collectively
does not exceed $25,000,000 at any time; and  provided  further, that the
following shall be excluded in determining whether the $25,000,000 limit has
been exceeded: (x) the Specified Account so long as the aggregate balance in the
Specified Account does not exceed AUD 3,000,000 at any time and (y) Deposit
Accounts and Securities Accounts established solely to hold escrowed funds or
funds in connection with customary indemnification and holdback escrowed
arrangements described in  clause (vii) of the definition of Excluded Property.
For the avoidance of doubt, balances in Deposit Accounts and Securities Accounts
established for the purpose of funding payroll, payroll taxes and other
compensation and benefits and for petty cash described in clause (vii) of the
definition of Excluded Property shall be included in determining whether the
$25,000,000 limit has been exceeded.

 

112

--------------------------------------------------------------------------------


 

(b)                                 On Friday of each week, cause all amounts in
all Deposit Accounts and Securities Accounts in the United States in excess of
$25,000,000 in the aggregate to be swept directly into the Deposit Account
referenced in Section 5.4(c) to be applied as set forth in such Section.

 

Section 9.18                                               Compliance with Swiss
Non-Bank Rules.  Each Swiss Borrower shall ensure that it is at all times
throughout the duration of this Agreement in compliance with the Swiss Non-Bank
Rules. A Swiss Borrower shall not be in breach of this covenant if its number of
creditors in respect of either the Swiss Ten Non-Bank Rule or the Swiss Twenty
Non-Bank Rule is exceeded solely by reason of (i) failure by one or more Lenders
to obtain the consent of the Swiss Borrower pursuant to
Section 14.9(b)(iii)(D) (where such consent would have been required) or
(ii) one or more Lenders giving an incorrect status confirmation pursuant to
Section 5.11(g)(iii). For the purpose of each Swiss Borrower’s compliance with
the Swiss Twenty Non-Bank Rule under this Section 9.18, the number of Lenders
under the Swiss Facilities which are not Swiss Qualifying Banks shall be deemed
to be ten (irrespective of whether or not there are, at any time, any such
Lenders).

 

Section 9.19                                               Post-Closing
Matters.  Notwithstanding the terms hereof, execute and deliver the documents,
take the actions and complete the tasks as set forth on Schedule 9.19, in each
case within the applicable time limits specified on such schedule.

 

ARTICLE X

 

FINANCIAL COVENANTS

 

Until all of the Obligations (other than (a) contingent indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full in cash, all Commitments have been terminated and all Letters
of Credit have been terminated or expired (or been Cash Collateralized), the US
Borrower will not:

 

Section 10.1                                               Consolidated Total
Leverage Ratio.  Permit the Consolidated Total Leverage Ratio as of the last day
of any Fiscal Quarter ending during each period specified below to be greater
than the ratio set forth below during the corresponding period:

 

Period

 

Ratio

From October 1, 2017 through March 31, 2018

 

4.50 to 1.00

From April 1, 2018 through June 30, 2018

 

4.75 to 1.00

From July 1, 2018 through September 29, 2018

 

5.00 to 1.00

From September 30, 2018 through December 29, 2018

 

4.25 to 1.00

From December 30, 2018 through September 28, 2019

 

3.75 to 1.00

At all times from and after September 29, 2019

 

3.50 to 1.00

 

113

--------------------------------------------------------------------------------


 

Section 10.2                                               Consolidated Fixed
Charge Coverage Ratio.  Permit the Consolidated Fixed Charge Coverage Ratio,
calculated for each 12-month period ending on the first day of any FCCR Covenant
Testing Period or the last day of each Fiscal Quarter thereafter that ends on or
prior to the last day of any FCCR Covenant Testing Period, in each case to be
less than 1.15 to 1.00.

 

Section 10.3                                               Minimum Consolidated
EBITDA. Permit Consolidated EBITDA as of the last day of the most recently
completed four Fiscal Quarters of the US Borrower, commencing with the Fiscal
Quarter ending December 29, 2018, to be less than $110,000,000.00.

 

Section 10.4                                               Minimum Liquidity. 
Permit Liquidity (with the Aggregate Borrowing Base calculated based on the
Borrowing Base Certificate most recently delivered in accordance with
Section 8.3 of this Agreement) as of the last day of any fiscal month to be less
than $160,000,000.

 

Section 10.5                                               Capital
Expenditures.  Make Unfinanced Capital Expenditures in an aggregate amount
greater than $35,000,000 during any Fiscal Year; provided that such amount shall
be increased by carrying forward up to $10,000,000 of unused amounts from prior
Fiscal Years (by way of clarification, such carry-forward shall be limited to
$10,000,000 in the aggregate for all unused amounts from all prior Fiscal
Years).

 

ARTICLE XI

 

NEGATIVE COVENANTS

 

Until all of the Obligations (other than (a) contingent indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full in cash, all Commitments have been terminated and all Letters
of Credit have been terminated or expired (or been Cash Collateralized), each
Borrower will not, and will not permit any of its Subsidiaries to:

 

Section 11.1                                               Limitations on
Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:

 

(a)                                 the Obligations (excluding Indebtedness and
obligations owing under Hedge Agreements permitted pursuant to Section 11.1(b));

 

(b)                                 Indebtedness and obligations owing under
(i) Hedge Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes and (ii) Cash Management Agreements entered into between the US
Borrower or any of its Subsidiaries, and any Lender or an Affiliate of a Lender,
as counterparty;

 

(c)                                  Indebtedness existing on the Closing Date
and listed on Schedule 11.1, and any refinancings, refundings, renewals or
extensions thereof; provided that (i) the principal amount of such Indebtedness
is not increased at the time of such refinancing, refunding, renewal or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (ii) the final maturity date and weighted average life of such
refinancing, refunding, renewal or extension shall not be prior to or shorter
than that applicable to the Indebtedness prior to such refinancing, refunding,
renewal or extension and (iii) any refinancing, refunding, renewal or extension
of any Subordinated Indebtedness shall be (A) on subordination terms at least as
favorable to the Lenders, (B) no more restrictive on the US Borrower and its
Subsidiaries than the Subordinated Indebtedness being refinanced, refunded,
renewed or extended and (C) in an amount not less than the amount outstanding at
the time of such refinancing, refunding, renewal or extension;

 

114

--------------------------------------------------------------------------------


 

(d)                                 Indebtedness incurred in connection with
Capital Leases and purchase money Indebtedness in an aggregate amount not to
exceed $40,000,000 at any time outstanding;

 

(e)                                  Guaranty Obligations with respect to
Indebtedness permitted pursuant to subsections (a), (b), (c), (d) and (k) of
this Section;

 

(f)                                   unsecured intercompany Indebtedness
(i) owed by any Credit Party to another Credit Party, (ii) owed by any
Non-Obligor Subsidiary to another Non-Obligor Subsidiary, (iii) owed by any
Non-Obligor Subsidiary to any Credit Party (provided that such Indebtedness
(A) is permitted pursuant to Section 11.3(g) and (B) shall be evidenced by a
demand note in form and substance reasonably satisfactory to the Administrative
Agent) and (iv) owed by any Credit Party to any Non-Obligor Subsidiary (provided
that such Indebtedness pursuant to this clause (iv) shall be subordinated to the
Obligations in a manner reasonably satisfactory to the Administrative Agent);

 

(g)                                  Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or other similar
instrument drawn against insufficient funds in the ordinary course of business;

 

(h)                                 Indebtedness under performance bonds, surety
bonds, release, appeal and similar bonds, statutory obligations or with respect
to workers’ compensation claims, in each case incurred in the ordinary course of
business, and reimbursement obligations in respect of any of the foregoing;

 

(i)                                     Indebtedness consisting of promissory
notes issued to current or former officers, directors and employees (or their
respective family members, estates or trusts or other entities for the benefit
of any of the foregoing) of the US Borrower or its Subsidiaries to purchase or
redeem Capital Stock or options of the US Borrower permitted pursuant to
Section 11.6(d); provided that the aggregate principal amount of all such
Indebtedness shall not exceed $2,000,000 at any time outstanding;

 

(j)                                    unsecured Guaranty Obligations arising
with respect to customary indemnification obligations owed to purchasers in
connection with Asset Dispositions permitted by Section 11.5;

 

(k)                                 Indebtedness of a Person existing at the
time such Person became a Subsidiary or assets were acquired from such Person in
connection with an Investment permitted pursuant to Section 11.3, to the extent
that (i) such Indebtedness was not incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary or the acquisition of such
assets, (ii) neither any Borrower nor any Subsidiary thereof (other than such
Person or any other Person that such Person merges with or that acquires the
assets of such Person) shall have any liability or other obligation with respect
to such Indebtedness and (iii) the aggregate outstanding principal amount of
such Indebtedness does not exceed $30,000,000 at any time outstanding;

 

(l)                                     Guaranty Obligations of Domestic
Subsidiaries with respect to Indebtedness of the US Borrower permitted pursuant
to Section 11.1; provided that such Subsidiaries shall have guaranteed the
Obligations pursuant to the Loan Documents;

 

(m)                             (i) Indebtedness of Foreign Subsidiaries in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding
(excluding the Obligations of Non-US Borrowers pursuant to this Agreement and
the Indebtedness of Fossil France pursuant to the FEFF Intercompany Loan
Agreement) and (ii) Indebtedness of Fossil France to Fossil Europe pursuant to
the FEFF Intercompany Loan Agreement;  and

 

(n)                                 additional unsecured Indebtedness of the US
Borrower (including Permitted Convertible Indebtedness) in an aggregate
principal amount not to exceed $450,000,000 at any time outstanding;

 

115

--------------------------------------------------------------------------------


 

provided that (i) on the date of incurrence thereof the US Borrower is in
compliance on a Pro Forma Basis with the covenants contained ARTICLE X as of the
end of the most recently ended Fiscal Quarter for which financial statements
have been provided pursuant to Section 8.1(a) or (b), as applicable, after
giving effect to the incurrence of such Indebtedness (and the Borrower shall
deliver a certificate from a Responsible Officer in form and detail reasonably
satisfactory to the Administrative Agent confirming the foregoing and
demonstrating compliance with the financial covenants after giving effect
thereto on a Pro Forma Basis), (ii) on the date of incurrence thereof no Default
or Event of Default has occurred and is continuing or will result after giving
effect to the incurrence of such Indebtedness, (iii) the final maturity of such
Indebtedness is not prior to, and such Indebtedness does not require any
scheduled amortization or other scheduled payments of principal prior to, the
date that is one hundred eighty one (181) days after the later of the Revolving
Credit Maturity Date and the Term Loan Maturity Date (it being understood that
neither (A) any provision requiring an offer to purchase Permitted Convertible
Indebtedness as a result of a change of control or asset sale or other
fundamental change nor (B) any early conversion of any Permitted Convertible
Indebtedness in accordance with the terms of the documentation governing such
Permitted Convertible Indebtedness shall violate the foregoing restriction), and
(iv) the Net Cash Proceeds thereof are applied to the extent required by and
pursuant to the terms of Section 4.4(b)(iii).

 

Permission for second Lien Indebtedness of the US Borrower that repays not less
than all of the outstanding principal of and interest on the Term Loans and a
release of the Administrative Agent’s lien for the benefit of the Secured
Parties on all Collateral constituting intellectual property, intangible assets,
trade names and Capital Stock (other than Capital Stock of Fossil Europe and
Fossil France) in connection with the incurrence of such Indebtedness will be
considered by the Administrative Agent and subject to approval by all of the
Lenders and upon such approval shall be deemed to be Indebtedness permitted by
this Section 11.1 and the Liens securing such approved second Lien facility
shall be Liens permitted by Section 11.2 and constitute “Permitted Liens” (as so
approved, a “Second Lien Facility”).  Any Second Lien Facility will be subject
to an intercreditor agreement among the US Borrower, the Administrative Agent
and the lenders (or the agent for the lenders) providing the Second Lien
Facility, which shall include, but not be limited to, payment and lien priority
provisions, procedures governing enforcement which will permit the
Administrative Agent and the other Secured Parties to exercise remedies with
respect to the Collateral and other reasonable usual and customary terms
included in intercreditor arrangements between senior debt and second lien debt
holders.  One hundred percent (100%) of the Net Cash Proceeds of any permitted
Second Lien Facility must be paid to the Lenders and applied as a permanent
reduction against, and to repay in full, the Term Loans pursuant to
Section 4.4(b)(iii).

 

Section 11.2                                         Limitations on Liens. 
Create, incur, assume or suffer to exist any Lien on or with respect to any of
its Property, whether now owned or hereafter acquired, except:

 

(a)                                 Liens securing the Obligations and Liens
created pursuant to the Loan Documents (including, without limitation, Liens in
favor of the Issuing Lenders, as applicable, on Cash Collateral granted pursuant
to the Loan Documents);

 

(b)                                 Liens in existence on the Closing Date and
described on Schedule 11.2 and the replacement, renewal or extension thereof,
including Liens incurred in connection with any refinancing, refunding, renewal
or extension of Indebtedness pursuant to Section 11.1(c) (solely to the extent
that such Liens were in existence on the Closing Date and described on
Schedule 11.2); provided that the scope of any such Lien shall not be increased,
or otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date;

 

(c)                                  Liens for taxes, assessments and other
governmental charges or levies (excluding any Lien imposed pursuant to any of
the provisions of ERISA (or with respect to any Employee Benefit Plan,

 

116

--------------------------------------------------------------------------------


 

the Code) or Environmental Laws) (i) not yet due or as to which the period of
grace, if any, related thereto has not expired or, with respect to an aggregate
amount of such taxes, assessments or other governmental charges or levies owed
by Foreign Subsidiaries not in excess of $1,000,000 not delinquent for more than
30 days or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP,
provided, in each case, that no notice of such a Lien has been filed or recorded
under the Code or other Applicable Law;

 

(d)                                 the claims of materialmen, mechanics,
carriers, warehousemen, processors or landlords for labor, materials, supplies
or rentals incurred in the ordinary course of business, which are not overdue
for a period of more than sixty (60) days or are being contested in good faith
and by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;

 

(e)                                  Liens consisting of deposits or pledges
made in the ordinary course of business in connection with, or to secure payment
of, obligations under workers’ compensation, unemployment insurance and other
types of social security or similar legislation, or to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, in each case, so long as no foreclosure sale or
similar proceeding has been commenced with respect to any portion of the
Collateral on account thereof;

 

(f)                                   Liens constituting encumbrances in the
nature of zoning restrictions, easements and rights or restrictions of record on
the use of real property, which in the aggregate are not substantial in amount
and which do not, in any case, materially detract from the value of such
property or impair the use thereof in the ordinary conduct of business;

 

(g)                                  purported Liens evidenced by the filing of
precautionary UCC,  PPSA or Australian PPSA financing statements relating solely
to personal property leased pursuant to operating leases entered into in the
ordinary course of business of the US Borrower and its Subsidiaries;

 

(h)                                 Liens securing Indebtedness permitted under
Section 11.1(d); provided that (i) such Liens shall be created substantially
simultaneously with the acquisition or lease of the related asset, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, (iii) the principal amount of Indebtedness secured thereby
is not increased and (iv) the principal amount of Indebtedness secured by any
such Lien shall at no time exceed one hundred percent (100%) of the original
purchase price or lease payment amount of such property at the time it was
acquired;

 

(i)                                     Liens securing judgments for the payment
of money not constituting an Event of Default under Section 12.1(m) or securing
appeal or other surety bonds relating to such judgments;

 

(j)                                    Liens on tangible property or tangible
assets (i) of any Subsidiary which are in existence at the time that such
Subsidiary is acquired pursuant to a Permitted Acquisition and (ii) of the US
Borrower or any of its Subsidiaries existing at the time such tangible property
or tangible assets are purchased or otherwise acquired by the US Borrower or
such Subsidiary thereof pursuant to a transaction permitted pursuant to this
Agreement; provided that, with respect to each of the foregoing clauses (i) and
(ii), (A) such Liens (1) are not incurred in connection with, or in anticipation
of, such Permitted Acquisition, purchase or other acquisition, (2) are
applicable only to specific tangible property or tangible assets, (3) are not
“blanket” or all asset Liens and (4) do not attach to any other property or
assets of the US Borrower or any of its Subsidiaries and (B) the Indebtedness
secured by such Liens is permitted under Section 11.1(k);

 

117

--------------------------------------------------------------------------------


 

(k)                                 (i) Liens of a collecting bank arising in
the ordinary course of business under Section 4-210 of the Uniform Commercial
Code in effect in the relevant jurisdiction and (ii) Liens of any depositary
bank in connection with statutory, common law and contractual rights of set-off
and recoupment with respect to any Deposit Account of the US Borrower or any
Subsidiary thereof;

 

(l)                                     (i) contractual or statutory Liens of
landlords to the extent relating to the property and assets relating to any
lease agreements with such landlord, and (ii) contractual Liens of suppliers
(including sellers of goods) or customers granted in the ordinary course of
business to the extent limited to the property or assets relating to such
contract;

 

(m)                             any interest or title of a licensor,
sublicensor, lessor or sublessor with respect to any assets under any license or
lease agreement entered into in the ordinary course of business; provided that
the same do not interfere in any material respect with the business of the US
Borrower or its Subsidiaries or materially detract from the value of the
relevant assets of the US Borrower or its Subsidiaries;

 

(n)                                 non-consensual Liens in favor of customs or
revenue authorities arising under Applicable Law to secure the payment of custom
duties in connection with the importation of goods purchased in the ordinary
course of business, which Liens are secured only by such goods;

 

(o)                                 any interest or title of an owner of
equipment or inventory on loan or consignment, or in connection with any
conditional sale, title retention or similar arrangement for the sale of goods
to any Borrower or any other Credit Party, in each case in the ordinary course
of business of the US Borrower and its Subsidiaries, and Liens arising from
precautionary UCC financing statement filings related thereto;

 

(p)                                 options, put and call arrangements, rights
of first refusal and similar rights relating to Investments in joint ventures,
partnerships and other similar Investments permitted to be made under
Section 11.3;

 

(q)                                 rights of set-off and similar rights
affecting cash deposits securing Indebtedness under Hedge Agreements permitted
under Section 11.1(b);

 

(r)                                    Liens arising from the deposit of funds
or evidences of Indebtedness in trust for the purpose of defeasing or
discharging Indebtedness issued pursuant to an indenture, but only if such
defeasing or discharging of Indebtedness is not prohibited under this Agreement;
provided that such Lien covers proceeds in an aggregate amount necessary solely
to defease or discharge the principal, interest, premium, if any, and, if
required by the terms of the relevant indenture, fees, costs and expenses due in
connection with the defeasance of such Indebtedness;

 

(s)                                   real property title defects or
irregularities which are of a minor nature and which do not materially detract
from the value of the real property or impair the use thereof in the ordinary
conduct of business;

 

(t)                                    the reservations, limitations, provisos
and conditions, if any, expressed in any original grant from the Crown in right
of Canada or any province thereof of any real property or any interest therein
or in any comparable grant in jurisdictions other than Canada, provided they do
not materially detract from the value of such property or impair the use thereof
in the ordinary conduct of business;

 

(u)                                 additional Liens securing Indebtedness and
other obligations in an aggregate principal amount not to exceed $5,000,000 at
any time outstanding; and

 

118

--------------------------------------------------------------------------------


 

(v)                                 Liens created pursuant to the FEFF Security
Documents.

 

Notwithstanding the foregoing, none of the foregoing Permitted Liens referred to
in this Section 11.2 above shall attach to, affect or encumber (i) any
Collateral, except pursuant to the Loan Documents, Permitted Liens permitted by
Section 11.2(a), (j), (l)(ii), (n) or (o) and Permitted Liens securing a Second
Lien Facility, (ii) any real property owned by the US Borrower,  any Domestic
Subsidiary or any other Credit Party (other than Permitted Liens permitted by
Section 11.2(a), (b), (c), (f), (h), (j), (l)(i), (m), (s) or (t)) or (iii) any
Property of any Foreign Subsidiary (other than any Permitted Liens permitted by
Section 11.2(a) above).  In each case set forth above, notwithstanding any
stated limitation on the assets or property that may be subject to such Lien, a
Lien on a specified asset or property or group or type of assets or property may
include Liens on all improvements, additions, repairs, attachments and
accessions thereto, assets and property affixed or appurtenant thereto, parts
therefor, and all products and proceeds thereof, including dividends,
distributions, interest and increases in respect thereof.

 

Section 11.3                                               Limitations on
Investments.  Purchase, own, invest in or otherwise acquire, directly or
indirectly, any Capital Stock, interests in any partnership or joint venture
(including, without limitation, the creation or capitalization of any
Subsidiary), evidence of Indebtedness or other obligation or security,
substantially all or a portion of the business or assets of any other Person or
any other investment or interest whatsoever in any other Person, or make or
permit to exist, directly or indirectly, any loans, advances or extensions of
credit to, or any investment in cash or by delivery of Property in, any Person
(all the foregoing, “Investments”) except:

 

(a)                                 (i) equity Investments existing on the
Closing Date in Subsidiaries existing on the Closing Date, (ii) Investments
existing on the Closing Date (other than Investments in Subsidiaries existing on
the Closing Date) and described on Schedule 11.3, and (iii) equity Investments
made after the Closing Date in Subsidiary Guarantors;

 

(b)                                 Investments in cash and Cash Equivalents;

 

(c)                                  Investments by the US Borrower or any of
its Subsidiaries in the form of Unfinanced Capital Expenditures as and to the
extent permitted by Section 10.5;

 

(d)                                 deposits made in the ordinary course of
business to secure the performance of leases or other obligations as permitted
by Section 11.2;

 

(e)                                  Hedge Agreements permitted pursuant to
Section 11.1;

 

(f)                                   purchases of assets in the ordinary course
of business;

 

(g)                                  (i) Permitted Acquisitions provided that
the sum of (x) the aggregate amount of the Permitted Acquisition Consideration
during the term of this Agreement plus (y) the aggregate amount of Investments
at any one time outstanding permitted pursuant to Section 11.3(p) does not
exceed $10,000,000; (ii) the acquisition of interests pursuant to the South
Africa Put Option provided that the amount of the consideration paid for such
interests does not exceed $6,000,000  in the aggregate during the term of this
Agreement and (iii) Investments by a Credit Party in any Non-Obligor Subsidiary
consistent with past practice in the ordinary course of business provided that
such Investments do not exceed $5,000,000 at any one time outstanding;

 

(h)                                 Investments in the form of loans and
advances to employees in the ordinary course of business, which, in the
aggregate, do not exceed at any time outstanding $1,000,000;

 

119

--------------------------------------------------------------------------------


 

(i)                                     Investments in the form of Indebtedness
permitted pursuant to Section 11.1(f);

 

(j)                                    Investments by a Foreign Subsidiary in
another Foreign Subsidiary;

 

(k)                                 Guaranty Obligations of the Credit Parties
and their Subsidiaries permitted pursuant to Section 11.1;

 

(l)                                     Investments by any Credit Party in any
other Credit Party;

 

(m)                             the contribution or other transfer of the
Capital Stock of any Foreign Subsidiary that is not a First-Tier Foreign
Subsidiary to a First-Tier Foreign Subsidiary;

 

(n)                                 Investments consisting of extensions of
credit arising from the grant of trade credit in the ordinary course of
business;

 

(o)                                 the deposit of funds or evidences of
Indebtedness in trust for the purpose of defeasing or discharging Indebtedness
issued pursuant to an indenture, but only if such defeasing or discharging of
Indebtedness is not prohibited under this Agreement; provided that such
Investment covers proceeds in an aggregate amount necessary solely to defease or
discharge the principal, interest, premium, if any, and, if required by the
terms of the relevant indenture, fees, costs and expenses due in connection with
the defeasance of such Indebtedness;

 

(p)                                 additional Investments provided that the sum
of (x) the aggregate amount at any one time outstanding of such additional
Investments plus (y) the aggregate amount of the Permitted Acquisition
Consideration during the term of this Agreement paid in connection with
Permitted Acquisitions permitted pursuant to clause (i) of  Section 11.3(g) does
not exceed $10,000,000; and

 

(q)                                 the purchase of any Permitted Bond Hedge
Transaction by the US Borrower and the performance of its obligations
thereunder.

 

Unless otherwise specified, for purposes of determining the amount of any
Investment outstanding for purposes of this Section 11.3, such amount shall be
deemed to be the amount of such Investment when made, purchased or acquired less
any amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

 

Section 11.4                                               Limitations on
Fundamental Changes.  Merge, consolidate or enter into any similar combination
with any other Person or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution) except:

 

(a)                                 (i) any Wholly-Owned Subsidiary of a
Borrower may be merged, amalgamated or consolidated with or into such Borrower
(provided that such Borrower shall be the continuing or surviving entity) or
(ii) any Wholly-Owned Subsidiary of a Borrower may be merged, amalgamated or
consolidated with or into any Subsidiary Guarantor (provided that the Subsidiary
Guarantor shall be the continuing or surviving entity or, simultaneously with
such transaction, the continuing or surviving entity shall become a Subsidiary
Guarantor and such Borrower shall comply with Section 9.11 in connection
therewith);

 

(b)                                 any Non-Obligor Subsidiary that is a Foreign
Subsidiary may be merged, amalgamated or consolidated with or into, or be
liquidated into, any other Non-Obligor Subsidiary or into a Non-US Borrower;

 

120

--------------------------------------------------------------------------------


 

(c)                                  any Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to the US Borrower or any Subsidiary Guarantor;
provided that, with respect to any such disposition by any Non-Obligor
Subsidiary or any Non-US Borrower, the consideration for such disposition shall
not exceed the fair value of such assets;

 

(d)                                 any Non-Obligor Subsidiary that is a Foreign
Subsidiary may dispose of all or substantially all of its assets (upon voluntary
liquidation, dissolution, winding up or otherwise) to any other Non-Obligor
Subsidiary or to a Non-US Borrower;

 

(e)                                  dispositions permitted by Section 11.5;

 

(f)                                   any Wholly-Owned Subsidiary of the US
Borrower may merge with or into the Person such Wholly-Owned Subsidiary was
formed to acquire in connection with a Permitted Acquisition; provided that
(i) a Subsidiary Guarantor shall be the continuing or surviving entity or
(ii) simultaneously with such transaction, the continuing or surviving entity
shall become a Subsidiary Guarantor and the US Borrower shall comply with
Section 9.11 in connection therewith; and

 

(g)                                  any Person may merge into the US Borrower
or any of its Wholly-Owned Subsidiaries in connection with a Permitted
Acquisition; provided that (i) in the case of a merger involving the US Borrower
or a Subsidiary Guarantor, the continuing or surviving Person shall be the US
Borrower or such Subsidiary Guarantor and (ii) the continuing or surviving
Person shall be the US Borrower or a Wholly-Owned Subsidiary.

 

Section 11.5                                               Limitations on Asset
Dispositions.  Make any Asset Disposition (including, without limitation, the
sale of any accounts receivable and leasehold interests) except:

 

(a)                                 the sale of inventory in the ordinary course
of business;

 

(b)                                 the sale of obsolete, worn-out or surplus
assets no longer used or usable in the business of any Borrower or any of its
Subsidiaries and dispositions of equipment to the extent that such equipment is
exchanged for credit against the purchase price of similar replacement equipment
or the proceeds of such disposition are reasonably promptly applied to the
purchase price of such replacement equipment;

 

(c)                                  the transfer of assets in connection with
any other transaction permitted pursuant to Section 11.3 or 11.4;

 

(d)                                 the US Borrower or any Subsidiary may
write-off, discount, sell or otherwise dispose of defaulted or past due
receivables and similar obligations in the ordinary course of business and not
as part of an accounts receivable financing transaction or a securitization
transaction;

 

(e)                                  the disposition of any Hedge Agreement or
any Permitted Bond Hedge Transaction;

 

(f)                                   dispositions of Investments in cash and
Cash Equivalents;

 

(g)                                  (i) any Subsidiary Guarantor may transfer
assets to the US Borrower or any other Subsidiary Guarantor, (ii) any Borrower
may transfer assets in the ordinary course of its business to any Subsidiary
Guarantor or to the US Borrower, (iii) any Non-Obligor Subsidiary may transfer
assets to the US Borrower, any Subsidiary Guarantor or a Non-US Borrower
(provided that, in connection with any such transfer, the US Borrower, such
Subsidiary Guarantor or such Non-US Borrower shall not pay more than an amount
equal to the fair market value of such assets as determined at the time of such
transfer) and (iv) any Non-Obligor Subsidiary may transfer assets to any other
Non-Obligor Subsidiary;

 

121

--------------------------------------------------------------------------------


 

(h)                                 non-exclusive licenses and sublicenses of
intellectual property rights in the ordinary course of business not interfering,
individually or in the aggregate, in any material respect with the conduct of
the business of the US Borrower and its Subsidiaries;

 

(i)                                     leases, subleases, licenses or
sublicenses of real or personal property granted by any Borrower or any of its
Subsidiaries to others in the ordinary course of business not interfering in any
material respect with the business of the US Borrower or any of its
Subsidiaries;

 

(j)                                    dispositions in connection with Insurance
and Condemnation Events; provided that the Net Cash Proceeds thereof are applied
pursuant to the terms of Section 4.4(b)(ii);

 

(k)                                 dispositions of Property in connection with
sale/leaseback transactions referred to in Section 11.13 involving consideration
in an aggregate amount (on or after the Closing Date) not to exceed $50,000,000;
provided that the Net Cash Proceeds thereof are applied pursuant to the terms of
Section 4.4(b)(i);

 

(l)                                     dispositions of Property of Foreign
Subsidiaries located outside of the United States (and not moved outside of the
United States in anticipation of such disposition), including in connection with
sale/leaseback transactions, having an aggregate fair market value (on or after
the Closing Date) not to exceed $50,000,000 during the term of this Agreement;
provided that (i) the Net Cash Proceeds thereof are applied pursuant to the
terms of Section 4.4(b)(i) and (ii) such Property is not Collateral;

 

(m)                             dispositions in the ordinary course of business
consisting of the abandonment of intellectual property rights that, in the
reasonable good faith determination of the applicable Credit Party or its
Subsidiaries, are not material to the conduct of its or any of its Subsidiaries’
business;

 

(n)                                 dispositions in the ordinary course of
business of tangible Property as part of a like kind exchange under Section 1031
of the Code;

 

(o)                                 dispositions of accounts receivable in
connection with collection efforts relating thereto, in each case in the
ordinary course of business and consistent with past practices; and

 

(p)                                 additional Asset Dispositions having an
aggregate fair market value not to exceed $50,000,000 after the Closing Date
through the term of this Agreement, provided that (i) the US Borrower is in
compliance on a Pro Forma Basis with a Consolidated Total Leverage Ratio of no
greater than 2.00 to 1.00 as of the end of the most recently ended Fiscal
Quarter for which financial statements have been provided pursuant to
Section 8.1(a) or (b), as applicable, after giving pro forma effect to such
additional Asset Disposition and (ii) no Default or Event of Default has
occurred or would result therefrom; provided, further, that the Net Cash
Proceeds thereof are applied pursuant to the terms of Section 4.4(b)(i).

 

Section 11.6                                               Limitations on
Restricted Payments.  Declare or pay any dividend on, or make any payment or
other distribution on account of, or purchase, redeem, retire or otherwise
acquire (directly or indirectly), or set apart assets for a sinking or other
analogous fund for the purchase, redemption, retirement or other acquisition of,
any class of Capital Stock of any Credit Party or any Subsidiary thereof, or
make any distribution of cash, property or assets to the holders of shares of
any Capital Stock of any Credit Party or any Subsidiary thereof (all of the
foregoing, the “Restricted Payments”) provided that:

 

(a)                                 the US Borrower or any Subsidiary thereof
may pay dividends in shares of its own Qualified Capital Stock and may make cash
payments in lieu of issuance of fractional shares in

 

122

--------------------------------------------------------------------------------


 

connection with the exercise of warrants, options or other securities
convertible into or exchangeable for equity interests of the US Borrower or any
of its Subsidiaries;

 

(b)                                 any Subsidiary of any Borrower may make
Restricted Payments to such Borrower or any Subsidiary Guarantor and any
Subsidiary (other than a Subsidiary Guarantor) may make Restricted Payments to
any other Borrower;

 

(c)                                  Non-Obligor Subsidiaries that are Foreign
Subsidiaries may make Restricted Payments to other Non-Obligor Subsidiaries that
are Foreign Subsidiaries or to Non-US Borrowers;

 

(d)                                 so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, the US Borrower and
its Subsidiaries may purchase, redeem, retire or otherwise acquire shares of its
Capital Stock or options or other equity or phantom equity in respect of its
Capital Stock issued to present or former officers, employees, directors or
consultants (or any other Person for the benefit of any of the foregoing) in an
aggregate amount not to exceed $1,000,000 during any Fiscal Year;

 

(e)                                  the US Borrower may pay the premium in
respect of, and otherwise perform its obligations under, any Permitted Bond
Hedge Transaction; and

 

(f)                                   the US Borrower may make any payments
and/or deliveries required by the terms of, and otherwise perform its
obligations under, any Permitted Warrant Transaction (including, without
limitation, making payments and/or deliveries due upon exercise and settlement
or termination thereof).

 

For the avoidance of doubt, the conversion by holders of (including any cash
payment upon conversion), or required payment of any principal, interest or
premium on or with respect to any Permitted Convertible Indebtedness in
accordance with the terms of the indenture governing such Permitted Convertible
Indebtedness shall not constitute a Restricted Payment.

 

Section 11.7                                               Transactions with
Affiliates.  Directly or indirectly enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with (a) any officer, director, holder of any Capital Stock in, or other
Affiliate of, the US Borrower or any of its Subsidiaries, or (b) any Affiliate
of any such officer, director or holder, other than:

 

(i)                                     transactions permitted by Section 11.1,
11.3, 11.4, 11.5, 11.6 or 11.13;

 

(ii)                                  transactions existing on the Closing Date
and described on Schedule 11.7;

 

(iii)                               other transactions in the ordinary course of
business on terms as favorable as would be obtained by it on a comparable arm’s
length transaction with an independent, unrelated third party;

 

(iv)                              employment and severance arrangements
(including stock option plans and employee benefit plans and arrangements), and
amendments thereto, with their respective officers and employees in the ordinary
course of business; and

 

(v)                                 payment of customary fees and reasonable out
of pocket costs to, and indemnities for the benefit of, directors, officers and
employees of the US Borrower and its Subsidiaries in the ordinary course of
business to the extent attributable to the ownership or operation of the US
Borrower and its Subsidiaries.

 

123

--------------------------------------------------------------------------------


 

Section 11.8                                               Certain Accounting
Changes; Organizational Documents.  (a) Change its Fiscal Year end, or make
(without the consent of the Administrative Agent) any material change in its
accounting treatment and reporting practices except as required by GAAP or
(b) amend, modify or change any of its Organizational Documents in any manner
which could materially and adversely affect the rights or interests of the
Administrative Agent and/or the Lenders.

 

Section 11.9                                               Limitation on
Payments and Modifications of Junior Indebtedness.

 

(a)                                 Amend, modify, waive or supplement (or
permit the modification, amendment, waiver or supplement of) any of the terms or
provisions of any Junior Indebtedness in any respect which could materially and
adversely affect the rights or interests of the Administrative Agent and/or the
Lenders (except, in the case of any Permitted Convertible Indebtedness, as
required pursuant to the terms of such Indebtedness as in effect on the date
such Indebtedness was issued).

 

(b)                                 Cancel, forgive, make any payment or
prepayment on, or redeem or acquire for value (including, without limitation,
(i) by way of depositing with any trustee with respect thereto money or
securities before due for the purpose of paying when due and (ii) at the
maturity thereof) any Junior Indebtedness, except:

 

(i)                                     refinancings, refundings, renewals,
extensions or exchange of any Junior Indebtedness that is permitted by any
subordination agreement applicable thereto; provided that (x) the principal
amount of such Junior Indebtedness is not increased at the time of such
refinancing, refunding, renewal, extension or exchange, (y) the final maturity
date of such refinancing, refunding, renewal, extension or exchange shall be a
least six months after the Revolving Credit Maturity Date and the Term Loan
Maturity Date and (z) any such refinancing, refunding, renewal, extension or
exchange shall be (A) if such Junior Indebtedness is Subordinated Indebtedness,
on subordination terms materially not less favorable to the Lenders and
(B) materially not more restrictive as a whole on the US Borrower and its
Subsidiaries than the Junior Indebtedness being refinanced, refunded, renewed,
extended or exchanged;

 

(ii)                                  the payment of interest, expenses and
indemnities in respect of Junior Indebtedness (other than any such payments
prohibited by any subordination provisions thereof, if any); and

 

(iii)                               the US Borrower may make any payments and/or
deliveries required by the terms of, and otherwise perform its obligations
under, any Permitted Convertible Indebtedness (including, without limitation,
making payments of interest and principal thereon, making payments due upon
required repurchase thereof and/or making payments and deliveries due upon
conversion thereof); provided that such payment does not result from a default
thereunder or an event of the type that constitutes an Event of Default (other
than a payment in the form of additional shares upon conversion thereof
resulting from an Event of Default specified in Section 12.1(h) hereof.

 

Section 11.10                                        No Further Negative
Pledges; Restrictive Agreements.

 

(a)                                 Enter into, assume or be subject to any
agreement prohibiting or otherwise restricting the creation or assumption of any
Lien upon its properties or assets, whether now owned or hereafter acquired, or
requiring the grant of any security for such obligation if security is given for
some other obligation, except (i) pursuant to this Agreement and the other Loan
Documents, (ii) pursuant to any agreement governing Indebtedness incurred
pursuant to Section 11.1(d) or Section 11.1(k) (provided, that any such
restriction contained therein relates only to the asset or assets acquired in
connection therewith),

 

124

--------------------------------------------------------------------------------


 

(iii) restrictions contained in the Organizational Documents of any Credit Party
as of the Closing Date, (iv) restrictions in connection with any Permitted Lien
or any agreement governing any Permitted Lien (provided, that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien), and (v) pursuant to any agreement governing Indebtedness
incurred pursuant to Section 11.1(k), Section 11.1(m)(i) or
Section 11.1(n) (provided that any such prohibition or restriction contained in
any such agreement does not prohibit or otherwise restrict the creation of any
Lien to secure the Obligations).

 

(b)                                 Create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Credit Party or any Subsidiary thereof to (i) pay dividends or make any
other distributions to any Credit Party or any Subsidiary on its Capital Stock
or with respect to any other interest or participation in, or measured by, its
profits, (ii) pay any Indebtedness or other obligation owed to the US Borrower
or any Domestic Subsidiary, (iii) make loans or advances to the US Borrower or
any Domestic Subsidiary, (iv) sell, lease or transfer any of its properties or
assets to the US Borrower or any Domestic Subsidiary or (v) act as a guarantor
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (i) through (v) above) for such encumbrances or
restrictions existing under or by reason of (A) this Agreement and the other
Loan Documents, (B) Applicable Law, (C) any document or instrument governing
Indebtedness incurred pursuant to Section 11.1(d) or Section 11.1(k) (provided,
that any such restriction contained therein relates only to the asset or assets
acquired in connection therewith), (D) any Permitted Lien or any document or
instrument governing any Permitted Lien (provided, that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien), (E) obligations that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of any Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary, (F) customary restrictions contained in an agreement related to the
sale of Property (to the extent such sale is permitted pursuant to Section 11.5)
that limit the transfer of such Property pending the consummation of such sale,
(G) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto, (H) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, and (I) any document or instrument governing Indebtedness incurred
pursuant to Section 11.1(k), Section 11.1(m)(i) or Section 11.1(n), (provided
that such encumbrances or restrictions are not materially more restrictive on
the US Borrower and its Subsidiaries than those set forth in this Agreement).

 

Section 11.11                                        Nature of Business.  With
respect to the US Borrower and its Subsidiaries, engage in any business other
than the business conducted by the US Borrower and its Subsidiaries as of the
Closing Date and business activities reasonably related or ancillary thereto or
that are reasonable extensions thereof.

 

Section 11.12                                        Amendments of Other
Documents.  Amend, modify, waive or supplement (or permit modification,
amendment, waiver or supplement of) any of the terms or provisions of any
Material Contract, in any respect which would materially and adversely affect
the rights or interests of the Administrative Agent and the Lenders hereunder,
in each, without the prior written consent of the Administrative Agent.  For
purposes hereof, (A) any amendment, modification, waiver or supplement to any
Material Contract to permit the incurrence of, to establish the terms of, or to
evidence Indebtedness otherwise permitted under Section 11.1 hereof and (B) any
amendment of the BMG Agreement to add to or to reduce the number of participants
under such agreement, shall be deemed not to materially and adversely affect the
rights or interests of the Administrative Agent or the Lenders.

 

Section 11.13                                        Sale Leasebacks.  Directly
or indirectly become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of

 

125

--------------------------------------------------------------------------------


 

any Property (whether real, personal or mixed), whether now owned or hereafter
acquired, (a) which any Credit Party or any Subsidiary thereof has sold or
transferred or is to sell or transfer to a Person which is not another Credit
Party or Subsidiary of a Credit Party or (b) which any Credit Party or any
Subsidiary of a Credit Party intends to use for substantially the same purpose
as any other Property that has been sold or is to be sold or transferred by such
Credit Party or such Subsidiary to another Person which is not another Credit
Party or Subsidiary of a Credit Party in connection with such lease, in each
case except as permitted pursuant to Section 11.5(k), Section 11.5(l) or
Section 11.5(p).

 

Section 11.14                                        Domestic Subsidiaries.
Permit any Domestic Subsidiary to be a non-Wholly-Owned Subsidiary or a
Non-Obligor Subsidiary.

 

Section 11.15                                        Inventory with Bailees. 
Store its Inventory at any time with a bailee, warehouseman, or similar party
except as set forth on Schedule 7.27 (as such Schedule may be amended in
accordance with Section 9.16).

 

Section 11.16                                        Credit Card Agreements. The
US Borrower shall not enter into any agreements with credit card processors or
credit card issuers other than the ones expressly contemplated herein unless
contemporaneously therewith, a Credit Card Notification, is executed and
delivered to the Administrative Agent.

 

ARTICLE XII

 

DEFAULT AND REMEDIES

 

Section 12.1                                               Events of Default. 
Each of the following shall constitute an Event of Default, whatever the reason
for such event or circumstance and whether it shall be voluntary or involuntary
or be effected by operation of law or pursuant to any judgment or order of any
court or any order, rule or regulation of any Governmental Authority or
otherwise:

 

(a)                                 Default in Payment of Principal and Interest
of Loans and Reimbursement Obligations.  Any  Borrower shall default in any
payment of (i) principal of any Loan or Reimbursement Obligation when and as due
or (ii) interest on any Loan or Reimbursement Obligation and such default shall
continue for a period of five (5) Business Days, in each case, whether at
maturity, by reason of acceleration or otherwise.

 

(b)                                 Other Payment Default.  Any Borrower or any
other Credit Party shall default in the payment when and as due (whether at
maturity, by reason of acceleration or otherwise) of any other Obligation (other
than those Obligations addressed in clause (a) above and any Specified
Obligations), and such default shall continue for a period of five (5) Business
Days.

 

(c)                                  Misrepresentation.  Any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, in any other
Loan Document or in any document delivered in connection herewith or therewith
that is subject to materiality or Material Adverse Effect qualifications shall
be incorrect or misleading in any respect when made or deemed made, or any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Credit Party or any Subsidiary thereof in this Agreement,
any other Loan Document or in any document delivered in connection herewith or
therewith that is not subject to materiality or Material Adverse Effect
qualifications shall be incorrect or misleading in any material respect when
made or deemed made.

 

126

--------------------------------------------------------------------------------


 

(d)                                 Default in Performance of Certain
Covenants.  Any Credit Party or any Subsidiary thereof shall default in the
performance or observance of any covenant or agreement contained in
(i) Section 8.1, Section 8.2,  Section 8.7 or ARTICLE X or ARTICLE XI,
(ii) Section 8.6(d),  Section 8.6(e) or Section 8.6(f) and, solely with respect
to this clause (ii), such default shall continue for a period of three
(3) Business Days or (iii) Section 8.3, Section 8.4 or Section 8.5 and, solely
with respect to this clause (iii),  such default shall continue for a period of
five (5) Business Days.

 

(e)                                  Default in Performance of Other Covenants
and Conditions.  Any Credit Party or any Subsidiary thereof shall default in the
performance or observance of any term, covenant, condition or agreement
contained in this Agreement (other than as specifically provided for in this
Section) or any other Loan Document and such default shall continue for a period
of thirty (30) days after the earlier of (i) the Administrative Agent’s delivery
of written notice thereof to the US Borrower and (ii) a Responsible Officer of
any Credit Party or any Subsidiary thereof having obtained knowledge thereof.

 

(f)                                   Indebtedness Cross Default.  Any Credit
Party or any Subsidiary thereof shall (i) default in the payment of any
Indebtedness (other than the Loans, any Reimbursement Obligation or the
Indebtedness of Fossil France pursuant to the FEFF Intercompany Loan Agreement)
the aggregate outstanding amount (or with respect to any Hedge Agreement, the
Net Hedging Obligations) of which Indebtedness is in excess of the Threshold
Amount beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created, or (ii) default in the
observance or performance of any other agreement or condition relating to any
Indebtedness (other than the Loans, any Reimbursement Obligation or the
Indebtedness of Fossil France pursuant to the FEFF Intercompany Loan Agreement)
the aggregate outstanding amount (or with respect to any Hedge Agreement, the
Net Hedging Obligations) of which Indebtedness is in excess of the Threshold
Amount or contained in any instrument or agreement evidencing, securing or
relating thereto, any other event (other than (x) any event that permits holders
of any Permitted Convertible Indebtedness to convert such Indebtedness or
(y) the conversion of any Permitted Convertible Indebtedness, in either case,
into common stock of the US Borrower (or other securities or property following
a merger event, reclassification or other change of the common stock of the US
Borrower), cash or a combination thereof in accordance with the terms of the
indenture governing such Permitted Convertible Indebtedness) shall occur or
other condition shall exist, the effect of which is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause any such Indebtedness, with the giving of notice
and/or lapse of time, if required, to become due or to otherwise be required to
be repurchased, prepaid, defeased or redeemed, in each such case, prior to its
stated maturity (any applicable grace period having expired); or Fossil France
shall (i) default in the payment of any Indebtedness pursuant to the FEFF
Intercompany Loan Agreement beyond the period of grace, if any, provided in the
FEFF Intercompany Loan Agreement or (ii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto (including, without limitation, the FEFF Intercompany Loan
Agreement and the FEFF Intercompany Loan Security Documents), any other event
shall occur or other condition shall exist, the effect of which is to cause, or
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause any such Indebtedness, with the
giving of notice and/or lapse of time, if required, to become due or to
otherwise be required to be repurchased, prepaid, defeased or redeemed, in each
such case, prior to its stated maturity (any applicable grace period having
expired).

 

(g)                                  Other Cross-Defaults.  Any Credit Party or
Fossil France shall default in the payment when due, or in the performance or
observance, of any obligation or condition of any Material Contract and all
applicable grace, notice or other cure periods shall have expired unless, but
only as long as, the existence of any such default is being contested by such
Credit Party or any such Subsidiary in good faith by appropriate proceedings and
adequate reserves in respect thereof have been established on the books of such
Borrower or such other Credit Party or Fossil France to the extent required by
GAAP.

 

127

--------------------------------------------------------------------------------


 

(h)                                 Change in Control.  Any (i) Change in
Control shall occur or (ii) “Fundamental Change” and/or “Make-Whole Fundamental
Change” (each howsoever defined) under any indenture governing Permitted
Convertible Indebtedness shall occur.

 

(i)                                     Voluntary Bankruptcy Proceeding.  Any
Credit Party or any Subsidiary thereof shall (i) commence a voluntary case under
any Debtor Relief Laws, (ii) file a petition seeking to take advantage of any
Debtor Relief Laws, (iii) consent to or fail to contest in a timely and
appropriate manner any petition filed against it in an involuntary case under
any Debtor Relief Laws, (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, administrator, custodian, trustee or liquidator or equivalent
officer of itself or of a substantial part of its property, domestic or foreign,
(v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate or legal proceedings or other procedure or step or other entity action
in relation to or for the purpose of authorizing any of the foregoing.

 

(j)                                    Involuntary Bankruptcy Proceeding.  A
case or other proceeding shall be commenced against any Credit Party or any
Subsidiary thereof in any court of competent jurisdiction seeking (i) relief
under any Debtor Relief Laws, or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like for any Credit Party or any such Subsidiary
thereof or for all or any substantial part of their respective assets, domestic
or foreign, and such case or proceeding shall continue without dismissal or stay
for a period of sixty (60) consecutive days, or an order granting the relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such federal bankruptcy laws) shall be entered.

 

(k)                                 Failure of Agreements.  Any provision of
this Agreement or any provision of any other Loan Document shall for any reason
cease to be valid and binding on any Credit Party or any such Person shall so
state in writing, or any Loan Document shall for any reason cease to create a
valid and perfected first priority Lien (subject to Permitted Liens) on, or
security interest in, any of the Collateral purported to be covered thereby, in
each case other than in accordance with the express terms hereof or thereof.

 

(l)                                     Termination Event.  The occurrence of
any of the following events:  (i) any Credit Party or any ERISA Affiliate fails
to make full payment when due of all amounts which, under the provisions of any
Pension Plan or Section 412 or Section 430 of the Code, any Credit Party or any
ERISA Affiliate is required to pay as contributions thereto, and the failure to
make such payment could reasonably be expected to have a Material Adverse
Effect, (ii) a funding shortfall as determined under Section 430 of the Code in
excess of the Threshold Amount occurs or exists, whether or not waived, with
respect to any Pension Plan, (iii) a Termination Event or (iv) any Credit Party
or any ERISA Affiliate as employers under one or more Multiemployer Plans makes
a complete or partial withdrawal from any such Multiemployer Plan and the plan
sponsor of such Multiemployer Plans notifies such withdrawing employer that such
employer has incurred a withdrawal liability requiring payments in an amount
exceeding the Threshold Amount.

 

(m)                             Judgment.  A judgment or order for the payment
of money which causes the aggregate amount of all such judgments or orders (net
of any amounts paid or fully covered by independent third party insurance as to
which the relevant insurance company does not dispute coverage) to exceed the
Threshold Amount shall be entered against any Credit Party or any Subsidiary
thereof by any court and such judgment or order shall continue without having
been discharged, vacated or stayed for a period of thirty (30) consecutive days
after the entry thereof.

 

Section 12.2                                         Remedies.  Upon the
occurrence of an Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the US Borrower:

 

128

--------------------------------------------------------------------------------


 

(a)                                 Acceleration; Termination of Facilities.

 

(i)                                     Terminate the Revolving Credit
Commitment (and thereby the L/C Commitment) and declare the principal of and
interest on the Loans and the Reimbursement Obligations at the time outstanding,
and all other amounts owed to the Lenders and to the Administrative Agent under
this Agreement or any of the other Loan Documents (including, without
limitation, all L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented or shall be entitled to
present the documents required thereunder) and all other Obligations (other than
Specified Obligations), to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the US
Borrower to request borrowings or Letters of Credit thereunder; provided, that
upon the occurrence of an Event of Default specified in Section 12.1(i) or
Section 12.1(j), the Credit Facility shall be automatically terminated and all
Obligations (other than Specified Obligations) shall automatically become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by each Credit Party, anything in this
Agreement or in any other Loan Document to the contrary notwithstanding; and

 

(ii)                                  exercise on behalf of the Secured Parties
all of its other rights and remedies under this Agreement, the other Loan
Documents and Applicable Law, in order to satisfy all of the Obligations.

 

(b)                                 Letters of Credit.  With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to Section 12.2(a), the US
Borrower shall at such time deposit in a Cash Collateral account opened by the
Administrative Agent an amount equal to one hundred five percent (105%) of the
aggregate then undrawn and unexpired amount of such Letters of Credit.  Amounts
held in such Cash Collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay the other Obligations
on a pro rata basis.  After all such Letters of Credit shall have expired or
been fully drawn upon, the Reimbursement Obligation shall have been satisfied
and all other Obligations shall have been paid in full, the balance, if any, in
such Cash Collateral account shall be returned to the US Borrower.

 

(c)                                  Rights of Collection.  Exercise on behalf
of the Secured Parties all of its other rights and remedies under this
Agreement, the other Loan Documents and Applicable Law, in order to satisfy all
of the Borrowers’ respective Obligations.

 

Section 12.3                                         Rights and Remedies
Cumulative; Non-Waiver; etc.  The enumeration of the rights and remedies of the
Administrative Agent and the Lenders set forth in this Agreement is not intended
to be exhaustive and the exercise by the Administrative Agent and/or the Lenders
of any right or remedy shall not preclude the exercise of any other rights or
remedies, all of which shall be cumulative, and shall be in addition to any
other right or remedy given hereunder or under the other Loan Documents or that
may now or hereafter exist at law or in equity or by suit or otherwise.  No
delay or failure to take action on the part of the Administrative Agent or any
Lender in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or shall be construed to be a waiver of any
Event of Default.  No course of dealing between any Borrower, the Administrative
Agent and the Lenders or their respective agents or employees shall be

 

129

--------------------------------------------------------------------------------


 

effective to change, modify or discharge any provision of this Agreement or any
of the other Loan Documents or to constitute a waiver of any Event of Default.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 12.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an Issuing Lender) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 14.4
(subject to the terms of Section 5.6), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 12.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 5.6,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

Section 12.4                                         Crediting of Payments and
Proceeds.  (a) In the event that the Obligations have been accelerated pursuant
to Section 12.2 or the Administrative Agent or any Lender has exercised any
right or remedy set forth in this Agreement or any other Loan Document, all
payments received (other than from a Non-US Borrower) by the Lenders upon the
Obligations and all net proceeds of or constituting US Collateral from the
enforcement of the Obligations shall be applied:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, payable to the Administrative Agent in
its capacity as such, the Issuing Lenders in their capacity as such (ratably
among the Administrative Agent and the Issuing Lenders in proportion to the
respective amounts described in this clause First payable to them);

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them);

 

Third, to payment of that portion of the US Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations (ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them);

 

Fourth, to payment of that portion of the US Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and Specified Hedge
Obligations (including any termination payments and any accrued and unpaid
interest thereon) and Specified Cash Management Obligations (ratably among the
Lenders, the Issuing Lender and the counterparties to the Specified Hedge
Obligations and Specified Cash Management Obligations, as applicable, in
proportion to the respective amounts described in this clause Fourth held by
them);

 

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding;

 

130

--------------------------------------------------------------------------------


 

Sixth, to payment of that portion of the Non-US Obligations constituting accrued
and unpaid interest on the Loans (ratably among the Lenders in proportion to the
respective amounts described in this clause Sixth payable to them);

 

Seventh, to payment of that portion of the Non-US Obligations constituting
unpaid principal of the Loans and Specified Hedge Obligations of the Non-US
Borrowers (including any termination payments and any accrued and unpaid
interest thereon) and Specified Cash Management Obligations of the Non-US
Borrowers (ratably among the Lenders and the counterparties to the Specified
Hedge Obligations and Specified Cash Management Obligations, as applicable, in
proportion to the respective amounts described in this clause Seventh held by
them); and

 

Last, the balance, if any, after the Revolving Credit Commitment has terminated
and all of the Obligations (including, without limitation,  the Non-US
Obligations) have been indefeasibly paid in full, to the US Borrower or as
otherwise required by Applicable Law.

 

Notwithstanding the foregoing, Specified Obligations shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may reasonably request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XIII for itself and its Affiliates as if a “Lender” party hereto.

 

(b)                           In the event that the Obligations have been
accelerated pursuant to Section 12.2 or the Administrative Agent or any Lender
has exercised any remedy set forth in this Agreement or any other Loan Document,
all payments received from a Non-US Borrower and all net proceeds of or
constituting Collateral owned by such Non-US Borrower securing the Non-US
Obligations of such Non-US Borrower, from the enforcement of the Non-US
Obligations of such Non-US Borrower shall be applied by the Administrative Agent
as follows:

 

First, to payment of that portion of the Non-US Obligations of such Non-US
Borrower constituting fees, indemnities, expenses and other amounts, including
attorney fees, payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Non-US Obligations of such Non-US
Borrower constituting fees, indemnities and other amounts (other than principal
and interest) payable to the Lenders under the Loan Documents, including
attorney fees, ratably among the Lenders in proportion to the respective amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Non-US Obligations of such Non-US
Borrower constituting accrued and unpaid interest on the Loans, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Non-US Obligations of such Non-US
Borrower constituting unpaid principal of the Loans and Specified Hedge
Obligations (including any termination payments and any accrued and unpaid
interest thereon), ratably among the Lenders, and the counterparties to the
Specified Hedge Obligations of such Non-US Borrower and Specified Cash
Management Obligations of such Non-US Borrower, as applicable, in proportion to
the respective amounts described in this clause Fourth payable to them; and

 

131

--------------------------------------------------------------------------------


 

Last, the balance, if any, after the Revolving Credit Commitment has been
terminated and all of the Non-US Obligations of such Non-US Borrower have been
indefeasibly paid in full, to such Non-US Borrower or as otherwise required by
Applicable Law.

 

Notwithstanding the foregoing, Non-US Obligations of such Non-US Borrower that
are Specified Obligations shall be excluded from the application described above
if the Administrative Agent has not received written notice thereof, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.  Each
Cash Management Bank or Hedge Bank not a party to this Agreement that has given
the notice contemplated by the preceding sentence shall, by such notice, be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of Article XIII for itself and its Affiliates as if
a “Lender” party hereto.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement or the other Loan Documents, the US Borrower shall
be liable for all of the Obligations evidenced by any Loan or other Extension of
Credit made to, or for the benefit of any Non-US Borrower, and all such
Obligations shall be guaranteed by the Subsidiary Guarantors. The US Borrower
hereby waives any and all suretyship defenses that would otherwise be available
to the US Borrower under Applicable Law.

 

Section 12.5                                               Administrative Agent
May File Proofs of Claim.  In case of the pendency of any proceeding under any
Debtor Relief Law or any other judicial proceeding relative to any Credit Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the US Borrower) shall be entitled and empowered,
by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations arising under the Loan Document that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 3.3, Section 5.3 and Section 14.3) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 3.3, Section 5.3 and Section 14.3.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

132

--------------------------------------------------------------------------------


 

Section 12.6                                               Credit Bidding.

 

(a)                                 The Administrative Agent, on behalf of
itself and the Secured Parties, shall have the right, exercisable at the
discretion of the Required Lenders, to credit bid and purchase for the benefit
of the Administrative Agent and the Secured Parties all or any portion of
Collateral at any sale thereof conducted by the Administrative Agent under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the United States
Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law.  Such credit bid or purchase may be completed through one
or more acquisition vehicles formed by the Administrative Agent to make such
credit bid or purchase and, in connection therewith, the Administrative Agent is
authorized, on behalf of itself and the other Secured Parties, to adopt
documents providing for the governance of the acquisition vehicle or vehicles,
and assign the applicable Obligations to any such acquisition vehicle in
exchange for Capital Stock and/or debt issued by the applicable acquisition
vehicle (which shall be deemed to be held for the ratable account of the
applicable Secured Parties on the basis of the Obligations so assigned by each
Secured Party); provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Capital Stock thereof, shall be governed, directly or indirectly,
by the vote of the Required Lenders, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 14.2.

 

(b)                                 Each Lender hereby agrees on behalf of
itself and each of its Affiliates that is a Secured Party, that, except as
otherwise provided in any Loan Documents or with the written consent of the
Administrative Agent and the Required Lenders, it will not take any enforcement
action, accelerate obligations under any Loan Documents, or exercise any right
that it might otherwise have under Applicable Law to credit bid at foreclosure
sales, UCC sales or other similar dispositions of Collateral.

 

ARTICLE XIII

 

THE ADMINISTRATIVE AGENT

 

Section 13.1                                               Appointment and
Authority.  Each of the Lenders and each Issuing Lender hereby irrevocably
designates and appoints Wells Fargo to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and neither the US
Borrower nor any Subsidiary thereof shall have rights as a third-party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law.  Instead such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, as applicable, and each of the Secured Parties hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Secured Party for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by any of the Credit Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto (including, without limitation, to enter into additional Loan
Documents or supplements to existing Loan Documents on behalf of the Secured
Parties).  In this connection, the Administrative Agent, as “collateral agent”
and any co-agents, sub-agents

 

133

--------------------------------------------------------------------------------


 

and attorneys-in-fact appointed by the Administrative Agent pursuant to this
ARTICLE XIII for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of ARTICLE XIII and
ARTICLE XIV (including Section 14.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto. Each Secured Party hereby exempts
the Administrative Agent from any restrictions on self-dealing or multiple
representation provided for in any provisions under Section 181 of the German
Civil Code (Bürgerliches Gesetzbuch) to the extent otherwise applicable to any
rights or obligations of the Administrative Agent provided for in this
ARTICLE XIII or any other Loan Document.

 

Upon request by the Administrative Agent at any time, the Secured Parties will
provide the Administrative Agent with a separate written power of attorney for
the purposes of exercising its authority as “collateral agent” according to the
provisions of this ARTICLE XIII.

 

In relation to:

 

(i)                                              any Swiss Security Document
which provides for a non-accessory security interest (nicht-akzessorische
Sicherheit), the Administrative Agent (as “collateral agent”) shall enter into,
execute, hold, administer and, as the case may be, release and (subject to it
having become enforceable) realize any such Swiss Security Document for itself
and as indirect representative (indirekter Stellvertreter) in its own name but
for the benefit of the other Secured Parties; and

 

(ii)                                           any Swiss Security Document which
provides for an accessory security interest (akzessorische Sicherheit), the
Administrative Agent (as “collateral agent”) shall enter into, execute, hold,
administer and, as the case may be, release and (subject to it having become
enforceable) realize any such Swiss Security Document for itself and as direct
representative (direkter Stellvertreter) in the name and on behalf of the other
Secured Parties.

 

It is understood and agreed by the parties hereto, that as part of its duties
and functions, the Administrative Agent shall serve as the hypothecary
representative for all present and future Secured Parties, as contemplated by
Article 2692 of the Civil Code of Québec. For greater certainty, and without
limiting the powers of the Administrative Agent, each of the Lenders and the
Issuing Lenders hereby irrevocably appoints the Administrative Agent as
hypothecary representative for all present and future Secured Parties as
contemplated under Article 2692 of the Civil Code of Québec in order to hold
hypothecs and security granted under any Loan Document pursuant to the laws of
the Province of Quebec and to exercise such powers and duties which are
conferred upon the Lenders and the Issuing Lenders thereunder. The appointment
of the Administrative Agent as hypothecary representative shall be deemed to
have been ratified and confirmed by each Person that has acceded to this
Agreement as a Lender or Issuing Lender after the date hereof. The Borrowers
hereby acknowledge the appointment of the Administrative Agent as the
hypothecary representative of the Lenders and the Issuing Lenders as
contemplated under Article 2692 of the Civil Code of Québec.  In the event of
the resignation of the Administrative Agent and appointment of a successor
Administrative Agent, such successor Administrative Agent shall also act as
hypothecary representative without further formality, except the filing of a
notice of replacement of hypothecary representative pursuant to Article 2692 of
the Civil Code of Québec.  The execution by the Administrative Agent as the
hypothecary representative of the relevant deeds of hypothec or other relevant
documentation prior to the date hereof is hereby ratified and confirmed by each
Lender and Issuing Lender.  In its capacity of hypothecary representative, the
Administrative Agent shall (a) have the sole and exclusive right and authority
to exercise, except as may

 

134

--------------------------------------------------------------------------------


 

be otherwise specifically restricted hereunder, all rights and remedies given to
the hypothecary representative pursuant to any hypothec, Applicable Law or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to the Administrative Agent, mutatis mutandis, including, without limitation,
all such provisions with respect to the liability or responsibility to an
indemnification by the Lenders and the Issuing Lenders, and (c) be entitled to
delegate from time to time any of its powers or duties under any hypothec or
other Loan Document, on such terms and conditions as it may determine from time
to time.

 

Section 13.2                                               Rights as a Lender. 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the US Borrower or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

Section 13.3                                               Exculpatory
Provisions.

 

(a)                                 The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder and thereunder shall be administrative
in nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the US
Borrower or any of its Subsidiaries or Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 14.2 and
Section 12.2) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final
nonappealable judgment.  The Administrative Agent shall be deemed not to have
knowledge of any

 

135

--------------------------------------------------------------------------------


 

Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent by the US Borrower, a
Lender or an Issuing Lender.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith (including, without limitation, any report provided to it by an
Issuing Lender pursuant to Section 3.9, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document, (v) the
satisfaction of any condition set forth in ARTICLE VI or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or (vi) the utilization by any Issuing Lender’s L/C
Commitment (it being understood and agreed that each Issuing Lender shall
monitor compliance with its own L/C Commitment without any further action by the
Administrative Agent.

 

Section 13.4                                         Reliance by the
Administrative Agent.  The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit.  The Administrative Agent may consult with legal counsel, independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 13.5                                               Delegation of
Duties.  The Administrative Agent may perform any and all of its duties and
exercise its rights, remedies and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights, remedies and powers
by or through their respective Related Parties.  The exculpatory provisions of
this Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent.

 

Section 13.6                                               Resignation of
Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Lenders and the US
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the US Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective

 

136

--------------------------------------------------------------------------------


 

Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by Applicable Law, by notice
in writing to the US Borrower and such Person, remove such Person as
Administrative Agent and, in consultation with the US Borrower, appoint a
successor.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable), (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lenders under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuing Lender directly, until such time as a successor Administrative
Agent is appointed as provided for above.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.  The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 14.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

(d)                                 Any resignation by, or removal of, Wells
Fargo as Administrative Agent pursuant to this Section shall also constitute its
resignation as  an Issuing Lender.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Lender, (ii) the retiring Issuing Lender shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor Issuing Lender shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangement satisfactory to the retiring
Issuing Lender to effectively assume the obligations of the retiring Issuing
Lender with respect to such Letters of Credit.

 

Section 13.7                                               Non-Reliance on
Administrative Agent and Other Lenders.  Each Lender and each Issuing Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
each Issuing Lender also acknowledges that it will, independently and

 

137

--------------------------------------------------------------------------------


 

without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

Section 13.8                                               No Other
Duties, etc.  Anything herein to the contrary notwithstanding, none of the
syndication agents, documentation agents, co-agents, bookrunner, lead manager,
arranger, lead arranger or co-arranger listed on the cover page or signature
pages hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender
hereunder.

 

Section 13.9                                               Collateral and
Guaranty Matters.  Each of the Lenders (including its or any of its Affiliate’s
capacities as a Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion (without notice to, or
vote or consent of, any counterparty to any Specified Hedge Agreement or
Specified Cash Management Arrangement that was a Lender or an Affiliate of any
Lender at the time such agreement was executed):

 

(a)                                 to release any Lien on any Collateral
granted to or held by the Administrative Agent, for the ratable benefit of the
Secured Parties (whether or not on the date of such release there may be
outstanding Specified Obligations or contingent indemnification obligations not
then due), under any Loan Document (i) upon repayment of all outstanding
principal of and all accrued interest on the Loans and Reimbursement
Obligations, payment of all outstanding fees and expenses hereunder, the
termination of all Commitments and the expiration or termination of all Letters
of Credit, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Documents, or (iii) subject to
Section 14.2, if approved, authorized or ratified in writing by the Required
Lenders;

 

(b)                                 to subordinate or release any Lien on any
non-material portion of the Collateral (whether or not on the date of such
subordination or release there may be outstanding Specified Obligations or
contingent indemnification obligations not then due) granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and

 

(c)                                  to release any Subsidiary Guarantor
(whether or not on the date of such release there may be outstanding Specified
Obligations or contingent indemnification obligations not then due) from its
obligations under the Subsidiary Guaranty Agreement and any other Loan Documents
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or under the other Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section.

 

Section 13.10                                        Release of Liens and
Guarantees of Subsidiaries.  If any of the Collateral shall be sold, transferred
or otherwise disposed of by any Borrower or any other Credit Party in a
transaction permitted by this Agreement (including by way of merger,
consolidation or in connection with the sale of a Subsidiary permitted
hereunder), then the Administrative Agent, at the request and sole expense of
such Borrower or such other Credit Party, shall execute and deliver without
recourse, representation or warranty all releases or other documents necessary
or desirable for the release of the Liens created by any of the Security
Documents on such Collateral.  In the case of any such sale, transfer or
disposal of any property constituting Collateral in a transaction constituting
an Asset Disposition permitted pursuant to

 

138

--------------------------------------------------------------------------------


 

Section 11.5, the Liens created by any of the Security Documents on such
property shall be automatically released (without need for further action by any
person).  At the request and sole expense of the US Borrower, a Subsidiary that
is a Credit Party shall be released from all its obligations under this
Agreement and under all other Loan Documents in the event that all of the
Capital Stock of such Subsidiary shall be sold, transferred or otherwise
disposed of in a transaction permitted by this Agreement (including by way of
merger or consolidation) and if no Event of Default exists or would result
therefrom, and the Administrative Agent, at the request and sole expense of the
US Borrower, shall execute and deliver without recourse, representation or
warranty all releases or other documents necessary or desirable to evidence or
confirm the foregoing.

 

Section 13.11                                        Specified Obligations.  No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 12.4 or
any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
ARTICLE XIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Hedge Agreements and Specified Cash Management
Arrangement unless the Administrative Agent has received written notice of such
Specified Hedge Agreements and Specified Cash Management Arrangement, together
with such supporting documentation as the Administrative Agent may reasonably
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

 

ARTICLE XIV

 

MISCELLANEOUS

 

Section 14.1                                               Notices.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in Section 14.1(b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows:

 

If to the US Borrower

or another Credit
Party:                                                                Fossil
Group, Inc. (if to the US Borrower) or
c/o Fossil Group, Inc. (if to another Credit Party)
901 S. Central Expressway
Richardson, Texas  75080
Attention of:  Randy S. Hyne, Esq.
Telephone No.:  972-699-2115
Telecopy No.:  972-744-8387
E mail:  randyh@fossil.com
Webpage:  www.fossil.com

 

With copies
to:                                                                                                              
Akin Gump Strauss Hauer & Feld LLP
1111 Louisiana Street, 44th Floor
Houston, TX 77002-5200
Attention of:  Phyllis Y. Young
Telephone No.:  713-220-8168

 

139

--------------------------------------------------------------------------------


 


Telecopy No.:  713-236-0822
E mail:  pyoung@akingump.com

 

If to Wells Fargo as

Administrative
Agent:                                                                        
Wells Fargo Bank, National Association
1525 W W.T. Harris Boulevard
Charlotte, North Carolina 28262
MAC- D1109-019

Attention of:  Syndication Agency Services

Telephone No.:  704-590-2703

Telecopy No.: 704-590-0092
E-mail:  agencyservices.requests@wellsfargo.com

 

With copies
to:                                                                                                              
Wells Fargo Bank, National Association
5080 Spectrum Drive, Suite 3400
Addison, Texas  75225

MAC T9000-0400
Attention of: Jennifer Norris
Telephone No.: 972-419-3119
Telecopy No.:  972-419-3136
E mail: Jennifer.Norris@wellsfargo.com

 

If to any
Lender:                                                                                                  
To the address set forth on the Register

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 14.1(b) below, shall be effective as provided in said
Section 14.1(b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to ARTICLE II if such Lender or such Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication.  The Administrative Agent or the US
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

140

--------------------------------------------------------------------------------


 

(c)           Administrative Agent’s Office.  The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose, by written notice to
the US Borrower and the Lenders, as the Administrative Agent’s Office referred
to herein, to which payments due are to be made and at which Loans will be
disbursed and Letters of Credit requested.

 

(d)           Change of Address, Etc.  Any party hereto may change its address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

 

(e)           Platform.

 

(i)            Each Credit Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Borrower Materials available to the Issuing
Lenders and the other Lenders by posting the communications on the Platform.

 

(ii)           The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Borrower Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Borrower Materials.  No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).

 

Section 14.2                Amendments, Waivers and Consents.  Except as set
forth below or as specifically provided in any Loan Document, any term,
covenant, agreement or condition of this Agreement or any of the other Loan
Documents may be amended or waived by the Lenders, and any consent given by the
Lenders, if, but only if, such amendment, waiver or consent is in writing signed
by the Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and delivered to the Administrative Agent and, in the case of
an amendment, signed by the Borrowers and any other Credit Party which is
required to be a party thereto; provided, that no amendment, waiver or consent
shall:

 

(a)           without the prior written consent of the Required Lenders, amend,
modify or waive (i) Section 6.2 or any other provision of this Agreement if the
effect of such amendment, modification or waiver is to require the Revolving
Credit Lenders (pursuant to, in the case of any such amendment to a provision
hereof other than Section 6.2, any substantially concurrent request by a
Borrower for a borrowing of Revolving Credit Loans) to make Revolving Credit
Loans when such Revolving Credit Lenders would not otherwise be required to do
so or (ii) the amount of the L/C Commitment;

 

(b)           increase the Commitment of any Lender or the L/C Commitment of the
Issuing Lender (or reinstate any Revolving Credit Commitment or the L/C
Commitment terminated pursuant to

 

141

--------------------------------------------------------------------------------


 

Section 12.2) or the amount of Loans of any Lender, in any case, without the
written consent of such Lender;

 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (including any mandatory prepayment) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Revolving Credit Commitment hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby;

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or Reimbursement Obligation, or (subject to the second proviso to
this Section below) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly and
adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary (i) to waive any obligation of the Borrowers to pay
interest at the rate set forth in Section 5.1(c) during the continuance of an
Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;

 

(e)           change Section 5.6 or Section 12.4 in a manner that would alter
the order of application or the pro rata sharing of payments required thereby
without the written consent of each Lender directly and adversely affected
thereby;

 

(f)            except as otherwise permitted by this Section 14.2, change any
provision of this Section or reduce the percentages specified in the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;

 

(g)           consent to the assignment or transfer by any Credit Party of such
Credit Party’s rights and obligations under any Loan Document to which it is a
party (except as permitted pursuant to Section 11.4), in each case, without the
written consent of each Lender;

 

(h)           release any Subsidiary Guarantor from its Subsidiary Guaranty
Agreement (other than as authorized in Section 13.9), without the written
consent of each Lender;

 

(i)            release any material portion of the Collateral or release any
Security Document (other than as authorized in Section 13.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;

 

(j)            Without the prior written consent of the Administrative Agent and
each Lender, modify, or eliminate the definition of Borrowing Base or any of the
defined terms (including the definitions of Eligible Accounts, Eligible Finished
Goods Inventory, and Eligible Inventory) that are used in such definition to the
extent that any such change results in more credit being made available to
Borrowers based upon the Borrowing Base, but not otherwise, or change
Section 2.1(b); or

 

(k)           Modify Schedule 1.1E or the definition of Alternative Currency
without the written consent of each Lender.

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit

 

142

--------------------------------------------------------------------------------


 

issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (iii) each Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto, (iv) each Letter of Credit Application may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto, provided that a copy of such amended Letter of Credit
Application shall be promptly delivered to the Administrative Agent upon such
waiver or amendment, (v) any waiver, amendment or modification of this Agreement
that by its terms affects the rights or duties under this Agreement of Lenders
holding Loans or Commitments of a particular Class (but not the Lenders holding
Loans or Commitments of any other Class) may be effected by an agreement or
agreements in writing entered into by the Borrowers and the requisite percentage
in interest of the affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time, (vi) the Administrative Agent and the Borrowers
shall be permitted to amend any provision of the Loan Documents (and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document) if the Administrative Agent and the Borrowers
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature in any such provisions and (vii) the
Administrative Agent may, without the consent of any Lender, enter into
amendments or modifications to this Agreement or any of the other Loan Documents
or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms of Section 5.8(c) in accordance with
Section 5.8(c).  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (x) the Commitment of such Lender may not be
increased or extended without the consent of such Lender, (y) the principal
amount of any obligation owing to such Lender may not be reduced or forgiven
without the consent of such Lender, and (z) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender under
any Credit Facility that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such Lender.

 

Notwithstanding anything in this Agreement to the contrary but subject to clause
(k) of this Section 14.2, each Lender hereby irrevocably authorizes the
Administrative Agent on its behalf, and with the written consent of the Required
Lenders, to enter into amendments or modifications to this Agreement (including,
without limitation, amendments to this Section 14.2) or any of the other Loan
Documents or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to effectuate the provisions of
Section 5.15 or Section 1.12 including, without limitation, any provisions under
Applicable Law or Governmental Authority relating to Loans to Non-US Borrowers
in Alternative Currencies hereunder.

 

Section 14.3                Expenses; Indemnity.

 

(a)           Costs and Expenses.  Each of the US Borrower and the other Credit
Parties, jointly and severally, shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the Credit Facility, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by any Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out of pocket expenses incurred by
the Administrative Agent, any Lender or any Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Lender, provided that, for purposes of this parenthetical,
such counsel shall be limited to one United States counsel and one counsel

 

143

--------------------------------------------------------------------------------


 

in each applicable foreign jurisdiction, in each case as chosen by the
Administrative Agent, except if and to the extent that conflicts of interest
reasonably necessitate otherwise), in connection with the enforcement, exercise
and/or protection of its rights and/or remedies (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)           Indemnification by the Borrowers.  Each of the Borrowers and the
other Credit Parties, jointly and severally, shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender, each Issuing Lender and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, and shall pay or
reimburse any such Indemnitee for, any and all losses, claims (including,
without limitation, any Environmental Claims or civil penalties or fines
assessed by OFAC), damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee, provided
that, for purposes of this parenthetical, such counsel shall be limited to one
United States counsel and one counsel in each applicable foreign jurisdiction,
in each case as chosen by the Administrative Agent, except if and to the extent
that conflicts of interest reasonably necessitate otherwise), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including such
Borrower or any other Credit Party), other than such Indemnitee and its Related
Parties, arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
the Transactions), (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by any Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims or civil penalties or fines assessed by OFAC),
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Loans, this Agreement, any other
Loan Document, or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby, including without
limitation, reasonable attorneys and consultant’s fees, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any Credit Party or any Subsidiary thereof
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if such Credit Party or such
Subsidiary has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  This
Section 14.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)           Reimbursement by Lenders.  To the extent that any Credit Party for
any reason fails to indefeasibly pay any amount required under
Section 14.3(a) or Section 14.3(b)to be paid by it to the Administrative Agent
(or any sub-agent thereof), any Issuing Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such Issuing Lender or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of

 

144

--------------------------------------------------------------------------------


 

the time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender’s
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to any
Issuing Lender solely in its capacity as such, only the Revolving Credit Lenders
shall be required to pay such unpaid amounts, such payment to be made severally
among them based on such Revolving Credit Lenders’ Revolving Credit Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought or, if the Revolving Credit Commitment has been
reduced to zero as of such time, determined immediately prior to such
reduction); provided, further,  that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such
sub-agent), such Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or such Issuing Lender in connection with such capacity.  The
obligations of the Lenders under this Section 14.3(c) are subject to the
provisions of Section 5.7.  Notwithstanding anything to the contrary contained
herein, no payment made by any Lender under this Section 14.3(c) shall be deemed
to modify, reduce, release or otherwise affect the obligations of any Credit
Party hereunder.

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by Applicable Law, each Borrower and each other Credit Party shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred
to in Section 14.3(b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)           Payments.  All amounts due under this Section shall be payable
within five (5) days after demand therefor, which demand shall be accompanied by
a statement from the applicable Person to whom such payment is due setting forth
such amounts in reasonable detail.

 

(f)            Survival.  Each party’s obligations under this Section shall
survive the termination of the Loan Documents and payment of the obligations
hereunder.

 

Section 14.4                Right of Set Off.  If an Event of Default shall have
occurred and be continuing, each Lender, each Issuing Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender or any such Affiliate to or for
the credit or the account of any Borrower or any other Credit Party against any
and all of the obligations of such Borrower or such Credit Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or such Issuing Lender or any of their respective Affiliates,
irrespective of whether or not such Lender or such Issuing Lender or any such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender,
such Issuing Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of

 

145

--------------------------------------------------------------------------------


 

Section 12.4 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Lenders and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, each
Issuing Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Lender or their respective Affiliates may have.  Each
Lender and each Issuing Lender agrees to notify the US Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

Section 14.5                Governing Law; Jurisdiction, Etc.

 

(a)           Governing Law.  This Agreement and the other Loan Documents,
unless expressly set forth therein otherwise, shall be governed by, and
construed and enforced in accordance with, the law of the State of New York
(including Section 5-1401 of the General Obligations Law of the State of New
York), without reference to the conflicts or choice of law principles thereof
that would require application of another law (but giving effect to federal laws
relating to national banks).

 

(b)           Submission to Jurisdiction.  Each of the Borrowers and the other
Credit Parties irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any court of the State of New York
sitting in New York, New York and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action, litigation or proceeding arising out of or relating to this Agreement or
any other Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York state court or, to the fullest extent permitted by
Applicable Law, in such Federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

 

(c)           Waiver of Venue.  Each Borrower and each other Credit Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action, litigation or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to Section 14.5(b). 
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action, litigation or proceeding in any such court.

 

(d)           Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 14.1  to the
fullest extent permitted by Applicable Law.  Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by Applicable Law.

 

Section 14.6                Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B)

 

146

--------------------------------------------------------------------------------


 

ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 14.7                Reversal of Payments.  To the extent any Credit
Party makes a payment or payments to the Administrative Agent for the ratable
benefit of the Lenders or the Administrative Agent receives any payment or
proceeds of the Collateral which payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law or equitable cause, then, to the extent of such payment or
proceeds repaid, the Obligations or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if such payment or proceeds
had not been received by the Administrative Agent.

 

Section 14.8                Injunctive Relief; Punitive Damages.

 

(a)           Each of the Borrowers and the other Credit Parties recognizes
that, in the event such Borrower or such other Credit Party fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders.  Therefore,
each of the Borrowers and the other Credit Parties agrees that the
Administrative Agent and the Lenders, at their option, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.

 

(b)           The Administrative Agent, the Lenders, the Borrowers and the other
Credit Parties hereby agree that no such Person shall have a remedy of punitive
or exemplary damages against any other party to a Loan Document and each such
Person hereby waives any right or claim to punitive or exemplary damages that
they may now have or may arise in the future in connection with any dispute,
claim or controversy arising out of, connected with or relating to this
Agreement or any other Loan Document, between or among parties hereto and to the
other Loan Documents, whether such dispute, claim or controversy is resolved
through arbitration or judicially.

 

Section 14.9                Successors and Assigns; Participations.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither any Borrower nor any other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 14.9(b), (ii) by way of participation
in accordance with the provisions of Section 14.9(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 14.9(e) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 14.9(d) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it); provided that, in each case with respect to any
Credit Facility, any such assignment shall be subject to the following
conditions:

 

147

--------------------------------------------------------------------------------


 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Credit Facility) or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)          in any case not described in paragraph (i)(A) of this
Section 14.9(b), the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the US Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the US Borrower shall be deemed
to have given its consent five (5) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the US Borrower prior to such
fifth (5th) Business Day;

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Classes
on a non-pro rata basis;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (i)(B) of this
Section 14.9(b) and, in addition:

 

(A)          the consent of the US Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that the
US Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility if such assignment is to a Person that is
not a Lender with a Revolving Credit Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (ii) the Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)          the consents of the Issuing Lenders (such consents not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility; and

 

(D)          the consent of each Swiss Borrower shall be required for any
assignment of the rights and obligations in respect of a Revolving Credit
Commitment or Loans of a

 

148

--------------------------------------------------------------------------------


 

Non-US Revolving Credit Lender in respect of a Swiss Borrower (such consent not
to be unreasonably withheld or delayed, in particular if such assignment does
not result in a breach of the Swiss Ten Non-Bank Rule), unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender or a Swiss Qualifying Bank.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment;
provided, that (A) only one such fee will be payable in connection with
simultaneous assignments to two or more related Approved Funds by a Lender and
(B) the Administrative Agent may, in its sole discretion, elect to waive such
processing and recording fee in the case of any assignment.  The assignee, if it
is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the US Borrower or any other Credit Party or any of the US
Borrower’s Subsidiaries or Affiliates or (B) any Defaulting Lender or any of its
Subsidiaries or Affiliates or to any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

(vii)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the US Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities which constitute a part of the
Obligations then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Lenders and each other Lender hereunder (and interest accrued thereon),
and (B) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit in accordance with its Revolving Credit
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this clause (vii), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 14.9(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 5.9, Section 5.10, Section 5.11 and Section 14.3 with
respect to facts and circumstances occurring prior to the effective date of such

 

149

--------------------------------------------------------------------------------


 

assignment; provided, that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this section (other than a purported assignment to a natural
Person or the US Borrower or any of the US Borrower’s Affiliates or
Subsidiaries, which shall be null and void).

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain at one of its
offices in the United States, a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitment of, and principal amounts of (and stated interest
on) the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
US Borrower and any Lender (but only to the extent of entries in the Register
that are applicable to such Lender), at any reasonable time and from time to
time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the US Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person or any Borrower or any
of such Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Borrower, the
Administrative Agent, the Issuing Lenders and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (iv) in respect of a
participation under the Swiss Facilities, the participation does not lead to a
breach of the Swiss Non-Bank Rules.  For the avoidance of doubt, each Lender
shall be responsible for the indemnity under Section 14.3(c) with respect to any
payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 14.2 that directly affects such Participant and could not be affected by
a vote of the Required Lenders.  Each Borrower agrees that each Participant
shall be entitled to the benefits of Section 5.9, Section 5.10 and Section 5.11
(subject to the requirements and limitations therein, including the requirements
under Section 5.11(g) (it being understood that the documentation required under
Section 5.11(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 14.9(b); provided that such Participant (A) agrees to be
subject to the provisions of Section 5.12 as if it were an assignee under
Section 14.9(b); and (B) shall not be entitled to receive any greater payment
under Section 5.10 or Section 5.11, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the US Borrower’s request and expense, to
use reasonable efforts to cooperate with the US Borrower to effectuate the
provisions of Section 5.12(b) with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of

 

150

--------------------------------------------------------------------------------


 

Section 14.4 as though it were a Lender; provided that such Participant agrees
to be subject to Section 5.6 as though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except: (i) to the US Borrower (for purposes of determining whether any
withholding Taxes are likely to be withheld on payments made by a Credit Party
for the benefit of a Participant), and (ii) to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

Section 14.10             Confidentiality.  Each of the Administrative Agent,
the Lenders and the Issuing Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by, or required to be
disclosed to, any rating agency, or regulatory or similar authority having
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under this Agreement or under any
other Loan Document (or any Specified Hedge Agreement or Specified Cash
Management Arrangement) or any action or proceeding relating to this Agreement
or any other Loan Document (or any Specified Hedge Agreement or Specified Cash
Management Arrangement) or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, Participant or proposed Participant, or (ii) any actual or
prospective counterparty (or its Related Parties) to any swap or derivative
transaction relating to the Borrowers and their obligations under this
Agreement, (g) on a confidential basis to (i) any rating agency in connection
with rating any Borrower or its Subsidiaries or the Credit Facility or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit Facility, (h) with the
consent of the US Borrower, (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, (j) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender, any
Issuing Lender or any of their respective Affiliates on a non-confidential basis
from a source other than any Credit Party or its Subsidiaries not known by the
Administrative Agent, such Lender, such Issuing Lender or such respective

 

151

--------------------------------------------------------------------------------


 

Affiliates to be bound by a confidentiality obligation to any Borrower or its
Subsidiaries or (k) to governmental regulatory authorities in connection with
any regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates.  For purposes of this
Section, “Information” means all information received from any Credit Party or
any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
non-confidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 14.11             Performance of Duties.  Each of the Credit Party’s
obligations under this Agreement and each of the other Loan Documents shall be
performed by such Credit Party at its sole cost and expense.

 

Section 14.12             All Powers Coupled with Interest.  All powers of
attorney and other authorizations granted to the Administrative Agent, any
Lender or any Person designated by the Administrative Agent or any Lender
pursuant to any provisions of this Agreement or any of the other Loan Documents
shall be deemed coupled with an interest and shall be irrevocable so long as any
of the Obligations (other than (a) contingent indemnification obligations and
(b) Specified Obligations) remain unpaid or unsatisfied, the Revolving Credit
Commitment remains in effect or any Credit Facility has not been terminated.

 

Section 14.13             Survival.

 

(a)           All representations and warranties set forth in ARTICLE VII and
all representations and warranties contained in any certificate or any of the
Loan Documents (including, but not limited to, any such representation or
warranty made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  Unless otherwise
expressly provided in this Agreement or the other applicable Loan Document(s),
all representations and warranties made under this Agreement shall be made or
deemed to be made at and as of the Closing Date and on each borrowing,
continuation, conversion, issuance or extension date hereunder, shall survive
the Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing, continuation, conversion, issuance or extension hereunder.

 

(b)           Notwithstanding any termination of this Agreement, the indemnities
to which the Administrative Agent and the Lenders are entitled under the
provisions of this Article XIV and any other provision of this Agreement and the
other Loan Documents shall continue in full force and effect and shall protect
the Administrative Agent and the Lenders against events and circumstances
arising after such termination as well as before.

 

Section 14.14             Titles and Captions.  Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.

 

152

--------------------------------------------------------------------------------


 

Section 14.15             Severability of Provisions.  Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

Section 14.16             Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
signature page of this Agreement by facsimile or electronic transmission shall
be effective as delivery of a manually executed counterparty hereof.  This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, the Issuing Lender and/or
the Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  In the
event of any conflict between the provisions of this Agreement and those of any
other Loan Document, the provisions of this Agreement shall control; provided
that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement.  Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.  Except as provided in Section 6.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

(b)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

Section 14.17             Term of Agreement.  This Agreement shall remain in
effect from the Closing Date through and including the date upon which all
Obligations (other than (a) contingent indemnification obligations not then due
and (b) the Specified Obligations) arising hereunder or under any other Loan
Document shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment has been terminated.  No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

 

Section 14.18             USA Patriot Act.  The Administrative Agent and each
Lender hereby notifies the Borrowers that pursuant to the requirements of the
Act, each of them is required to obtain, verify and record information that
identifies the Borrowers and any Subsidiary Guarantors, which information
includes the name and address of the Borrowers and any Subsidiary Guarantors and
other information that will allow such Lender to identify the Borrowers and any
Subsidiary Guarantors in accordance with the Act.

 

153

--------------------------------------------------------------------------------


 

Section 14.19           Independent Effect of Covenants.  Each of the Borrowers
and the other Credit Parties expressly acknowledges and agrees that each
covenant contained in ARTICLE VIII, IX, X or XI hereof shall be given
independent effect.  Accordingly, each of the Borrowers and the other Credit
Parties shall not engage in any transaction or other act otherwise permitted
under any covenant contained in Article VIII, IX, X or XI if, before or after
giving effect to such transaction or act, such Borrower or such other Credit
Party shall or would be in breach of any other covenant contained in
ARTICLE VIII, IX, X or XI.

 

Section 14.20           Inconsistencies with Other Documents.  In the event
there is a conflict or inconsistency between this Agreement and any other Loan
Document, the terms of this Agreement shall control; provided that any provision
of the Security Documents which imposes additional burdens on any Borrower or
any of its Subsidiaries or further restricts the rights of such Borrower or any
of its Subsidiaries or gives the Administrative Agent or Lenders additional
rights shall not be deemed to be in conflict or inconsistent with this Agreement
and shall be given full force and effect.

 

Section 14.21           Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required Lenders
and Section 14.2.

 

(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
ARTICLE XII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders hereunder; third, to Cash
Collateralize the Fronting Exposure of the Issuing Lenders with respect to such
Defaulting Lender in accordance with Section 5.14; fourth, as the US Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan or funded participation in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the US Borrower, to be held in a deposit account and
released pro rata in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans and funded participations under
this Agreement and (B) Cash Collateralize the Issuing Lenders’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 5.14; sixth,
to the payment of any amounts owing to the Lenders or the Issuing Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or any Issuing Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (1) such payment is a payment
of the principal amount of

 

154

--------------------------------------------------------------------------------


 

any Loans or funded participations in Letters of Credit in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 6.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and funded participations in Letters of
Credit owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or funded participations in Letters of
Credit owed to, such Defaulting Lender until such time as all Loans and funded
and unfunded participations in L/C Obligations are held by the Lenders pro rata
in accordance with the Revolving Credit Commitments under the applicable
Revolving Credit Facility without giving effect to Section 14.21(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

(B)          Each Defaulting Lender shall be entitled to receive letter of
credit commissions pursuant to Section 3.3 for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Credit Commitment Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 5.14.

 

(C)          With respect to any Commitment Fee or letter of credit commission
not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the US Borrower shall (1) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay
to each Issuing Lender the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Lender’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.

 

(iv)          Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in L/C Obligations shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that (x) the conditions set forth in Section 6.2 are satisfied at the time of
such reallocation (and, unless the US Borrower shall have otherwise notified the
Administrative Agent at such time, the US Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment.  Subject to Section 14.23, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

155

--------------------------------------------------------------------------------


 

(b)           Defaulting Lender Cure.  If the US Borrower, the Administrative
Agent and the Issuing Lenders agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Lenders in accordance with the Commitments under the applicable
Credit Facility (without giving effect to Section 14.21(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

Section 14.22             Amendment and Restatement; No Novation.  This
Agreement constitutes an amendment and restatement of the Existing Credit
Agreement, effective from and after the Closing Date.  The execution and
delivery of this Agreement shall not constitute a novation of any indebtedness
or other obligations owing to the Lenders or the Administrative Agent under the
Existing Credit Agreement based on facts or events occurring or existing prior
to the execution and delivery of this Agreement.  On the Closing Date, the
credit facilities described in the Existing Credit Agreement, shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and the “Initial Term Loans” and “Revolving Credit Loans” and
other obligations of the US Borrower outstanding as of such date under the
Existing Credit Agreement, shall be deemed to be Initial Term Loans, Revolving
Credit Loans or other obligations of the US Borrower, respectively, outstanding
under the corresponding facilities described herein, without any further action
by any Person, except that and in connection therewith the Lenders under this
Agreement shall make available to the Administrative Agent such amounts, and the
Administrative Agent shall make such transfers of funds, as are necessary in
order that (i) the outstanding balances of such Term Loans reflect the
respective Term Loan Commitments of the Term Loan Lenders hereunder and (ii) the
outstanding balance of such Revolving Credit Loans, together with any Revolving
Credit Loans funded on the Closing Date, reflect the respective Revolving Credit
Commitments of the Revolving Credit Lenders hereunder and the US Borrower agrees
to pay any amounts required pursuant to Section 5.9 in connection with such
transfers as if all Loans under the Existing Credit Agreement were repaid on the
Closing Date.

 

Section 14.23             Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

156

--------------------------------------------------------------------------------


 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 14.24             Anti-Money Laundering Legislation.

 

(a)           Each Borrower acknowledges that, pursuant to the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” laws, whether within Canada or elsewhere (collectively, including
any guidelines or orders thereunder, “AML Legislation”), the Lenders and the
Administrative Agent may be required to obtain, verify and record information
regarding such Borrower, its directors, authorized signing officers, direct or
indirect shareholders or other Persons in control of such Borrower, and the
transactions contemplated hereby.  Each Borrower shall promptly provide all such
information, including supporting documentation and other evidence, as may be
reasonably requested by any Lender or the Administrative Agent, or any
prospective assignee or participant of a Lender or the Administrative Agent, in
order to comply with any applicable AML Legislation, whether now or hereafter in
existence.

 

(b)           If the Administrative Agent has ascertained the identity of a
Borrower or any authorized signatories of a Borrower for the purposes of
applicable AML Legislation, then the Administrative Agent:

 

(i)            shall be deemed to have done so as an agent for each Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Lender and the Administrative Agent within the meaning of applicable AML
Legislation; and

 

(ii)           shall provide to each Lender copies of all information obtained
in such regard without any representation or warranty as to its accuracy or
completeness.

 

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of any Borrower or any authorized
signatories of such Borrower on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from such Borrower or any
such authorized signatory in doing so.

 

Section 14.25             Maximum Amount. In no event shall the aggregate
“interest” (as defined in Section 347 (the “Criminal Code Section”) of the
Criminal Code (Canada)), payable to any Lender under this Agreement or any other
Loan Document exceed the effective annual rate of interest lawfully permitted
under the Criminal Code Section on the “credit advanced” (as defined in such
section) under this Agreement or any other Loan Document.  Further, if any
payment, collection or demand pursuant to this Agreement or any other Loan
Document in respect of such “interest” is determined to be contrary to the
provisions of the Criminal Code Section, such payment, collection, or demand
shall be deemed to have been made by mutual mistake of the affected Lender, and
any Non-US Borrower and such “interest” shall be deemed to have been adjusted
with retroactive effect to the maximum amount or rate of interest, as the case
may be, as would not be so prohibited by the Criminal Code Section so as to
result in a receipt by such Lender of interest at a rate not in contravention of
the Criminal Code Section, such adjustment to be effected, to the extent
necessary, as follows:

 

157

--------------------------------------------------------------------------------


 

(i)            first, by reducing the amounts or rates of interest required to
be paid to that Lender; and

 

(ii)           second, by reducing any fees, charges, expenses and other amounts
required to be paid to the affected Lender that would constitute “interest”.

 

Notwithstanding the foregoing, and after giving effect to all such adjustments,
if any Lender shall have received an amount in excess of the maximum permitted
by the Criminal Code Section, then any such Canadian Borrower shall be entitled,
by notice in writing to such affected Lender, to obtain reimbursement from such
Lender in an amount equal to such excess.

 

Section 14.26             Judgment Currency. If for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of each Credit Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Credit Party in the Agreement Currency, such Credit
Party agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Credit Party (or to any other Person who
may be entitled thereto under Applicable Law).

 

Section 14.27             EU and German Law Compliance.Section 7.22,
Section 9.12 and Section 9.15 shall only apply for the benefit of the Lenders to
the extent that such terms do not result in any violation of, or conflict with,
EU Regulation (EC) 2271/96 or section 7 of the German Foreign Trade and Payments
Ordinance or such other similar anti-boycott statute applicable to the Lenders.

 

[Signature pages to follow]

 

158

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first written above.

 

 

FOSSIL GROUP, INC.

 

as the US Borrower

 

 

 

 

 

By:

/s/ Randy S. Hyne

 

Name:

Randy S. Hyne

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

 

FOSSIL GROUP EUROPE GMBH

 

as the Non-US Borrower

 

 

 

 

 

By:

/s/ Martin Frey

 

Name:

Martin Frey

 

Title:

Director

 

 

 

 

 

By:

/s/ Christian Matt

 

Name:

Christian Matt

 

Title:

Director

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

FOSSIL STORES I, INC.

 

 

 

By:

/s/ Randy S. Hyne

 

Name:

Randy S. Hyne

 

Title:

Secretary

 

 

 

FOSSIL PARTNERS, L.P.

 

 

 

By: Fossil Group, Inc., its General Partner

 

 

 

By:

/s/ Randy S. Hyne

 

Name:

Randy S. Hyne

 

Title:

Vice President, General Counsel and Secretary

 

Fossil Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

 

--------------------------------------------------------------------------------


 

 

 

FOSSIL TRUST, acting pursuant to the Agreement and Contract of Trust of Fossil
Trust dated August 31, 1994

 

 

 

By:

/s/ Randy S. Hyne

 

Name:

Randy S. Hyne

 

Title:

Secretary

 

 

 

 

 

FOSSIL INTERMEDIATE, INC.

 

 

 

By:

/s/ Randy S. Hyne

 

Name:

Randy S. Hyne

 

Title:

Secretary

 

 

 

FOSSIL HOLDINGS, LLC

 

 

 

By:

/s/ Alicia Wagoner

 

Name:

Alicia Wagoner

 

Title:

Manager

 

 

 

FOSSIL INTERNATIONAL HOLDINGS, INC.

 

 

 

By:

/s/ John White

 

Name:

John White

 

Title:

President

 

 

 

MISFIT, INC.

 

 

 

By:

/s/ John White

 

Name:

John White

 

Title:

President

 

Fossil Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender
and Lender

 

 

 

 

 

By:

/s/ Jennifer L. Norris

 

Name:

Jennifer L. Norris

 

Title:

Senior Vice President

 

Fossil Group Inc.
Second Amended and Restated Credit Agreement
Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

By:

/s/ Maria Riaz

 

Name:

MARIA RIAZ

 

Title:

VICE PRESIDENT

 

Fossil Group Inc.
Second Amended and Restated Credit Agreement
Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Philip M Raby

 

Name:

Philip M Raby

 

Title:

Senior Vice President

 

Fossil Group Inc.
Second Amended and Restated Credit Agreement
Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as Lender

 

 

 

 

 

By:

/s/ Michael Bustios

 

Name:

Michael Bustios

 

Title:

Vice President

 

Fossil Group Inc.
Second Amended and Restated Credit Agreement
Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as Lender

 

 

 

 

 

By:

/s/ Veronica Incera

 

Name:

Veronica Incera

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Cristina Cignoli

 

Name:

Cristina Cignoli

 

Title:

Director

 

Fossil Group Inc.
Second Amended and Restated Credit Agreement
Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as Lender

 

 

 

 

 

By:

/s/ Cynthia Clark

 

Name:

Cynthia Clark

 

Title:

Vice President

 

Fossil Group Inc.
Second Amended and Restated Credit Agreement
Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ David Heyson

 

Name:

David Heyson

 

Title:

Senior Vice President

 

Fossil Group Inc.
Second Amended and Restated Credit Agreement
Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

KEYBANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ Stephen J. Jones

 

Name:

Stephen J. Jones

 

Title:

Senior Vice President

 

Fossil Group Inc.
Second Amended and Restated Credit Agreement
Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

BB&T, as Lender

 

 

 

 

 

By:

/s/ David A. White

 

Name:

David A. White

 

Title:

Senior Vice President

 

Fossil Group Inc.
Second Amended and Restated Credit Agreement
Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as Lender

 

 

 

 

 

 

By:

/s/ Scott Bridges

 

Name:

Scott Bridges

 

Title:

Senior Director

 

Fossil Group Inc.
Second Amended and Restated Credit Agreement
Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as Lender

 

 

 

 

 

By:

/s/ Sarah R. Miller

 

Name:

Sarah R. Miller

 

Title:

Vice President

 

Fossil Group Inc.
Second Amended and Restated Credit Agreement
Lender Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

to Second Amended and Restated Credit Agreement

 

FORM OF SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

US$                      

                , 20   

 

FOR VALUE RECEIVED, the undersigned, FOSSIL GROUP, INC., a Delaware corporation
(the “US Borrower”), promises to pay to the order of
                                 (the “Lender”), at the place and times provided
in the Credit Agreement referred to below, the principal sum of
                               US DOLLARS (US$          ) or, if less, the
unpaid principal amount of all Revolving Credit Loans made by the Lender from
time to time pursuant to that certain Second Amended and Restated Credit
Agreement, dated as of January 29, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among the
US Borrower, Fossil Group Europe GMBH, a limited liability company organized
under the law of Switzerland and certain other Foreign Subsidiaries of US
Borrower joined thereto from time to time as a Borrower, the Lenders who are or
may become a party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

The unpaid principal amount of this Second Amended and Restated Revolving Credit
Note from time to time outstanding is subject to mandatory repayment from time
to time as provided in the Credit Agreement and shall bear interest as provided
in Section 5.1 of the Credit Agreement. All payments of principal and interest
on this Second Amended and Restated Revolving Credit Note shall be payable in
lawful currency of the United States in immediately available funds to the
account designated in the Credit Agreement.

 

This Second Amended and Restated Revolving Credit Note is entitled to the
benefits of, and evidences Obligations incurred under, the Credit Agreement, to
which reference is made for a description of the security, if any, for this
Second Amended and Restated Revolving Credit Note and for a statement of the
terms and conditions on which the US Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Second Amended and Restated Revolving Credit Note and on which such Obligations
may be declared to be immediately due and payable.

 

THIS SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE SHALL BE GOVERNED BY,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK) WITHOUT REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF
THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW (BUT GIVING EFFECT TO FEDERAL LAWS
RELATING TO NATIONAL BANKS).

 

The Indebtedness evidenced by this Second Amended and Restated Revolving Credit
Note is senior in right of payment to all Subordinated Indebtedness referred to
in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

The US Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest, notice of non-payment, notice of acceleration,
notice of intent to accelerate and (except as required by the Credit Agreement)
any other notice of any kind with respect to this Second Amended and Restated
Revolving Credit Note.

 

This Second Amended and Restated Revolving Credit Note amends and restates, and
supersedes and replaces, in each case in its entirety, the Amended and Restated
Revolving Credit Note dated as of March 9, 2015 (the “Original Note”) executed
by the US Borrower in favor of the Lender in connection with the Existing Credit
Agreement, but no novation of the Indebtedness outstanding under the Original
Note shall be deemed to have occurred by virtue of the amendment and restatement
of the Original Note, and none is intended or implied. By execution hereof, the
US Borrower hereby confirms and reaffirms its continuing liability with respect
to such Indebtedness.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Second Amended and
Restated Revolving Credit Note as of the day and year first written above.

 

 

FOSSIL GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------

 


 

EXHIBIT A-2

 

to Second Amended and Restated Credit Agreement

 

FORM OF NON-US REVOLVING CREDIT NOTE

 

US$                      

                 , 20    

 

FOR VALUE RECEIVED, the undersigned, FOSSIL GROUP, INC., a Delaware corporation
(the “US Borrower”) and [FOSSIL GROUP EUROPE GMBH, a limited liability company
organized under the law of Switzerland] (the “Non-US Borrower”), jointly and
severally promise to pay to the order of                                  (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal sum of                                US DOLLARS
(US$          ) or, if less, the unpaid principal amount of all Revolving Credit
Loans made by the Lender to Non-US Borrower from time to time pursuant to that
certain Second Amended and Restated Credit Agreement, dated as of January 29,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Fossil Group, Inc., a Delaware
corporation, the Non-US Borrower and certain other Foreign Subsidiaries of US
Borrower joined thereto from time to time as a Borrower, the Lenders who are or
may become a party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

The unpaid principal amount of this Non-US Revolving Credit Note from time to
time outstanding is subject to mandatory repayment from time to time as provided
in the Credit Agreement and shall bear interest as provided in Section 5.1 of
the Credit Agreement. All payments of principal and interest on this Non-US
Revolving Credit Note shall be payable in lawful currency of the United States
in immediately available funds to the account designated in the Credit
Agreement.

 

This Non-US Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security, if any, for this Non-US Revolving Credit Note and
for a statement of the terms and conditions on which the US Borrower or Non-US
Borrower is permitted and required to make prepayments and repayments of
principal of the Obligations evidenced by this Non-US Revolving Credit Note and
on which such Obligations may be declared to be immediately due and payable.

 

THIS NON-US REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REFERENCE TO
THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF THAT WOULD REQUIRE APPLICATION
OF ANOTHER LAW (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

 

The Indebtedness evidenced by this Non-US Revolving Credit Note is senior in
right of payment to all Subordinated Indebtedness referred to in the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

The US Borrower and Non-US Borrower each hereby waives all requirements as to
diligence, presentment, demand of payment, protest, notice of non-payment,
notice of acceleration, notice of intent to accelerate and (except as required
by the Credit Agreement) any other notice of any kind with respect to this
Non-US Revolving Credit Note.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Non-US Revolving Credit
Note as of the day and year first written above.

 

 

FOSSIL GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[FOSSIL GROUP EUROPE GMBH]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

to Second Amended and Restated Credit Agreement

 

FORM OF SECOND AMENDED AND RESTATED TERM LOAN NOTE

 

US$                  

                 , 20    

 

FOR VALUE RECEIVED, the undersigned, FOSSIL GROUP, INC., a Delaware corporation
(the “US Borrower”), promises to pay to the order of
                                  (the “Lender”), at the place and times
provided in the Credit Agreement referred to below, the principal sum of
                                           US DOLLARS (US$            ) or, if
less, the unpaid principal amount of the Term Loan made by the Lender to the
Borrower pursuant to that certain Second Amended and Restated Credit Agreement,
dated as of January 29, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among the US
Borrower, Fossil Group Europe GMBH, a limited liability company organized under
the law of Switzerland and certain other Foreign Subsidiaries of US Borrower
joined thereto from time to time as a Borrower, the Lenders who are or may
become a party thereto, as Lenders, and Wells Fargo Bank, National Association,
as Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

 

The unpaid principal amount of this Second Amended and Restated Term Loan Note
from time to time outstanding is subject to mandatory repayment from time to
time as provided in the Credit Agreement and shall bear interest as provided in
Section 5.1 of the Credit Agreement.  All payments of principal and interest on
this Second Amended and Restated Term Loan Note shall be payable in lawful
currency of the United States in immediately available funds to the account
designated in the Credit Agreement.

 

This Second Amended and Restated Term Loan Note is entitled to the benefits of,
and evidences Obligations incurred under, the Credit Agreement, to which
reference is made for a description of the security, if any, for this Second
Amended and Restated Term Loan Note and for a statement of the terms and
conditions on which the US Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Second Amended and Restated Term Loan Note and on which such Obligations may be
declared to be immediately due and payable.

 

THIS SECOND AMENDED AND RESTATED TERM LOAN NOTE SHALL BE GOVERNED BY, CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF THAT WOULD
REQUIRE APPLICATION OF ANOTHER LAW (BUT GIVING EFFECT TO FEDERAL LAWS RELATING
TO NATIONAL BANKS).

 

The Indebtedness evidenced by this Second Amended and Restated Term Loan Note is
senior in right of payment to all Subordinated Indebtedness referred to in the
Credit Agreement.

 

--------------------------------------------------------------------------------


 

The US Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest, notice of non-payment, notice of acceleration,
notice of intent to accelerate and (except as required by the Credit Agreement)
any other notice of any kind with respect to this Second Amended and Restated
Term Loan Note.

 

This Second Amended and Restated Term Loan Note amends and restates, and
supersedes and replaces, in each case in its entirety, the Amended and Restated
Term Loan Note dated as of March 9, 2015 (the “Original Note”) executed by the
US Borrower in favor of the Lender in connection with the Existing Credit
Agreement, but no novation of the Indebtedness outstanding under the Original
Note shall be deemed to have occurred by virtue of the amendment and restatement
of the Original Note, and none is intended or implied.  By execution hereof, the
US Borrower hereby confirms and reaffirms its continuing liability with respect
to such Indebtedness.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Second Amended and
Restated Term Loan Note as of the day and year first written above.

 

 

FOSSIL GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

Dated as of:                   

 

Wells Fargo Bank, National Association,
as Administrative Agent
1525 W W.T. Harris Boulevard
Charlotte, North Carolina 28262
MAC-D1109-019
Attention: Syndication Agency Services

 

Ladies and Gentlemen:

 

This irrevocable Notice of Borrowing is delivered to you pursuant to
Section [2.3][4.2] of the Second Amended and Restated Credit Agreement dated as
of January 29, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Fossil Group, Inc., a
Delaware corporation (the “US Borrower”), Fossil Group Europe GMBH, a limited
liability company organized under the law of Switzerland and certain other
Foreign Subsidiaries of US Borrower joined thereto from time to time as a
Borrower (collectively, the “Non-US Borrowers” and each a “Non-US Borrower”,
together with the US Borrower, collectively, the “Borrowers”), the lenders who
are or may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent.

 

1.                                      The US Borrower hereby requests that the
Lenders make a [Revolving Credit Loan] [the Initial Term Loan] to the US
Borrower in the aggregate principal amount of
[US$][EUR][£][HK$][AUS$][CAN$]                 .  (Complete with an amount in
accordance with Section 2.3 or Section 4.2, as applicable, of the Credit
Agreement.)

 

2.                                      The US Borrower hereby requests that
such Loan(s) be made on the following Business Day:                          . 
(Complete with a Business Day in accordance with Section 2.3 of the Credit
Agreement for Revolving Credit Loans or Section 4.2(a) of the Credit Agreement
for the Initial Term Loan).

 

3.                                      The US Borrower hereby requests that
such Loan(s) bear interest at the following interest rate, plus the Applicable
Margin, as set forth below:

 

Component of
Loan(1)

 

Interest Rate (Base
Rate, Daily LIBOR
Rate or LIBOR Rate)(2)

 

Interest Period
(LIBOR Rate only)

 

Termination Date for Interest
Period (if applicable):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  Complete with the amount of that portion of the overall Loan requested that
is to bear interest at the selected interest rate and/or Interest Period (e.g.,
for a US$20,000,000 loan, US$5,000,000 may be requested at Base Rate,
US$8,000,000 may be requested at LIBOR with an interest period of three months
and US$7,000,000 may be requested at LIBOR with an interest period of one
month).

 

(2)  Complete with the Base Rate, Daily LIBOR Rate or the LIBOR Rate for
Revolving Credit Loans or the Initial Term Loan.

 

1

--------------------------------------------------------------------------------


 

4.                                      The aggregate principal amount of all
Revolving Credit Loans and L/C Obligations outstanding as of the date hereof
(including any Revolving Credit Loan(s) requested herein) does not exceed the
maximum amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

 

5.                                      All of the conditions applicable to the
Loan(s) requested herein as set forth in the Credit Agreement have been
satisfied as of the date hereof and will remain satisfied after giving effect to
the advance of such Loan.

 

6.                                      The applicable Loans(s) requested herein
will be used for the following working capital purposes and other uses of cash
in the ordinary course of business and consistent with past practices (excluding
cash to be held on the balance sheet of the US Borrower and its Subsidiaries for
more than two (2) consecutive Business Days; provided that the US Borrower may
use proceeds of Loans to repay intercompany loans made by Foreign Subsidiaries
to the US Borrower that have not been outstanding for more than 30 days in an
amount not to exceed the initial amount of such intercompany loans, which such
amounts may be held on the balance sheet of such Foreign Subsidiary):
[          ]

 

7.                                      Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

 

FOSSIL GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

to Second Amended and Restated Credit Agreement

 

FORM OF NOTICE OF ACCOUNT DESIGNATION

 

Dated as of:                

 

Wells Fargo Bank, National Association,

as Administrative Agent

1525 W W.T. Harris Boulevard

Charlotte, North Carolina 28262-0680

MAC-D1109-019

Attention: Syndication Agency Services

 

Ladies and Gentlemen:

 

This Notice of Account Designation is delivered to you pursuant to
Section 2.3(b) of the Second Amended and Restated Credit Agreement dated as of
January 29, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Fossil Group, Inc., a
Delaware corporation (the “US Borrower”), Fossil Group Europe GMBH, a limited
liability company organized under the law of Switzerland and certain other
Foreign Subsidiaries of US Borrower joined thereto from time to time as a
Borrower (collectively, the “Non-US Borrowers” and each a “Non-US Borrower”,
together with the US Borrower, collectively, the “Borrowers”), the lenders who
are or may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent.

 

1.                                      The Administrative Agent is hereby
authorized to disburse all Loan proceeds into the following account(s):

 

 

[BORROWER NAME]:

 

Bank Name:

 

ABA Routing Number:

 

Account Number:

 

Account Name:

 

2.                                      This authorization shall remain in
effect until revoked or until a subsequent Notice of Account Designation is
provided to the Administrative Agent.

 

3.                                      Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

 

FOSSIL GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

to Second Amended and Restated Credit Agreement

 

FORM OF NOTICE OF PREPAYMENT

 

Dated as of:             

 

Wells Fargo Bank, National Association,

as Administrative Agent

1525 W W.T. Harris Boulevard

Charlotte, North Carolina 28262

MAC-D1109-019

Attention: Syndication Agency Services

 

Ladies and Gentlemen:

 

This irrevocable Notice of Prepayment is delivered to you pursuant to
Section [2.4(c)][4.4(a)][[2.4(d) and] 4.4(b)] of the Second Amended and Restated
Credit Agreement dated as of January 29, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Fossil Group, Inc., a Delaware corporation (the “US Borrower”),
Fossil Group Europe GMBH, a limited liability company organized under the law of
Switzerland and certain other Foreign Subsidiaries of US Borrower joined thereto
from time to time as a Borrower (collectively, the “Non-US Borrowers” and each a
“Non-US Borrower”, together with the US Borrower, collectively, the
“Borrowers”), the lenders who are or may become party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent.

 

1.                                      The US Borrower hereby provides notice
to the Administrative Agent that it shall repay the following [Base Rate Loans]
[and/or] [Daily LIBOR Rate Loans] [and/or] [LIBOR Rate Loans]:         .
(Complete with an amount in accordance with Section 2.4 or Section 4.4 of the
Credit Agreement.)

 

2.                                      The Loan to be prepaid is a: (Circle the
applicable type of Loan.)

 

·                                          Revolving Credit Loan

 

·                                          the Initial Term Loan

 

3.                                      The applicable Borrower shall repay the
above-referenced Loans on the following Business Day:            .  (Complete
with a date no earlier than (i) the same Business Day as of the date of this
Notice of Prepayment with respect to any Base Rate Loan or Daily LIBOR Rate Loan
and (ii) three (3) Business Days subsequent to date of this Notice of Prepayment
with respect to any LIBOR Rate Loan.)

 

4.                                      Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

 

FOSSIL GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

to Second Amended and Restated Credit Agreement

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

Dated as of:                     

 

Wells Fargo Bank, National Association,
as Administrative Agent
1525 W W.T. Harris Boulevard
Charlotte, North Carolina 28262
MAC-D1109-019
Attention: Syndication Agency Services

 

Ladies and Gentlemen:

 

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 5.2 of the Second Amended and Restated Credit
Agreement dated as of January 29, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Fossil Group, Inc., a Delaware corporation (the “US Borrower”), Fossil Group
Europe GMBH, a limited liability company organized under the law of Switzerland
and certain other Foreign Subsidiaries of US Borrower joined thereto from time
to time as a Borrower (collectively, the “Non-US Borrowers” and each a “Non-US
Borrower”, together with the US Borrower, collectively, the “Borrowers”), the
lenders who are or may become party thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent.

 

1.                                      The Loan to which this Notice relates is
[a Revolving Credit Loan] [the Initial Term Loan]. (Delete as applicable.)

 

2.                                      This Notice is submitted for the purpose
of: (Check one and complete applicable information in accordance with the Credit
Agreement.)

 

o                        Converting all or a portion of a [Daily LIBOR Rate
Loan] [Base Rate Loan] into a LIBOR Rate Loan

 

(a)                                 The aggregate outstanding principal balance
of such Loan is $          .

 

(b)                                 The principal amount of such Loan to be
converted is $          .

 

(c)                                  The requested effective date of the
conversion of such Loan is              .

 

(d)                                 The requested Interest Period applicable to
the converted Loan is               .

 

o                        Converting a portion of LIBOR Rate Loan into a [Daily
LIBOR Rate Loan] [Base Rate Loan]

 

(a)                                 The aggregate outstanding principal balance
of such Loan is $             .

 

(b)                                 The last day of the current Interest Period
for such Loan is               .

 

1

--------------------------------------------------------------------------------


 

(c)                                  The principal amount of such Loan to be
converted is $              .

 

(d)                                 The requested effective date of the
conversion of such Loan is              .

 

o                        Continuing all or a portion of a LIBOR Rate Loan as a
LIBOR Rate Loan

 

(a)                                 The aggregate outstanding principal balance
of such Loan is $             .

 

(b)                                 The last day of the current Interest Period
for such Loan is             .

 

(c)                                  The principal amount of such Loan to be
continued is $              .

 

(d)                                 The requested effective date of the
continuation of such Loan is              .

 

(e)                                  The requested Interest Period applicable to
the continued Loan is              .

 

3.                                      The aggregate principal amount of all
Revolving Credit Loans and L/C Obligations outstanding as of the date hereof
does not exceed the maximum amount permitted to be outstanding pursuant to the
terms of the Credit Agreement.

 

4.                                      All of the conditions applicable to the
conversion or continuation of the Loan requested herein as set forth in the
Credit Agreement have been satisfied or waived as of the date hereof and will
remain satisfied or waived after giving effect to such conversion or
continuation.

 

5.                                      Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

 

FOSSIL GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

to Second Amended and Restated Credit Agreement

 

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

 

The undersigned, on behalf of Fossil Group, Inc., a corporation organized under
the laws of the State of Delaware (the “US Borrower”), hereby certifies to the
Administrative Agent and the Lenders, each as defined in the Credit Agreement
referred to below, as follows:

 

1.             This certificate is delivered to you pursuant to Section 8.2 of
the Second Amended and Restated Credit Agreement dated as of January 29, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the US Borrower, Fossil Group Europe GMBH, a
limited liability company organized under the law of Switzerland and certain
other Foreign Subsidiaries of US Borrower joined thereto from time to time as a
Borrower (collectively, the “Non-US Borrowers” and each a “Non-US Borrower”,
together with the US Borrower, collectively, the “Borrowers”), the lenders who
are or may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

2.             I have reviewed the financial statements of the US Borrower and
its Subsidiaries dated as of                      and for the             
period[s] then ended and such statements fairly present in all material respects
the financial condition of the US Borrower and its Subsidiaries as of the dates
indicated and the results of their operations and cash flows for the period[s]
indicated.

 

3.             I have reviewed the terms of the Credit Agreement and the related
Loan Documents and have made, or caused to be made under my supervision, a
review in reasonable detail of the transactions and the condition of the US
Borrower and its Subsidiaries during the accounting period covered by the
financial statements referred to in Paragraph 2 above.  Such review has not
disclosed the existence during or at the end of such accounting period of any
condition or event that constitutes a Default or an Event of Default, and I do
not have any knowledge of the existence of any such condition or event as at the
date of this certificate [except, if such condition or event existed or exists,
describe the nature and period of existence thereof and what action the US
Borrower has taken, is taking and proposes to take with respect thereto].

 

4.             The Applicable Margin and calculations determining the
Consolidated Total Leverage Ratio, the Consolidated Fixed Charge Coverage Ratio
and Consolidated EBITDA are set forth on the attached Schedule 1, the US
Borrower and its Subsidiaries are in compliance with the financial covenants
contained in Article X of the Credit Agreement as shown on such Schedule 1 and
the Borrower and its Subsidiaries are in compliance with all other covenants and
restrictions, as applicable, contained in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

WITNESS the following signature as of the day and year first written above.

 

 

 

FOSSIL GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

For the Fiscal Year/Quarter ended on                        (the “Statement
Date”)

 

Schedule 1
to
Officer’s Compliance Certificate
($ in 000’s)

 

I.             Section 10.1 — Consolidated Total Leverage Ratio.

 

 

 

 

 

A.                                    Consolidated Total Indebtedness as of the
Statement Date:

 

 

 

 

 

1.                                      All Indebtedness as of the Statement
Date:

 

$           

 

 

 

2.                                      Attributable Indebtedness with respect
to Capital Leases and Synthetic Leases in an amount not to exceed $40,000,000 as
of the Statement Date:

 

$           

 

 

 

3.                                      Net Hedging Obligations in an amount not
to exceed $25,000,000 as of the Statement Date:

 

$           

 

 

 

4.                                      Undrawn letters of credit as of the
Statement Date:

 

$           

 

 

 

5.                                      Consolidated Total Indebtedness as of
the Statement Date (Line I.A.1 – Line I.A.2 – Line I.A.3 – Line I.A.4):

 

$           

 

 

 

B.                                    Consolidated EBITDA for the Subject Period
(as set forth on Annex A hereto):

 

$           

 

 

 

C.                                    Consolidated Total Leverage Ratio (Line
I.A.5 ÷ Line I.B):

 

           to 1.00

 

 

 

D.                                    Maximum Permitted Consolidated Total
Leverage Ratio:

 

           to 1.00

 

 

 

II.            Section 10.2 — Consolidated Fixed Charge Coverage Ratio.

 

 

 

 

 

A.                                  Consolidated EBITDA for the Subject Period
(as set forth on Annex A hereto):

 

$           

 

 

 

B.                                  Unfinanced Capital Expenditures made (to the
extent not already incurred for a prior period) or incurred during the Subject
Period:

$           

 

 

 

C.                                  Available cash on hand in excess of
$125,000,000:

 

$           

 

 

 

D.                                  Consolidated Fixed Charges for Subject
Period:

 

$           

 

 

 

E.                                   Consolidated Fixed Charge Coverage Ratio
((Line II.A – Line II.B + Line II.C) ÷ Line II.D):

 

           to 1.00

 

 

 

F.                                    Minimum Permitted Consolidated Fixed
Charge Coverage Ratio:

 

   1.15 to 1.00

 

--------------------------------------------------------------------------------


 

III.          Section 10.3 — Consolidated EBITDA.

 

 

 

 

 

A.                                  Consolidated EBITDA for the Subject Period
(as set forth on Annex A hereto):

 

$           

 

 

 

B.                                  Minimum Permitted Consolidated EBITDA:

 

$110,000,000

 

 

 

IV.          Section 10.4 — Liquidity.

 

 

 

 

 

A.                                  Liquidity as of the last day of the most
recent fiscal month:

 

$           

 

 

 

B.                                  Minimum Permitted Liquidity:

 

$160,000,000

 

 

 

V.            Section 10.5 — Capital Expenditures.

 

 

 

 

 

A.                                  Unfinanced Capital Expenditures as of the
Statement Date:

 

$           

 

 

 

B.                                  Carryforward amount (not to exceed
$10,000,000 in the aggregate for all unused amounts from all prior Fiscal
Years), if any:

 

$           

 

 

 

C.                                  Maximum permitted Unfinanced Capital
Expenditures ((Line V.B + $35,000,000):

 

$           

 

--------------------------------------------------------------------------------


 

For the Fiscal Year/Quarter ended on the Statement Date.

 

ANNEX A
to the Compliance Certificate
($ in 000’s)

 

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA as set forth in the
Credit Agreement)

 

 

 

Consolidated EBITDA

 

Quarter 1 
ended
/  /

 

Quarter 2 
ended
/  /

 

Quarter 3 
ended
/  /

 

Quarter 4 
ended
/  /

 

Total 
(Quarters 1-4)

 

(1)

 

Consolidated Net Income for the period of four consecutive Fiscal Quarters
ending on or immediately prior to the Statement Date (the “Subject Period”)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

 

The following amounts, without duplication, to the extent deducted in
determining Consolidated Net Income for such period:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)       income and franchise tax expense during the Subject Period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)       Consolidated Interest Expense for the Subject Period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)         amortization, depreciation and other non-cash charges for the
Subject Period (except to the extent that such non-cash charges are reserved for
cash charges to be taken in the future)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)        the amount of premium payments and charges in respect of unamortized
fees and expenses during the Subject Period, in each case associated with the
repayment of Indebtedness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e)        expenses relating to stock-based compensation plans resulting from
the application of FASB Statement No. 123R during the Subject Period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(f)         subject to approval by the Administrative Agent, one-time
restructuring charges and reserves during the Subject Period, in an aggregate
amount not to exceed $90,000,000 during the period commencing on the Closing
Date and ending on December 31, 2020

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Consolidated EBITDA

 

Quarter 1 
ended
/  /

 

Quarter 2 
ended
/  /

 

Quarter 3 
ended
/  /

 

Quarter 4 
ended
/  /

 

Total 
(Quarters 1-4)

 

(3)

 

Sum of Lines (2)(a) through Line (2)(f)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(4)

 

Interest income during the Subject Period, to the extent included in computing
Consolidated Net Income for such period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(5)

 

Consolidated EBITDA (Line (1) plus Line (3) less Line (4))

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

to Second Amended and Restated Credit Agreement

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each](1) Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each an
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignees](2) hereunder are several and not joint.](3) Capitalized terms
used but not defined herein shall have the meanings given to them in the Second
Amended and Restated Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the] [each] Assignee.  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignees hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(a) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit and guarantees included in such facilities) and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (a) above (the rights and obligations sold and
assigned to [the] [any] Assignee pursuant to clauses (a) and (b) above being
referred to herein collectively as, [the] [an] “Assigned Interest”).  Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.

 

Assignor:

 

[INSERT NAME OF ASSIGNOR]

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(2)  Select as appropriate.

(3)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

--------------------------------------------------------------------------------


 

2.

 

Assignee(s):

 

See Schedules attached hereto

 

 

 

 

 

3.

 

Borrower:

 

Fossil Group, Inc., a Delaware corporation (the “US Borrower”)

 

 

 

 

Fossil Group Europe GMBH, a limited liability company organized under the law of
Switzerland and certain other Foreign Subsidiaries of US Borrower joined thereto
from time to time as a Borrower (collectively, the “Non-US Borrowers” and each a
“Non-US Borrower”, together with the US Borrower, collectively, the “Borrowers”)

 

 

 

 

 

4.

 

Administrative Agent:

 

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Second Amended and Restated Credit Agreement dated as of January 29, 2018
(as amended, restated, supplemented or otherwise modified from time to time), by
and among the US Borrower, the Non-US Borrowers from time to time party thereto,
the Lenders, and Wells Fargo Bank, National Association, as Administrative Agent

 

 

 

 

 

6.

 

Assigned Interest:

 

See Schedules attached hereto

 

 

 

 

 

7.

 

[Trade Date:

 

              ](4)

 

--------------------------------------------------------------------------------

(4)  To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined

 

2

--------------------------------------------------------------------------------


 

Effective Date:              , 2    [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEES

 

 

 

See Schedules attached hereto

 

3

--------------------------------------------------------------------------------


 

[Consented to and](5) Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to:](6)

 

 

 

FOSSIL GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(5)  To be added only if the consent of the Administrative Agent and/or Issuing
Lender is required by the terms of the Credit Agreement.  May also use a Master
Consent.

(6)  To be added only if the consent of the US Borrower is required by the terms
of the Credit Agreement.  May also use a Master Consent.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

To Assignment and Assumption

 

By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

 

Assigned Interests:

 

Facility
Assigned(7)

 

Aggregate 
Amount of 
Commitment/ 
Loans for all 
Lenders(8)

 

Amount of 
Commitment/ 
Loans Assigned(9)

 

Percentage 
Assigned of 
Commitment/ 
Loans(10)

 

CUSIP Number

 

 

 

$

 

 

 

$

 

 

 

 

%

 

 

 

 

$

 

 

 

$

 

 

 

 

%

 

 

 

 

$

 

 

 

$

 

 

 

 

%

 

 

 

 

 

[NAME OF ASSIGNEE](11)

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](12)]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(7)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” Term Loan Commitment,” etc.)

(8)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(9)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(10)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(11)  Add additional signature blocks, as needed.

(12)  Select as applicable.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.         Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of [its][their respective] Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Borrower, any of [its][their respective] Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

 

1.2.         Assignee[s].  [The] [Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets the requirements of an Eligible Assignee under the
Credit Agreement (subject to such consents, if any, as may be required under
Section 14.9(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the] [the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the][such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 8.1 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the

 

--------------------------------------------------------------------------------


 

Administrative Agent, [the] [any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the] [each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the] [the relevant] Assignee for amounts which have accrued from
and after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

to Second Amended and Restated Credit Agreement

 

FORM OF AMENDED AND RESTATED GUARANTY AGREEMENT

 

This AMENDED AND RESTATED GUARANTY AGREEMENT (“Guaranty Agreement”), dated as of
January 29, 2018, is executed and delivered by certain Domestic Subsidiaries of
Fossil Group, Inc., a Delaware corporation (the “US Borrower”), specified on the
signature pages hereto and the additional Domestic Subsidiaries who may at any
time hereafter become a guarantor hereunder as contemplated by Paragraph 31
hereof (such Domestic Subsidiaries, each a “Guarantor” and collectively, the
“Guarantors”) to WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as the
administrative agent for the Lenders and as collateral agent for the Secured
Parties (the “Administrative Agent”) under the Credit Agreement identified below
and other Loan Documents, as follows:

 

R E C I T A L S:

 

A.                                    The US Borrower, the lenders party
thereto, and the Administrative Agent have entered into that certain Amended and
Restated Credit Agreement dated as of March 9, 2015 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”), which amended and restated that certain Credit Agreement
dated as of May 17, 2013.

 

B.                                    Pursuant to the Existing Credit Agreement,
certain subsidiaries of the US Borrower have previously entered into that
certain Guaranty Agreement dated as of August 8, 2016 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Guaranty Agreement”), in favor of Wells Fargo Bank, National Association, as
Administrative Agent.

 

C.                                    The US Borrower has requested, and,
subject to the terms and conditions thereof, the Administrative Agent and the
lenders party thereto have agreed, to amend and restate the Existing Credit
Agreement pursuant to that certain Second Amended and Restated Credit Agreement
dated as of January 29, 2018 among the US Borrower, Fossil Group Europe GmbH, a
limited liability company organized under the laws of Switzerland and certain
other Foreign Subsidiaries of US Borrower from time to time parties thereto
(together with the US Borrower, each, a “Borrower” and collectively, the
“Borrowers”), the lenders from time to time party thereto (the “Lenders”) and
the Administrative Agent (as such agreement may be renewed, extended, amended,
restated, amended and restated, supplemented, increased, replaced or otherwise
modified from time to time, the “Credit Agreement”), pursuant to which the
Lenders and the Administrative Agent have agreed to make and/or maintain
Extensions of Credit to the Borrowers upon the terms and subject to the
conditions set forth therein.

 

D.                                    It is a condition precedent to the initial
closing under the Credit Agreement that the Guarantors execute and deliver this
Guaranty Agreement.

 

E.                                     It is the intention of each Guarantor
that this Guaranty shall not constitute a novation of the obligation and
liabilities existing under the Existing Guaranty Agreement or

 

--------------------------------------------------------------------------------


 

evidence of satisfaction of any of such obligations and liabilities and that
this Guaranty shall amend and restate in its entirety the Existing Guaranty
Agreement and re-evidence the obligations and liabilities of each Guarantor
outstanding thereunder

 

F.                                      The Credit Agreement provides, among
other things, for certain Loans to be made from time to time by one or more of
the Lenders to the Borrowers and for the issuance of Letters of Credit by the
Issuing Lenders for the account of the Borrowers on the terms and conditions
prescribed therein.

 

G.                                    Each Guarantor has determined that (i) it
will directly and indirectly benefit from the availability of financing to the
Borrowers under the Credit Agreement and the other transactions evidenced by and
contemplated in the Loan Documents, (ii) it will benefit from executing and
delivering this Guaranty Agreement, (iii) it is in such Guarantor’s best
interest, and within its entity purpose, to execute and deliver and, if called
upon to do so, to perform its obligations under this Guaranty Agreement, and
(iv) execution and delivery of this Guaranty Agreement and any other Loan
Documents to which such Guarantor is a party are necessary or convenient to the
conduct, promotion and attainment of the business of such Guarantor and the
other Credit Parties.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, each Guarantor hereby agrees as follows:

 

Definitions

 

The following terms shall have the following meanings wherever used in this
Guaranty Agreement:

 

“Administrative Agent” has the meaning specified in the introductory paragraph
hereof.

 

“Borrower” and “Borrowers” have the meanings specified in Recital C hereof.

 

“Credit Agreement” has the meaning specified in Recital C hereof.

 

“Existing Credit Agreement” has the meaning specified in the Recital A hereof.

 

“Existing Guaranty Agreement” has the meaning specified in the Recital B hereof.

 

“Full Payment” means, with respect to the Guaranteed Obligations and subject to
the proviso below, (a) the full and indefeasible cash payment of the Guaranteed
Obligations (other than (i) contingent indemnification obligations not then due
and (ii) Specified Obligations as to which arrangements satisfactory to the
applicable Hedge Bank or Cash Management Bank shall have been made) in the
applicable currency required, including, without limitation and as applicable,
principal and interest, fees and other charges accruing during any Insolvency
Proceeding (whether or not allowed in such proceeding), (b) if such Guaranteed
Obligations are L/C Obligations or inchoate or contingent in nature (other than
contingent indemnification obligations not then due), cash collateralization
thereof (or delivery of a standby letter of credit acceptable to the
Administrative Agent, in its discretion, in the amount of the required cash
collateral) in a manner and pursuant to agreements reasonably acceptable to the
Administrative

 

2

--------------------------------------------------------------------------------


 

Agent, and (c) if and to the extent required by the Administrative Agent, a
release of all actual or contingent claims against the Administrative Agent, the
Lenders and/or the other Secured Parties for any matters arising on or before
the payment date in a manner and pursuant to agreements reasonably acceptable to
the Administrative Agent; provided, however, that “Full Payment” of the
Guaranteed Obligations shall not be deemed to have occurred unless and until
each of the Obligations (other than (i) contingent indemnification obligations
not then due and (ii) Specified Obligations as to which arrangements
satisfactory to the applicable Hedge Bank or Cash Management Bank shall have
been made) have been paid and satisfied in full in cash, all Commitments have
been terminated and all Letters of Credit have been terminated or expired (or
been Cash Collateralized).

 

“Guaranteed Obligations” means the “Obligations” as such term is defined in the
Credit Agreement.

 

“Guarantor” and “Guarantors” have the meanings specified in the introductory
paragraph hereof.

 

“Guaranty Agreement” has the meaning specified in the introductory paragraph
hereof.

 

“Insolvency Proceeding” means any case or proceeding or proposal commenced by or
against a Person under any state, federal or foreign law for, or any agreement
of such Person to, (a) the entry of an order for relief under the United States
Bankruptcy Code or any other bankruptcy, insolvency, receivership,
reorganization, winding up, debtor relief, debt adjustment law or similar law
(whether state, federal or foreign), (b) the appointment of a trustee, receiver,
creditor representative or other custodian for such Person or any part of its
Property, or (c) an assignment for the benefit of creditors.

 

“Lenders” has the meaning specified in Recital C hereof.

 

“US Borrower” has the meaning specified in the introductory paragraph hereof.

 

Terms defined in the Credit Agreement, wherever used herein, unless otherwise
defined above, shall have the same meanings in this Guaranty Agreement as are
set forth in the Credit Agreement, and each of such definitions hereby is deemed
to be incorporated herein by reference.  Each Guarantor expressly acknowledges
that it has read and is familiar with all such incorporated definitions and that
incorporation of the same herein shall be deemed to have the same effect and
enforceability as though each of such incorporated definitions is set forth
herein at length.

 

1.                                      Guaranty of Guaranteed Obligations. 
This Guaranty Agreement is executed by the Guarantors pursuant to the Credit
Agreement and is for the benefit of the Administrative Agent, the Lenders and
the other Secured Parties.  As an inducement to the Lenders to make and/or
maintain the Loans and extend and continue to extend credit and other financial
accommodations to the Borrowers under the Loan Documents, to the Issuing Lenders
to provide Letters of Credit as provided by the Credit Agreement and to the
other Secured Parties to make financial accommodations to the Borrowers and/or
their respective Subsidiaries, for value received, each Guarantor hereby jointly
and severally, and unconditionally, irrevocably and absolutely, guarantees to
the Administrative Agent, the Lenders and the other Secured Parties,

 

3

--------------------------------------------------------------------------------


 

the prompt and full payment and performance of all of the Guaranteed
Obligations, when due or declared to be due and at all times thereafter.

 

Each Guarantor and, by its acceptance of this Guaranty Agreement, the
Administrative Agent, on behalf of itself and the Lenders and the other Secured
Parties, hereby confirms that it is the intention of such Persons that this
Guaranty Agreement and the obligations of the Guarantors hereunder not
constitute a fraudulent transfer or conveyance for the purposes of any
Insolvency Proceeding, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty Agreement and the obligations of the
Guarantors hereunder.  To effectuate the foregoing intention, each of the
Administrative Agent and the Guarantors hereby agrees that the obligations of
any Guarantor under this Guaranty Agreement at any time shall be limited to the
maximum amount as will not result in such obligations of such Guarantor
hereunder or this Guaranty Agreement constituting an unenforceable fraudulent
transfer or fraudulent conveyance.

 

2.                                      Nature of Guaranty.  This Guaranty
Agreement is and shall be an absolute, unconditional, irrevocable and continuing
unlimited guaranty of payment, and not solely of collection.  Each Guarantor
jointly and severally guarantees that the Guaranteed Obligations will be paid
strictly in accordance with the terms of the Credit Agreement and the other Loan
Documents, without setoff or counterclaim, and regardless of any Applicable Law
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Administrative Agent or any Lender or other Secured Party with
respect thereto.  The Guaranteed Obligations may, in accordance with the Loan
Documents, be increased, reduced, paid in full or otherwise modified at any time
and from time to time without affecting the liability or obligation of any
Guarantor under this Guaranty Agreement with respect to all Guaranteed
Obligations, whenever incurred or arising.  All Guaranteed Obligations now or
hereafter arising shall be conclusively presumed to have been made or acquired
in acceptance hereof.  Each Guarantor shall be liable, jointly and severally,
with the Borrowers and any other Person now or hereafter obligated in respect of
the Guaranteed Obligations, or any portion thereof.  It is the intention of the
Guarantors, the Administrative Agent, the Lenders and the other Secured Parties
that the Guarantors’ liabilities and obligations hereunder shall not be
discharged except upon Full Payment of the Guaranteed Obligations.

 

3.                                      Keepwell.  Each Qualified ECP Guarantor
(as defined below) hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds and other support as may be needed
from time to time by each other Credit Party to honor all of its obligations
under this Guaranty Agreement and the other Loan Documents in respect of Swap
Obligations (provided that each Qualified ECP Guarantor shall only be liable
under Paragraphs 1 and 2 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under Paragraphs 1 and 2, or
otherwise under this Guaranty Agreement or any other Loan Document, voidable
under applicable laws relating to fraudulent conveyance or fraudulent transfer
and not for any greater amount).  Subject to Paragraph 35, the obligations of
each Qualified ECP Guarantor under this Paragraph shall remain in full force and
effect until Full Payment of the Guaranteed Obligations.  Each Qualified ECP
Guarantor intends that this Paragraph constitute, and this Paragraph shall be
deemed to constitute, a “keepwell, support or other agreement” for the benefit
of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.  For purposes of this Paragraph, “Qualified

 

4

--------------------------------------------------------------------------------


 

ECP Guarantor” means, in respect of any Swap Obligation, each Credit Party that
has total assets exceeding $10,000,000 at the time the relevant guarantee or
grant of the relevant security interest becomes effective with respect to such
Swap Obligation or such other Person that constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

4.                                      Representations and Warranties.  Each of
the representations and warranties in the Credit Agreement relating to the
Guarantors are incorporated by reference and restated herein.  In addition, each
Guarantor hereby represents and warrants to the Administrative Agent, the
Lenders and the other Secured Parties as follows:

 

(a)                                 Each Guarantor has received and will receive
a material benefit from the transactions evidenced by and contemplated in the
Credit Agreement and the other Loan Documents.  This Guaranty Agreement is given
by the Guarantors in furtherance of the direct and indirect business interests
and entity purposes of the Guarantors, and is necessary to the conduct,
promotion and attainment of the businesses of the Borrowers and the Guarantors. 
The value of the consideration received and to be received by each Guarantor in
connection with the Credit Agreement and other Loan Documents is, in the
judgment of such Guarantor, reasonably worth at least as much as the liability
and obligation of such Guarantor hereunder.

 

(b)                                 Each Guarantor is currently informed of the
financial condition of each Borrower, each other Credit Party and any and all
other Persons obligated in respect of the Guaranteed Obligations and of all
other circumstances which a diligent inquiry would reveal and which bear upon
the risk of nonpayment of the Guaranteed Obligations.  Each Guarantor has read
and understands the terms and conditions of the Loan Documents.  Each Guarantor
is familiar with, and has had an opportunity to review the books and records
regarding, the financial condition of the Borrowers and the other Credit Parties
and is familiar with the value of any and all property intended to be security
for the payment of all or any part of the Guaranteed Obligations; provided that
no Guarantor is relying on such financial condition or the existence or value of
any such security as an inducement to enter into this Guaranty Agreement.  Each
Guarantor has adequate means to obtain, on a continuing basis, information
concerning the financial condition of the Borrowers and the other Credit
Parties.  No Guarantor has been induced to enter into this Guaranty Agreement on
the basis of a contemplation, belief, understanding or agreement that any Person
other than the Guarantors will be liable to pay the Guaranteed Obligations. 
Neither the Administrative Agent, any Lender nor any other Secured Party has
made any representation, warranty or statement to any Guarantor in order to
induce any Guarantor to execute this Guaranty Agreement.

 

5.                                      Covenants.  Each Guarantor agrees that
it will perform and comply with all covenants and agreements set forth in the
Credit Agreement and the other Loan Documents which are applicable to such
Guarantor until the Full Payment of the Guaranteed Obligations.

 

6.                                      Obligations Not Impaired.  Each
Guarantor agrees that its obligations hereunder shall not be released,
diminished, impaired, reduced or affected by the occurrence of any one or more
of the following events: (i) lack of organizational authority of any Borrower or
any other

 

5

--------------------------------------------------------------------------------


 

Credit Party; (ii) any Insolvency Proceeding affecting any Borrower or any other
Credit Party or its property; (iii) partial or total release or discharge of any
Borrower or any other Credit Party or other Person from the performance of any
obligation contained in any agreement, document or instrument evidencing,
governing or securing all or any part of the Guaranteed Obligations, whether
occurring pursuant to any Applicable Law or otherwise; (iv) any change in the
time, manner or place of payment of, or in any other term of, or any increase in
the amount of, all the Guaranteed Obligations, or any portion thereof, or any
other amendment or waiver of any term of, or any consent to departure from any
requirement of, any of the Loan Documents; (v) the taking or accepting of any
collateral security for all or any part of the Guaranteed Obligations, this
Guaranty Agreement or any other guaranty; (vi) the taking or accepting of any
other guaranty for all or any part of the Guaranteed Obligations; (vii) any
failure to acquire, perfect or continue any Lien on Collateral securing all or
any part of the Guaranteed Obligations or on any other property securing this
Guaranty Agreement; (viii) any exchange, release or subordination of any Lien on
any Collateral, or any release, amendment, waiver or subordination of any term
of any guaranty of the Guaranteed Obligations or any other impairment of any
collateral security or guaranty now or hereafter securing all or any part of the
Guaranteed Obligations; (ix) any failure to dispose of any collateral security
at any time securing all or any part of the Guaranteed Obligations or this
Guaranty Agreement in a commercially reasonable manner or as otherwise may be
required by any Applicable Law; (x) any merger, reorganization, consolidation or
dissolution of any Borrower, any Guarantor or any other Credit Party, any sale,
lease or transfer of any or all of the assets of any Borrower, any Guarantor or
any other Credit Party, or any change in name, business, organization, location,
composition, structure or organization of any Borrower, any Guarantor or any
other Credit Party; (xi) any Change in Control or any other change in the
shareholders or other owners of any Borrower, any Guarantor or any other Credit
Party; (xii) any invalidity or unenforceability of or defect or deficiency in
any of the Loan Documents; (xiii) avoidance or subordination of the Guaranteed
Obligations, or any portion thereof; (xiv) the unenforceability of all or any
part of the Guaranteed Obligations against any Borrower because any interest
contracted for, charged or received in respect of the Guaranteed Obligations
exceeds the amount permitted by any Applicable Law; (xv) any waiver, consent,
extension, forbearance or granting of any indulgence by the Administrative Agent
or any Lender or other Secured Party with respect to the Guaranteed Obligations
or any provision of any of the Loan Documents (other than this Guaranty
Agreement); (xvi) any delay in or lack of enforcement of any remedies under the
Loan Documents; (xvii) the act of creating all or any part of the Guaranteed
Obligations is ultra vires, or the officers or other representatives creating
all or any part of the Guaranteed Obligations acted in excess of their
authority; (xviii) any election of remedies by the Administrative Agent or any
Lender or other Secured Party; (xix) any of the Loan Documents were forged;
(xx) the election by the Administrative Agent or any Lender or other Secured
Party in any proceeding under the Bankruptcy Code of the application of
Section 1111(b)(2) thereof; (xxi) any borrowing or grant of a security interest
by any Borrower or any other Credit Party, as debtor-in-possession, under
Section 364 of the Bankruptcy Code, or the use of cash collateral by any
Borrower, or any consent by the Administrative Agent or any Lender or other
Secured Party to any of the foregoing; (xxii) the disallowance in bankruptcy of
all or any portion of the claims of the Administrative Agent or any Lender or
other Secured Party for payment of any of the Guaranteed Obligations; or
(xxiii) any other circumstance which might otherwise constitute a legal or
equitable discharge or defense available to any Borrower, any Guarantor or any
other Credit Party other than the Full Payment of the Guaranteed Obligations.

 

6

--------------------------------------------------------------------------------


 

7.                                      Consent and Waiver.

 

(a)                                 Each Guarantor hereby waives, to the maximum
extent permitted under Applicable Law:  (i) notice of acceptance of this
Guaranty Agreement; (ii) notice of any Loans, Letters of Credit or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (iii) notice of the amount
of the Guaranteed Obligations, subject, however, to such Guarantor’s right to
make inquiry of the Administrative Agent to ascertain the amount thereof at any
reasonable time; (iv) notice of any adverse change in the financial condition of
any Borrower, any other Credit Party or any other Person or of any other fact
that might increase or otherwise change such Guarantor’s risk with respect to
the Guaranteed Obligations, any Borrower or any other Person under this Guaranty
Agreement; (v) notice of presentment for payment, demand, protest and notice
thereof, notice of intent to accelerate and notice of acceleration, notice of
dishonor, diligence or promptness in enforcement and indulgences of every kind
as to any promissory notes or other instruments among the Loan Documents;
(vi) notice of any of the events or circumstances enumerated in Paragraph 6
hereof, and all other notices and demands to which such Guarantor might
otherwise be entitled (except if such notice is specifically required to be
given to such Guarantor hereunder or under any of the Loan Documents to which
such Guarantor is a party); (vii) any requirement that the Administrative Agent
or any Lender or other Secured Party protect, secure, perfect or insure any Lien
on any Collateral or other property as security for the Guaranteed Obligations
or exhaust any right or take any action against any Borrower, any other Credit
Party or any other Person or any Collateral or any other property subject to a
Lien; (viii) the benefit of any statute of limitations applicable to enforcement
of the Guaranteed Obligations, or any portion thereof, or any Liens in the
Collateral or other property as security for the Guaranteed Obligations or this
Guaranty Agreement; (ix) all rights by which such Guarantor might be entitled to
require suit on an accrued right of action in respect of any of the Guaranteed
Obligations or require suit against any Borrower, any other Credit Party or any
other Person; or (x) any other defense of any Borrower, any other Credit Party
or any other Person other than the Full Payment of the Guaranteed Obligations.

 

(b)                                 Each Guarantor hereby waives and agrees not
to assert against the Administrative Agent or any Lender or other Secured Party,
to the extent allowed by any Applicable Law: (i) any defense, setoff,
counterclaim or claim of any kind or nature available to any Borrower, any other
Credit Party or any other Person against the Administrative Agent or any Lender
or other Secured Party, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity or enforceability of the
Guaranteed Obligations or any Lien in the Collateral or any other property as
security for the Guaranteed Obligations; and (ii) any right or defense arising
by reason of any claim or defense based upon an election of remedies by the
Administrative Agent or any Lender or other Secured Party under any Applicable
Law; provided, however, that no Guarantor waives or agrees not to assert the
defense of prior payment of the Guaranteed Obligations.

 

(c)                                  The Administrative Agent shall have the
right to seek recourse against any Guarantor to the fullest extent provided for
herein, and no election by the Administrative Agent to proceed in one form of
action or proceeding or against any party, or on any obligation, shall
constitute a waiver of the Administrative Agent’s right to proceed in any other
form of action or proceeding or against other parties unless the Administrative
Agent has expressly waived such

 

7

--------------------------------------------------------------------------------


 

right in writing. Without limiting the foregoing, no action or proceeding by the
Administrative Agent or any Lender or other Secured Party under any agreement,
document or instrument evidencing the Guaranteed Obligations shall serve to
diminish the liability of any Guarantor under this Guaranty Agreement except to
the extent that the Administrative Agent, the Lenders and the other Secured
Parties finally and unconditionally shall have realized the Full Payment of the
Guaranteed Obligations.

 

(d)                                 To the maximum extent permitted under
Applicable Law, each Guarantor waives, and agrees that its liability hereunder
shall not be affected by, any neglect, delay, omission, failure or refusal of
the Administrative Agent or any Lender or other Secured Party to (i) exercise or
properly or diligently exercise any right or remedy with respect to any or all
of the Guaranteed Obligations or the collection thereof or any Collateral or
other security for or guaranty of the Guaranteed Obligations, or any portion
thereof, (ii) take or prosecute, or properly or diligently take or prosecute,
any action for the collection of any or all of the Guaranteed Obligations
against any Borrower, any other Credit Party, any Guarantor or any other Person
in respect of any or all of the Guaranteed Obligations, (iii) foreclose or
prosecute, or properly or diligently foreclose or prosecute, any action in
connection with any agreement, document or instrument or arrangement evidencing,
securing or otherwise affecting all or any part of the Guaranteed Obligations,
or (iv) mitigate damages or take any other action to reduce, collect or enforce
the Guaranteed Obligations.

 

(e)                                  The Administrative Agent may at any time,
without the consent of or notice to any Guarantor except as may be prohibited by
or required by the Credit Agreement or other Loan Documents (but otherwise
subject to any requirement for consent of any or all of the Lenders as
prescribed by the Credit Agreement), without incurring responsibility to any
Guarantor and without impairing, releasing, reducing or affecting the
obligations of any Guarantor hereunder: (i) change the manner, place or terms of
payment of all or any part of the Guaranteed Obligations, or renew, extend,
modify, rearrange, refinance, refund or alter all or any part of the Guaranteed
Obligations, in each case as and to the extent permitted by the Credit Agreement
and other Loan Documents; (ii) sell, exchange, release, surrender, subordinate,
realize upon or otherwise deal with, in any manner and in any order, any
Collateral and any Lien securing all or any part of the Guaranteed Obligations
or this Guaranty Agreement or setoff against all or any part of the Guaranteed
Obligations; (iii) neglect, delay, omit, fail or refuse to take or prosecute any
action for the collection of all or any part of the Guaranteed Obligations or
this Guaranty Agreement or to take or prosecute any action in connection with
any of the Loan Documents; (iv) exercise or refrain from exercising any rights
against any Borrower, any other Credit Party or any other Person, or otherwise
act or refrain from acting; (v) settle or compromise all or any part of the
Guaranteed Obligations and subordinate the payment of all or any part of the
Guaranteed Obligations to the payment of any obligations, indebtedness or
liabilities which may be due or become due to the Administrative Agent or any
Lender or other Secured Party or others; (vi) apply any deposit balance, fund,
payment, collections (through process of law or otherwise) or other property of
any Borrower or any other Credit Party to the satisfaction and liquidation of
indebtedness or obligations of any of the Credit Parties to the Administrative
Agent or any Lender or other Secured Party, if any, not guaranteed under this
Guaranty Agreement; (vii) release all or any one or more parties to any one or
more of the Loan Documents or grant other indulgences to any Borrower or any
other Credit Party or any other Person in respect thereof; (viii) amend or
modify in any manner and at any time (or from time to

 

8

--------------------------------------------------------------------------------


 

time) any of the Loan Documents (except to the extent such Loan Documents
expressly require the consent of or notice to the Guarantors); (ix) partially or
fully release or substitute any Guarantor, or enforce, exchange, release or
waive any security for the Guaranteed Obligations or any portion thereof;
(x) bring suit against any one or more of the Guarantors or other Persons liable
or obligated in respect of the Guaranteed Obligations, collectively together,
jointly and severally, or separately, and apply any amounts obtained by the
Administrative Agent in such manner as the Administrative Agent may elect,
subject to the Loan Documents; and (xi) apply any sums paid to the
Administrative Agent or any Lender or other Secured Party by any Guarantor, any
Borrower, any other Credit Party or any other Person to the Guaranteed
Obligations as provided by the Loan Documents.

 

(f)                                   Should the Administrative Agent or any
Lender or other Secured Party seek to enforce the obligations of any Guarantor
hereunder by action in any court or otherwise, each Guarantor waives, to the
maximum extent permitted under Applicable Law, any requirement, substantive or
procedural, that (i) rights or remedies be enforced first against any Borrower,
any other Credit Party or any other Person liable for all or any part of the
Guaranteed Obligations, including, without limitation, that a judgment first be
rendered against any such Person, or that any Borrower or any other such Person
should be joined in such cause, or (ii) enforcement shall first be made against
any Collateral or other property which shall ever have been given to secure all
or any part of the Guaranteed Obligations or this Guaranty Agreement.  Such
waiver shall be without prejudice to the Administrative Agent’s right, at its
option, to proceed against any Borrower, any other Credit Party or any other
Person, whether by separate action or by joinder.

 

(g)                                  If, in connection with the exercise of any
of its rights and remedies, the Administrative Agent or any Lender or other
Secured Party shall forfeit any of its rights or remedies, including, without
limitation, its right to a deficiency judgment in respect of the Guaranteed
Obligations, whether because of any Applicable Law pertaining to “election of
remedies,” disposition of collateral or the like, each Guarantor hereby consents
to such action by the Administrative Agent or such Lender or other Secured Party
and waives any claim based upon such action.  Any action which results in the
denial or impairment of any such right to seek a deficiency judgment against any
Borrower, any other Credit Party or any other Person shall not impair the
obligation of any Guarantor to pay the full amount of the Guaranteed Obligations
or any other obligation of any Guarantor contained herein.

 

(h)                                 Each Guarantor agrees that if, after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent, for the benefit of the Administrative Agent or any Lender or other
Secured Party, is prevented by any Applicable Law from exercising its right to
accelerate the maturity of all or any portion of the Guaranteed Obligations, to
collect interest thereon or to enforce or exercise any other right or remedy
with respect thereto, or the Administrative Agent is prevented from taking any
action to enforce any Lien in the Collateral or any other property as security
for the Guaranteed Obligations or realize on the Collateral, each Guarantor
shall pay to the Administrative Agent, for the account of the Administrative
Agent or any Lender or other Secured Party (as applicable), upon demand
therefor, the full unpaid amount of the Guaranteed Obligations.

 

(i)                                     Each Guarantor hereby assumes sole
responsibility for keeping itself informed of the financial condition of each
Borrower, each other Credit Party and any other Person liable for

 

9

--------------------------------------------------------------------------------


 

all or any part of the Guaranteed Obligations, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations or any part
thereof.  Each Guarantor hereby agrees that neither the Administrative Agent nor
any Lender or other Secured Party shall have any obligation or duty to advise it
of information known to any of them regarding such condition or any such
circumstance.

 

(j)                                    Each Guarantor consents and agrees that
neither the Administrative Agent nor any Lender or other Secured Party shall be
under any obligation to marshal any assets in favor of any Guarantor or
otherwise in connection with obtaining payment of any or all of the Guaranteed
Obligations from any Person or source.

 

(k)                                 Each Guarantor agrees that the
Administrative Agent may, at any time and from time to time in its discretion
and with or without valuable consideration, allow substitution or withdrawal of
Collateral or other security and release Collateral or other security without
impairing or diminishing the liabilities or obligations of any Guarantor
hereunder.

 

(l)                                     Each Guarantor agrees that neither the
Administrative Agent nor any Lender or other Secured Party shall be liable for
any failure to use diligence or care in the collection of the Guaranteed
Obligations, in the creation or perfection of any lien, security interest or
assignment intended as security, or in preserving the liability of any Person
liable or obligated on the Guaranteed Obligations.

 

8.                                      Default.  Upon the occurrence and during
the continuation of an Event of Default, each Guarantor agrees to pay to the
Administrative Agent, for the benefit of the Administrative Agent or the Lenders
or other Secured Parties (as applicable), at the Administrative Agent’s office
located in Dallas County, Texas or at such other place as the Administrative
Agent may specify to any Guarantor in writing, on demand by the Administrative
Agent and without further notice of dishonor and without notice of any kind to
any Credit Party, any Guarantor, or any other Person, the full unpaid amount of
the Guaranteed Obligations, in immediately available funds, or such lesser
amount, if any, as may then be due and payable and demanded by the
Administrative Agent from time to time.  If acceleration of the time for payment
of any amount payable by any Borrower or any other Credit Party under or with
respect to any of the Guaranteed Obligations is stayed or otherwise delayed as a
result of any Insolvency Proceeding involving any Credit Party, all such amounts
otherwise subject to acceleration under the terms of the Guaranteed Obligations
shall nonetheless be payable by the Guarantors hereunder promptly on demand by
the Administrative Agent, and each Guarantor expressly and unconditionally
agrees to make such payment in full.

 

9.                                      No Waiver, Remedies.

 

(a)                                 No failure or omission on the part of the
Administrative Agent to exercise, and no delay in exercising, any right or
remedy hereunder shall operate as a waiver or other impairment thereof, nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right or
remedy.  In no event shall any waiver of the provisions of this Guaranty
Agreement be effective unless the same be in writing and signed by an officer of
the Administrative Agent, and then only in the specific instance and for the
purpose given.  The rights and remedies herein provided are cumulative and

 

10

--------------------------------------------------------------------------------


 

not exclusive of any rights or remedies provided by any Applicable Law or any of
the other Loan Documents.

 

(b)                                 Failure by the Administrative Agent or any
Lender or other Secured Party at any time or times hereafter to require strict
performance by any Borrower, any other Credit Party, any Guarantor or any other
Person of any of the requirements contained in any of the Loan Documents now or
at any time, from time to time, hereafter executed and delivered by any
Borrower, any other Credit Party, any Guarantor or any such other Person shall
not waive, affect or diminish the right to demand strict performance thereof,
and such right shall not be deemed to have been modified or waived by any course
of conduct or knowledge of the Administrative Agent, any Lender or other Secured
Party, or any agent, officer or employee thereof, respectively.

 

(c)                                  No waiver of any Default or Event of
Default or any other breach, default or requirement shall operate as a waiver of
any other Default or Event of Default or the same Default or Event of Default on
a future occasion, and no action permitted hereunder shall in any way affect or
impair any of the rights of the Administrative Agent or any Lender or other
Secured Party or the obligations of any Guarantor under this Guaranty Agreement
or under any of the other Loan Documents (except to the extent, if any, as may
be specified in any such waiver).  Any determination by a court of competent
jurisdiction of the amount of any principal and/or interest or other amount
constituting any of the Guaranteed Obligations shall be conclusive and binding
on any Guarantor irrespective of whether such Guarantor was a party to the suit
or action in which such determination was made.

 

10.                               Notice of Sale.  In the event that any
Guarantor is entitled to receive any notice under the UCC or other Applicable
Law, as it exists in the state or other jurisdiction governing any such notice,
of the sale or other disposition of any Collateral or other property securing
all or any part of the Guaranteed Obligations or this Guaranty Agreement, it is
agreed that at least ten days’ notice of the time and place of any public sale
or the time after which any private sale or other disposition may be made of any
such Collateral or other property, shall be deemed to be reasonable notice in
conformity with such requirements; provided that notice given in any other
reasonable manner or at any other reasonable time shall be sufficient (subject
to the requirements of any Applicable Law).

 

11.                               Payment by the Guarantors.  Whenever any
Guarantor pays any sum which is or may become due and owing under this Guaranty
Agreement, such Guarantor shall also deliver written notice thereof to the
Administrative Agent contemporaneously with such payment.  Such notice shall be
effective for purposes of this Paragraph when given to the Administrative Agent
in a manner prescribed for notices hereunder.  For purposes of this Guaranty
Agreement, in the absence of such notice in compliance with the provisions
hereof, any sum received by the Administrative Agent or any Lender or other
Secured Party on account of the Guaranteed Obligations shall be conclusively
deemed paid by the US Borrower in respect of the Obligations or by the
applicable Non-US Borrower in respect of its Non-US Obligations..

 

12.                               The Administrative Agent.  The Administrative
Agent shall have all of the rights, powers and benefits, for itself and on
behalf of the Lenders and the other Secured Parties, as are prescribed by the
Loan Documents.

 

11

--------------------------------------------------------------------------------


 

13.                               Cumulative Remedies; No Election.  If any
Guarantor is or becomes liable or obligated for the Guaranteed Obligations, by
endorsement or otherwise, other than under this Guaranty Agreement, such
liability or obligation shall not be in any manner impaired or affected hereby,
and the rights and remedies of the Administrative Agent hereunder shall be
cumulative of any and all other rights and remedies that the Administrative
Agent or any Lender or other Secured Party may ever have against any Guarantor. 
The exercise by the Administrative Agent or any Lender or other Secured Party of
any right or remedy hereunder or under any other agreement, document or
instrument, or at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy.  This Guaranty Agreement may
be enforced from time to time as often as occasion for enforcement may arise as
may be determined by the Administrative Agent, and it is agreed and understood
that it shall not be necessary for the Administrative Agent, in order to enforce
payment by any Guarantor, first to exercise any rights or remedies against any
Borrower, any other Credit Party (including any other Guarantor), the Collateral
or any other Person under the Loan Documents or any Applicable Law.

 

14.                               Binding Effect.  This Guaranty Agreement, and
each Guarantor’s performance hereunder, is for the benefit of the Administrative
Agent (for the benefit of the Administrative Agent and the Lenders and other
Secured Parties according to their respective interests as provided in the
Credit Agreement), and its successors and permitted assigns, and in the event of
an assignment by the Administrative Agent or any Lender or other Secured Party,
or their respective successors or permitted assigns, of the Guaranteed
Obligations, or any part thereof, the rights and benefits hereunder, to the
extent applicable to the indebtedness, liabilities and obligations so assigned,
shall be deemed transferred with such indebtedness, liabilities and obligations
without necessity of further express action.  No Guarantor may assign or
otherwise transfer any of its rights or obligations under this Guaranty
Agreement without the prior written consent of the Administrative Agent and the
other Secured Parties (except as otherwise provided by the Credit Agreement). 
This Guaranty Agreement is binding upon each Guarantor and its permitted
successors and assigns.

 

15.                               Contribution and Indemnity.  If and to the
extent that any Guarantor shall (whether under this Guaranty Agreement or
otherwise) pay any of the Guaranteed Obligations for which it is not primarily
liable as a borrower or otherwise (any such payment being hereinafter called an
“Accommodation Payment”), then such Guarantor making such Accommodation Payment
shall be entitled to contribution and indemnification from the applicable
Person(s) primarily liable therefor and/or the other Guarantors as and to the
extent provided under Applicable Law and/or by agreement of such
Person(s) and/or the Guarantors; provided, however, that such Guarantor’s rights
of contribution and indemnification shall be subject to the terms and provisions
of Paragraph 16 hereof.

 

16.                               Subordination.  Each Guarantor hereby agrees
that the Subordinated Indebtedness (as defined below) shall be subordinate and
junior in right of payment to the prior Full Payment of all Guaranteed
Obligations as herein provided.  After the occurrence and during the continuance
of an Event of Default, the Subordinated Indebtedness shall not be payable, and
no payment of principal, interest or other amounts on account thereof, and no
property or guarantee of any nature to secure or pay the Subordinated
Indebtedness shall be made or given, directly or indirectly by or on behalf of
any Debtor (hereafter defined) or received, accepted, retained or applied by
such Guarantor, in each case unless and until the Full Payment of the Guaranteed

 

12

--------------------------------------------------------------------------------


 

Obligations. If any sums shall be paid to such Guarantor by any Debtor or any
other Person on account of the Subordinated Indebtedness when such payment is
not permitted hereunder, such sums shall be held in trust by such Guarantor for
the benefit of the Administrative Agent and the Lenders and other Secured
Parties (as applicable) and shall forthwith be paid to the Administrative Agent
without affecting the liability of such Guarantor under this Guaranty Agreement
and may be applied by the Administrative Agent against the Guaranteed
Obligations in accordance with the Credit Agreement.  Upon the request of the
Administrative Agent, each Guarantor shall execute, deliver and endorse to the
Administrative Agent such documentation as the Administrative Agent may request
to perfect, preserve and enforce its rights hereunder.  For purposes of this
Guaranty Agreement, the term “Subordinated Indebtedness” means, with respect to
each Guarantor, all indebtedness, liabilities and obligations of any Borrower or
any other Credit Party other than such Guarantor (a “Debtor”) to such Guarantor
(including, without limitation, all of such Guarantor’s rights of subrogation,
exoneration, contribution, reimbursement or indemnity against any Borrower or
any Guarantor), whether such indebtedness, liabilities and obligations now exist
or are hereafter incurred or arise, or are direct, indirect, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such indebtedness, liabilities or obligations are evidenced by a
note, contract, open account or otherwise, and irrespective of the Person or
Persons in whose favor such indebtedness, obligations or liabilities may, at
their inception, have been, or may hereafter be, created, or the manner in which
they have been or may hereafter be acquired by such Guarantor.  Each Guarantor
agrees that any and all Liens (including any judgment liens), upon any Debtor’s
assets securing payment of any Subordinated Indebtedness payable to such
Guarantor shall be and remain inferior and subordinate to any and all Liens upon
any Borrower’s or any other Debtor’s assets securing payment of the Guaranteed
Obligations or any part thereof, regardless of whether such Liens in favor of
such Guarantor, the Administrative Agent or any Lender or other Secured Party
presently exist or are hereafter created or attached (provided that the
foregoing shall not be interpreted or deemed to allow the existence of any such
Liens to the extent otherwise prohibited by the Loan Documents).  Without the
prior written consent of the Administrative Agent, no Guarantor shall (i) file
suit against any Debtor or exercise or enforce any other creditor’s right it may
have against any Debtor or (ii) foreclose, repossess, sequester or otherwise
take steps or institute any action or proceedings (judicial or otherwise,
including without limitation the commencement of, or joinder in, any Insolvency
Proceeding) to enforce any obligations of any Debtor to such Guarantor or any
Liens held by such Guarantor on assets of any Debtor.  In the event of any
Insolvency Proceeding involving any Debtor as debtor or any such Debtor’s
property, the Administrative Agent shall have the right to prove and vote any
claim under the Subordinated Indebtedness and to receive directly from the
receiver, trustee or other court custodian all dividends, distributions and
payments made in respect of the Subordinated Indebtedness until the Full Payment
of the Guaranteed Obligations.  The Administrative Agent may apply any such
dividends, distributions and payments against the Guaranteed Obligations in
accordance with the Credit Agreement or other applicable Loan Documents.

 

17.                               Right of Setoff.  Each Guarantor hereby grants
to the Administrative Agent and each Lender and other Secured Party a right of
setoff upon any and all monies, securities or other property of such Guarantor,
and the proceeds therefrom, now or hereafter held or received by or in transit
to the Administrative Agent or any such Lender or other Secured Party from or
for the account of such Guarantor, whether for safekeeping, custody, pledge,
transmission, collection or

 

13

--------------------------------------------------------------------------------


 

otherwise, and also upon any and all deposits (general or special, to the
maximum extent permitted by Applicable Law) and credits of such Guarantor, and
any and all claims of such Guarantor against the Administrative Agent or any
such Lender or other Secured Party at any time existing.  The right of setoff
granted pursuant to this Paragraph shall be cumulative of and in addition to any
other right of setoff the Administrative Agent or any such Lender or other
Secured Party may have, including, without limitation, any right of setoff in
the Credit Agreement or any common law right of setoff.

 

18.                               Further Assurances.  Upon the request of the
Administrative Agent from time to time, each Guarantor will promptly duly
execute and deliver to the Administrative Agent any and all such further
agreements, documents and instruments, and supply such additional information,
as may be reasonably necessary or advisable, in the opinion of the
Administrative Agent, to obtain the full benefits of this Guaranty Agreement.

 

19.                               Invalid Provisions.  If any provision of this
Guaranty Agreement is held to be illegal, invalid or unenforceable under present
or future laws effective during the term hereof, such provision shall be fully
severable, this Guaranty Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
and the remaining provisions hereof shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom.  Furthermore, in lieu of such illegal, invalid or
unenforceable provision there shall be added automatically as a part of this
Guaranty Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable. 
Notwithstanding anything to the contrary contained herein, no provision herein
or in any other Loan Document evidencing the Guaranteed Obligations shall
require the payment or permit the collection of interest in excess of the
maximum permitted by any Applicable Law.

 

20.                               Modification in Writing.  No modification,
consent, amendment or waiver of any provision of this Guaranty Agreement, and no
consent to any departure by any Guarantor herefrom, shall be effective unless
the same shall be in writing and signed by a duly authorized officer of the
Administrative Agent and, as to any modification or amendment, such Guarantor,
and then shall be effective only in the specific instance and for the specific
purpose for which given.

 

21.                               No Waiver; Notices or Demands.  No notice to
or demand on, or consent by, any Guarantor in any case shall, of itself, entitle
any Guarantor to any other or further notice or demand or right to grant or
refuse consent, in similar or other circumstances.  No delay or omission by the
Administrative Agent in exercising any right or remedy hereunder shall impair
any such right or remedy or be construed as a waiver thereof or any acquiescence
therein, and no single or partial exercise of any such right or remedy shall
preclude other or further exercise thereof or the exercise of any other right or
remedy hereunder.

 

22.                               Expenses.  Each Guarantor agrees to pay on
demand by the Administrative Agent all reasonable costs and expenses incurred by
the Administrative Agent in connection with the negotiation, preparation,
execution and performance of the terms and provisions of this Guaranty Agreement
and any and all amendments, modifications, renewals, restatements and/or
supplements hereto from time to time, including, without limitation, the
reasonable fees and

 

14

--------------------------------------------------------------------------------


 

expenses of legal counsel to the Administrative Agent, in each case, in
accordance with Section 14.3 of the Credit Agreement.  If any Guarantor should
breach or fail to perform any provision of this Guaranty Agreement, each
Guarantor agrees to pay to the Administrative Agent and each other Secured Party
all costs and expenses incurred by the Administrative Agent and the Secured
Parties in the enforcement of this Guaranty Agreement from time to time,
including, without limitation, the reasonable fees and expenses of all legal
counsel to the Administrative Agent and the Secured Parties in accordance with
Section 14.3 of the Credit Agreement.

 

23.                               No Oral Agreements.  THIS GUARANTY AGREEMENT
REPRESENTS THE FINAL AGREEMENT BETWEEN AND AMONG THE GUARANTORS AND THE
ADMINISTRATIVE AGENT RELATING TO THE SUBJECT MATTER OF THIS GUARANTY AGREEMENT
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF SUCH PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
ANY GUARANTOR AND THE ADMINISTRATIVE AGENT.  THIS GUARANTY AGREEMENT SUPERSEDES
ALL PRIOR (IF ANY) ORAL AGREEMENTS, ARRANGEMENTS OR UNDERSTANDINGS RELATING TO
THE SUBJECT MATTER OF THIS GUARANTY AGREEMENT.

 

24.                               Notices.  Unless otherwise specifically
provided in this Guaranty Agreement, all notices or other communications
required or permitted to be given under this Guaranty Agreement shall be given
as specified in the Credit Agreement and shall be effective as and when provided
therein.

 

25.                               Survival.  All representations, warranties,
covenants and agreements of the Guarantors in this Guaranty Agreement shall
survive the execution of this Guaranty Agreement.

 

26.                               Counterparts, Facsimile or Electronic
Transmission.  This Guaranty Agreement may be executed in any number of
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute one and the same Guaranty Agreement.  Delivery
of an executed signature page of this Guaranty Agreement by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterparty hereof.

 

27.                               Governing Law; Jurisdiction, etc.

 

(a)                                 Governing Law.  This Guaranty Agreement
shall be governed by, and construed and enforced in accordance with, the law of
the State of New York (including Section 5-1401 of the General Obligations Law
of the State of New York), without reference to the conflicts or choice of law
principles thereof that would require application of another law (but giving
effect to federal laws relating to national banks).

 

(b)                                 Submission to Jurisdiction.  Each of the
Guarantors and the Administrative Agent irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any court of the
State of New York sitting in New York, New York and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action, litigation or proceeding arising out of or
relating to this Guaranty Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties

 

15

--------------------------------------------------------------------------------


 

hereto irrevocably and unconditionally agrees that all claims in respect of any
such action, litigation or proceeding may be heard and determined in such New
York state court or, to the fullest extent permitted by Applicable Law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

(c)                                  Waiver of Venue.  Each of the Guarantors
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action, litigation or proceeding arising out of or relating to this
Guaranty Agreement or any other Loan Document in any court referred to Paragraph
27(b).  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action, litigation or proceeding in any such court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Paragraph 24.  Nothing in this Guaranty Agreement will affect the right of any
party hereto to serve process in any other manner permitted by Applicable Law.

 

28.                               Irrevocable Nature of Guaranty.  This Guaranty
Agreement shall be irrevocable.  Each Guarantor acknowledges that any purported
or attempted revocation hereof by any Guarantor shall constitute an Event of
Default.

 

29.                               Headings.  The paragraph headings in this
Guaranty Agreement are for convenience of identification only and do not limit
any of the provisions hereof.

 

30.                               Patriot Act Notice.  Each Guarantor
acknowledges that the Administrative Agent has notified it that, pursuant to the
requirements of the USA Patriot Act, the Administrative Agent and the Secured
Parties are required to obtain, verify and record information that identifies
such Guarantor, including its legal name, address, tax identification number and
other information that will allow the Administrative Agent and the Secured
Parties to identify it in accordance with the USA Patriot Act.

 

31.                               Additional Guarantors.  Upon the execution and
delivery of a Joinder Agreement by any Domestic Subsidiary of the US Borrower,
such Person shall become a “Guarantor” hereunder with the same force and effect
as if it were originally a party to this Guaranty Agreement and named as a
“Guarantor” hereunder.  The execution and delivery of such a Joinder Agreement
shall not require the consent of any other Guarantor hereunder or any other
Credit Party, and the obligations and rights of each Guarantor hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor as party to this Guaranty Agreement.

 

32.                               Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY

 

16

--------------------------------------------------------------------------------


 

OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH 32.

 

33.                               Appointment of Borrower as Agent for the
Guarantors.  Each Guarantor hereby irrevocably appoints and authorizes the US
Borrower to act as its agent for service of process and notices required to be
delivered under this Guaranty Agreement or under the other Loan Documents, it
being understood and agreed that receipt by the US Borrower of any summons,
notice or other similar item shall be deemed effective receipt by such Guarantor
and its Subsidiaries.

 

34.                               Indemnification.  The Guarantors shall,
jointly and severally, (a) pay and indemnify each Secured Party (the
“Indemnitees”) against Indemnified Taxes and Other Taxes to the extent any
Borrower would be required to do so pursuant to Section 5.11 of the Credit
Agreement and (b) indemnify each Indemnitee to the extent any Borrower would be
required to do so pursuant to Section 14.3 of the Credit Agreement. 
Notwithstanding any termination of this Guaranty Agreement, the indemnities to
which the Administrative Agent and the other Secured Parties are entitled under
the provisions of this Paragraph and any other provision of this Guaranty
Agreement and the other Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the other Secured Parties against
events arising after such termination as well as before.

 

35.                               Reinstatement.  Each Guarantor agrees that its
guaranty hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time all or part of any payment of any Guaranteed Obligation
is rescinded or must otherwise be returned by any Secured Party or any other
Person upon the insolvency, bankruptcy or reorganization of any Borrower or any
other Credit Party or otherwise.

 

36.                               Existing Guaranty; No Novation.  This Guaranty
Agreement supersedes, amends and restates in full the Existing Guaranty
Agreement and all prior amendments and supplements thereof.  The Guaranteed
Obligations referred to herein include all of the Guaranteed Obligations
outstanding pursuant to the Existing Guaranty Agreement immediately prior to the
execution of this Guaranty Agreement, and the parties acknowledge and agree that
this Guaranty Agreement is not intended to, nor shall it, constitute a novation
of the Existing Guaranty Agreement.  Each Guarantor acknowledges and agrees that
all references to the Subsidiary Guaranty Agreement in the Credit Agreement or
in any other Loan Document shall mean and refer to the Existing Guaranty
Agreement, as amended and restated by this Guaranty Agreement.

 

[Remainder of page intentionally left blank; signature pages follow]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned parties hereto has caused this
Guaranty Agreement to be executed by its duly authorized officer as of the day
and year first written above.

 

 

FOSSIL STORES I, INC.,

 

as a Guarantor

 

 

 

 

By:

 

 

Name:

Randy S. Hyne

 

Title:

Secretary

 

 

 

 

FOSSIL PARTNERS, L.P.,

 

as a Guarantor

 

 

 

 

By:

Fossil Group, Inc.

 

Title:

General Partner

 

 

 

 

By:

 

 

 

 

 

Name:

Randy S. Hyne

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

FOSSIL TRUST,

 

as a Guarantor, and acting pursuant to the
Agreement and Contract of Trust of Fossil Trust
dated August 31, 1994

 

 

 

 

By:

 

 

Name:

Randy S. Hyne

 

Title:

Secretary

 

 

 

 

FOSSIL INTERMEDIATE, INC.,

 

as a Guarantor

 

 

 

 

By:

 

 

Name:

Randy S. Hyne

 

Title:

Secretary

 

 

 

 

FOSSIL HOLDINGS, LLC,

 

as a Guarantor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

FOSSIL INTERNATIONAL HOLDINGS, 
INC.,

 

as a Guarantor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

MISFIT, INC.,

 

as a Guarantor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

THE ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

to Second Amended and Restated Credit Agreement

 

FORM OF AMENDED AND RESTATED COLLATERAL AGREEMENT

 

 

AMENDED AND RESTATED

COLLATERAL AGREEMENT


dated as of January 29, 2018


by and among


FOSSIL GROUP, INC.

and certain of its Subsidiaries

 

as Grantors,


in favor of


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINED TERMS

1

SECTION 1.1

Terms Defined in the Uniform Commercial Code

1

SECTION 1.2

Definitions

2

SECTION 1.3

Other Definitional Provisions

8

ARTICLE II SECURITY INTEREST

8

SECTION 2.1

Grant of Security Interest

8

SECTION 2.2

Grantors Remain Liable

9

ARTICLE III REPRESENTATIONS AND WARRANTIES

9

SECTION 3.1

Perfected Security Interest

10

SECTION 3.2

Title, No Other Liens

10

SECTION 3.3

State of Organization; Location of Inventory, Equipment and Fixtures; other
Information

10

SECTION 3.4

Accounts

11

SECTION 3.5

Chattel Paper

12

SECTION 3.6

Commercial Tort Claims

12

SECTION 3.7

Deposit Accounts and Securities Accounts

12

SECTION 3.8

Intellectual Property

12

SECTION 3.9

Inventory

12

SECTION 3.10

Investment Property; Partnership/LLC Interests

12

SECTION 3.11

Instruments

13

SECTION 3.12

Government Contracts

13

ARTICLE IV COVENANTS

13

SECTION 4.1

Maintenance of Perfected Security Interest; Further Information

13

SECTION 4.2

Maintenance of Insurance

13

SECTION 4.3

Changes in Locations; Changes in Name or Structure

13

SECTION 4.4

Required Notifications

14

SECTION 4.5

Delivery Covenants

14

SECTION 4.6

Control Covenants; Covenants as to Third Parties

14

SECTION 4.7

Filing Covenants

15

SECTION 4.8

Accounts

15

SECTION 4.9

Intellectual Property

16

SECTION 4.10

Investment Property; Partnership/LLC Interests

17

 

i

--------------------------------------------------------------------------------


 

SECTION 4.11

Equipment

18

SECTION 4.12

Further Assurances

18

ARTICLE V REMEDIAL PROVISIONS

18

SECTION 5.1

General Remedies

18

SECTION 5.2

Specific Remedies

19

SECTION 5.3

Application of Proceeds

21

SECTION 5.4

Waiver, Deficiency

21

ARTICLE VI THE ADMINISTRATIVE AGENT

21

SECTION 6.1

Appointment of Administrative Agent as Attorney-In-Fact

21

SECTION 6.2

Duty of Administrative Agent

23

SECTION 6.3

Authority of Administrative Agent

23

ARTICLE VII MISCELLANEOUS

24

SECTION 7.1

Notices

24

SECTION 7.2

Amendments, Waivers and Consents

24

SECTION 7.3

Expenses, Indemnification, Waiver of Consequential Damages, etc.

24

SECTION 7.4

Right of Setoff

25

SECTION 7.5

Governing Law; Jurisdiction; Venue; Service of Process

25

SECTION 7.6

Waiver of Jury Trial

26

SECTION 7.7

Injunctive Relief

26

SECTION 7.8

No Waiver By Course of Conduct; Cumulative Remedies

26

SECTION 7.9

Successors and Assigns

27

SECTION 7.10

Survival of Indemnities

27

SECTION 7.11

Severability of Provisions

27

SECTION 7.12

Counterparts

27

SECTION 7.13

Integration

27

SECTION 7.14

Acknowledgements

28

SECTION 7.15

Releases

28

SECTION 7.16

Additional Grantors

28

SECTION 7.17

All Powers Coupled With Interest

29

SECTION 7.18

Secured Parties

29

SECTION 7.19

Amendment, Restatement and Renewal

29

SECTION 7.20

No Novation

29

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule 3.3

Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered Organization Number; Mailing Address; Chief Executive Office and
other Locations

Schedule 3.6

Commercial Tort Claims

Schedule 3.7

Deposit Accounts and Securities Accounts

Schedule 3.8

Intellectual Property

Schedule 3.10

Investment Property and Partnership/LLC Interests

Schedule 3.11

Instruments

Schedule 3.12

Government Contracts

 

iii

--------------------------------------------------------------------------------


 

This AMENDED AND RESTATED COLLATERAL AGREEMENT (this “Agreement”), dated as of
January 29, 2018, by and among FOSSIL GROUP, INC., a Delaware corporation (the
“US Borrower”), certain Domestic Subsidiaries of the US Borrower and any
Additional Grantor (as defined below) who may become party to this Agreement
(such Domestic Subsidiaries and Additional Grantors, collectively with the US
Borrower, the “Grantors”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent (in such capacity, the “Administrative Agent”) for the
benefit of the Secured Parties.

 

STATEMENT OF PURPOSE

 

The US Borrower, the lenders party thereto, and the Administrative Agent have
entered into that certain Amended and Restated Credit Agreement dated as of
March 9, 2015 (as amended, restated, supplemented or otherwise modified prior to
the date hereof, the “Existing Credit Agreement”), which amended and restated
that certain Credit Agreement dated as of May 17, 2013.

 

Pursuant to the Existing Credit Agreement, the US Borrower and certain of its
subsidiaries, as grantors, have previously entered into that certain Collateral
Agreement dated as of August 8, 2016 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Collateral
Agreement”), in favor of Wells Fargo Bank, National Association, as
Administrative Agent.

 

The US Borrower has requested, and, subject to the terms and conditions thereof,
the Administrative Agent and the lenders party thereto have agreed, to amend and
restate the Existing Credit Agreement pursuant to that certain Second Amended
and Restated Credit Agreement dated as of January 29, 2018 among the US
Borrower, Fossil Group Europe GmbH, a limited liability company organized under
the laws of Switzerland and certain other Foreign Subsidiaries of US Borrower
from time to time parties thereto (together with the US Borrower, each, a
“Borrower” and collectively, the “Borrowers”), the lenders from time to time
party thereto (the “Lenders”) and the Administrative Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which the Lenders and the Administrative Agent have
agreed to make and/or maintain Extensions of Credit to the Borrowers upon the
terms and subject to the conditions set forth therein.

 

It is a condition precedent to the initial closing under the Credit Agreement
that the Grantors execute and deliver this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make and/or maintain their respective Extensions of Credit
to the Borrowers thereunder, each Grantor hereby agrees with the Administrative
Agent, for the benefit of the Secured Parties, as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINED TERMS

 

SECTION 1.1               Terms Defined in the Uniform Commercial Code.

 

(a)           The following terms when used in this Agreement shall have the
meanings assigned to them in the UCC as in effect from time to time:
“Accession”, “Account”, “Account Debtor”, “Authenticate”, “Certificated
Security”, “Chattel Paper”; “Commercial Tort Claim”, “Deposit Account”,
“Documents”, “Electronic Chattel Paper”, “Equipment”, “Fixtures”, “General
Intangible”, “Goods”, “Instrument”, “Inventory”, “Investment Company Security”,
“Investment Property”, “Letter-of-Credit Rights”, “Proceeds”, “Record”,
“Registered Organization”, “Securities Account”, “Securities Intermediary”,
“Security”, “Supporting Obligation”, “Tangible Chattel Paper”, and
“Uncertificated Security”.

 

(b)           Terms defined in the UCC and not otherwise defined herein or in
the Credit Agreement shall have the meaning assigned in the UCC as in effect
from time to time.

 

(c)           If any term used herein has a meaning assigned to it in the UCC
and such term is defined in Article 9 of the UCC differently than how such term
is defined in another Article of the UCC such term shall have the meaning
assigned thereto in Article 9 of the UCC.

 

SECTION 1.2               Definitions.  The following terms when used in this
Agreement shall have the meanings assigned to them below:

 

“Additional Grantor” means each Domestic Subsidiary of the US Borrower that
hereafter becomes a Grantor pursuant to Section 7.16.

 

“Administrative Agent” has the meaning assigned thereto in the Preamble to this
Agreement.

 

“Agreement” has the meaning assigned thereto in the Preamble to this Agreement.

 

“Borrower” has the meaning assigned thereto in the Preamble to this Agreement.

 

“Collateral” has the meaning assigned thereto in Section 2.1.

 

“Collateral Account” has the meaning assigned thereto in Section 5.2.

 

“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.

 

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.

 

“Control Agreement” has the meaning assigned in Section 4.6(a).

 

“Controlled Depositary” has the meaning assigned thereto in Section 4.6(a).

 

“Controlled Intermediary” has the meaning assigned thereto in Section 4.6(a).

 

“Copyright License” means any written agreement now or hereafter in existence
naming any Grantor as licensor or licensee, including, without limitation, those
listed in Schedule 3.8,

 

2

--------------------------------------------------------------------------------


 

granting any right under any Copyright, including, without limitation, the grant
of rights to manufacture, distribute, exploit and sell materials derived from
any Copyright.

 

“Copyrights” means, collectively, all of the following of any Grantor: (a) all
copyrights, copyright registrations and copyright applications in any
jurisdiction (whether within or without the United States), including, without
limitation, those listed on Schedule 3.8 hereto, (b) all reissues, extensions,
continuations (in whole or in part) and renewals of any of the foregoing,
(c) all income, royalties, damages and payments now or hereafter due and/or
payable under any of the foregoing or with respect to any of the foregoing,
including, without limitation, damages or payments for past, present and future
infringements of any of the foregoing, (d) the right to sue for past, present
and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing in any jurisdiction (whether within or
without the United States).

 

“Credit Agreement” has the meaning assigned thereto in the Statement of Purpose
to this Agreement.

 

“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
Security Interest granted in such Collateral, and in each case, in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Excluded Assets” means, collectively, the following:

 

(a)           the fee interests and leasehold interests described in clauses
(i) - (vi) of the definition of Excluded Property (as defined in the Credit
Agreement), with “material” being determined as set forth in Section 9.11(d) of
the Credit Agreement;

 

(b)           any lease, license (including without limitation, any Copyright
License, Trademark License or Patent License), contract, document, instrument or
agreement to which any Grantor is a party, to the extent that the creation of a
Lien on such assets would, under Applicable Law or under the express terms of
such lease, license, contract, document, instrument or agreement, (A) be
prohibited or restricted or (B) result in a breach of the terms of, constitute a
default under, or result in a termination or right of termination of any such
lease, license, contract, document, instrument or agreement (other than to the
extent that any such term (i) has been waived or (ii) would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable
provisions of the UCC of any relevant jurisdiction or any other Applicable Law);
provided that this clause shall not affect, limit, restrict or impair the grant
by any Grantor of a Security Interest in any corresponding Account or any
corresponding money or other amounts due and payable to any Grantor or to become
due and payable to any Grantor under any such lease, license, contract,
document, instrument or agreement (except to the extent that such Accounts,
money or other amounts shall themselves constitute Excluded Assets);

 

(c)           any property that is subject to a purchase money Lien, Capital
Lease obligation or similar arrangement permitted under the Loan Documents if
the agreement pursuant to which such Lien is granted (or the document providing
for such Capital Lease obligation or similar arrangement) prohibits or requires
the consent of any Person, or creates a right of termination in

 

3

--------------------------------------------------------------------------------


 

favor of any other Person, in each case other than the US Borrower or any other
Grantor, which prohibition or right of termination has not been waived or which
consent has not been obtained as a condition to the creation of any other Lien
on such property; provided that, immediately upon receipt of such waiver or
consent, such assets shall automatically cease to constitute “Excluded Assets”;

 

(d)           Capital Stock in any Person that is not a Wholly-Owned Subsidiary
of a Grantor, to the extent a Lien thereon is prohibited by or requires consent
under the organizational documents of such Person or any other Person (other
than any Borrower, any other Grantor or any other Credit Party) and such consent
has not been obtained or such Capital Stock constitutes minority ownership of a
non-United States entity;

 

(e)           any United States federal “intent to use” trademark applications,
prior to the submission and acceptance by the United States Patent and Trademark
Office of an amendment to allege or a verified statement of use pursuant to the
Lanham Act 15 U.S.C. Section 1060, solely to the extent that, and solely during
the period that, the grant of a security interest therein would impair the
validity or enforceability or render void or result in the cancellation of, any
registration issued as a result of such “intent to use” trademark application
under Applicable Law; provided that upon the submission and acceptance by the
United States Patent and Trademark Office of an amendment to allege or a
verified statement of use pursuant to 15 U.S.C. Section 1060, such “intent to
use” trademark application shall constitute Collateral;

 

(f)            any Capital Stock in or assets of a direct or indirect
(i) Foreign Subsidiary or (ii) Foreign Subsidiary Holding Company; provided
that, in the case of any First-Tier Foreign Subsidiary or Foreign Subsidiary
Holding Company, Excluded Assets shall not include 65% of the outstanding
Capital Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the Capital Stock not entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of each such
First-Tier Foreign Subsidiary or Foreign Subsidiary Holding Company;

 

(g)           aircraft and vessels;

 

(h)           Vehicles or other assets that are subject to a certificate of
title, except to the extent perfection of a security interest therein may be
accomplished by filing of financing statements;

 

(i)            any other property, to the extent the granting of a Lien therein
is prohibited by contract (including Permitted Liens or otherwise permitted to
be prohibited pursuant to Section 11.10 of the Credit Agreement) or Applicable
Law (other than to the extent that (i) such prohibition has been waived or
(ii) such prohibition would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408, 9-409 or other applicable provisions of the UCC of any relevant
jurisdiction or any other Applicable Law);

 

(j)            any obligation or property of any kind due from, owed by or
belonging to any Sanctioned Person;

 

(k)           Excluded Deposit Accounts and Excluded Securities Accounts;

 

4

--------------------------------------------------------------------------------


 

(l)            any Commercial Tort Claims individually with a value (as
reasonably determined by a Grantor) of less than $5,000,000;

 

(m)          any unpublished pending United States patent applications; provided
that upon publication, such pending United States patent application shall
constitute Collateral;

 

(n)           all Capital Stock held in Centurion Jewelry By Invitation Only,
LLC so long as the value of such Capital Stock held by the Grantors collectively
does not exceed $50,000 in the aggregate;

 

(o)           any other property, to the extent the granting of a Lien therein
is prohibited by any Applicable Law (other than to the extent such prohibition
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or
other applicable provisions of the UCC of any relevant jurisdiction or any other
Applicable Law; provided that, immediately upon the ineffectiveness, lapse or
termination of such prohibition, such assets shall automatically cease to
constitute “Excluded Assets”);

 

(p)          any assets of any Grantor where the Administrative Agent reasonably
determines, in consultation with the US Borrower, that the cost, burden,
difficulty or consequence (including adverse tax consequences) of obtaining or
perfecting a Lien in such assets outweighs the benefit of the security afforded
thereby, in each case to the extent a Lien in such assets cannot not perfected
by a financing statement filed pursuant to the UCC; and

 

(q)            the royalty receivable under the Safilo Group license agreement.

 

Notwithstanding the foregoing, (x) Excluded Assets shall not include the
Proceeds, products, substitutions or replacements of any Excluded Assets (except
to the extent that such Proceeds, products, substitutions or replacements shall
themselves constitute Excluded Assets) and (y) in the event that any Excluded
Assets cease to constitute Excluded Assets, then immediately upon such property
ceasing to constitute Excluded Assets for any reason, and until such property
may constitute Excluded Assets at any future time, such property shall be deemed
to constitute Collateral without any further action hereunder.

 

“Excluded Deposit Account” means, collectively, the Specified Account (so long
as the aggregate balance in the Specified Account does not exceed AUD 3,000,000
at any time) and Deposit Accounts established solely to hold escrowed funds for
the benefit of a third party or funds in connection with customary
indemnification and holdback escrow arrangements with a third party, for the
purpose of funding payroll, payroll taxes and other compensation and benefits to
employees or for petty cash at the time any such funds are transferred to such
Deposit Account, so long as the aggregate balance in all Deposit Accounts and
Securities Accounts of all the Credit Parties does not exceed at any time the
$25,000,000 limitation as set forth in, and determined  in accordance with, 
Section 9.17(a) of the Credit Agreement.

 

“Excluded Securities Account” means, collectively, the Specified Account (so
long as the aggregate balance in the Specified Account does not exceed AUD
3,000,000 at any time) and Securities Accounts established solely to hold
escrowed funds for the benefit of a third party or funds in connection with
customary indemnification and holdback escrow arrangements with a third party,
for the purpose of funding payroll, payroll taxes and other compensation and
benefits

 

5

--------------------------------------------------------------------------------


 

to employees or for petty cash at the time any such funds are transferred to
such Securities Account, so long as the aggregate balance in all Deposit
Accounts and Securities Accounts of all the Credit Parties does not exceed at
any time the $25,000,000 limitation as set forth in, and determined  in
accordance with,  Section 9.17(a) of the Credit Agreement.

 

“Existing Credit Agreement” has the meaning assigned thereto in the Statement of
Purpose to this Agreement.

 

“Foreign Subsidiary Holding Company” means any Domestic Subsidiary that is
disregarded as a separate entity for U.S. federal income tax purposes and owns
no material assets other than the Capital Stock of one or more Foreign
Subsidiaries.

 

“Grantors” has the meaning assigned thereto in the Preamble of this Agreement.

 

“Intellectual Property” means, collectively, all of the following to the extent
owned by any Grantor: (a) all systems software and applications software, all
documentation for such software, including, without limitation, user manuals,
flowcharts, functional specifications, operations manuals, and all formulas,
processes, ideas and know-how embodied in any of the foregoing, (b) concepts,
discoveries, improvements and ideas, know-how, technology, reports, design
information, trade secrets, practices, specifications, test procedures,
maintenance manuals, research and development, (c) Patents and Patent Licenses,
Copyrights and Copyright Licenses, Trademarks and Trademark Licenses, and
(d) other licenses to use any of the items described in the foregoing clauses
(a), (b), and (c).

 

“Issuer” means any issuer of any Investment Property or Partnership/LLC
Interests (including, without limitation, any Issuer as defined in the UCC).

 

“Partnership/LLC Agreement” means any limited liability company agreement,
operating agreement, membership agreement, partnership agreement or similar
agreement relating to any Partnership/LLC Interests included in the Collateral.

 

“Partnership/LLC Interests” means, with respect to any Grantor, the entire
partnership interest, membership interest or limited liability company interest,
as applicable, held by such Grantor in each partnership, limited partnership or
limited liability company owned thereby, including, without limitation, such
Grantor’s capital account, its interest as a partner or member, as applicable,
in the net cash flow, net profit and net loss, and items of income, gain, loss,
deduction and credit of any such partnership, limited partnership or limited
liability company, as applicable, such Grantor’s interest in all distributions
made or to be made by any such partnership, limited partnership or limited
liability company, as applicable, to such Grantor and all of the other economic
rights, titles and interests of such Grantor as a partner or member, as
applicable, of any such partnership, limited partnership or limited liability
company, as applicable, whether set forth in the partnership agreement,
membership agreement, limited liability company agreement or operating
agreement, as applicable, of such partnership, limited partnership or limited
liability company, as applicable, by separate agreement or otherwise.

 

“Patent License” means any written agreement now or hereafter in existence
providing for the grant by or to any Grantor of any right to manufacture, use or
sell any invention covered

 

6

--------------------------------------------------------------------------------


 

in whole or in part by a Patent, including, without limitation, any of the
foregoing referred to in Schedule 3.8.

 

“Patents” means collectively, all of the following of any Grantor: (a) all
patents and patent applications in any jurisdiction (whether within or without
the United States), including, without limitation, those listed on Schedule 3.8,
(b) all reissues, extensions, continuations (in whole or in part) and renewals
of any of the foregoing, (c) all income, royalties, damages or payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing, including, without limitation, damages or payments for past,
present or future infringements of any of the foregoing, (d) the right to sue
for past, present and future infringements of any of the foregoing and (e) all
rights corresponding to any of the foregoing in any jurisdiction (whether within
or without the United States).

 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment
Property, Instruments and any other rights or claims to receive money which are
General Intangibles or which are otherwise included as Collateral.

 

“Securities Act” means the Securities Act of 1933, including all regulations
promulgated thereunder.

 

“Security Interests” means the security interests granted pursuant to
Article II, as well as all other security interests created or assigned as
additional security for any of the Obligations pursuant to the provisions of any
Loan Document.

 

“Trademark License” means any written agreement now or hereafter in existence
providing for the grant by or to any Grantor of any right to use any Trademark,
including, without limitation, any of the foregoing referred to in Schedule 3.8.

 

“Trademarks” means, collectively, all of the following owned by any Grantor:
(a) all trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each application to register any trademark or service mark
prior to the filing under Applicable Law of a verified statement of use for such
trademark or service mark) in each case in any jurisdiction (whether within or
without the United States), including, without limitation, those listed on
Schedule 3.8, (b) all renewals of any of the foregoing, (c) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements of any
of the foregoing, (d) the right to sue for past, present or future infringements
of any of the foregoing and (e) all rights corresponding to any of the foregoing
(including the goodwill) in each case in any jurisdiction (whether within or
without the United States).

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, however, that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial

 

7

--------------------------------------------------------------------------------


 

Code as in effect from time to time in such other jurisdiction for the purposes
of the provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

 

“US Borrower” has the meaning assigned thereto in the Preamble to this Agreement

 

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under any
Applicable Law and which cannot be perfected under such Applicable Law unless
the applicable security interest is noted on the face of the applicable
certificate of title, and all tires and all other appurtenances to any of the
foregoing.  For the avoidance of doubt, the term “Vehicles” shall exclude
aircraft and vessels.

 

SECTION 1.3               Other Definitional Provisions.

 

(a)           Terms defined in the Credit Agreement and not otherwise defined
herein shall have the meaning assigned thereto in the Credit Agreement.

 

(b)           The terms of Sections 1.2, 1.7 and 1.8 of the Credit Agreement are
incorporated herein by reference as if fully set forth herein; provided that
references therein to “Agreement” shall mean this Agreement.

 

(c)           Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

 

ARTICLE II
SECURITY INTEREST

 

SECTION 2.1               Grant of Security Interest.  Each Grantor hereby
grants and pledges to the Administrative Agent, for the benefit of itself and
the other Secured Parties, a continuing security interest in, all of such
Grantor’s right, title and interest in the following property and such Grantor’s
power to transfer rights in such property, whether now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest, or the power to
transfer rights therein, and wherever located or deemed located (collectively,
the “Collateral”), as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations:

 

(a)           all Accounts;

 

(b)           all cash and currency;

 

(c)           all Chattel Paper;

 

(d)           all Commercial Tort Claims identified on Schedule 3.6;

 

(e)           all Deposit Accounts;

 

(f)            all Documents;

 

8

--------------------------------------------------------------------------------


 

(g)           all Equipment;

 

(h)           all Fixtures;

 

(i)            all General Intangibles;

 

(j)            all Instruments;

 

(k)           all Intellectual Property;

 

(l)            all Inventory;

 

(m)          all Investment Property;

 

(n)           all Letter-of-Credit Rights;

 

(o)           all other Goods not otherwise described above;

 

(p)           all books and records pertaining to the Collateral; and

 

(q)           to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing, all Accessions to any of the foregoing and all
collateral security and Supporting Obligations given by any Person with respect
to any of the foregoing;

 

provided, that (i) the term “Collateral” shall not include, any Excluded Assets,
(ii) the payment and performance of the Obligations shall not be secured by any
Hedge Agreement between any Grantor and any Secured Party and (iii) this
Agreement shall not to be construed as an assignment of any Intellectual
Property.

 

SECTION 2.2               Grantors Remain Liable.  Anything herein to the
contrary notwithstanding: (a) each Grantor shall remain liable to perform all of
its duties and obligations under the contracts and agreements included in the
Collateral to the same extent as if this Agreement had not been executed,
(b) the exercise by the Administrative Agent or any other Secured Party of any
of the rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral,
(c) the Administrative Agent and each other Secured Party shall not have any
obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, and shall not be obligated to perform
any of the obligations or duties of any Grantor thereunder or to take any action
to collect or enforce any claim for payment assigned hereunder, and (d) neither
the Administrative Agent nor any other Secured Party shall have any liability in
contract or tort for any Grantor’s acts or omissions.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Secured Parties to make and/or maintain their
respective Extensions of Credit to, and/or to enter into Specified Cash
Management Arrangements and/or Specified Hedge

 

9

--------------------------------------------------------------------------------


 

Agreements with, as applicable, the respective Borrowers or another Credit Party
(as the case may be), each Grantor hereby represents and warrants to the
Administrative Agent and each other Secured Party that:

 

SECTION 3.1               Perfected Security Interest.  The Security Interests
granted pursuant to this Agreement constitute valid and enforceable security
interests in all of the Collateral (other than any Collateral located outside
the United States) in favor of the Administrative Agent, for the benefit of the
Secured Parties, as collateral security for the Obligations, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal Debtor Relief Laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.  Each financing statement naming any Grantor
as a debtor and the Administrative Agent as secured party is in appropriate form
for filing in the appropriate offices of the states specified on Schedule 3.3
(as such schedule shall be updated from time to time pursuant to Section 4.3)
and contains an adequate description of the Collateral (other than any
Collateral located outside the United States) for purposes of perfecting a
security interest in such Collateral to the extent that a security interest
therein may be perfected by filing pursuant to the UCC.  When the aforementioned
financing statements shall have been filed in, and accepted by, the offices
specified in Schedule 3.3, the Security Interest will constitute a perfected
security interest in all right, title and interest of the applicable Grantor
named as debtor in such financing statement in the Collateral (other than any
Collateral located outside the United States) described therein, in each case to
the extent that a security interest therein may be perfected by filing pursuant
to the UCC prior to all other Liens and rights of others therein, except for
Permitted Liens.  When the applicable Grantor shall have delivered any
Instruments, Tangible Chattel Paper or Certificated Securities (together with an
Effective Endorsement and Assignment in the case of Instruments and Certificated
Securities constituting Collateral) to the Administrative Agent, the Security
Interest will constitute a perfected security interest in all right, title and
interest of the applicable Grantor in such Instruments, Tangible Chattel Paper
or Certificated Securities, prior to all other Liens and rights of others
therein and, in the case of any of the foregoing that constitute financial
assets, subject to no adverse claims, in each case, except for Permitted Liens. 
When the applicable Grantor shall take the actions required under this Agreement
with respect to any Collateral (other than any Collateral located outside the
United States) that is not of a type otherwise referred to in this Section 3.1,
the Security Interest will constitute a perfected security interest in all
right, title and interest of the applicable Grantor in such Collateral, in each
case prior to all other Liens and rights of others therein, except for Permitted
Liens.

 

SECTION 3.2               Title, No Other Liens.  Except for the Security
Interests, such Grantor owns each item of the Collateral free and clear of any
and all Liens other than Permitted Liens.  No Grantor has Authenticated any
agreement authorizing any secured party thereunder to file a financing
statement, except to perfect Permitted Liens.

 

SECTION 3.3               State of Organization; Location of Inventory,
Equipment and Fixtures; other Information.

 

(a)           The exact legal name of such Grantor is set forth on Schedule 3.3
(as such schedule shall be updated from time to time pursuant to Section 4.3).

 

10

--------------------------------------------------------------------------------


 

(b)           Such Grantor is a Registered Organization organized under the laws
of the state identified on Schedule 3.3 under such Grantor’s name (as such
schedule shall be updated from time to time pursuant to Section 4.3).  The
taxpayer identification number and, to the extent applicable, Registered
Organization number of such Grantor is set forth on Schedule 3.3 under such
Grantor’s name (as such schedule shall be updated from time to time pursuant to
Section 4.3).

 

(c)           As of the date hereof, all Collateral consisting of Inventory,
Equipment and Fixtures is located at the locations specified on Schedule 3.3,
except as otherwise permitted hereunder.

 

(d)           The mailing address, principal place of business, chief executive
office and office where such Grantor keeps its books and records relating to the
Accounts, Documents, General Intangibles, Instruments and Investment Property in
which it has any interest is located at the locations specified on Schedule 3.3
under such Grantor’s name (as such schedule shall be updated from time to time
pursuant to Section 4.3).  As of the date hereof, no Grantor has any other
places of business except those separately set forth on Schedule 3.3 under such
Grantor’s name.  As of the date hereof, except as disclosed on Schedule 3.3
under such Grantor’s name, no Grantor has acquired assets from any Person, other
than assets acquired in the ordinary course of such Grantor’s business from a
Person engaged in the business of selling goods of such kind, during the past
five (5) years.

 

SECTION 3.4               Accounts.

 

(a)           The names of the obligors, amounts owing, due dates and other
information with respect to its Accounts, Chattel Paper and other Receivables
are and will be correctly stated in all material respects in all records of such
Grantor relating thereto and in all invoices and Collateral Reports with respect
thereto furnished to the Administrative Agent by such Grantor from time to
time.  As of the time when each Account or each item of Chattel Paper arises,
such Grantor shall be deemed to have represented and warranted that such Account
or Chattel Paper, as the case may be, and all records relating thereto, are
genuine and in all respects what they purport to be.

 

(b)           With respect to its Accounts, except as specifically disclosed on
the most recent Borrowing Base Certificate, (i) all Accounts are Eligible
Accounts and (ii) to such Grantor’s knowledge, there are no facts, events or
occurrences which in any way impair the validity or enforceability thereof or
could reasonably be expected to reduce the amount payable thereunder as shown on
such Grantor’s books and records and any invoices, statements and Collateral
Reports with respect thereto.

 

(c)           In addition, with respect to all of its Accounts, (i) the amounts
shown on all invoices and statements with respect thereto are actually and
absolutely owing to such Grantor as indicated thereon and are not in any way
contingent; (ii) no payments have been or shall be made thereon except payments
immediately delivered to a Deposit Account subject to a Control Agreement; and
(iii) to such Grantor’s knowledge, all Account Debtors have the capacity to
contract.

 

11

--------------------------------------------------------------------------------


 

(d)           Except as set forth in Section 3.12, none of the obligors on any
Receivables is a Governmental Authority.

 

SECTION 3.5               Chattel Paper.  As of the date hereof, no Grantor
holds any Chattel Paper in the ordinary course of its business.

 

SECTION 3.6               Commercial Tort Claims.  As of the date hereof, all
Commercial Tort Claims in excess of $5,000,000 owned by any Grantor are listed
on Schedule 3.6 (as such schedule shall be updated from time to time pursuant to
Section 4.4).

 

SECTION 3.7               Deposit Accounts and Securities Accounts.  As of the
date hereof, all Deposit Accounts and Securities Accounts owned by any Grantor
that are necessary or useful in such Grantor’s business are listed on Schedule
3.7 (as such schedule shall be updated from time to time pursuant to
Section 4.4).

 

SECTION 3.8               Intellectual Property.

 

(a)           As of the date hereof, all United States Copyright registrations,
pending United States Copyright applications, issued United States Patents,
pending published United States Patent applications, subsisting United States
federal and state Trademark registrations and pending United States federal and
state Trademark applications (except for pending federal “intent to use”
trademark applications for which an amendment to allege use or a verified
statement of use has not been submitted to and accepted by the United States
Patent and Trademark Office), in each case to the extent constituting Collateral
and owned by any Grantor in its own name, are listed on Schedule 3.8 (as such
schedule shall be updated from time to time pursuant to Section 4.9(c)).

 

(b)           Except as set forth in Schedule 3.8 on the date hereof (as such
schedule shall be updated from time to time pursuant to Section 4.9(c)), none of
the Intellectual Property owned by any Grantor that is necessary or useful in
such Grantor’s business is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.

 

SECTION 3.9               Inventory.  Collateral consisting of Inventory is of
good and merchantable quality, free from any material defects.

 

SECTION 3.10             Investment Property; Partnership/LLC Interests.

 

(a)           As of the date hereof, all Investment Property and all
Partnership/LLC Interests owned by any Grantor and included in the Collateral
are listed on Schedule 3.10 (as such schedule shall be updated from time to time
pursuant to Section 4.3 or Section 4.4).

 

(b)           All Investment Property and all Partnership/LLC Interests issued
by any Issuer to any Grantor and included in the Collateral (i) with respect to
any Wholly-Owned Subsidiary of a Grantor, have been duly and validly issued and,
if applicable, are fully paid and non-assessable, (ii) are beneficially owned as
of record by such Grantor and (iii) constitute all the issued and outstanding
shares of all classes of the Capital Stock or Partnership/LLC Interests of such
Issuer issued to such Grantor, subject, with respect to any Foreign Subsidiary,
to restrictions on the pledge of a Foreign Subsidiary’s Capital Stock set forth
herein.

 

12

--------------------------------------------------------------------------------


 

(c)           None of the Partnership/LLC Interests included in the Collateral
(i) are dealt in or traded on a Securities exchange or in Securities markets,
(ii) by their terms expressly provide that they are Securities governed by
Article 8 of the UCC, or (iii) are Investment Company Securities.

 

(d)           With respect to the Partnership/LLC Interests issued by any Issuer
to any Grantor and included in the Collateral, no consent, approval or action by
any other party, including, without limitation, any other party to any
Partnership/LLC Agreement included in the Collateral, shall be necessary to
permit the Secured Parties to be substituted as a member, manager or partner
thereunder and to receive the benefits of all rights of a member, manager or
partner thereunder (including, without limitation, all voting rights and rights
of an economic interest holder) in the exercise of their rights and remedies
hereunder except for consents, approvals or actions that have been obtained, or
taken, and are in full force and effect.

 

SECTION 3.11             Instruments.  As of the date hereof, except as set
forth on Schedule 3.11, no Grantor holds any Instrument or is named a payee of
any promissory note or other evidence of indebtedness in either case, having a
face amount in excess of $5,000,000.

 

SECTION 3.12             Government Contracts.  As of the date hereof, except as
set forth on Schedule 3.12, no Grantor is party to any contract with a
Governmental Authority under which such Governmental Authority, as Account
Debtor, owes a monetary obligation to any Grantor under any Account in a
principal amount in excess of $2,500,000.(1)

 

ARTICLE IV
COVENANTS

 

Until the Obligations (other than (a) contingent indemnification obligations not
then due and (b) the Specified Obligations) have been paid in full, all Letters
of Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, unless consent has been obtained in the manner provided
for in Section 7.2, each Grantor covenants and agrees that:

 

SECTION 4.1               Maintenance of Perfected Security Interest; Further
Information.  Such Grantor shall maintain the Security Interest created by this
Agreement as a first priority perfected Security Interest (subject only to
Permitted Liens) and shall defend such Security Interest against the Liens of
all Persons whomsoever (other than the holders of Permitted Liens).

 

SECTION 4.2               Maintenance of Insurance.  Such Grantor shall maintain
insurance covering the Collateral in accordance with the provisions of
Section 9.3 of the Credit Agreement.

 

SECTION 4.3               Changes in Locations; Changes in Name or Structure. 
No Grantor will, except upon five (5) Business Days’ prior written notice to the
Administrative Agent (or such shorter time period agreed to by the
Administrative Agent) and delivery to the Administrative Agent of (a) all
additional financing statements (executed if necessary for any particular filing
jurisdiction) and other instruments and documents reasonably requested by the

 

--------------------------------------------------------------------------------

(1) This amount is based on the amount of governmental receivables that the
Administrative Agent may include as eligible. See clause (h) of the definition
of Eligible Accounts.

 

13

--------------------------------------------------------------------------------


 

Administrative Agent to maintain the validity, perfection and priority of the
Security Interests and (b) a written supplement to the applicable Schedules of
this Agreement:

 

(i)            change its jurisdiction of organization or the location of its
chief executive office or principal place of business (or the location where any
Grantor maintains its books and records relating to Accounts, Documents, General
Intangibles, Instruments and Investment Property in which it has any interest)
from that identified on Schedule 3.3; or

 

(ii)           change its name, identity or organizational type to such an
extent that any financing statement filed by the Administrative Agent in
connection with this Agreement would become seriously misleading under the UCC.

 

SECTION 4.4               Required Notifications.  Such Grantor shall promptly
notify the Administrative Agent, in writing, of (a) any new Deposit Account or
Securities Account, (b) any contract under which a Governmental Authority, as
Account Debtor, owes a monetary obligation to any Grantor in excess of
$2,500,000, (c) any Commercial Tort Claim in excess of $5,000,000 and (d) any
Investment Property acquired after the date hereof, together with a written
supplement to the applicable Schedules of this Agreement.

 

SECTION 4.5               Delivery Covenants.  Such Grantor will deliver to the
Administrative Agent, for the benefit of the Secured Parties, all Collateral
consisting of (a) Certificated Securities issued by any Subsidiary of a Grantor;
provided that any Certificated Securities that are not issued by a Grantor’s
Subsidiary and held by any Grantor shall at all times remain in the control of
such Grantor, (b) Partnership/LLC Interests evidenced by a certificate,
(c) negotiable Documents with a face amount in excess of $5,000,000,
(d) Instruments with a face amount in excess of $5,000,000, (e) Tangible Chattel
Paper owned or held by such Grantor with a face amount in excess of $5,000,000,
in each case, together with an Effective Endorsement and Assignment and
(f) Supporting Obligations, as applicable, unless, in each case, such delivery
and pledge has been waived in writing by the Administrative Agent.

 

SECTION 4.6               Control Covenants; Covenants as to Third Parties.

 

(a)           Such Grantor shall ensure that the Administrative Agent has
Control of each Deposit Account (other than any Excluded Deposit Account) and
each Securities Account (other than any Excluded Securities Account), in each
case, owned by such Grantor.  Each Grantor shall cause each depositary bank
maintaining a Deposit Account (other than any Excluded Deposit Account) and each
Securities Intermediary maintaining a Securities Account (other than any
Excluded Securities Account), in each case, to enter into an agreement in form
and substance reasonably satisfactory to the Administrative Agent (a “Control
Agreement”), pursuant to which, upon notice of a continuing Event of Default,
such depository bank or Securities Intermediary, as applicable, shall agree to
comply with the Administrative Agent’s instructions with respect to disposition
of funds in such Deposit Account or Securities Account, as applicable, without
further consent by any Grantor (any such depositary bank executing and
delivering any such agreement, a “Controlled Depositary”, and any such
Securities Intermediary executing and delivering any such agreement, a
“Controlled Intermediary”).  In the event any such depositary bank or Securities
Intermediary refuses to execute and deliver such agreement, the Administrative
Agent, in its sole discretion, may require funds held in the applicable Deposit

 

14

--------------------------------------------------------------------------------


 

Account and applicable Investment Property to be transferred to the
Administrative Agent or a Controlled Depositary or Controlled Intermediary, as
applicable.

 

(b)           Upon the request of the Administrative Agent, such Grantor will
take such actions and deliver all such agreements as are reasonably requested by
the Administrative Agent to provide the Administrative Agent with Control of all
Letter-of-Credit Rights with a face amount in excess of $5,000,000 and
Electronic Chattel Paper with a face amount in excess of $5,000,000 owned or
held by such Grantor and included in the Collateral, including, without
limitation, with respect to any such Electronic Chattel Paper, by having the
Administrative Agent identified as the assignee of the Record(s) pertaining to
the single authoritative copy thereof.

 

(c)           Unless waived by the Administrative Agent in its reasonable
discretion and after an Event of Default has occurred and is continuing, such
Grantor shall perfect and protect such Grantor’s ownership interests in all
Inventory with an aggregate value in excess of $5,000,000 stored with a
consignee against creditors of the consignee by filing and maintaining financing
statements against the consignee reflecting the consignment arrangement filed in
all appropriate filing offices, providing any written notices required by the
UCC to notify any prior creditors of the consignee of the consignment
arrangement, and taking such other actions as may be appropriate to perfect and
protect such Grantor’s interests in such inventory as a first priority purchase
money security interest under Section 2-326, Section 9-103, Section 9-324 and
Section 9-505 of the UCC or otherwise.  All such financing statements filed
pursuant to this Section 4.6(c) shall be assigned to the Administrative Agent,
for the benefit of the Secured Parties.

 

SECTION 4.7               Filing Covenants.  Pursuant to Section 9-509 of the
UCC and any other Applicable Law, such Grantor authorizes the Administrative
Agent to file or record financing statements and other filing or recording
documents or instruments with respect to the Collateral (other than any
Collateral located outside the United States) in such form and in such offices
as the Administrative Agent determines appropriate to perfect the Security
Interests of the Administrative Agent under this Agreement.  Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of Collateral that describes such
property in any other manner as the Administrative Agent may determine, in its
sole discretion, is necessary, advisable or prudent to ensure the perfection of
the Security Interest in the Collateral granted herein, including, without
limitation, describing such property as “all assets” or “all personal property.”

 

SECTION 4.8               Accounts.

 

(a)           Other than in the ordinary course of business consistent with past
practice when there is no continuing Event of Default, each Grantor will not
(i) grant any extension of the payment of any Receivable, (ii) compromise or
settle any Receivable for less than the full amount thereof, (iii) release,
wholly or partially, any Person liable for the payment of any Receivable,
(iv) allow any credit or discount whatsoever on any Receivable or (v) amend,
supplement or modify any Receivable in any manner that could reasonably be
expected to materially adversely affect the value thereof.

 

15

--------------------------------------------------------------------------------


 

(b)           Except as otherwise provided in this Agreement, each Grantor will
collect and enforce, at such Grantor’s sole expense, all amounts due or
hereafter due to such Grantor under the Receivables owned by it.

 

(c)           Each Grantor will deliver to the Administrative Agent promptly
upon its request duplicate invoices with respect to each Account owned by it
bearing such language of assignment as the Administrative Agent shall specify.

 

(d)           If, other than in the ordinary course of business consistent with
past practice, (i) any discount, credit or agreement to make a rebate or to
otherwise reduce the amount owing on any Receivable owned by a Grantor exists or
(ii) if, to the knowledge of a Grantor, any dispute, setoff, claim, counterclaim
or defense exists or has been asserted or threatened in writing with respect to
any such Receivable, such Grantor will promptly disclose such fact to the
Administrative Agent in writing.  Such Grantor shall send the Administrative
Agent a copy of each credit memorandum in excess of $500,000 as soon as issued,
and such Grantor shall promptly report each credit memorandum and each of the
facts required to be disclosed to the Administrative Agent in accordance with
this Section 4.8(d) on the Borrowing Base Certificates submitted by it.

 

(e)           Each Grantor will deliver to the Administrative Agent a copy of
each material demand, notice or document received by it that questions or calls
into doubt the validity or enforceability of more than 5% of the aggregate
amount of the then outstanding Receivables.

 

(f)            Each Grantor shall take all steps necessary to grant the
Administrative Agent Control of all electronic chattel paper in accordance with
the UCC and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

 

SECTION 4.9               Intellectual Property.

 

(a)           Except as could not reasonably be expected to have a material
adverse effect on the value of the Intellectual Property necessary for the
conduct of the business of the US Borrower and its Subsidiaries taken as a
whole, such Grantor (either itself or through licensees) (i) will use each
registered Trademark (owned by such Grantor) and Trademark for which an
application (owned by such Grantor) is pending, to the extent reasonably
necessary to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) will maintain products and services offered under
such Trademark at a level substantially consistent with the quality of such
products and services as of the date hereof, (iii) will not (and will not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark could reasonably be expected to become invalidated or
impaired in any way, (iv) will not do any act, or knowingly omit to do any act,
whereby any issued Patent owned by such Grantor would reasonably be expected to
become forfeited, abandoned or dedicated to the public, (v) will not (and will
not permit any licensee or sublicensee thereof to) do any act or knowingly omit
to do any act whereby any registered Copyright owned by such Grantor or
Copyright for which an application is pending (owned by such Grantor) could
reasonably be expected to become invalidated or otherwise impaired and (vi) will
not (either itself or through

 

16

--------------------------------------------------------------------------------


 

licensees) do any act whereby any material portion of such Copyrights may fall
into the public domain.

 

(b)           Such Grantor will notify the Administrative Agent reasonably
promptly if it knows that any registration for material Intellectual Property
owned by such Grantor to the extent constituting Collateral may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
from a Governmental Authority regarding such Grantor’s ownership of, or the
validity of, any such material Intellectual Property owned by such Grantor or
such Grantor’s right to register the same or to own and maintain the same.

 

(c)           Whenever any Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property constituting Collateral with the United States
Patent and Trademark Office or the United States Copyright Office or with any
other Governmental Authority (or comparable organization or office established
pursuant to an international treaty or similar international agreement for the
filing, recordation or registration of interests in Intellectual Property), such
Grantor shall report such filing to the Administrative Agent within forty-five
(45) days (which time period may be extended by the Administrative Agent in its
sole discretion by written notice to such Grantor) after the last day of the
fiscal quarter in which such filing occurs and provide the Administrative Agent
with a written supplement to Schedule 3.8 of this Agreement.  Upon request of
the Administrative Agent, such Grantor shall execute and deliver, and have
recorded, any and all agreements, instruments, documents, and papers as the
Administrative Agent may reasonably request to evidence the security interest of
the Secured Parties in any material Copyright, Patent or Trademark and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby, in each case to the extent the same constitute Collateral. 
Notwithstanding the foregoing, with respect to any Collateral comprising an
“intent to use” United States trademark application, a Grantor shall not be
required to report the filing of such application to the Administrative Agent,
nor shall such Grantor be required to take any other actions under this
Section 4.9(c) with respect to such trademark application, prior to the
submission and acceptance by the United States Patent and Trademark Office of an
amendment to allege or a verified statement of use pursuant to the Lanham Act 15
U.S.C. Section 1060.

 

SECTION 4.10             Investment Property; Partnership/LLC Interests.

 

(a)           Without the prior written consent of the Administrative Agent, no
Grantor will (i) vote to enable, or take any other action to permit, any
applicable Issuer to issue any Investment Property or Partnership/LLC Interests,
except for those additional Investment Property or Partnership/LLC Interests
(x) that do not constitute Collateral or (y) that will be subject to the
Security Interest granted herein in favor of the Secured Parties, or (ii) enter
into any agreement or undertaking restricting the right or ability of such
Grantor or the Administrative Agent to sell, assign or transfer any Investment
Property or Partnership/LLC Interests or Proceeds thereof, in each case to the
extent the same constitute Collateral.  The Grantors will defend the right,
title and interest of the Administrative Agent in and to any Investment Property
and Partnership/LLC Interests against the claims and demands of all Persons
whomsoever, in each case to the extent the same constitute Collateral.

 

17

--------------------------------------------------------------------------------


 

(b)           If any Grantor shall become entitled to receive or shall receive
any Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property constituting
Collateral, or otherwise in respect thereof, such Grantor shall accept the same
as the agent of the Secured Parties, hold the same in trust for the Secured
Parties, and promptly deliver the same to the Administrative Agent, on behalf of
the Secured Parties, in accordance with the terms hereof.

 

SECTION 4.11             Equipment.  Such Grantor will maintain each item of
Equipment constituting Collateral in good working order and condition
(reasonable wear and tear and obsolescence excepted), except where such failure
could not reasonably be expected, either individually or in the aggregate to
have a material adverse effect on the value of the Equipment, taken as a whole.

 

SECTION 4.12             Further Assurances.  Upon the request of the
Administrative Agent and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted.

 

ARTICLE V
REMEDIAL PROVISIONS

 

SECTION 5.1               General Remedies.  If an Event of Default shall occur
and be continuing, the Administrative Agent, on behalf of the Secured Parties,
may exercise, in addition to all other rights and remedies granted to them in
this Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the UCC or any other Applicable Law.  Without limiting the generality of the
foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by Applicable Law referred to below) to or upon any Grantor or
any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any other Secured Party or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk.  The Administrative
Agent may disclaim all warranties in connection with any sale or other
disposition of the Collateral, including, without limitation, all warranties of
title, possession, quiet enjoyment and the like.  The Administrative Agent or
any other Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by Applicable Law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in any Grantor, which right or equity is hereby
waived and released.  Each Grantor

 

18

--------------------------------------------------------------------------------


 

further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere.  To the extent permitted by Applicable Law, each Grantor waives
all claims, damages and demands it may acquire against the Administrative Agent
or any other Secured Party arising out of the exercise by them of any rights
hereunder except to the extent any such claims, damages, or demands result
solely from the gross negligence, bad faith or willful misconduct of the
Administrative Agent or any other Secured Party, in each case against whom such
claim is asserted.  If any notice of a proposed sale or other disposition of
Collateral shall be required by Applicable Law, such notice shall be deemed
reasonable and proper if given at least ten (10) Business Days before such sale
or other disposition.

 

SECTION 5.2               Specific Remedies.

 

(a)           Upon the occurrence and during the continuation of an Event of
Default:

 

(i)            the Administrative Agent may communicate with Account Debtors of
any Account subject to a Security Interest and upon the request of the
Administrative Agent, each Grantor shall notify (such notice to be in form and
substance reasonably satisfactory to the Administrative Agent) its Account
Debtors subject to a Security Interest that such Accounts have been assigned to
the Administrative Agent, for the benefit of the Secured Parties;

 

(ii)           upon the request of the Administrative Agent, whenever any
Grantor shall receive any cash, money, checks or any other similar items of
payment relating to any Collateral (including any Proceeds of any Collateral),
subject to the terms of any Permitted Liens, such Grantor agrees that it will,
within one (1) Business Day of such receipt, deposit all such items of payment
into a cash collateral account at the Administrative Agent (the “Collateral
Account”) or in a Deposit Account (other than an Excluded Deposit Account) at a
Controlled Depositary, and until such Grantor shall deposit such cash, money,
checks or any other similar items of payment in the Collateral Account or in a
Deposit Account (other than an Excluded Deposit Account) at a Controlled
Depositary, such Grantor shall hold such cash, money, checks or any other
similar items of payment in trust for the Administrative Agent and the other
Secured Parties and as property of the Secured Parties, separate from the other
funds of such Grantor, and the Administrative Agent shall have the right in to
transfer or direct the transfer of the balance of each Deposit Account (other
than an Excluded Deposit Account) to the Collateral Account.  All such
Collateral and Proceeds of Collateral received by the Administrative Agent
hereunder shall be held by the Administrative Agent in the Collateral Account as
collateral security for all of the Obligations and shall not constitute payment
thereof until applied as provided in Section 5.3;

 

(iii)          the Administrative Agent shall have the right to receive any and
all cash dividends, payments or distributions made in respect of any Collateral
constituting Investment Property or Partnership/LLC Interests or other Proceeds
paid in respect of any such Investment Property or Partnership/LLC Interests,
and any or all of any such Investment Property or Partnership/LLC Interests may,
at the option of the

 

19

--------------------------------------------------------------------------------


 

Administrative Agent and the other Secured Parties, be registered in the name of
the Administrative Agent or its nominee, and the Administrative Agent or its
nominee may thereafter exercise (A) all voting, corporate and other rights
pertaining to such Investment Property or any such Partnership/LLC Interests at
any meeting of shareholders, partners or members of the relevant Issuers or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property or Partnership/LLC Interests as if it were the absolute owner thereof
(including, without limitation, the right to exchange at its discretion any and
all of such Investment Property or Partnership/LLC Interests upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate, partnership or limited liability company structure of any Issuer
or upon the exercise by any Grantor or the Administrative Agent of any right,
privilege or option pertaining to such Investment Property or Partnership/LLC
Interests, and in connection therewith, the right to deposit and deliver any and
all of such Investment Property or Partnership/LLC Interests with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and the Administrative Agent and the other Secured Parties shall not be
responsible for any failure to do so or delay in so doing.  In furtherance
thereof, each Grantor hereby authorizes and instructs each Issuer with respect
to any Collateral consisting of Investment Property and Partnership/LLC
Interests to (i) comply with any instruction received by it from the
Administrative Agent in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying
following receipt of such notice and prior to notice that such Event of Default
is no longer continuing, and (ii) except as otherwise expressly permitted
hereby, pay any dividends, distributions or other payments with respect to any
Investment Property or Partnership/LLC Interests directly to the Administrative
Agent; and

 

(iv)          the Administrative Agent shall be entitled to (but shall not be
required to): (A) proceed to perform any and all obligations of the applicable
Grantor under any Material Contract constituting Collateral and exercise all
rights of such Grantor thereunder as fully as such Grantor itself could, (B) do
all other acts which the Administrative Agent may deem necessary or proper to
protect its Security Interest granted hereunder, provided such acts are not
inconsistent with or in violation of the terms of any of the Credit Agreement,
of the other Loan Documents or Applicable Law, and (C) sell, assign or otherwise
transfer any Material Contract constituting Collateral in accordance with the
Credit Agreement, the other Loan Documents and Applicable Law, subject, however,
to the prior approval of each other party to such Material Contract to the
extent required under the Material Contract.

 

(b)           Unless an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have given written notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 5.2(a), each Grantor shall be permitted to receive
all cash dividends, payments or other distributions

 

20

--------------------------------------------------------------------------------


 

made in respect of any Investment Property and any Partnership/LLC Interests, to
the extent permitted in the Credit Agreement, and to exercise all voting and
other corporate, company and partnership rights with respect to any Investment
Property and Partnership/LLC Interests.

 

SECTION 5.3               Application of Proceeds.  If an Event of Default shall
have occurred and be continuing, the Administrative Agent may apply all or any
part of the Collateral or any Proceeds of the Collateral in payment in whole or
in part of the Obligations in accordance with Section 12.4 of the Credit
Agreement.  Only after (a) the payment by the Administrative Agent of any other
amount required by any provision of Applicable Law, including, without
limitation, Section 9-610 and Section 9-615 of the UCC, (b) the payment in full
of the Obligations (other than (1) contingent indemnification obligations not
then due and (2) the Specified Obligations as to which arrangements satisfactory
to the applicable Cash Management Bank or Hedge Bank shall have been made) and
(c) the termination of the Commitments, shall the Administrative Agent account
for the surplus, if any, to any Grantor, or to whomever may be lawfully entitled
to receive the same (if such Person is not a Grantor).

 

SECTION 5.4               Waiver, Deficiency.  Each Grantor hereby waives, to
the extent permitted by Applicable Law, all rights of redemption, appraisement,
valuation, stay, extension or moratorium now or hereafter in force under any
Applicable Law in order to prevent or delay the enforcement of this Agreement or
the absolute sale of the Collateral or any portion thereof.  Each Grantor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Obligations and the
fees and disbursements to collect such deficiency.

 

ARTICLE VI
THE ADMINISTRATIVE AGENT

 

SECTION 6.1               Appointment of Administrative Agent as
Attorney-In-Fact.

 

(a)           Each Grantor hereby irrevocably constitutes and appoints each of
the Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives each of the Administrative Agent and any
officer or agent thereof the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

 

(i)            upon the occurrence and during the continuation of an Event of
Default, in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account or Material
Contract subject to a Security Interest or with respect to any other Collateral
and file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due under any Account or Material

 

21

--------------------------------------------------------------------------------


 

Contract subject to a Security Interest or with respect to any other Collateral
whenever payable;

 

(ii)           in the case of any Intellectual Property constituting Collateral,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Administrative Agent may request to evidence the
Administrative Agent’s and the Secured Parties’ security interest in such
Intellectual Property and the goodwill and General Intangibles of such Grantor
relating thereto or represented thereby;

 

(iii)          pay or discharge taxes and Liens (other than Permitted Liens)
levied or placed on or threatened against the Collateral, effect any repairs or
any insurance called for by the terms of this Agreement and pay all or any part
of the premiums therefor and the costs thereof;

 

(iv)          upon the occurrence and during the continuation of an Event of
Default, execute, in connection with any sale provided for in this Agreement,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

 

(v)           upon the occurrence and during the continuation of an Event of
Default, (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (B) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(G) to the extent constituting Collateral, license or assign any Copyright,
Patent or Trademark (along with the goodwill of the business to which any such
Copyright, Patent or Trademark pertains), for such term or terms, on such
conditions, and in such manner, as the Administrative Agent shall in its sole
discretion determine; and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Administrative Agent was the absolute owner thereof
for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things that
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the other Secured Parties’
Security Interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

 

22

--------------------------------------------------------------------------------


 

(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement in accordance with the provisions
of Section 6.1(a).

 

(c)           The expenses of the Administrative Agent incurred in connection
with actions taken pursuant to the terms of this Agreement shall be payable by
such Grantor to the Administrative Agent in accordance with Section 14.3 of the
Credit Agreement.

 

(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof in accordance with
Section 6.1(a).  All powers, authorizations and agencies contained in this
Agreement are coupled with an interest and are irrevocable until this Agreement
is terminated and the Security Interests created hereby are released.

 

SECTION 6.2               Duty of Administrative Agent.  The sole duty of
Administrative Agent with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the UCC
or otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account.  None of the
Administrative Agent, any other Secured Party or any of their respective Related
Parties shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Grantor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.  The powers conferred on the Administrative
Agent and the other Secured Parties hereunder are solely to protect the
interests of the Administrative Agent and the other Secured Parties in the
Collateral and shall not impose any duty upon the Administrative Agent or any
other Secured Party or any of their respective Related Parties to exercise any
such powers.  The Administrative Agent and the other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their respective Related
Parties shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.

 

SECTION 6.3               Authority of Administrative Agent.  Each Grantor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting from or arising out of this Agreement shall, as between the
Administrative Agent and the other Secured Parties, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Administrative Agent and the
Grantors, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Secured Parties with full and valid authority so to act or
refrain from acting, and no Grantor shall be under any obligation, or
entitlement to make any inquiry respecting such authority.

 

23

--------------------------------------------------------------------------------


 

ARTICLE VII
MISCELLANEOUS

 

SECTION 7.1               Notices.  All notices and communications hereunder
shall be given to the addresses and otherwise made in accordance with
Section 14.1 of the Credit Agreement; provided that notices and communications
to the Grantors shall be directed to the Grantors, at the address of the US
Borrower set forth in Section 14.1 of the Credit Agreement.

 

SECTION 7.2               Amendments, Waivers and Consents.  None of the terms
or provisions of this Agreement may be amended, supplemented or otherwise
modified, nor may they be waived, nor may any consent be given, except in
accordance with Section 14.2 of the Credit Agreement.

 

SECTION 7.3               Expenses, Indemnification, Waiver of Consequential
Damages, etc.

 

(a)           The Grantors, jointly and severally, shall pay all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and each
other Secured Party in connection with enforcing or preserving any rights under
this Agreement to the extent any Borrower would be required to do so pursuant to
Section 14.3 of the Credit Agreement.

 

(b)           The Grantors, jointly and severally, shall pay and shall indemnify
each Indemnitee (which for purposes of this Agreement shall include, without
limitation, all Secured Parties) against Indemnified Taxes and Other Taxes to
the extent any Borrower would be required to do so pursuant to Section 5.11 of
the Credit Agreement.

 

(c)           The Grantors, jointly and severally, shall indemnify each
Indemnitee to the extent any Borrower would be required to do so pursuant to
Section 14.3 of the Credit Agreement.

 

(d)           Notwithstanding anything to the contrary contained in this
Agreement, to the fullest extent permitted by Applicable Law, each Grantor shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)           No Indemnitee referred to in this Section 7.3 shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement, or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent resulting from its bad faith, gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment.

 

(f)            All amounts due under this Section 7.3 shall be payable promptly
after demand therefor.

 

24

--------------------------------------------------------------------------------


 

(g)           Each party’s obligations under this Section 7.3 shall survive the
termination of the Loan Documents and payment of the obligations thereunder.

 

SECTION 7.4               Right of Setoff.  If an Event of Default shall have
occurred and while it is continuing, each Secured Party and each of its
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by Applicable Law, to setoff and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Secured Party or any such Affiliate to or for the credit or
the account of such Grantor to the same extent a Lender could do so under
Section 14.4 of the Credit Agreement.  The rights of each Secured Party and its
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Secured Party or its
respective Affiliates may have.  Each Secured Party agrees to notify such
Grantor and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

SECTION 7.5               Governing Law; Jurisdiction; Venue; Service of
Process.

 

(a)           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York (including Section 5-1401
of the General Obligations Law of the State of New York), without reference to
the conflicts or choice of law principles thereof that would require application
of another law (but giving effect to federal laws relating to national banks).

 

(b)           Submission to Jurisdiction.  Each Grantor irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether
relating to this Agreement or the transactions relating hereto in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York state court or, to the fullest extent permitted
by Applicable Law, in such federal court.  Each of the parties hereto agrees
that a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Applicable Law.  Nothing in this Agreement or in
any other Loan Document shall affect any right that the Administrative Agent or
any other Secured Party may otherwise have to bring any action, litigation or
proceeding relating to this Agreement or any other Loan Document against any
Grantor or its properties in the courts of any jurisdiction.

 

(c)           Waiver of Venue.  Each party hereto irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any
action, litigation or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

25

--------------------------------------------------------------------------------


 

(d)           Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 14.1 of the
Credit Agreement.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.

 

(e)           Appointment of the US Borrower as Agent for the Grantors.  Each
Grantor hereby irrevocably appoints and authorizes the US Borrower to act as its
agent for service of process and notices required to be delivered under this
Agreement or under the other Loan Documents, it being understood and agreed that
receipt by the US Borrower of any summons, notice or other similar item shall be
deemed effective receipt by each Grantor and its Subsidiaries.

 

SECTION 7.6               Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.6.

 

SECTION 7.7               Injunctive Relief.  Each Grantor recognizes that, in
the event such Grantor fails to perform, observe or discharge any of its
obligations or liabilities under this Agreement or any other Loan Document, any
remedy of law may prove to be inadequate relief to the Administrative Agent and
the other Secured Parties.  Therefore, each Grantor agrees that the
Administrative Agent and the other Secured Parties, at the option of the
Administrative Agent and the other Secured Parties, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.

 

SECTION 7.8               No Waiver By Course of Conduct; Cumulative Remedies. 
The enumeration of the rights and remedies of the Administrative Agent and the
other Secured Parties set forth in this Agreement is not intended to be
exhaustive and the exercise by the Administrative Agent or any other Secured
Party of any right or remedy shall not preclude the exercise of any other rights
or remedies, all of which shall be cumulative, and shall be in addition to any
other right or remedy given hereunder or under the other Loan Documents or that
may now or hereafter exist at law or in equity or by suit or otherwise.  Neither
the Administrative Agent nor any other Secured Party shall by any act (except by
a written instrument pursuant to Section 7.2), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default.  No delay or failure to take
action on the part of the Administrative Agent or any other Secured Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege hereunder shall preclude any other or

 

26

--------------------------------------------------------------------------------


 

further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Default or Event of Default.  A
waiver by the Administrative Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such other Secured Party would
otherwise have on any future occasion.  No course of dealing between any
Grantor, the Administrative Agent or any Secured Party or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any other Loan Document or to constitute a waiver
of any Default or Event of Default.

 

SECTION 7.9               Successors and Assigns.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns; except that no Grantor
may assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent and the
other Lenders (except as otherwise provided by the Credit Agreement).

 

SECTION 7.10             Survival of Indemnities.  Notwithstanding any
termination of this Agreement, the indemnities to which the Administrative Agent
and the other Secured Parties are entitled under the provisions of Section 7.3
and any other provision of this Agreement shall continue in full force and
effect and shall protect the Administrative Agent and the other Secured Parties
against events arising after such termination as well as before.

 

SECTION 7.11             Severability of Provisions.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 7.12             Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto in separate counterparts), each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  Delivery of an executed counterpart of a
signature page to this Agreement or any document or instrument delivered in
connection herewith by facsimile or in electronic (i.e. “pdf” or “tif”) form
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other document or instrument, as applicable.

 

SECTION 7.13             Integration.  This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees, constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings,
written or oral, relating to the subject matter hereof.  In the event of any
conflict between the provisions of this Agreement and those of the Credit
Agreement, the provisions of the Credit Agreement shall control, and in the
event of any conflict between the provisions of this Agreement and any other
Security Documents, the provisions of this Agreement shall control; provided
that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the other Secured Parties in any other Loan Document
shall not be deemed a conflict with this Agreement.

 

27

--------------------------------------------------------------------------------


 

SECTION 7.14             Acknowledgements.

 

(a)           Each Grantor hereby acknowledges that (i) it has received a copy
of the Credit Agreement and has reviewed and understands the same and
(ii) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor.

 

(b)           Each Issuer party to this Agreement acknowledges receipt of a copy
of this Agreement and agrees to be bound thereby and to comply with the terms
thereof insofar as such terms are applicable to it.  Each Issuer agrees to
provide such notices to the Administrative Agent as may be necessary to give
full effect to the provisions of this Agreement.

 

SECTION 7.15             Releases.

 

(a)           Subject to Section 13.9 of the Credit Agreement, at such time as
the Obligations (other than (1) contingent indemnification obligations,
(2) obligations and liabilities under Specified Cash Management Arrangements or
Specified Hedge Agreements as to which arrangements satisfactory to the
applicable Cash Management Bank or Hedge Bank shall have been made and
(3) Letters of Credit that have been Cash Collateralized or other arrangements
with respect thereto have been made that are satisfactory to the Issuing
Lenders) shall have been paid in full in cash and the Commitments have been
terminated, the Collateral shall be automatically released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Grantor hereunder shall automatically terminate, all without delivery of
any instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors.

 

(b)           Subject to Section 13.9 of the Credit Agreement, if any of the
Collateral shall be sold or otherwise disposed of by any Grantor in a
transaction permitted by the Loan Documents, then the Administrative Agent, at
the request and sole expense of such Grantor, shall execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable to
evidence the release of the Liens created hereby on such Collateral.  In the
event that all the Capital Stock of any Grantor that is a Subsidiary of the US
Borrower shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement, then, at the request of the US Borrower and
at the expense of the Grantors, such Grantor shall be released from its
obligations hereunder and, at the reasonable request of the US Borrower and at
the expense of the Grantors, the Administrative Agent shall, within a
commercially reasonable period of time, execute and deliver to the Borrower any
releases or other documents reasonably necessary or desirable to evidence such
release.

 

SECTION 7.16             Additional Grantors.  Each Domestic Subsidiary of the
US Borrower that is required to become a party to this Agreement pursuant to
Section 9.11 of the Credit Agreement shall become a Grantor for all purposes of
this Agreement upon execution and delivery by such Subsidiary of a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent.

 

28

--------------------------------------------------------------------------------


 

SECTION 7.17             All Powers Coupled With Interest.  All powers of
attorney and other authorizations granted to the Secured Parties, the
Administrative Agent and any Persons designated by the Administrative Agent or
any other Secured Party pursuant to any provisions of this Agreement shall be
deemed coupled with an interest and shall be irrevocable so long as any of the
Obligations (other than (1) contingent indemnification obligations not then due,
(2) the Specified Obligations as to which arrangements satisfactory to the
applicable Cash Management Bank or Hedge Bank shall have been made and
(3) Letters of Credit that have been Cash Collateralized or other arrangements
with respect thereto have been made that are satisfactory to the Issuing
Lenders) remain unpaid or unsatisfied, any of the Commitments remain in effect
or the Credit Facility has not been terminated.

 

SECTION 7.18             Secured Parties.  Each Secured Party not a party to the
Credit Agreement who obtains the benefit of this Agreement shall be deemed to
have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of the Credit Agreement, and that with respect to the
actions and omissions of the Administrative Agent hereunder or otherwise
relating hereto that do or may affect such Secured Party, the Administrative
Agent and each of its Affiliates and Related Parties shall be entitled to all of
the rights, benefits and immunities conferred under Article XIII of the Credit
Agreement.

 

SECTION 7.19             Amendment, Restatement and Renewal.  This Agreement is
executed and delivered by the Grantors in amendment, restatement and renewal of,
and renews and extends any and all liens and security interests granted pursuant
to, the Existing Collateral Agreement. Reference is hereby made to the Existing
Collateral Agreement in all respects for all purposes hereof.

 

SECTION 7.20             No Novation.  The Obligations referred to herein
include all of the Obligations outstanding pursuant to the Existing Collateral
Agreement immediately prior to the execution of this Agreement, and the parties
acknowledge and agree that this Agreement is not intended to, nor shall it,
constitute a novation of the Existing Collateral Agreement.  Each Grantor
acknowledges and agrees that all references to the Collateral Agreement in the
Credit Agreement or in any other Loan Document shall mean and refer to the
Existing Collateral Agreement, as amended and restated by this Agreement.

 

[Signature Pages to Follow]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.

 

 

FOSSIL GROUP, INC.,

 

as a Grantor

 

 

 

By:

 

 

Name:

Randy S. Hyne

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

 

FOSSIL STORES I, INC.,

 

as a Grantor

 

 

 

By:

 

 

Name:

Randy S. Hyne

 

Title:

Secretary

 

 

 

 

 

FOSSIL PARTNERS, L.P.,

 

as a Grantor

 

 

 

By:

Fossil Group, Inc.

 

Title:

General Partner

 

 

 

By:

 

 

Name:

Randy S. Hyne

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

 

FOSSIL TRUST,

 

as a Grantor, and acting pursuant to the Agreement and Contract of Trust of
Fossil Trust dated August 31, 1994

 

 

 

By:

 

 

Name:

Randy S. Hyne

 

Title:

Secretary

 

 

 

 

 

FOSSIL INTERMEDIATE, INC.,

 

as a Grantor

 

 

 

By:

 

 

Name:

Randy S. Hyne

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

 

MISFIT, INC.,

 

as a Grantor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

FOSSIL INTERNATIONAL HOLDINGS, INC.,

 

as a Grantor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

FOSSIL HOLDINGS, LLC,

 

as a Grantor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

to Second Amended and Restated Credit Agreement

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT (this “Agreement”), dated as of                  , 20  ,
is executed by                          , a                               (the
“Additional Subsidiary”), pursuant to that certain Second Amended and Restated
Credit Agreement dated as of January 29, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Fossil Group, Inc., a Delaware corporation (the “US Borrower”),
Fossil Group Europe GMBH, a limited liability company organized under the law of
Switzerland and certain other Foreign Subsidiaries of US Borrower joined thereto
from time to time as a Borrower (collectively, the “Non-US Borrowers” and each a
“Non-US Borrower”, together with the US Borrower, collectively, the
“Borrowers”), the lenders who are or may become party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent.  Capitalized
terms used but not otherwise defined herein shall have the meanings therefor
specified in the Credit Agreement.

 

RECITALS:

 

The Additional Subsidiary is a Domestic Subsidiary and is required to execute
this Agreement pursuant to Section 9.11(a) of the Credit Agreement.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Subsidiary hereby agrees as follows:

 

1.                                      Subsidiary Guaranty Agreement.  The
Additional Subsidiary hereby agrees that it is a “Guarantor” and bound as a
“Guarantor” under the terms and provisions of the Subsidiary Guaranty Agreement
with the same force and effect as if it had been an original signatory and party
thereto.  The Additional Subsidiary hereby agrees to perform and comply with all
obligations, covenants and agreements contained in, and all terms and provisions
of, the Subsidiary Guaranty Agreement applicable to it as a “Guarantor”
thereunder as if it had been an original signatory and party thereto.  In
furtherance of the foregoing, the Additional Subsidiary hereby unconditionally,
irrevocably and absolutely, guarantees to the Administrative Agent, the Lenders
and the other Secured Parties the prompt and full payment and performance of all
of the Guaranteed Obligations (as such term is defined in the Subsidiary
Guaranty Agreement) when due or declared to be due and at all times thereafter
as more specifically set forth in the Subsidiary Guaranty Agreement.

 

2.                                      Collateral Agreement.

 

(a)                                 The Additional Subsidiary hereby agrees that
it is a “Grantor” and bound as a “Grantor” under the terms and provisions of the
Collateral Agreement with the same force and effect as if it had been an
original signatory and party thereto.  In order to secure the payment and
performance of all of the Obligations as provided in the Collateral Agreement,
the Additional Subsidiary hereby grants and pledges to the Administrative Agent,
for the ratable benefit of itself and the other Secured Parties, a continuing
security interest in and to all of the Additional Subsidiary’s right, title and
interest in and to all Collateral of the Additional Subsidiary whether now owned
or hereafter acquired by the Additional Subsidiary or in which the Additional
Subsidiary now has or any time in the future may acquire any right, title or
interest, or the power to transfer rights therein, and wherever located or
deemed located (collectively, the “New Collateral”).

 

1

--------------------------------------------------------------------------------


 

(b)                                 The Additional Subsidiary hereby agrees that
each reference in the Collateral Agreement and the other Loan Documents to (i) a
“Grantor” or the “Grantors” shall include the Additional Subsidiary, (ii) an
“Issuer” shall include the Additional Subsidiary, (iii).  “Collateral” shall
include all New Collateral and (iv) the Collateral Agreement and “Collateral
Agreement” or “Agreement” shall mean the Collateral Agreement as supplemented
hereby.

 

(c)                                  The Additional Subsidiary hereby agrees
that its shall deliver to the Administrative Agent such certificates and other
documents (including, without limitation, UCC-1 Financing Statements, stock
certificates and stock powers) and take such action as the Administrative Agent
shall reasonably request in order to effectuate the terms hereof and the
Collateral Agreement.

 

(d)                                 Attached hereto as Annex A is all the
information required to be provided on Schedules 3.3, 3.6, 3.7, 3.8, 3.10, 3.11
and 3.12 to the Collateral Agreement, setting forth all information required to
be provided therein with respect to the Additional Subsidiary.  For purposes of
this clause (d), all references to “Closing Date” or “the date hereof’ (or
similar terms) that qualify such Schedules shall be deemed to mean the date of
this Agreement.

 

3.                                      The Additional Subsidiary hereby
acknowledges receipt of copies of the Credit Agreement, the Subsidiary Guaranty
Agreement, the Collateral Agreement and the other Loan Documents to which it is
a party and agrees for the benefit of the Administrative Agent and the Secured
Parties to be bound thereby and to comply with the terms thereof insofar as such
terms are applicable to it.

 

4.                                      This Agreement shall be deemed to be
part of, and supplemental to, the Subsidiary Guaranty Agreement and the
Collateral Agreement and shall be governed by all the terms and provisions of
the Subsidiary Guaranty Agreement and the Collateral Agreement, which terms and
provisions are incorporated herein by reference.  Except as modified hereby, the
terms and provisions of the Subsidiary Guaranty Agreement and the Collateral
Agreement are ratified and confirmed and shall continue in full force and effect
as valid and binding agreements of the Additional Subsidiary enforceable against
it in accordance with the terms thereof.  The Additional Subsidiary hereby
waives notice of the Administrative Agent’s, the Lenders’ and the Secured
Parties’ acceptance of this Agreement.

 

IN WITNESS WHEREOF, the Additional Subsidiary has executed this Agreement as of
the day and year first written above.

 

 

ADDITIONAL SUBSIDIARY:

 

 

 

[

                                                                                                                

]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

ANNEX A
to Joinder Agreement

 

Schedules to Collateral Agreement

 

Schedule 3.3
Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered
Organization Number; Mailing Address; Chief Executive Office and other Locations

 

Schedule 3.6
Commercial Tort Claims

 

Schedule 3.7
Deposit Accounts and Securities Accounts

 

Schedule 3.8
Intellectual Property

 

Schedule 3.10
Investment Property and Partnership/LLC Interests

 

Schedule 3.11
Instruments

 

Schedule 3.12
Government Contracts

 

--------------------------------------------------------------------------------


 

EXHIBIT K-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN LENDERS)

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of January 29, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Fossil
Group, Inc., a Delaware corporation (the “US Borrower”), Fossil Group Europe
GMBH, a limited liability company organized under the law of Switzerland and
certain other Foreign Subsidiaries of US Borrower joined thereto from time to
time as a Borrower (collectively, the “Non-US Borrowers” and each a “Non-US
Borrower”, together with the US Borrower, collectively, the “Borrowers”), the
lenders who are or may become party thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent.  Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as  any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%) 
shareholder  of the US Borrower within the meaning of Section 881(c)(3)(B) of
the Code and (d) it is not a controlled foreign corporation related to the US
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the US Borrower with
a certificate of its non-U.S. Person status on IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (a) if the information provided on
this certificate changes, the undersigned shall promptly so inform the US
Borrower and the Administrative Agent and (b) the undersigned shall have at all
times furnished the US Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
(2) calendar years preceding such payments.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the day
and year first written above.

 

 

[NAME OF LENDER]:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:               , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT K-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN PARTICIPANTS)

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to Second Amended and Restated Credit Agreement dated
as of January 29, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Fossil Group, Inc., a
Delaware corporation (the “US Borrower”), Fossil Group Europe GMBH, a limited
liability company organized under the law of Switzerland and certain other
Foreign Subsidiaries of US Borrower joined thereto from time to time as a
Borrower (collectively, the “Non-US Borrowers” and each a “Non-US Borrower”,
together with the US Borrower, collectively, the “Borrowers”), the lenders who
are or may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of the US Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (d) it is not a controlled
foreign corporation related to the US Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E.  By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:               , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT K-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN PARTICIPANT PARTNERSHIPS)

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to Second Amended and Restated Credit Agreement dated
as of January 29, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Fossil Group, Inc., a
Delaware corporation (the “US Borrower”), Fossil Group Europe GMBH, a limited
liability company organized under the law of Switzerland and certain other
Foreign Subsidiaries of US Borrower joined thereto from time to time as a
Borrower (collectively, the “Non-US Borrowers” and each a “Non-US Borrower”,
together with the US Borrower, collectively, the “Borrowers”), the lenders who
are or may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such 
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the US
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the US Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN-E or (b) an
IRS Form W-8IMY accompanied by an IRS Form W- 8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (i) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (ii) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:               , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT K-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN LENDER PARTNERSHIPS)

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to Second Amended and Restated Credit Agreement dated
as of January 29, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Fossil Group, Inc., a
Delaware corporation (the “US Borrower”), Fossil Group Europe GMBH, a limited
liability company organized under the law of Switzerland and certain other
Foreign Subsidiaries of US Borrower joined thereto from time to time as a
Borrower (collectively, the “Non-US Borrowers” and each a “Non-US Borrower”,
together with the US Borrower, collectively, the “Borrowers”), the lenders who
are or may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (b) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (c) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the US
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the US Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the US Borrower with
IRS Form W- 8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the US Borrower and the Administrative Agent and
(ii) the undersigned shall have at all times furnished the US Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

[NAME OF LENDER]:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:               , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF NOTICE OF NON-US BORROWER AND ASSUMPTION AGREEMENT

 

This NOTICE OF NON-US BORROWER AND ASSUMPTION AGREEMENT (this “Agreement”),
dated            , 20   made by                           (the “Non-US
Borrower”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as administrative agent (together with its successors, in
such capacity, the “Administrative Agent”) and the Lenders party to that certain
Second Amended and Restated Credit Agreement dated as of January 29, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Fossil Group, Inc., a Delaware corporation
(the “US Borrower”), Fossil Group Europe GMBH, a limited liability company
organized under the law of Switzerland and certain other Foreign Subsidiaries of
US Borrower joined thereto from time to time as a Borrower (collectively, the
“Non-US Borrowers” and each a “Non-US Borrower”, together with the US Borrower,
collectively, the “Borrowers”), the Lenders party thereto and the Administrative
Agent.  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to Section 5.15 of the Credit Agreement, the US Borrower has
elected to add Non-US Borrower as a Borrower and Non-US Borrower under the
Credit Agreement;

 

WHEREAS, the Non-US Borrower has agreed to execute and deliver this Agreement in
order to become a party to the Credit Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.  Credit Agreement.  By executing and delivering this Agreement, the Non-US
Borrower, as provided in Section 5.15 of the Credit Agreement, (a) hereby
becomes a party to the Credit Agreement as a Non-US Borrower thereunder with the
same force and effect as if originally named therein as a Borrower and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Non-US Borrower thereunder.  The information
set forth in Annex 1-A hereto is hereby added to the information set forth in
the Schedules to the Credit Agreement.  The Non-US Borrower hereby represents
and warrants that each of the representations and warranties contained in
Article VII of the Credit Agreement is true and correct on and as the date
hereof (after giving effect to this Agreement) as if made on and as of such
date.  Each reference to a Non-US Borrower in each applicable Loan Document
shall be deemed to include the Non-US Borrower.

 

2.  Conditions Precedent.  The effectiveness of this Agreement is conditioned on
the Administrative Agent receiving such other documentation reasonably requested
by the Administrative Agent with respect to the joinder of the Non-US Borrower
to the Credit Agreement (including without limitation, a legal opinion and an
executed Non-US Revolving Credit Note).

 

3.  Inconsistency.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

--------------------------------------------------------------------------------


 

4.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF THAT WOULD
REQUIRE APPLICATION OF ANOTHER LAW (BUT GIVING EFFECT TO FEDERAL LAWS RELATING
TO NATIONAL BANKS).

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

[NON-US BORROWER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Notice of Non-US Borrower and Assumption Agreement]

 

--------------------------------------------------------------------------------


 

Annex 1-A to
Notice of Non-US Borrower and Assumption Agreement

 

Updated Schedules to the Credit Agreement

 

[include any schedule updates]

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

to Second Amended and Restated Credit Agreement

 

FORM OF BORROWING BASE CERTIFICATE

 

The undersigned, on behalf of Fossil Group, Inc., a corporation organized under
the laws of the State of Delaware (the “US Borrower”), hereby certifies to the
Administrative Agent and the Lenders, each as defined in the Credit Agreement
referred to below, as follows:

 

1.                                      This certificate is delivered to you
pursuant to Section 8.3 of the Second Amended and Restated Credit Agreement
dated as of January 29, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the US
Borrower, Fossil Group Europe GMBH, a limited liability company organized under
the law of Switzerland and certain other Foreign Subsidiaries of US Borrower
joined thereto from time to time as a Borrower (collectively, the “Non-US
Borrowers” and each a “Non-US Borrower”, together with the US Borrower,
collectively, the “Borrowers”), the lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 

2.                                      The Borrowing Base of each Borrower and
the Aggregate Borrowing Base are set forth on the attached Schedule 1.

 

WITNESS the following signature as of the day and year first written above.

 

 

FOSSIL GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1
to
Borrowing Base Certificate

 

--------------------------------------------------------------------------------


 

Period XX 20XX - $ in thousands Accounts Receivable North America - CAD
converted to USD EMEA - converted to USD APAC - converted to USD Total A/R Less:
Ineligibles Eligible A/R Advance Rate Eligible A/R Less: Dilution Reserve Net
Eligible A/R Credit Card Receivable Total Credit Cards Less: Ineligibles
Eligible Credit Cards Advance Rate Net Eligible Credit Cards Inventory Total
Inventory Less: Ineligibles Eligible Inventory NOLV % of cost times factor
Advance Rate Inventory Availability Total In-Transit Inventory Less: Ineligibles
Eligible In-Transit NOLV % of cost times factor Advance Rate In-Transit
Availability Reserves Rent Reserve Country Specific Reserves Freight/Duty Sales
Tax / GST Employee Liabilities Wage Withholdings Gift Cards Total Reserves: Net
Availability U.S. 1100 U.S. 1200 Canada 5000 Germany 2100 France 2410 U.K. 2310
Switzerland 4301 Hong Kong 3130 Hong Kong 3100 Australia 3300 Total Consolidated
$ - $ - $ - - - - - - - XX% XX% XX% - - - - - - $ - $ - $ - $ - - - - - - - - -
XX% XX% XX% XX% - - - - - - - - $ - $ - $ - - - - - - - XX% XX% XX% - - - - - -
$ - - - - - - - - - - - - - - - - - - N/A - - - - XX% XX% N/A N/A N/A N/A N/A
N/A N/A - - - - - - - - - - - - - - - XX% XX% XX% XX% XX% XX% XX% XX% XX% - N/A
- - - - - - - - XX% XX% XX% XX% XX% XX% XX% XX% XX% - - - - - - - - - XX% XX%
XX% XX% XX% XX% XX% XX% XX% - - - - - - - - - - - - - - - - - - - - - - - XX%
XX% XX% XX% XX% XX% XX% XX% XX% - N/A - - - - - - - - XX% XX% XX% XX% XX% XX%
XX% XX% XX% - - - - - - - - - XX% XX% XX% XX% XX% XX% XX% XX% XX% - - - - - - -
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
- - - - - - - - - - - - - - - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ -

[g39951ks081i001.gif]

 


 

EXHIBIT N

 

to Second Amended and Restated Credit Agreement

 

FORM OF CREDIT CARD NOTIFICATION

 

CREDIT CARD NOTIFICATION
PREPARE ON BORROWER LETTERHEAD - ONE FOR EACH PROCESSOR

 

[         , 20   ]

 

To:                             [Name and Address of Credit Card Processor]

(the “Processor”)

 

Re:          [Fossil Group, Inc.](1)

                              Merchant Account Number:

 

 

Dear Sir/Madam:

 

Fossil Group, Inc., a Delaware limited liability company (the “Company”), has
entered into various financing agreements with Wells Fargo Bank, National
Association, a national banking association with offices at 1525 W W.T. Harris
Boulevard, Charlotte, North Carolina 28262, as collateral agent (in such
capacity herein, the “Agent”) for its own benefit and the benefit of certain
other secured parties (the “Secured Parties”), pursuant to which the Agent and
the other Secured Parties have made, or may from time to time make, revolving
credit loans or furnish certain other financial accommodations to the Company. 
The Company’s obligations on account of such loans and financial accommodations
are secured by, among other things, all credit card charges submitted by the
Company to the Processor for processing and the amounts which the Processor owes
to the Company on account thereof (the “Credit Card Proceeds”).

 

Until the Processor receives written notification from the Agent that the
interest of the Agent and the other Secured Parties in the Credit Card Proceeds
has been terminated, all amounts as may become due from time to time from the
Processor to the Company (including, without limitation, Credit Card Proceeds,
payments from any reserve account or the like, or other payments) shall continue
to be transferred only as follows:

 

(a)           By ACH, Depository Transfer Check, or Electronic Depository
Transfer to:

 

[

ABA #

For Credit to Fossil Group, Inc., et al.

Account No.                           ]

 

or

 

(b)           As the Processor may be otherwise instructed from time to time in
writing by an officer of the Agent.

 

Upon the written request of the Agent, a copy of each periodic statement issued
by the Processor to the Company should be provided to the Agent at the following
address (which address may be changed upon seven (7) days written notice given
to the Processor by the Agent):

 

--------------------------------------------------------------------------------

(1)  NTD: Replace company references with appropriate Credit Party if necessary.

 

--------------------------------------------------------------------------------


 

Wells Fargo Bank, National Association,

as Administrative Agent

1525 W W.T. Harris Boulevard

Charlotte, North Carolina 28262

MAC-D1109-019

Re:  [Fossil Group, Inc.]

 

The Processor shall be fully protected in acting on any order or direction by
the Agent respecting the Credit Card Proceeds and other amounts without making
any inquiry whatsoever as to the Agent’s right or authority to give such order
or direction or as to the application of any payment made pursuant thereto,
provided that the Processor’s actions do not constitute gross negligence, bad
faith or willful misconduct.  Nothing contained herein is intended to, nor shall
it be deemed to, modify the rights and obligations of the Company or the Agent
under the terms of the loan arrangement and the loan documents executed in
connection therewith between, among others, the Company and the Agent.

 

This Credit Card Notification may be amended only by the written agreement of
the Processor, the Company, and the Agent and may be terminated solely by
written notice signed by an officer of the Agent.  The Company shall not have
any right to terminate this Credit Card Notification or, except as provided in
this Credit Card Notification, amend it.

 

 

Very truly yours,

 

 

 

[FOSSIL GROUP, INC.]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

cc:           Wells Fargo Bank, National Association, as Agent

 

--------------------------------------------------------------------------------


 

EXHIBIT O

 

to Second Amended and Restated Credit Agreement

 

FORM OF 13-WEEK OPERATING BUDGET AND CASH FLOW FORECAST

 

(See attached)

 

--------------------------------------------------------------------------------


 

Fossil Group 13 Week Direct Cash Flow Forecast (Month) (Day), (Year) Forecast
(millions, USD) Week Commencing: 29-Dec 5-Jan 12-Jan 19-Jan 26-Jan 2-Feb 9-Feb
16-Feb 23-Feb 2-Mar 9-Mar 16-Mar 23-Mar Forecast Forecast Forecast Forecast
Forecast Forecast Forecast Forecast Forecast Forecast Forecast Forecast Forecast
U.S. Entities Operational Cash Receipts Collections Other Total Cash Receipts
$ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - - - - - - - - - - - - - -
$ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - Operational Cash
Disbursements Payroll Capital Expenditures Royalty Payments I/C Inventory
Payment AP Payments and Other Total Operational Cash Disbursements $ - - - - $ -
- - - $ - - - - $ - - - - $ - - - - $ - - - - $ - - - - $ - - - - $ - - - - $ -
- - - $ - - - - $ - - - - $ - - - - - - - - - - - - - - - - - $ - $ - $ - $ -
$ - $ - $ - $ - $ - $ - $ - $ - $ - Financing Activities - Borrowings/(Payments)
Revolver Temporary I/C Loan Term Loan & Other Debt Total Financing Activities
$ - - $ - - $ - - $ - - $ - - $ - - $ - - $ - - $ - - $ - - $ - - $ - - $ - - -
- - - - - - - - - - - - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - Net
Cash Change (inclusive of debt activity) End of Week Cash Balance $ - $ - $ -
$ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ -
$ - $ - $ - Americas - Non-U.S. Temporary I/C Loan FX Change Operational
Activities Net Cash Change End of Week Cash Balance $ - - - $ - - - $ - - - $ -
- - $ - - - $ - - - $ - - - $ - - - $ - - - $ - - - $ - - - $ - - - $ - - - $ -
$ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ -
$ - $ - $ - $ - $ - Europe Temporary I/C Loan FX Change Operational Activities
Net Cash Change End of Week Cash Balance $ - - - $ - - - $ - - - $ - - - $ - - -
$ - - - $ - - - $ - - - $ - - - $ - - - $ - - - $ - - - $ - - - $ - $ - $ - $ -
$ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ -
$ - $ - Asia I/C Inventory Receipt Temporary I/C Loan FX Change Operational
Activities Net Cash Change End of Week Cash Balance $ - - - $ - - - $ - - - $ -
- - $ - - - $ - - - $ - - - $ - - - $ - - - $ - - - $ - - - $ - - - $ - - - - -
- - - - - - - - - - - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ -
$ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - Fossil Group Net Cash Change End
of Week Cash Balance $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ -
$ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - DRAFT Forecast Template for Credit
Agreement 3:18 PM1/10/2018 Wk 1 Wk 2 Wk 3 Wk 4 Wk 5 Wk 6 Wk 7 Wk 8 Wk 9 Wk 10 Wk
11 Wk 12 Wk 13

[g39951ks087i001.gif]

 


 

SCHEDULE 1.1A

 

to

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of January 29, 2018

 

by and among

 

FOSSIL GROUP, INC.,
as US Borrower,

 

FOSSIL GROUP EUROPE GMBH

and certain other Foreign Subsidiaries of US Borrower

from time to time parties hereto as Non-US Borrowers,

 

THE LENDERS REFERRED TO THEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Lender,

 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

COMPASS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

EXISTING LETTERS OF CREDIT

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1A

 

EXISTING LETTERS OF CREDIT

 

1. Letter of Credit No. NTS420187, with an expiry date of May 31, 2018, in the
maximum amount of $55,000.00 issued by Wells Fargo Bank, National Association,
to Zurich Insurance Company, as beneficiary, for the account of Fossil Partners,
L.P.

 

2. Letter of Credit No. NTS560148, with an expiry date of November 30, 2017, in
the maximum amount of $78,497.18 issued by Wells Fargo Bank, National
Association, to Harlington Realty Co, LLC, as beneficiary, for the account of
Fossil Partners, L.P.

 

3. Letter of Credit No. IS0045608U, with an expiry date of May 31, 2018, in the
maximum amount of $700,000.00 issued by Wells Fargo Bank, National Association,
to Sentry Insurance, a mutual company, as beneficiary, for the account of Fossil
Group, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1B

 

to

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of January 29, 2018

 

by and among

 

FOSSIL GROUP, INC.,
as US Borrower,

 

FOSSIL GROUP EUROPE GMBH

and certain other Foreign Subsidiaries of US Borrower

from time to time parties hereto as Non-US Borrowers,

 

THE LENDERS REFERRED TO THEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Lender,

 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

COMPASS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

EQUITY INVESTORS

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1B

 

EQUITY INVESTORS

 

Kosta N. Kartsotis

 

Chairman and Chief Executive Officer

 

 

 

Darren E. Hart

 

Executive Vice President — Human Resources

 

 

 

Jeffrey N. Boyer

 

Executive Vice President - Chief Financial Officer and Treasurer

 

 

 

Steve Evans

 

Executive Vice President — Owned Brands

 

 

 

John A. White

 

Executive Vice President and Chief Operating Officer

 

 

 

Martin Frey

 

Executive Vice President — EMEA

 

 

 

Randy Belcher

 

Executive Vice President — APAC

 

 

 

Eric Anderson

 

Executive Vice President — Portfolio

 

 

 

Greg McKelvey

 

Executive Vice President — Chief Strategy and Digital Officer

 

 

 

William B. Chiasson

 

Director

 

 

 

Mauria A. Finley

 

Director

 

 

 

Diane L. Neal

 

Director

 

 

 

Thomas M. Nealon

 

Director

 

 

 

Mark D. Quick

 

Director

 

 

 

James E. Skinner

 

Director

 

 

 

Gail B. Tifford

 

Director

 

 

 

James M. Zimmerman

 

Director

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1C

 

to

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of January 29, 2018

 

by and among

 

FOSSIL GROUP, INC.,
as US Borrower,

 

FOSSIL GROUP EUROPE GMBH

and certain other Foreign Subsidiaries of US Borrower

from time to time parties hereto as Non-US Borrowers,

 

THE LENDERS REFERRED TO THEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Lender,

 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

COMPASS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

REVOLVING CREDIT COMMITMENTS

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1C

 

REVOLVING CREDIT COMMITMENTS

 

Revolving Credit 
Lender

 

L/C 
Commitment

 

Non-US 
Revolving 
Credit 
Commitment

 

Revolving Credit
Commitment

 

Revolving Credit
Commitment 
Percentage

 

Wells Fargo Bank, National Association

 

$

45,000,000.00

 

$

39,894,146.34

 

$

66,490,243.93

 

20.45853658685

%

JPMorgan Chase Bank, N.A.

 

—

 

$

39,894,146.34

 

$

66,490,243.90

 

20.45853658482

%

Bank of America, N.A.

 

—

 

$

28,346,341.47

 

$

47,243,902.44

 

14.53658536822

%

HSBC Bank USA, N.A.

 

—

 

$

17,502,439.02

 

$

29,170,731.71

 

8.97560975620

%

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

 

—

 

$

13,545,365.85

 

$

22,575,609.75

 

6.94634146215

%

Fifth Third Bank

 

—

 

$

13,088,780.49

 

$

21,814,634.14

 

6.71219512113

%

U.S. Bank, National Association

 

—

 

$

10,159,024.39

 

$

16,931,707.31

 

5.20975609790

%

KeyBank, National Association

 

—

 

$

9,778,536.58

 

$

16,297,560.97

 

5.01463414487

%

BB&T

 

—

 

$

9,017,560.98

 

$

15,029,268.29

 

4.62439024380

%

Royal Bank of Canada

 

—

 

$

7,800,000.00

 

$

13,000,000.00

 

4.00000000000

%

Comerica Bank

 

—

 

$

5,973,658.54

 

$

9,956,097.56

 

3.06341463405

%

Total

 

$

45,000,000.00

 

$

195,000,000.00

 

$

325,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1D

 

to

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of January 29, 2018

 

by and among

 

FOSSIL GROUP, INC.,
as US Borrower,

 

FOSSIL GROUP EUROPE GMBH

and certain other Foreign Subsidiaries of US Borrower

from time to time parties hereto as Non-US Borrowers,

 

THE LENDERS REFERRED TO THEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Lender,

 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

COMPASS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

TERM LOAN COMMITMENTS

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1D

 

TERM LOAN COMMITMENTS

 

Term Loan Lender

 

Term Loan Commitment

 

Term Loan Percentage

 

Wells Fargo Bank, National Association

 

$

86,948,780.49

 

20.45853658685

%

JPMorgan Chase Bank, N.A.

 

$

86,948,780.48

 

20.45853658482

%

Bank of America, N.A.

 

$

61,780,487.82

 

14.53658536822

%

HSBC Bank USA, N.A.

 

$

38,146,341.46

 

8.97560975620

%

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

 

$

29,521,951.21

 

6.94634146215

%

Fifth Third Bank

 

$

28,526,829.27

 

6.71219512113

%

U.S. Bank, National Association

 

$

22,141,463.42

 

5.20975609790

%

KeyBank, National Association

 

$

21,312,195.12

 

5.01463414487

%

BB&T

 

$

19,653,658.54

 

4.62439024380

%

Royal Bank of Canada

 

$

17,000,000.00

 

4.00000000000

%

Comerica Bank

 

$

13,019,512.19

 

3.06341463405

%

Total

 

$

425,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1E

 

to

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of January 29, 2018

 

by and among

 

FOSSIL GROUP, INC.,
as US Borrower,

 

FOSSIL GROUP EUROPE GMBH

and certain other Foreign Subsidiaries of US Borrower

from time to time parties hereto as Non-US Borrowers,

 

THE LENDERS REFERRED TO THEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Lender,

 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

COMPASS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

OTHER NON-US BORROWERS

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1E

 

OTHER NON-US BORROWERS

 

Fossil Canada, Inc.

Fossil Europe GmbH

Fossil Australia Pty Ltd

Fossil Hong Kong Ltd

Fossil Asia Pacific Ltd.

Fossil (UK) Ltd.

Fossil Europe B.V.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1

 

to

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of January 29, 2018

 

by and among

 

FOSSIL GROUP, INC.,
as US Borrower,

 

FOSSIL GROUP EUROPE GMBH

and certain other Foreign Subsidiaries of US Borrower

from time to time parties hereto as Non-US Borrowers,

 

THE LENDERS REFERRED TO THEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Lender,

 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

COMPASS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

JURISDICTIONS OF ORGANIZATION AND QUALIFICATION

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1

 

JURISDICTIONS OF ORGANIZATION AND QUALIFICATION

 

Credit Party 
or
Subsidiary of Credit Party

 

Jurisdiction of Organization

 

Jurisdictions in which
Qualified to do Business

Fossil Group, Inc.

 

Delaware

 

California, Delaware, Florida, Illinois, Texas

Fossil Partners, L.P.

 

Texas

 

California, Florida, Georgia, Illinois, Missouri, New York, Texas

Fossil Intermediate, Inc.

 

Delaware

 

Delaware

Fossil Trust

 

Delaware

 

Delaware

Fossil Stores I, Inc.

 

Delaware

 

Alabama, Arkansas, Arizona, California, Colorado, Connecticut, Delaware,
Florida, Georgia, Hawaii, Iowa, Illinois, Indiana, Kansas, Kentucky, Louisiana,
Massachusetts, Maryland, Michigan, Minnesota, Missouri, Mississippi, North
Carolina, Nebraska, New Hampshire, New Jersey, Nevada, New York, Ohio, Oklahoma,
Oregon, Pennsylvania, South Carolina, Tennessee, Texas, Utah, Virginia,
Washington, Wisconsin

Fossil Holdings, LLC

 

Delaware

 

Delaware

Fossil International Holdings, Inc.

 

Delaware

 

Delaware

Misfit, Inc.

 

Delaware

 

Delaware

Fossil (Gibraltar) Ltd.

 

Gibraltar

 

Gibraltar

Fossil Canada, Inc.

 

Canada

 

New Brunswick, Alberta, British Columbia, Quebec, Manitoba, Ontario, Nova Scotia

Fossil Japan, Inc.

 

Japan

 

Japan

Fossil Holdings LLC Luxembourg, SCS

 

Luxembourg

 

Luxembourg

Fossil Europe B.V.

 

Netherlands

 

Netherlands

Swiss Technology Holdings GmbH

 

Switzerland

 

Switzerland

Servicios Fossil Mexico, S.A. de C.V.

 

Mexico

 

Mexico

Fossil Mexico, S.A. de C.V.

 

Mexico

 

Mexico

Fossil (East) Ltd.

 

Hong Kong

 

Hong Kong

Fossil Luxembourg Sarl

 

Luxembourg

 

Luxembourg

Montres Antima SA

 

Switzerland

 

Switzerland

 

--------------------------------------------------------------------------------


 

Swiss Technology Production SA

 

Switzerland

 

Switzerland

Fossil Group Europe, GmbH

 

Switzerland

 

Switzerland

Swiss Technology Components AG

 

Switzerland

 

Switzerland

Fossil India Private Ltd.

 

India

 

India

Fossil Singapore Pte. Ltd.

 

Singapore

 

Singapore

Fossil Industries Ltd.

 

Hong Kong

 

Hong Kong

Fossil Asia Pacific Ltd.

 

Hong Kong

 

Hong Kong

Pulse Time Center Company, Ltd.

 

Hong Kong

 

Hong Kong

Pulse Time Center (Shenzhen) Co. Ltd.

 

China

 

China

Fossil Korea Ltd.

 

Korea

 

Korea

Fossil Time Malaysia Sdn. Bhd.

 

Malaysia

 

Malaysia

Fossil (Services) Shenzhen Co. Ltd.

 

China

 

China

Fossil (Asia) Holdings Limited Taiwan

 

Hong Kong

 

Taiwan

Fossil Commercial Shanghai Company Ltd.

 

China

 

China

Fossil Trading Shanghai Company Ltd.

 

China

 

China

FDT, Ltd.

 

Hong Kong

 

Hong Kong

Fossil (Australia) Pty. Ltd.

 

Australia

 

Australia

Shanghai Fossil Retail Co. Ltd.

 

China

 

China

Skagen Designs Ltd. (Hong Kong)

 

Hong Kong

 

Hong Kong

Fossil Hong Kong Ltd.

 

Hong Kong

 

Hong Kong

Fossil Vietnam

 

Vietnam

 

Vietnam

Fossil (New Zealand) Limited

 

New Zealand

 

New Zealand

Fossil Management Services Pty. Ltd.

 

Australia

 

Australia

Fossil Retail Stores Australia Pty. Ltd.

 

Australia

 

Australia

Fossil (Macau) Limited

 

Macau

 

Macau

Fossil Switzerland GmbH

 

Switzerland

 

Switzerland

Fossil Europe GmbH

 

Germany

 

Germany

Fossil Stores Belgium BVBA

 

Belgium

 

Belgium

Fossil Belgium BVBA

 

Belgium

 

Belgium

Fossil (Austria) GmbH

 

Austria

 

Austria

Fossil S.L.

 

Spain

 

Spain

Fossil U.K. Holdings Ltd.

 

U.K.

 

U.K.

FESCO GmbH

 

Germany

 

Germany

Fossil Shared Services GmbH

 

Germany

 

Germany

Fossil Italia, S.r.l.

 

Italy

 

Italy

Fossil Sweden AB

 

Sweden

 

Sweden

 

--------------------------------------------------------------------------------


 

In Time Distribuicao de Relogios, Sociedad Unipessoal, Lda.

 

Portugal

 

Portugal

Fossil U.K. Ltd.

 

U.K.

 

U.K.

Fossil Stores S.r.l.

 

Italy

 

Italy

Fossil Denmark A/S

 

Denmark

 

Denmark

Fossil Norway AS

 

Norway

 

Norway

GUM S.A.

 

France

 

France

Fossil France S.A.

 

France

 

France

Fossil Stores France SAS

 

France

 

France

Fast Europe SARL

 

France

 

France

Latin America Services, Ltd

 

B.V.I

 

B.V.I.

Fossil Accessories South Africa Pty. Ltd.

 

South Africa

 

South Africa

Fossil Poland Spolkaz Ograniczona Odpowiedzialnoscia

 

Poland

 

Poland

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2A

 

to

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of January 29, 2018

 

by and among

 

FOSSIL GROUP, INC.,
as US Borrower,

 

FOSSIL GROUP EUROPE GMBH

and certain other Foreign Subsidiaries of US Borrower

from time to time parties hereto as Non-US Borrowers,

 

THE LENDERS REFERRED TO THEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Lender,

 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

COMPASS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

SUBSIDIARIES AND CAPITALIZATION

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2A

 

SUBSIDIARIES AND CAPITALIZATION

 

Credit Party

 

Subsidiary

 

Ownership (owners and 
number of 
shares/interests owned)

 

List any warrants, 
preemptive rights,
options applicable to 
such shares/interests

Fossil Group, Inc.

 

Fossil Holdings, LLC

 

100% of Ownership Interests owned by Fossil Group, Inc. (100% membership
interest)

 

None

Fossil Group, Inc. & Fosssil Holdings LLC

 

Fossil Holdings LLC Luxembourg, SCS

 

99.989% owned by Fossil Group, Inc.; 0.011% owned by Fossil Holdings, LLC

 

None

Fossil Group, Inc.

 

Fossil Europe B.V.

 

100% owned by Fossil Group, Inc. (32,355 shares)

 

None

Fossil Group, Inc.

 

Swiss Technology Holding GmbH

 

100% owned by Fossil Group, Inc. (100% company contribution interest)

 

None

Fossil Group, Inc.

 

Fossil International Holdings, Inc.

 

100% of Common Stock owned by Fossil Group, Inc. (100 shares)

 

None

Fossil Group, Inc.

 

Fossil Intermediate, Inc.

 

100% of Common Stock owned by Fossil Group, Inc. (1000 shares)

 

None

Fossil Group, Inc.

 

Misfit, Inc.

 

100% of Common Stock owned by Fossil Group, Inc. (1000 shares)

 

None

Fossil Group, Inc.

 

Fossil Stores I, Inc.

 

100% of Common Stock owned by Fossil Group, Inc. (1000 shares)

 

None

Fossil Group, Inc. & Fossil Trust

 

Fossil Partners, L.P.

 

1% of Partnership Interest owned by Fossil Group, Inc.; 99% of Partnership
Interest owned by Fossil Trust

 

None

Fossil Group, Inc.

 

Fossil (Gibraltar) Ltd.

 

100% owned by Fossil Group, Inc.

 

None

Fossil Group, Inc.

 

Fossil Canada, Inc.

 

100% owned by Fossil Group, Inc.

 

None

Fossil Group, Inc.

 

Fossil Japan, Inc.

 

100% owned by Fossil Group, Inc.

 

None

Fossil Intermediate, Inc.

 

Fossil Trust

 

100% of trust units owned by Fossil Intermediate, Inc. (1000 trust units)

 

None

 

--------------------------------------------------------------------------------


 

Fossil Group, Inc.

 

Fossil (East) Ltd.

 

100% of Common Stock owned by Fossil Group, Inc. (10,000 shares)

 

None

Fossil International Holdings, Inc.

 

Servicios Fossil Mexico SA de CV

 

100% owned by Fossil International Holdings, Inc.

 

None

Fossil International Holdings, Inc.

 

Fossil Mexico SA de CV

 

100% owned by Fossil International Holdings, Inc.

 

None

Fossil Group, Inc.

 

Fossil Luxembourg Sarl

 

100% owned by Fossil Holdings LLC Luxembourg, SCS

 

None

Fossil Group, Inc.

 

Montres Antima SA

 

100% owned by Swiss Technology Holding GmbH

 

None

Fossil Group, Inc.

 

Swiss Technology Production SA

 

51% owned by Swiss Technology Holding GmbH

 

None

Fossil Group, Inc.

 

Fossil Group Europe GmbH

 

100% owned by Swiss Technology Holding GmbH

 

None

Fossil Group, Inc.

 

Swiss Technology Components AG

 

20% by Swiss Technology Holdings GmbH

 

None

Fossil Group, Inc.

 

Fossil Vietnam

 

100% owned by Fossil (East) Limited

 

None

Fossil Group, Inc.

 

Fossil India Private Ltd.

 

99.99% owned by Fossil (East) Limited; 0.01% owned by Fossil Hong Kong Ltd

 

None

Fossil Group, Inc.

 

Fossil Singapore Pte. Ltd.

 

100% owned by Fossil (East) Limited

 

None

Fossil Group, Inc.

 

Fossil Industries Ltd.

 

100% owned by Fossil (East) Limited

 

None

Fossil Group, Inc.

 

Fossil Asia Pacific Ltd.

 

100% owned by Fossil (East) Limited

 

None

Fossil Group, Inc.

 

Pulse Time Center Company Ltd.

 

98% owned by Fossil (East) Limited

 

None

Fossil Group, Inc.

 

Pulse Time Center (Shenzhen) Co. Ltd.

 

100% owned by Pulse Time Center Company, Ltd.

 

None

Fossil Group, Inc.

 

Fossil Korea Ltd.

 

100% owned by Fossil (East) Limited

 

None

Fossil Group, Inc.

 

Fossil Time Malaysia Sdn. Bhd

 

100% owned by Fossil (East) Limited

 

None

Fossil Group, Inc.

 

Fossil (Services) Shenzhen Co. Ltd.

 

100% owned by Fossil (East) Limited

 

None

 

--------------------------------------------------------------------------------


 

Fossil Group, Inc.

 

Fossil Asia Holdings Ltd. Taiwan

 

100% owned by Fossil (East) Limited

 

None

Fossil Group, Inc.

 

Fossil Commercial Shanghai Company Ltd.

 

100% owned by Fossil (East) Limited

 

None

Fossil Group, Inc.

 

Fossil Trading Shanghai Company Ltd.

 

100% owned by Fossil (East) Limited

 

None

Fossil Group, Inc.

 

FDT, Ltd.

 

51% owned by Fossil (East) Limited

 

None

Fossil Group, Inc.

 

Fossil Australia Pty Ltd.

 

100% owned by Fossil (East) Limited

 

None

Fossil Group, Inc.

 

Shanghai Fossil Retail Co. Ltd.

 

100% owned by Fossil (East) Limited

 

None

Fossil Group, Inc.

 

Skagen Designs Ltd. (Hong Kong)

 

100% owned by Fossil (East) Limited

 

None

Fossil Group, Inc.

 

Fossil Hong Kong Ltd.

 

100% owned by Fossil (East) Limited

 

None

Fossil Group, Inc.

 

Fossil New Zealand Ltd.

 

100% owned by Fossil Australia Pty. Ltd.

 

None

Fossil Group, Inc.

 

Fossil Management Services Pty. Ltd.

 

100% owned by Fossil Australia Pty. Ltd.

 

None

Fossil Group, Inc.

 

Fossil Retail Stores Australia Pty. Ltd.

 

100% owned by Fossil Australia Pty. Ltd.

 

None

Fossil Group, Inc.

 

Fossil (Macau) Limited

 

100% owned by Fossil Hong Kong Ltd.

 

None

Fossil Group, Inc.

 

Fossil Switzerland GmbH

 

100% owned by Fossil Europe B.V.

 

None

Fossil Group, Inc.

 

Fossil Europe GmbH

 

100% owned by Fossil Europe B.V.

 

None

Fossil Group, Inc.

 

Fossil Stores Belgium BVBA

 

99.9% owned by Fossil Europe B.V.

 

None

Fossil Group, Inc.

 

Fossil Belgium BVBA

 

99.9% owned by Fossil Europe B.V.

 

None

Fossil Group, Inc.

 

Fossil Austria GmbH

 

100% owned by Fossil Europe B.V.

 

None

Fossil Group, Inc.

 

Fossil SL

 

100% owned by Fossil Europe B.V.

 

None

Fossil Group, Inc.

 

Fossil U.K. Holdings Ltd.

 

100% owned by Fossil Europe B.V.

 

None

Fossil Group, Inc.

 

FESCO GmbH

 

100% owned by Fossil Europe B.V.

 

None

Fossil Group, Inc.

 

Fossil Italia S.r.l.

 

100% owned by Fossil Europe B.V.

 

None

Fossil Group, Inc.

 

Fossil Sweden AB

 

100% owned by Fossil Europe B.V.

 

None

Fossil Group, Inc.

 

Fossil Shared Services GmbH

 

100% owned by Fossil Europe B.V.

 

None

Fossil Group, Inc.

 

In Time Distribuicao de Relogios, Sociedad Unipessoal, Lda.

 

100% owned by Fossil SL

 

None

 

--------------------------------------------------------------------------------


 

Fossil Group, Inc.

 

Fossil U.K. Ltd.

 

100% owned by Fossil U.K. Holdings Ltd.

 

None

Fossil Group, Inc.

 

Fossil Stores S.r.l.

 

100% owned by Fossil Italia S.r.l.

 

None

Fossil Group, Inc.

 

Fossil Denmark A/S

 

100% owned by Fossil Sweden AB

 

None

Fossil Group, Inc.

 

Fossil Norway AS

 

100% owned by Fossil Sweden AB

 

None

Fossil Group, Inc.

 

GUM S.A.

 

100% owned by Fossil Europe B.V.

 

None

Fossil Group, Inc.

 

Fossil France S.A.

 

100% owned by GUM S.A.

 

None

Fossil Group, Inc.

 

Fast Europe Sarl

 

100% owned by Fossil France S.A.

 

None

Fossil Group, Inc.

 

Fossil Stores France SAS

 

100% owned by Fossil France S.A.

 

None

Fossil Group, Inc.

 

Latin America Services, Ltd

 

100% owned by Fossil International Holdings, Inc.

 

None

Fossil Group, Inc.

 

Fossil Accessories South Africa Pty. Ltd.

 

51% owned by Fossil Europe B.V.

 

Put option to Fossil for 49%; Fossil has a call option for 49%

Fossil Group, Inc.

 

Fossil Poland Spolkaz Ograniczona Odpowiedzialnoscia

 

100% owned by Fossil Europe B.V.

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2B

 

to

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of January 29, 2018

 

by and among

 

FOSSIL GROUP, INC.,
as US Borrower,

 

FOSSIL GROUP EUROPE GMBH

and certain other Foreign Subsidiaries of US Borrower

from time to time parties hereto as Non-US Borrowers,

 

THE LENDERS REFERRED TO THEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Lender,

 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

COMPASS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

FIRST-TIER FOREIGN SUBSIDIARIES

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2B

 

FIRST-TIER FOREIGN SUBSIDIARIES

 

Fossil Europe B.V.

Fossil (East) Limited

Fossil Japan, Inc.

Fossil (Gibraltar) Ltd.

Swiss Technology Holding GmbH

Fossil Canada, Inc.

Fossil Holdings LLC Luxembourg, SCS

Fossil Mexico SA de CV

Servicios Fossil Mexico SA de CV

Latin America Services, Ltd

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.9

 

to

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of January 29, 2018

 

by and among

 

FOSSIL GROUP, INC.,
as US Borrower,

 

FOSSIL GROUP EUROPE GMBH

and certain other Foreign Subsidiaries of US Borrower

from time to time parties hereto as Non-US Borrowers,

 

THE LENDERS REFERRED TO THEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Lender,

 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

COMPASS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

ERISA PLANS

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.9

 

ERISA PLANS

 

Fossil Group, Inc. Savings and Retirement Plan

 

Third Amended and Restated Fossil Group, Inc. and Affiliates Deferred
Compensation Plan

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.12

 

to

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of January 29, 2018

 

by and among

 

FOSSIL GROUP, INC.,
as US Borrower,

 

FOSSIL GROUP EUROPE GMBH

and certain other Foreign Subsidiaries of US Borrower

from time to time parties hereto as Non-US Borrowers,

 

THE LENDERS REFERRED TO THEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Lender,

 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

COMPASS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

MATERIAL CONTRACTS

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.12

 

MATERIAL CONTRACTS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.13

 

to

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of January 29, 2018

 

by and among

 

FOSSIL GROUP, INC.,
as US Borrower,

 

FOSSIL GROUP EUROPE GMBH

and certain other Foreign Subsidiaries of US Borrower

from time to time parties hereto as Non-US Borrowers,

 

THE LENDERS REFERRED TO THEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Lender,

 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

COMPASS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

LABOR AND COLLECTIVE BARGAINING AGREEMENTS

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.13

 

LABOR AND COLLECTIVE BARGAINING AGREEMENTS

 

In France, companies with over 50 employees have a Work Council.  There is a
Work Council for both Fast Europe, S.a.r.l. and Fossil France, S.A.  The name of
the union is C.F.D.T.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.14

 

to

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of January 29, 2018

 

by and among

 

FOSSIL GROUP, INC.,
as US Borrower,

 

FOSSIL GROUP EUROPE GMBH

and certain other Foreign Subsidiaries of US Borrower

from time to time parties hereto as Non-US Borrowers,

 

THE LENDERS REFERRED TO THEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Lender,

 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

COMPASS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

CREDIT CARD ARRANGEMENTS

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.14

 

CREDIT CARD ARRANGEMENTS

 

Wells Fargo Merchant Agreement, which includes the merchant processing
application, the program guide form WFB1707 and schedules thereto and documents
incorporated therein, each as amended from time to time entered into among Wells
Fargo Merchant Services, L.L.C. with offices at 1307 Walt Whitman Road,
Melville, NY 11747 and Wells Fargo Bank, N.A. with offices at 1200 Montego,
Walnut Creek, CA 94598 and Fossil Group, Inc., Fossil Partners, LP, and Fossil
Stores I, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.18

 

to

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of January 29, 2018

 

by and among

 

FOSSIL GROUP, INC.,
as US Borrower,

 

FOSSIL GROUP EUROPE GMBH

and certain other Foreign Subsidiaries of US Borrower

from time to time parties hereto as Non-US Borrowers,

 

THE LENDERS REFERRED TO THEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Lender,

 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

COMPASS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

REAL PROPERTY

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.18

 

REAL PROPERTY

 

Distribution centers:

 

10615 Sanden Drive, Dallas, Texas (leased by Fossil Partners, L.P.)

 

3901 Miller Road, Garland, Texas (leased by Fossil Partners, L.P.)

 

Offices:

 

366 Fifth Avenue, New York, New York (leased by Fossil Partners, L.P.)

 

901 South Central Expressway, Richardson, Texas (leased by Fossil Partners,
L.P.)

 

Grabenstät, Germany, Oberwinkel 1 83355 (owned by Fossil Europe GmbH)

 

Basel Switzerland, Bau 41, Horburgstrasse 105, 4057 (leased by Fossil Group
Europe GmbH)

 

Units 2105-06, 2202-11, Miramar Tower, 132 Nathan Road, Tsimshatsui Hong Kong
(leased by Fossil Asia Pacific Limited)

 

Office, Warehouse and/or Distribution:

 

Eggstätt, Germany Gewerbegebiet Natzing 2, Eggstätt 83125 (owned by FESCO GmbH)

 

G/F Mezzaine, 1/F and 2/F., Tradeport Logistic Centres, 21 Chun Yue Road, HK
International Airport, Lantau, Hong Kong (leased by Fossil Asia Pacific Ltd)

 

Manufacturing:

 

Pulse Time, Factory and Dormitory No. 5, 5th Industrial District, Yu Lu Village,
Gong Ming Town, Guang Ming District, Shen Zhen City, Guangdong Province China
(leased by Pulse Time Center (Shenzhen) Co. Ltd.)

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.27

 

to

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of January 29, 2018

 

by and among

 

FOSSIL GROUP, INC.,
as US Borrower,

 

FOSSIL GROUP EUROPE GMBH

and certain other Foreign Subsidiaries of US Borrower

from time to time parties hereto as Non-US Borrowers,

 

THE LENDERS REFERRED TO THEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Lender,

 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

COMPASS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

LOCATIONS OF INVENTORY

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.27

 

LOCATIONS OF INVENTORY

 

Warehouses:

 

10615 Sanden Drive, Dallas, Texas (leased by Fossil Partners, L.P.)

 

3901 Miller Road, Garland, Texas (leased by Fossil Partners, L.P.)

 

1495 East Locust Street, Ontario, CA.  91761 (third party warehouse service)

 

Eggstätt, Germany Gewerbegebiet Natzing 2, Eggstätt 83125

 

G/F Mezzaine, 1/F and 2/F., Tradeport Logistic Centres, 21 Chun Yue Road, HK
International Airport, Lantau, Hong Kong (leased by Fossil Asia Pacifc Ltd.)

 

Warehouse 24 ,122-126 Old Pittwater Rd, Brookvale, NSW Australia (leased by
Fossil (Australia) Pty. Limited)

 

Freiburger Str. 5, 86156 Augsburg, Germany (third party warehouse service)

 

Retail stores and concessions:

 

7401 - Niagara NY

 

1876 Military Rd, Niagara Falls, NY 14304

7402 - Branson MO

 

300 Tanger Blvd., Branson, MO 65616

7404 - Woodbury NY

 

147 Marigold Court, Central Valley, NY 10917

7406 - Foley AL

 

2601 S. Mckenzie St., Foley, AL 36535

7408 - Potomac VA

 

2700 Potomac Mills Circle, Woodbridge, VA 22192

7409 - Sawgrass FL

 

12801 W Sunrise Blvd., Sunrise, FL 33323

7410 - Birch Run MI

 

8925 Market Place, Birch Run, MI 48415

7412 - Myrtle Beach SC

 

10839 Kings Road, Myrtle Beach, SC 29572

7413 - San Marcos TX

 

4015 I-35 South, San Marcos, TX 78666

7414 - Clinton CT

 

20 Killingworth Turnpike, Clinton, CT 06413

7416 - Las Vegas NV

 

7400 South Las Vegas Blvd., Las Vegas, NV 89123

7418 - St. Augustine FL

 

500 Prime Outlet Blvd. , St Augustine, FL 32084

7419 - Smithfield NC

 

1259 Outlet Center Dr., Smithfield, NC 27577

7420 - Wrentham MA

 

1 Premium Factory Outlet Blvd., Wrentham, MA 02093

7421 - Destin FL

 

10746 Emerald Coast Parkway W, Destin, FL 32550

7423 - Leesburg VA

 

241 Fort Evans Road NE, Leesburg, VA 20176

7424 - Lake Buena Vista FL

 

15567 State Road 535, Orlando, FL 32821

7426 - Opry Mills TN

 

452 Opry Mills Dr., Nashville, TN 37214

7428 - Vacaville CA

 

101 Nut Tree Rd., Vacaville, CA 95687

7429 - Lancaster PA

 

311 Stanley K Tanger Blvd., Lancaster, PA 17602

7430 - Jackson NJ

 

537 Monomouth Rd., Jackson, NJ 08527

7431 - Tannersville PA

 

1000 Rt. 611, Tannersville, PA 18372

7434 - Osage Beach MO

 

4540 Hwy 54, Osage Beach, MO 65065

7435 - Atlantic City NJ

 

2008 Arctic Ave, Atlantic City , NJ 08401

7436 - Lighthouse Place IN

 

1101 Lighthouse Place, Michigan City, IN 46360

7437 - Gulfport MS

 

10740 Factory Shops Blvd., Gulfport, MS 39503

7438 - Jeffersonville

 

8840 Factory Shops Blvd. , Jeffersonville, OH 43128

 

--------------------------------------------------------------------------------


 

7439 - Albertville, MN

 

6500 Labeaux Ave NE Phase III, Albertville, MN 55301

7441 - Rehobeth

 

34986 Midway Outlet Dr., Rehoboth Beach, DE 19971

7445 - Camarillo CA

 

740 E. Ventura Blvd., Camarillo, CA 93010

7446 - Chicago (Aurora) IL

 

1650 Premium Outlets Blvd., Aurora, IL 60502

7447 - Woodburn OR

 

1001 Arney Rd., Woodburn, OR 97071

7448 - Orlando FL

 

8200 Vineland Ave., Orlando, FL 32821

7449 - Seattle WA

 

10600 Quil Ceda Blvd., Tulalip, WA 98271

7450 - Las Vegas Premium

 

875 S. Grand Central Parkway, Las Vegas, NV 89106

7452 - Primm NV

 

32100 Las Vegas Blvd., Primm, NV 89019-

7453 - Ellenton FL

 

5113 Factory Shops Blvd., Ellenton, FL 34222

7454 - Desert Hills

 

48650 Seminole Drive, Cabazon, CA 92230

7456 - Hagerstown MD

 

160 Prime Outlets Blvd., Hagerstown, MD 21740

7457 - Miromar, FL

 

10801 Corkscrew Rd., Estero, FL 33928

7459 - Louisiana Boardwalk LA

 

390 Boardwalk Blvd., Bossier City, LA 71111

7460 - Pleasant Prairie

 

11211 120th Ave., Pleasant Prairie, WI 53158

7461 - Williamsburg

 

5715 Richmond Rd., Williamsburg, VA 23188

7463 - San Marcos Prime TX

 

3939 IH 35, San Marcos, TX 78666

7465 - Carlsbad CA

 

5600 Paseo del Norte, Carlsbad, CA 92008

7466 - Round Rock,TX

 

4401 N. IH 35, Round Rock, TX 78664

7467 - Rio Grande, TX

 

5001 E. Expressway 83, Mercedes, TX 78570

7468 - Orlando

 

4967 International Drive, Orlando, FL 32819

7469 - The Shoppes at El Paso

 

7051 S. Desert Blvd., Canutillo , TX 79835

7470 - Philadelphia Prem Ou PA

 

18 West Lightcap Road, Pottstown, PA 19464

7471 - Jersey Shore, NJ

 

1 Premium Outlet Blvd. , Tintin Falls, NJ 07753

7472 - Houston Premium Outlets

 

29300 Hempstead Road, Cypress , TX 77433

7473 - Cincinnati, OH

 

819 Premium Outlets Dr , Monroe, OH 45050

7474 - Citadel Outlet Ctr, CA

 

100 Citadel Dr, Commerce , CA 90040

7475 - Merrimack Premium

 

80 Premium Outlets Blvd, Merrimack, NH 03054

7476 - Grand Prairie, TX

 

2950 West Interstate 20, Grand Prairie, TX 75052

7477 - Great Lakes, MI

 

4046 Baldwin Road, Auburn Hills, MI 48326

7478 - Dolphin Mall, FL

 

11401 N.W. 12th St. , Miami , FL 33172

7479 - Great Mall, CA

 

447 Great Mall Drive, Milpitas, CA 95035

7480 - Livermore, CA-LFO

 

2962 Paragon Outlets Drive, Livermore, CA 94551

7481 - Arundel Mills, MD

 

7000 Arundel Mills Circle, Hanover, MD 21076

7482 - Shops @ Grand River, AL

 

6200 Grand River Boulevard East, Leeds, AL 35094

7483 - Hilton Head, SC

 

1254 Fording Island Road, Bluffton , SC 29910

7484 - Westgate, AZ

 

6800 North 95th Avenue, Glendale, AZ 85305

7485 - Shoppes@ Atlanta,GA

 

915 Ridgewalk Parkway, Woodstock, GA 30188

7486 - Galveston, TX

 

5885 Gulf Freeway, Texas City, TX 77591

7487 - Bloomfield, MS

 

200 Bass Pro Drive , Pearl, MS 39208

7488 - Fashion Outlet of Chi, IL

 

5220 Fashion Outlet Way , Rosemont, IL 60018

7489 - Riverhead, NY

 

1003 Tanger Mall Drive, Riverhead, NY 11901

7490 - Phoenix Premium, AZ

 

4976 Willis Road, Phoenix, AZ 85226

7491 - Barstow Tanger, CA

 

2796 Tanger Way , Barstow, CA 92311

7492 - National Harbor, MD

 

6800 Oxon Hill Road, Oxon Hill, MD 20745

7493 - Shoppes@Louisville

 

1155 Buck Creek Road , Simpsonville , KY 40067

7494 - Destiny, NY

 

306 Hiawatha Blvd. West, Syracuse, NY 13204

7495 - St. Louis, MO

 

18521 Outlet Blvd., Chesterfield, MO 63005

7496 - Grand Rapids,MI

 

350 84th Street Southwest, Byron Center, MI 49315

7497 - Foxwoods, CT

 

455 Trolley Line Blvd. , Mashantucket, CT 06338

 

--------------------------------------------------------------------------------


 

7501 - Grove City PA

 

1911 Leesburg Grove City Rd., Grove City, PA 16127

7502 - Ontario CA

 

One Ontrario Mills Circle, Ontario, CA 91764

7504 - Gurnee Mills IL

 

6170 W Grand Ave., Gurnee, IL 60031

7505 - Gilroy CA

 

8555 San Yesidro Avenue, Gilroy, CA 95020

7507 - Dawsonville GA

 

800 Highway 400 South, Dawsonville, GA 30534

7508 - Park City UT

 

6699 N. Landmark Dr., Park City, UT 84098

7510 - Commerce GA

 

800 Steven B Tanger Blvd., Commerce, GA 30529

7513 - Sevierville TN

 

1645 Parkway, Sevierville, TN 37862

7532 - Metro Orlando FL

 

4957 International Drive, Orlando, FL 32819

7533 - San Marcos Prime Metro TX

 

3939 IH 35, San Marcos, TX 78666

7534 - Chicago, IL Premium Out

 

1650 Premium Outlets Blvd., Aurora, IL 60502

7535 - Wrentham, MA Premium

 

1 Premium Outlet Blvd. , Wrentham, MA 02093

7536 - Camarillo, CA Premium

 

910 Camarillo Center Dr., Camarillo, CA 93010

7537 - Sawgrass, FL Premium

 

12801 West Sunrise Blvd , Sunrise , FL 33323

7538 - Ontario Mills CA Outlet

 

One Ontrario Mills Circle, Ontario, CA 91764

7539 - Houston Premium Outlets

 

29300 Hempstead Road, Cypress , TX 77433

7540 - Rio Grande, TX-WSI

 

5001 East Expressway 83, Mercedes , TX 78570

7541 - Orlando, FL-WSI

 

8200 Vineland Ave., Orlando, FL 32821

7542 - Great Lakes, MI-WSO

 

4686 Baldwin Road, Auburn Hills, MI 48326

7543 - Dolphin Mall, FL-WSO

 

11401 N.W. 12th St. , Miami , FL 33172

7544 - Grand Prairie, TX-WSO

 

2950 West Interstate 20, Grand Prairie, TX 75052

7545 - Great Mall, CA-WSO

 

447 Great Mall Drive, Milpitas, CA 95035

7546 - Livermore, CA-WSO

 

2962 Paragon Outlets Drive, Livermore, CA 94551

7547 - Las Americas, CA-WSO

 

4155 Camino De La Plaza, San Diego, CA 92173

7548 - Jersey Gardens, NJ-WSO

 

651 Kapkowski Drive, Elizabeth , NJ 07201

7549 - Niagara Falls, NY-WSO

 

1870 Military Rd, Niagara Falls, NY 14304

7550 - Atlantic City, NJ-WSO

 

105 North Michigan Avenue, Atlantic City, NJ 08401

7551 - Carlsbad, CA-WSO

 

5620 Paseo del Norte, Carlsbad, CA 92008

7552 - Fashion Outlet Chicago-WSO

 

5220 Fashion Outlet Way , Rosemont, IL 60018

7553 - Desert Hills, CA

 

48650 Seminole Drive, Cabazon, CA 92230

7554 - Allen, TX

 

820 West Stacey Road, Allen, TX 75013

7555 - Phoenix, AZ

 

4976 Willis Road, Phoenix, AZ 85226

7556 - National Harbor, MD

 

6800 Oxon Hill Road, Oxon Hill, MD 20745

7557 - Bergen, NJ

 

2701 Bergen Town Center, Paramus, NJ 07652

7558 - Las Vegas, NV

 

775 South Grand Central Parkway, Las Vegas, NV 89106

7559 - Palm Beach, FL

 

1781 Palm Beach Lakes Blvd., West Palm Beach , FL 33401

7560 - Foxwoods, CT WSO

 

455 Trolley Line Blvd. , Mashantucket, CT 06338

7561 - Seattle Premium

 

10600 Quil Ceda Blvd., Tulalip, WA 98271

7562 - Woodbury Commons, NY

 

924 Grapevine Court , Central Valley, NY 10917

7563 - Franklin Mills, PA

 

1801 Franklin Mills Circle, Philadelphia , PA 19154

7564 - Twin Cities @ Eagan, MN

 

3965 Eagan Outlet Parkway , Eagan , MN 55122

7565 - Gloucester Township, NJ

 

100 Premium Outlets, Blackwood, NJ 08012

7566 - Waikele Premium, HI

 

94-790 Lumiaina Street, Waipahu, HI 96797

7567 - Nebraska Crossing, NE

 

21317 Nebraska Crossing Drive, Gretna, NE 68028

7569 - Chesterfield, MO-WSO

 

17017 N Outer 40 Rd, Chesterfield, MO 63005

7570 - Stores Legends, KS-WSO

 

1843 Village W Pkwy, Kansas City, KS 6611

7571 - Destin, FL - WSO

 

4123 Legendary Drive, Destin, FL 32541

7572 - Citadel, CA-WSO

 

100 Citadel Drive, Commerce, CA 90040

7573 - Las Vegas, NV-WSO

 

7400 South Las Vegas Blvd, Las Vegas, NV 89123

7600 - Riverwalk Marketplace

 

1 Poydras Street , New Orleans , LA 70130

 

--------------------------------------------------------------------------------


 

7601 - Twin Cities @ Eagan, MN

 

3925 Eagan Outlet Parkway , Eagan , MN 55122

7602 - Tampa, FL

 

2398 Grand Cypress Drive, Lutz, FL 33559

7603 - Gloucester Township, NJ

 

100 Premium Outlets, Blackwood, NJ 08012

7604 - Katy Mills, TX

 

5000 Katy Mills Circle , Katy , TX 77494

7605 - Outlet @ Tejon Ranch CA

 

5701 Outlets at Tejon Parkway, Arvin, CA 93203

7606 - Outlet Shoppes @ OKC

 

7650 West Reno Avenue , Oklahoma City, OK 73127

7607 - Charlotte Premium, NC

 

5512 New Fashion Way , Charlotte, NC 28278

7608 - Nebraska Crossing NE

 

21359 Nebraska Crossing Drive, Gretna, NE 68028

7609 - Columbus Tanger OH

 

400 South Wilson Road, Sunbury, OH 43074

7611 - Memphis, TN

 

5205 Airways Blvd, Southaven, MS 3867

7613 - Clarksburg, MD

 

22705 Clarksburg Road, Clarksburg, MD 20871

7701 - Skagen Orlando, FL

 

4969 International Dr , Orlando, FL 32819

7702 — Skagen Sawgrass, FL

 

2604 Sawgrass Mills Circle, Sunrise , FL 33323

7706 - Skagen Grand Prairie TX

 

2950 West I20 , Grand Prairie, TX 75052

7707 - Skagen Desert Hills, CA

 

48650 Seminole Dr, Cabazon , CA 92230

7708 - Skagen Woodbury, NY

 

145 Marigold Court, Central Valley, NY 10917

7709 - Orlando, FL-SKO

 

8200 Vineland Avenue, Orlando , FL 32821

8202 - Dallas TX

 

13350 N Dallas Pkwy, Dallas, TX 75240

8203 - Houston TX

 

5085 Westheimer, Houston, TX 77056

8204 - Universal Studios FL

 

6000 Universal Blvd., Orlando, FL 32819

8205 - Aventura FL

 

19501 Biscayne Blvd., Aventura, FL 33180

8206 - Dadeland FL

 

7465 North Kendall Drive, Miami, FL 33156

8207 - Somerset MI

 

2800 West Big Beaver Rd., Troy, MI 48084

8208 - Aladdin NV

 

3663 Las Vegas Blvd., South, Las Vegas, NV 89109

8209 - Gardens-Palm FL

 

3101 PGA Blvd., Palm Beach Gardens, FL 33410

8210 - 5th Ave, NY

 

530 5th Ave, New York, NY 10036

8214 - La Plaza TX

 

2200 S. 10 th Street, McAllen, TX 78503

8215 - Southpoint NC

 

6910 Fayetteville Rd., Durham, NC 27713

8218 - Fashion Show, NV

 

3200 Las Vegas Blvd., Las Vegas, NV 89109

8221 - Twelve Oaks, MI

 

27308 Novi Rd., Novi, MI 48377

8223 - Queens Center, NY

 

9015 Queens Blvd., Elmhurst, NY 11373

8225 - Oak Park Mall, KS

 

11579 W. 95 th Street, Overland Park, KS 66214

8228 - Post Oak TX

 

1500 Harvey Rd., College Station, TX 77840

8230 - La Cantera

 

15900 LaCantera Parkway, San Antonio, TX 78256

8231 - Easton OH

 

172 Easton Towne Center, Columbus, OH 43219

8234 - Northridge, CA

 

9301 Tampa Ave., Northridge, CA 91324

8235 - Arrowhead, AZ

 

7700 West Arrowhead Towne Center, Glendale, AZ 85308

8237 - Northpark TX

 

8687 N. Central , Dallas, TX 75225

8238 - Southlake TX

 

324 Grand Ave. West, Southlake, TX 76092

8239 - Chandler, AZ

 

3111 W. Chandler Blvd., Chandler, AZ 85226

8241 - Downtown Disney, CA

 

1580 S. Disney Drive, Anaheim, CA 92802

8242 - Hollywood, CA

 

6801 Hollywood Blvd., Hollywood, CA 90028

8243 - Townsquare, NV

 

6599 Las Vegas Blvd, Las Vegas, NV 89119

8244 - Brandon, FL

 

920 Brandon Town Center, Brandon, FL 33511

8245 - Willowbrook, TX

 

2000 Willowbrook Mall, Houston, TX 77070

8247 - Bridge Street

 

335 Bridge Street, Huntsville, AL 35806

8248 - Brea

 

1065 Brea Mall, Brea, CA 92821

8250 - North Star, TX

 

7400 San Pedro, San Antonio, TX 78216

8251 - Crossgates

 

1 Crossgates Mall Rd, Albany, NY 12203

8252 - SanTan Village, AZ

 

2196 E. Williams Field Rd., Gilbert, AZ 85295

 

--------------------------------------------------------------------------------


 

8253 - Mall of Columbia, MD

 

10300 Little Patuxent Pkwy, Columbia, MD 21044

8255 - First Colony

 

16535 Southwest Freeway, Sugar Land, TX 77479

8256 - Short Pump, VA

 

11800 West Broad St., Richmond, VA 23233

8257 - Citrus Park, FL

 

7953 Citrus Park Town Center, Tampa, FL 33625

8258 - Towson Town Center, MD

 

825 Dulaney Valley Rd., Towson, MD 21204

8259 - Kalakaua, HI

 

2113 Kalakaua Ave., Honolulu, HI 96815

8261 - Annapolis, MD

 

2578 Annapolis Mall, Annapolis, MD 21401

8263 - Cielo Vista

 

8401 Gateway Blvd. West, El Paso, TX 79925

8265 - Garden State Plaza

 

One Garden State Plaza, Paramus, NJ 07652

8266 - Oxmoor Mall

 

7900 Shelbyville Rd., Louisville, KY 40222

8267 - Fashion Place, UT

 

6191 S. State Street, Murray, UT 84107

8268 - West County Mall MO

 

21 West County Center, Des Peres, MO 63131

8269 - Southcenter WA

 

846 Southcenter Mall, Seattle, WA 98188

8270 - Tucson Mall AZ

 

4500 N. Oracle Rd., Tucson, AZ 85705

8272 - 38 W. 34th Street NY

 

38 W. 34th. Street, New York, NY 10001

8273 - Mall of Louisiana LA

 

6401 Bluebonnet Blvd., Baton Rouge, LA 70836

8274 - Pearland Town Center TX

 

11200 Broadway, Pearland, TX 77584

8276 - Bay Street CA

 

5635 Bay Street, Emeryville, CA 94608

8279 - Briarwood MI

 

100 Briarwood Circle, Ann Arbor, MI 48108

8286 - Park Place, AZ

 

5870 E. Broadway Blvd., Tucson, AZ 85711

8288 - Newport Centre, NJ

 

30 Mall West Dr., Jersey City, NJ 07310

8289 - 48th + Broadway, NY

 

1585 Broadway, New York, NY 10036

8291 - Rosedale Center, MN

 

115 Rosedale Center, Roseville, MN 55113

8292 - Village Pointe, NE

 

17255 Davenport Str., Omaha, NE 68118

8293 - MacArthur Center, VA

 

300 Monticello Ave., Norfolk, VA 23510

8294 - Galleria at Roseville,

 

1151 Galleria Blvd. , Roseville, CA 95678

8295 - Roosevelt Field NY

 

630 Old Country Rd, Garden City, NY 11530

8296 - Florida Mall

 

8001 S. Orange Blossom Trl, Orlando, FL 32809

8297 - Polaris Town Ctr, OH

 

1500 Polaris Parkway , Columbus , OH 43240

8299 - Staten Island, NY

 

2655 Richmond Avenue , Staten Island, NY 10314

8301 - Woodfield IL

 

K310 Woodfield Shopping Center, Schaumburg, IL 60173

8303 - Mall of America MN

 

168 East Broadway, Bloomington, MN 55425

8304 - Scottsdale AZ

 

7014 Camelback Dr. , Scottsdale, AZ 85251

8305 - Universal Studios CA

 

1000 Universal Center Dr., Universal City, CA 91608

8306 - Watertower IL

 

835 N Michigan Ave, Chicago, IL 60611

8307 - South Coast, CA

 

3333 Bear St, Costa Mesa, CA 92626

8308 - Honolulu, HI

 

1450 Ala Moana Blvd., Honolulu, HI 96814

8309 - Lincoln Rd, FL

 

836 Lincoln Road, Miami Beach, FL 33139

8310 - 3rd St. Promenade, CA

 

1416 Third Street Promenade, Santa Monica, CA 90401

8311 - Smith Haven Mall, NY

 

422 Smith Haven Mall, Lake Grove, NY 11755

8312 - Northeast Mall, TX

 

1101 Melborne St , Hurst, TX 76053

8313 - Bellevue Square, WA

 

575 Bellevue Square, Bellevue, WA 98004

8314 - Topanga, CA-ACC

 

6600 Topanga Canyon Boulevard, Canoga Park, CA 91303

8315 - World Trade Center, NY

 

185 Greenwich St., New York, NY 10007

8316 - Tyson’s Corner, VA

 

1961 Chain Bridge Road, McLean, VA 22102

8318 - Forum Shops @ Caesars,

 

3500 Las Vegas Blvd. South, Las Vegas, NV 89109

8319 - Plaza Las Americas, PR

 

525 Avenida F.D. Roosevelt , San Juan, PR 00918

8320 - Del Amo Fashion Ctr, CA

 

3525 West Carson Street, Torrance , CA 9050

8321 - Crabtree Valley, NC

 

4325 Glenwood Avenue, Raleigh, NC 27612

8322 - Castleton Square, IN

 

6020 East 82nd Street, Indianapolis, IN 46250

 

--------------------------------------------------------------------------------


 

8323 - Northlake Mall, NC

 

6801 Northlake Mall Drive, Charlotte, NC 28216

8324 - Intl Mkt Pl, HI - ACC

 

2330 Kalakaua Avenue, Honolulu, HI 96815

8325 - Walden Galleria, NY

 

One Walden Galleria, Buffalo, NY 14225

8326 - Jordan Crk Town Ctr, IA

 

101 Jordan Creek Parkway, West Des Moines, IA 50266

8327 - Lakeside Shop’g Ctr, LA

 

3301 Veterans Memorial Blvd., Metairie, LA 70002

8328 - King of Prussia Mall, PA

 

160 North Gulph Road, King of Prussia, PA 19406

8329 - Memorial City Mall, TX

 

303 Memorial City, Houston, TX 77024

8330 - Kenwood Towne Ctr, OH

 

7875 Montgomery Road, Cincinnati, OH 45236

8331 - Baybrook Mall, TX

 

500 Baybrook Mall , Friendswood, TX 77546

8332 - Penn Square Mall, OK

 

1901 Northwest Expressway , Oklahoma City, OK 73118

8333 - Woodland Hills Mall, OK

 

7021 S. Memorial Drive, Tulsa, OK 74133

8334 - The Woodlands, TX

 

1201 Lake Woodlands Drive, The Woodlands, TX 77380

8335 - Stonebriar Centre, TX

 

2601 Preston Road, Frisco, TX 75034

8336 - Oakridge, CA - ACC

 

925 Blossom Hill Rd, San Jose, CA 95123

8339 - SF Center, CA

 

865 Market Street , San Francisco, CA 94103

8751 - Skagen Stores-Times Square, NY

 

1585 Broadway , New York, NY 10036

 

 

 

Fossil Europe GmbH

 

 

3948 - Grabenstaett OUT

 

83355 Grabenstätt, Oberwinkl 1 Outlet, Germany

3943 - Soltau LFO

 

29614 Soltau, Rahrsberg 7, Gewerbegebiet Soltau, Unit EG-0.09a Outlet, Germany

3984 - Ingolstadt WSO

 

85055 Ingolstadt, Otto-Hahn-Str. 1, Unit 7 WSO, Germany

3997 - Neumuenster LFO

 

24539 Neumünster, Oderstr. 10, Unit 118/119 Outlet, Germany

3998 - Ochtrup WSO

 

48607 Ochtrup, Laurenzstr 55, Unit A04 WSO, Germany

3999 - Ochtrup LFO

 

48607 Ochtrup, Laurenzstr 55, Unit B05 Outlet, Germany

3986 - Wolfsburg OUT

 

38440 Wolfsburg, An der Vorburg 4, Unit 58 Outlet, Germany

3989 - Wolfsburg WSO

 

38440 Wolfsburg, An der Vorburg 4, Unit 21a WSO, Germany

3944 - Wustermark WSO

 

14641 Wustermark, Alter Spandauer Weg 1, Unit 113 WSO, Germany

3995 - Ochtum LFO

 

28816 Stuhr, Bremer Str. 115a, Unit 4, Outlet, Germany

3949 - Wustermark LFO

 

14641 Wustermark, Alter Spandauer Weg 1, Unit 063 Outlet, Germany

3985 - Frankfurt Zeil ACC

 

60313 Frankfurt, Zeil 123, Unit xxx FLAGSHIP, Germany

3991 - Zweibruecken WSO

 

66482 Zweibrücken, Londoner Bogen 10-90, Unit 73 WSO, Germany

4122 - Brehna OUT

 

06796 Brehna, Thiemendorfer Mark 1, Unit 50+51 Outlet, Germany

3946 - GER Ingolstadt OUT

 

85055 Ingolstadt, Otto-Hahn-Str. 1, Unit 80 Outlet, Germany

3947 - Metzingen OUT

 

72555 Metzingen, Reutlinger Strasse 53/1 Outlet, Germany

3912 - Zweibruecken OUT

 

66482 Zweibruecken, Londoner Bogen 10-90, Unit 09 Outlet, Germany

2169 - Wertheim OUT

 

97877 Wertheim, Almosenberg, Unit 87 Outlet, Germany

4120 - Montabaur OUT

 

56480 Montabaur, Bahnallee 3a, Unit 28/29 Outlet, Germany

3988 - Soltau WSO

 

29614 Soltau, Rahrsberg 7, Gerwerbegebiet Soltau Unit 1.01 WSO, Germany

3979 - Ochtum WSO

 

28816 Ochtum, Bremer Str. 111, Unit 17 WSO, Germany

3996 - Neumuenster WSO

 

24539 Neumünster, Oderstr. 10, Unit 122 WSO, Germany

3982 - Neumuenster SKO

 

24539 Neumünster, Oderstr. 10, Unit 107 SKO, Germany

3990 - Wertheim WSO

 

97877 Wertheim, Almosenberg, Unit 32, WSO, Germany

4123 - Brehna WSO

 

06796 Brehna, Thiemendorfer Mark 1, Unit 41 WSO, Germany

2159 - Koeln Hohestr. ACC

 

50667 Köln, Hohe Str. 144-146, Germany

2160 - Oberhausen Centro ACC

 

46047 Oberhausen, Centroallee 115, Unit E005, Germany

3928 - Muenster Ludgeristr. ACC

 

48143 Münster, Ludgeristr. 23, Germany

3906 - Berlin Europa Center ACC

 

10789 Berlin, Tauentzien 9-12, Unit 111, Germany

3913 - Stuttgart Koenigstr. ACC

 

70173 Stuttgart, Königstr. 17, Germany

3919 - Dortmund Westenhellweg ACC

 

44137 Dortmund, Westenhellweg 19, Germany

3901 - Bonn Dreieck ACC

 

53111 Bonn, Dreieick 1, Germany

 

--------------------------------------------------------------------------------


 

2167 - Berlin Alexa ACC

 

10179 Berlin, Grunerstr. 20, Alexa Unit 00.43, Germany

4121 - Dortmund Th. ACC

 

44137 Dortmund, Westenhellweg 102-106 Thier-Galerie, Unit 0.14a, Germany

2163 - Berlin Friedrichstr. ACC

 

10117 Berlin, Friedrichstraße 96, Germany

2170 - Nuernberg Breite ACC

 

90402 Nürnberg, Breite Gasse 38, Germany

3905 - Hannover Georgstr. ACC

 

30159 Hannover, Georgstr. 22, Germany

3915 - Bremen Waterfront ACC

 

28237 Bremen, AG-Weser-Str. 3, Unit A-24B, Germany

3987 - Berlin Leipziger Platz ACC

 

10117 Berlin, Leipziger Platz 12-13, Unit 2.26, Germany

2161 - Hamburg Moenckberg ACC

 

20095 Hamburg, Mönckebergstr. 13, Germany

3914 - Mainz Brand ACC

 

55116 Mainz, Am Brand 18, Unit TA136, Germany

3921 - Freiburg Rathaus ACC

 

79098 Freiburg, Rathausgasse 34, Germany

3922 - Koeln Ehrenstr. ACC

 

50667 Köln, Ehrenstr.1-3, Germany

3926 - Ludwigsburg Breuninger ACC

 

71634 Ludwigsburg, Heinkelstr. 1, Breuningerland, Germany

3927 - Duesseldorf Schadowstr ACC

 

40217 Düsseldorf, Schadowstr. 20-22, Germany

3909 - Heidelberg Hauptstr. ACC

 

69117 Heidelberg, Hauptstr. 45, Germany

3904 - Essen Limbecker Platz ACC

 

45127 Essen, Limbecker Platz 1a, Unit 1.44 OG, Germany

3932 - Bochum Kortumstr. ACC

 

44787 Bochum, Kortumstr. 73, Germany

3939 - Dresden Altmarkt ACC

 

01067 Dresden, Altmarkt 25, Unit 0.41 II, Germany

3929 - Duesseldorf Airport ACC

 

40474 Düsseldorf, Airport Terminal Ring 1, Unit ZG1.125, Germany

3918 - Aachen Peterstr. ACC

 

52062 Aachen, Peterstr. 2, Germany

3924 - Weiterstadt Loop 5 ACC

 

64331 Weiterstadt, Gutenbergstr. 3-15, Loop5, Germany

3935 - Saarbruecken SG ACC

 

66111 Saarbrücken, Trierer Str. 1, Saar-Galerie, Unit 0.03, Germany

3917 - Karlsruhe Kaiserstr. ACC

 

76133 Karlsruhe, Kaiserstr. 209, Germany

3930 - Muenchen OEZ ACC

 

80993 München, Hanauer Str. 68, OEZ, Germany

3934 - Ludwigshafen RG ACC

 

67061 Ludwigshafen, Im Zollhof 4, Rhein-Galerie, Germany

3941 - Sulzbach MTZ ACC

 

65843 Sulzbach, Königsteinerstr B8 Unit 15 EG, Germany

3907 - Duesseldorf Arcaden ACC

 

40217 Düsseldorf, Friedrichstr. 129-133, Germany

3992 - Frankfurt Skyline ACC

 

60327 Frankfurt, Europaallee, Unit 00.SH.064, Skyline Plaza, Germany

3923 - Hamburg Hamburgerstr. ACC

 

22083 Hamburg, Hamburger Str. 19-47, Unit 1.21, Germany

3925 - Bremen Obernstr. ACC

 

28195 Bremen, Obernstr. 20, Germany

3938 - Muenchen Pasing ACC

 

81241 München, Parsinger Bahnhofsplatz 5, Unit I-26, Germany

3911 - Leipzig Grimmaische ACC

 

04109 Leipzig, Grimmaische Str. 1-7, Germany

3920 - Hamburg Mercado ACC

 

22765 Hamburg, Ottenser Hauptstr. 7, Mercado Unit E.26, Germany

3983 - Frankfurt SKB

 

60313 Frankfurt Zeil 106-110, Unit D302, SKB, Germany

3908 - Hamburg AEZ ACC

 

22391 Hamburg, Heegbarg 31, Alstertal EKZ Unit 66, Germany

3916 - Hannover Ernst-August ACC

 

30159 Hannover, Ernst-August-Platz 2, Germany

3940 - Frankfurt Airport ACC

 

60547 Frankfurt, Terminal 1, Steig B, Ebene 2 Airport, Germany

3942 - Dortmund Thier CLO

 

44137 Dortmund, Westenhellweg 102-106 Thier-Galerie, Unit 0.14a, Germany

3994 - Oberhausen SKB

 

46047 Oberhausen, Centroallee 149, SKB, Germany

3931 - Kiel Holstenstr. ACC

 

24103 Kiel, Holstenstr. 47, Germany

3993 - Duesseldorf Flingerstr ACC

 

40213 Düsseldorf, Mittelstr. 1a/Flingerstr., Germany

 

 

 

Fossil (UK) Ltd.

 

 

2382 - Bicester Village Outlet

 

OX 26 6 WD Bicester

2388 - Ellesmere Port Cheshire Oaks

 

CH65 9JJ Ellesmere Port South Wirral

2381 - Kildare Village WSO

 

Co.Kildare Kildare

2399 - Bridgend OUT

 

CF32 9SU Bridgend

2391 - Ellesmere Port Cheshire Oaks

 

CH65 9JJ Ellesmere Port South Wirral

2395 - Livingston OUT

 

EH54 6QX Livingston

2380 - Kildare Village OUT

 

Co.Kildare Kildare

 

--------------------------------------------------------------------------------


 

2386 - East Midlands OUT

 

DE55 2JW South Normanton

2384 - York WSO

 

Y0194TA York

2383 - Portsmouth Gunwharf WSO

 

PO1 3TZ Portsmouth/ Hampshire

2390 - York Outlet (OUT)

 

Y0194TA York

2397 - Swindon OUT

 

SN2 2DY Swindon

2393 - Ashford Designer OUT

 

TN24 0SD Ashford

2387 - Swindon WSO

 

SN2 2DY Swindon

2394 - Ashford Designer WSO

 

TN24 0SD Ashford

2392 - Portsmouth Gunwharf Outlet

 

PO1 3TZ Portsmouth/ Hampshire

2396 - Livingston WSO

 

EH54 6QX Livingston

2385 - East Midlands WSO

 

DE55 2JW South Normanton

2389 - Bridgend WSO

 

CF32 9SU Bridgend

2317 - London Oxfordstreet ACC

 

W1C 1JE London

2355 - Belfast Victoria Square ACC

 

BT1 4QG Belfast

2315 - London Bluewater ACC

 

DA9 9ST London

2353 - Birmingham Bullring ACC

 

B5 4BA Birmingham

4734 - Watch Station Intern’l Concess

 

Dundrum DUBLIN 16

2362 - London Stratford City ACC

 

E20 1EJ London

2363 - Glasgow Silverburn ACC

 

G53 6QR Glasgow

2360 - Aberdeen Union Square ACC

 

AB11 5RG Aberdeen

2370 - Cardiff St. David’s Dewi Sant

 

CF10 1AH Cardiff

2352 - Bristol Cabot Circus ACC

 

BS1 3BA Bristol

2351 - London White City ACC

 

W 12 7GD London

2361 - Cambridge Grand Arcade ACC

 

CB2 3BJ Cambridge

4738 - Watch Station Intern’l Concess

 

London W1C 1HF

2313 - Manchester Arndale ACC

 

M4 3AQ Manchester

2368 - Leeds Trinity Mall ACC

 

LS1 5AR Leeds

2357 - Essex Lakeside Mall ACC

 

RM20 2ZP Essex

2359 - Glasgow St. Enoch Centre ACC

 

G1 4BW Glasgow

4761 - Watch Station Intern’l Concess

 

London W12 7GA

2367 - Brighton Churchill Square ACC

 

BN1 2RG Brighton East Sussex

2364 - London Stratford City WSI

 

E201EJ London

2369 - Leeds Trinity Mall WSI

 

LS1 5AR Leeds

4750 - Fossil Concession

 

Gateshead NE11 9YE

4715 - Fossil Concession

 

Leicestershire LE1 4FR

4759 - Fossil Concession

 

Northern Ireland BT1 4QG

4740 - Fossil Concession

 

Cardiff CF10 1TT

4745 - Fossil Concession

 

Glasgow G1 3HL

4709 - Watch Station Intern’l Concess

 

Manchester M60 3AU

4722 - Watch Station Intern’l Concess

 

Leeds LS1 6BR

4712 - Watch Station Intern’l Concess

 

Sheffield S9 1EL

2365 - London White City Skagen SKB

 

W 12 7GD London

4723 - Watch Station Intern’l Concess

 

Bristol BS1 3BD

4713 - Watch Station Intern’l Concess

 

Birmingham B2 5JS

AA63 - Fossil Concession

 

Jersey JE4 8NN

4719 - Fossil Concession

 

Swindon SN1 1LD

4703 - Watch Station Intern’l Concess

 

Middlesex EN2 6LJ

4726 - Watch Station Intern’l Concess

 

London SW1E 6QX

4752 - Fossil Concession

 

Doncaster DN1 1NR

4733 - Watch Station Interna’l Concess

 

Croydon CR0 1TY

 

--------------------------------------------------------------------------------


 

4727 - Fossil Concession

 

Guildford GU1 3DP

A966 - Watch Station Concession

 

London NW4 3FN

4701 - Fossil Concession

 

Edinburgh EH2 2YJ

4756 - Fossil Concession

 

Wolverhampton WV1 3PQ

4721 - Fossil Concession

 

Berkshire RG1 2AS

4724 - Fossil Concession

 

Norwich NR2 1SH

4708 - Watch Station Intern’l Concess

 

Milton Keynes MK9 3DJ

4731 - Fossil Concession

 

Essex RM20 2ZR

4758 - Fossil Concession

 

Dumbarton G83 8QL

4720 - Watch Station Intern’l Concess

 

Nottingham NG1 3HF

4730 - Fossil Concession

 

London EC4N 7HR

4746 - Fossil Concession

 

Tyne & Wear DL3 7QE

4760 - Fossil Concession

 

High Wycombe HP11 2BZ

4747 - Fossil Concession

 

Middlesbrough TS1 5AD

4766 - Fossil Concession

 

Huddersfield HD1 2QB

A971 - Watch Station Intern’l Concess

 

Newbury RG14 1DN

4732 - Watch Station Internt’l Concess

 

Kent DA9 9SB

4739 - Fossil Concession

 

Avon BA1 1DD

4702 - Watch Station Intern’l Concess

 

Wimbledon SW19 4DP

4743 - Fossil Concession

 

Plymouth PL1 1DY

4706 - Fossil Concession

 

Richmond TW9 1HA

4716 - Fossil Concession

 

Gloucestershire GL50 1HP

4757 - Fossil Concession

 

Solihull B91 3DU

4735 - Fossil Concession

 

Kent ME14 1QP

4717 - Fossil Concession

 

Shropshrie SY1 1LR

4751 - Fossil Concession

 

Kingston Upon Hull HU1 3JZ

4736 - Fossil Concession

 

Bournemouth BH1 2AA

4714 - Fossil Concession

 

Warwickshire CV32 4DA

4737 - Fossil Concession

 

Devon EX4 3LW

4765 - Fossil Concession

 

Shropshire TF3 4BS

4753 - Fossil Concession

 

Lincolnshire LN2 1AY

4748 - Fossil Concession

 

Cumbria, CA3 8HU

4729 - Fossil Concession

 

West Sussex, PO19 1QF

A931 - Watch Station Intern’l Concess

 

Windsor, SL4 1DP

4742 - Fossil Concession

 

Torfaen, NP44 1XT

4749 - Fossil Concession

 

Lincolnshire, DN31 1DW

4768 - Fossil Concession

 

Lincolnshire, PE21 6UF

4728 - Fossil Concession

 

Surrey, GU15 3PG

4769 - Fossil Concession

 

Grantham, NG32 2AB

4754 - Fossil Concession

 

Sutton Coldfield, B72 1PB

4755 - Fossil Concession

 

Worcester, WR1 3LD

A413 - Watch Station Intern’l Concess

 

Norwich, NR2 1JF

E035 - Watch Station Intern’l Concess

 

Bexleyheath, DA6 7JN

 

 

 

Fossil Australia Pty. Ltd.

 

 

South Wharf

 

DFO South Wharf

Fossil Homebush

 

Homebush DFO

Brisbane DFO

 

DFO Brisbane Airport

Essendon

 

DFO Essendon Airport

Harbour Town Fossil

 

Harbour Town Regional Shopping Centre

 

--------------------------------------------------------------------------------


 

Harbour Town WSIO

 

Harbour Town Regional Shopping Centre

Moorabbin Fossil

 

DFO Moorabbin

Homebush WSO

 

Homebush DFO

Watertown

 

Watertown DFO

Moorabbin WSO

 

DFO Moorabbin

Chadstone

 

Westfield Chadstone

Emporium Fossil

 

Emporium

Parramatta

 

Westfield Parramatta

Melbourne Central

 

Melbourne Central Shopping Centre

Fossil QVB

 

Queen Victoria Building

Highpoint

 

Highpoint Shopping Centre

Doncaster

 

Westfield doncaster

Castle Towers

 

Castle Towers Shopping Centre

Pac Fair

 

Pacific Fair

Carindale

 

Westfield Carindale

Chermside

 

Westfield Chermside

WSI Emporium

 

Emporium

Macquarie

 

Macquarie Shopping Centre

Miranda

 

Miranda Westfield

WSI QVB

 

Queen Victoria Building

 

 

 

Fossil Canada, Inc.

 

 

5901

 

3401 Dufferin St., Toronto, ON M6A 2T9

5902

 

25 The West Mall, Etobicoke, ON M9C 1B8

5903

 

100 City Centre Dr. , Mississauga, ON L5B 2C9

5905

 

4700 Kingsway, Burnaby , BC V5H 4N2

5906

 

220 Yonge St., Toronto, ON M5B 2H1

5907

 

8882 170th St., Edmonton, AB T5T 4M2

5908

 

1500 McGill College Ave., Montreal , QC H3A 3J5

5909

 

100 Anderson Rd. SE, Calgary, AB T2J 3V1

5910

 

5015-111 Street, Edmonton, AB T6H 4M6

5912

 

6455 Maclead Trail SW, Calgary, AB T2H 0K8

5913

 

3035 Boulevard Le Carrefour, Laval, QC H7T 1C8

5914

 

50 Rideau Street , Ottawa, ON K1N 9J7

5915

 

2960 Kingsway Dr, Kitchener, ON N2C 1X1

5916

 

7001 Mumford Rd. , Halifax , NS B3L 4N9

5917

 

477 Paul Street, Dieppe, NB E1A 4X5

5918

 

900 Maple Avenue, Burlington , ON L7S 2J8

5919

 

6801 Trans-Canada Highway, Pointe-Claire, QC H9R 1C4

5920

 

5000 Highway 7 East , Markham, ON L3R 4M9

5921

 

1253 St. Catherine Street West, Montreal , QC H3G 1P3

5922

 

109 Street & Kingsway, Edmonton, AB T5G-3A6

5923

 

10355 152nd Street , Surrey, BC V3R 7C1

5925

 

1680 Richmond Street North , London, ON N6G 3Y9

5926

 

66Q 1485 Portage Avenue, Winnipeg, MB R3G 0W4

5927

 

701 West Georgia Street , Vancouver, BC V7Y 1G5

5928

 

3625 Shaganappi Trail NW, Calgary , AB T3A 0E2

5929

 

9190 Boulevard Leduc, Brossard, QC J4Y 0L1

5930

 

999 Upper Wentworth Street , Hamilton, ON L9A 4X5

 

--------------------------------------------------------------------------------


 

5931

 

50 Bloor Street West, Toronto, ON M4W 3L8

5950

 

1 Bass Pro Mills Dr. , Concord, ON L4K 5W4

5951

 

261055 Cross Iron Blvd., Rocky View, AB T4A 0G3

5952

 

13850 Steeles Avenue West, Halton Hills, ON L7G 0J1

5953

 

8555 Campeau Drive, Ottawa, ON K2T 1B7

5954

 

19001 Chemin Notre-Dame, Mirabel, QC J7J 0A1

5955

 

7899 Templeton Road, Richmond, BC V7B 0B7

5970

 

261055 Cross Iron Blvd., Rocky View, AB T4A 0G3

5971

 

3311 Simcoe Road 89, Cookstown, ON L0L1L0

5972

 

13850 Steeles Avenue West, Halton Hills, ON L7G 0J1

5973

 

8555 Campeau Drive, Ottawa, ON K2T 1B7

5974

 

300 Taylor Road, Niagara on the Lake, ON L0S 1J0

5975

 

19001 Chemin Notre-Dame, Mirabel, QC J7J 0A1

5976

 

7899 Templeton Road, Richmond, BC V7B 0B7

5924

 

6551 No. 3 Road, Richmond, BC V6Y 2B6

5977

 

1 Bass Pro Mills Drive, Vaughan, ON L4K 0A2

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.29


to


SECOND AMENDED AND RESTATED CREDIT AGREEMENT


dated as of January 29, 2018

 

by and among

 

FOSSIL GROUP, INC.,
as US Borrower,

 

FOSSIL GROUP EUROPE GMBH

and certain other Foreign Subsidiaries of US Borrower

from time to time parties hereto as Non-US Borrowers,

 

THE LENDERS REFERRED TO THEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Lender,

 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

COMPASS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

TAXES, LEVIES, IMPOSTS, ETC.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.29

 

TAXES, LEVIES, IMPOSTS, ETC.

 

If an Australian resident Borrower pays interest or an amount in the nature of
interest to a non-resident Lender, interest withholding tax at the rate of 10%
generally applies.  However, if the Lender qualifies as an independent
“financial institution” that is resident in certain tax treaty countries, that
rate can be reduced to nil.

 

A limited tax liability for the Lenders (and a respective withholding obligation
for the Swiss Borrower) may arise if Swiss real estate serves as collateral
under the Security Documents. This tax may be reduced or eliminated subject to
the applicable double taxation treaties.

 

A limited tax liability for the Lenders (and a respective withholding obligation
for a German-resident Borrower) may arise if German real estate serves as
collateral under the Security Documents. This tax may be reduced or eliminated
subject to the applicable double taxation treaties.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.5


to


SECOND AMENDED AND RESTATED CREDIT AGREEMENT


dated as of January 29, 2018

 

by and among

 

FOSSIL GROUP, INC.,
as US Borrower,

 

FOSSIL GROUP EUROPE GMBH

and certain other Foreign Subsidiaries of US Borrower

from time to time parties hereto as Non-US Borrowers,

 

THE LENDERS REFERRED TO THEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Lender,

 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

COMPASS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

COLLATERAL REPORTS AND RECONCILIATION REPORTS

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.5

 

COLLATERAL REPORTS AND RECONCILIATION REPORTS

 

Provide the Administrative Agent with each of the documents set forth below at
the following items in form and substance satisfactory to the Administrative
Agent:

 

1.             Concurrently with the delivery of a Borrowing Base Certificate
pursuant to Section 8.3, a detailed calculation of Inventory categories that are
not eligible for the Borrowing Base.

 

2.             Concurrently with the delivery of a Borrowing Base Certificate
pursuant to Section 8.3, a detailed aging, by total, of the Accounts of each
Borrower (provided that if Fossil Europe is a Non-US Borrower, then the Accounts
of Fossil France shall be reported instead of those of Fossil Europe) and each
Domestic Subsidiary of the US Borrower that is a Credit Party (and prior to the
applicable Non-US Borrower Qualification Date, the applicable Qualified Pledged
Foreign Subsidiary Group), together with a reconciliation and supporting
documentation for any reconciling items noted,

 

3.             If an Increased Reporting Event has occurred during a Fiscal
Quarter, as soon as practicable and in any event no later than five (5) Business
Days after the date of any required public filing of the US Borrower’s quarterly
report on Form 10-Q (a “10-Q”), an internally prepared reconciliation of the
Borrowing Base against such 10-Q.

 

4.             Upon request by the Administrative Agent, inventory
system/perpetual reports specifying the cost of the Inventory of each Borrower
and each Domestic Subsidiary of the US Borrower that is a Credit Party (and
prior to the applicable Non-US Borrower Qualification Date, the applicable
Qualified Pledged Foreign Subsidiary Group).

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.19


to


SECOND AMENDED AND RESTATED CREDIT AGREEMENT


dated as of January 29, 2018

 

by and among

 

FOSSIL GROUP, INC.,
as US Borrower,

 

FOSSIL GROUP EUROPE GMBH

and certain other Foreign Subsidiaries of US Borrower

from time to time parties hereto as Non-US Borrowers,

 

THE LENDERS REFERRED TO THEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Lender,

 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

COMPASS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

POST-CLOSING MATTERS

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.19
to the Second Amended and Restated Credit Agreement

 

POST-CLOSING MATTERS

 

1.                                      US Intellectual Property Filings. 
Within thirty (30) days of the Closing Date (or such later date as determined by
the Administrative Agent in its sole discretion), the Administrative Agent shall
have received the following:

 

a.                                      Notice of Grant of Security Interest in
Trademarks duly executed by US Borrower for the federally registered trademarks
set forth on Schedule 9.19-A,  in proper form for filing with the U.S. Patent
and Trademark Office, and otherwise in form and substance satisfactory to the
Administrative Agent; and

 

b.                                      Notice of Grant of Security Interest in
Patents, duly executed by US Borrower and Misfit, Inc. for the federally
registered patents set forth on Schedule 9.19-B in proper form for filing with
the U.S. Patent and Trademark Office, and otherwise in form and substance
satisfactory to the Administrative Agent.

 

2.                                      Foreign Intellectual Property.  Within
forty-five (45) days of the Closing Date (or such later date as determined by
the Administrative Agent in its sole discretion), the Administrative Agent shall
have received the following:

 

a.                                      Intellectual property searches in non-US
jurisdictions reasonably satisfactory to the Administrative Agent, together with
agreements duly executed by the applicable Credit Parties for all registered
copyrights, copyright applications, patents, patent applications, trademarks and
trademark applications in such jurisdiction included in the Collateral, in each
case in proper form for filing with the applicable Governmental Authority (or
comparable organization or office established pursuant to an international
treaty or similar international agreement for the filing, recordation or
registration of interests in intellectual property).

 

3.                                      Foreign Subsidiary Pledge Agreements and
Legal Opinions.  Within thirty (30) days of the Closing Date (or such later date
as determined by the Administrative Agent in its sole discretion), the
Administrative Agent shall have received the following:

 

a.                                      A Foreign Subsidiary Pledge Agreement,
in form and substance satisfactory to the Administrative Agent, duly executed by
US Borrower with respect to sixty-five percent (65%) of the total outstanding
Capital Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and one hundred percent (100%) of the Capital Stock not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of
Fossil Holdings LLC Luxembourg, SCS, together with a favorable opinions of
counsel to the Credit Parties addressed to the Administrative Agent and the
Lenders with respect thereto;

 

--------------------------------------------------------------------------------


 

b.                                      A Foreign Subsidiary Pledge Agreement,
in form and substance satisfactory to the Administrative Agent, duly executed by
US Borrower with respect to sixty-five percent (65%) of the total outstanding
Capital Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and one hundred percent (100%) of the Capital Stock not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of
Fossil Japan, Inc., together with a favorable opinions of counsel to the Credit
Parties addressed to the Administrative Agent and the Lenders with respect
thereto;

 

c.                                       A Foreign Subsidiary Pledge Agreement,
in form and substance satisfactory to the Administrative Agent, duly executed by
US Borrower with respect to sixty-five percent (65%) of the total outstanding
Capital Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and one hundred percent (100%) of the Capital Stock not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of
Fossil (Gibraltar) Ltd., together with a favorable opinions of counsel to the
Credit Parties addressed to the Administrative Agent and the Lenders with
respect thereto;

 

d.                                      A Foreign Subsidiary Pledge Agreement,
in form and substance satisfactory to the Administrative Agent, duly executed by
US Borrower with respect to sixty-five percent (65%) of the total outstanding
Capital Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and one hundred percent (100%) of the Capital Stock not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of
Swiss Technology Holding GmbH, together with a favorable opinions of counsel to
the Credit Parties addressed to the Administrative Agent and the Lenders with
respect thereto;

 

e.                                       A Foreign Subsidiary Pledge Agreement,
in form and substance satisfactory to the Administrative Agent, duly executed by
US Borrower with respect to sixty-five percent (65%) of the total outstanding
Capital Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and one hundred percent (100%) of the Capital Stock not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of
Fossil Mexico SA de CV, together with a favorable opinions of counsel to the
Credit Parties addressed to the Administrative Agent and the Lenders with
respect thereto;

 

f.                                        A Foreign Subsidiary Pledge Agreement,
in form and substance satisfactory to the Administrative Agent, duly executed by
US Borrower with respect to sixty-five percent (65%) of the total outstanding
Capital Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and one hundred percent (100%) of the Capital Stock not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of
Servicios Fossil Mexico SA de CV, together with a favorable opinions of counsel
to the Credit Parties addressed to the Administrative Agent and the Lenders with
respect thereto;

 

g.                                       A Foreign Subsidiary Pledge Agreement,
in form and substance satisfactory to the Administrative Agent, duly executed by
US Borrower with respect to sixty-five percent (65%) of the total outstanding
Capital Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and one hundred percent (100%) of the Capital Stock not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of
Latin America Services, Ltd., together with a favorable opinions of counsel to
the Credit Parties addressed to the Administrative Agent and the Lenders with
respect thereto;

 

2

--------------------------------------------------------------------------------


 

h.                                      A Security Affirmation, in form and
substance satisfactory to the Administrative Agent, with respect to the Deed of
Pledge of Shares between the US Borrower, Fossil Europe B.V. and the
Administrative Agent dated 6 December 2016, in form and substance satisfactory
to the Administrative Agent, duly executed by US Borrower and Fossil Europe
B.V.; and

 

i.                                          An Acknowledgment and Confirmation
with respect to the Share Mortgage dated 20 December, 2016 (as amended,
modified, restated and supplemented prior to the date hereof) entered into
between the US Borrower and Fossil (East) Limited in favor of the Administrative
Agent, in form and substance satisfactory to the Administrative Agent, duly
executed by US Borrower and Fossil (East) Limited.

 

4.                                      Collateral Access Agreement.  Within
thirty (30) days of the Closing Date (or such later date as determined by the
Administrative Agent in its sole discretion), the Administrative Agent shall
have received the following:

 

a.                                      A duly executed Collateral Access
Agreement with respect to the warehouse located at 10615 Sanden Drive, Dallas,
Texas  75238;

 

b.                                      A duly executed Collateral Access
Agreement with respect to the warehouse located at 3901 Miller Road, Garland,
Texas  75041;

 

c.                                       A duly executed Collateral Access
Agreement with respect to the warehouse located at 1495 East Locust Street,
Ontario, CA  91761;

 

5.                                      Account Control Agreements.  Within
forty-five (45) days of the Closing Date (or such later date as determined by
the Administrative Agent in its sole discretion), the Administrative Agent shall
have received such duly executed Account Control Agreements, in form and
substance satisfactory to the Administrative Agent, with respect to all Deposit
Accounts with Wells Fargo Bank together with all other such Deposit Accounts
necessary as required to comply with Section 9.17(a).

 

6.                                      Credit Card Notification.  Within thirty
(30) days of the Closing Date (or such later date as determined by the
Administrative Agent in its sole discretion), the Administrative Agent shall
have received a duly executed Credit Card Notification with respect to Wells
Fargo Merchant Services, L.L.C.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 9.19 A

to the Second Amended and Restated Credit Agreement

 

TRADEMARKS

 

Trademark

 

Application 
Number

 

Registration 
Number

 

Owner

BLOOM

 

86675945

 

4935511

 

Fossil Group, Inc.

CLUB FOSSIL

 

87065616

 

 

 

Fossil Group, Inc.

EMOTION

 

87340496

 

 

 

Fossil Group, Inc.

FLASH

 

86768397

 

 

 

Fossil Group, Inc.

FOSSIL

 

86973864

 

 

 

Fossil Group, Inc.

ISSUE NO FOSSIL 1954 & Design

 

86657557

 

5156834

 

Fossil Group, Inc.

M Logo

 

85922113

 

5105274

 

Fossil Group, Inc.

M MISFIT RAY & Design

 

86899585

 

5307354

 

Fossil Group, Inc.

M MISFIT SHINE & Design

 

86899576

 

 

 

Fossil Group, Inc.

M MISFIT SHINE 2 & Design

 

86899580

 

 

 

Fossil Group, Inc.

MICHELE

 

87387784

 

 

 

Fossil Group, Inc.

MISFIT

 

85922112

 

 

 

Fossil Group, Inc.

MISFIT

 

86768375

 

 

 

Fossil Group, Inc.

MISFIT

 

87472935

 

 

 

Fossil Group, Inc.

MISFIT FLARE

 

87231123

 

 

 

Fossil Group, Inc.

MISFIT FLASH

 

86266529

 

5091583

 

Fossil Group, Inc.

MISFIT FLASH

 

86768401

 

 

 

Fossil Group, Inc.

MISFIT LINK

 

86675943

 

5302003

 

Fossil Group, Inc.

MISFIT PHASE

 

87229075

 

 

 

Fossil Group, Inc.

MISFIT RAY

 

86812752

 

5177401

 

Fossil Group, Inc.

MISFIT SHINE

 

86768378

 

 

 

Fossil Group, Inc.

MISFIT SHINE 2

 

86743012

 

5187352

 

Fossil Group, Inc.

MISFIT SHINE 2

 

86768393

 

 

 

Fossil Group, Inc.

MISFIT VAPOR

 

87231124

 

 

 

Fossil Group, Inc.

MON AMIE

 

87411967

 

 

 

Fossil Group, Inc.

MONAMI

 

87401292

 

 

 

Fossil Group, Inc.

MW & Design

 

87148323

 

 

 

Fossil Group, Inc.

NATE

 

86552443

 

47999816

 

Fossil Group, Inc.

NEXTWATCH

 

87511663

 

 

 

Fossil Group, Inc.

ONE ELEVEN

 

87270036

 

 

 

Fossil Group, Inc.

RAY

 

86812751

 

5271870

 

Fossil Group, Inc.

SHINE

 

86768381

 

 

 

Fossil Group, Inc.

SHINE

 

85760003

 

4602062

 

Fossil Group, Inc.

SHINE 2

 

86743006

 

5187351

 

Fossil Group, Inc.

SHINE2

 

86768383

 

 

 

Fossil Group, Inc.

SKAGEN

 

86785099

 

5052907

 

Fossil Group, Inc.

SKAGEN

 

86868879

 

5330338

 

Fossil Group, Inc.

WSI WATCH STATION INTERNATIONAL & Design

 

87029392

 

 

 

Fossil Group, Inc.

FOSSIL

 

86663251

 

5156853

 

Fossil, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.19 B

to the Second Amended and Restated Credit Agreement

 

PATENTS

 

Patent Title

 

Application Number

 

Patent Number

 

Owner

SENSOR-ENABLED FASHION TIMEPIECE

 

14/946,639

 

9575466

 

FOSSIL GROUP, INC.

SENSOR-ENABLED FASHION TIMEPIECE

 

15/408,624

 

 

 

FOSSIL GROUP, INC.

ADJUSTABLE BRACELET

 

14/724,463

 

9681711

 

FOSSIL GROUP, INC.

TIMEPIECE WITH MOVABLE CASE

 

15/073,267

 

9639058

 

FOSSIL GROUP, INC.

LINK ADJUSTMENT MECHANISM

 

15/372,105

 

9693608

 

FOSSIL GROUP, INC.

ACTIVITY MONITORING DEVICE

 

29/461,314

 

D717,674

 

FOSSIL GROUP, INC.

ACTIVITY MONITORING DEVICE

 

29/504,667

 

D739,776

 

FOSSIL GROUP, INC.

ACTIVITY MONITORING DEVICE

 

29/504,670

 

D739,284

 

FOSSIL GROUP, INC.

ACTIVITY MONITORING DEVICE

 

29/504,665

 

D739,775

 

FOSSIL GROUP, INC.

ACTIVITY MONITORING DEVICE

 

29/504,714

 

D739,777

 

FOSSIL GROUP, INC.

ACTIVITY MONITORING DEVICE

 

29/517,443

 

D739,778

 

FOSSIL GROUP, INC.

ACTIVITY MONITORING DEVICE

 

29/517,446

 

D740,706

 

FOSSIL GROUP, INC.

ACTIVITY MONITORING DEVICE

 

29/538,738

 

D779,988

 

FOSSIL GROUP, INC.

ACTIVITY MONITORING DEVICE

 

29/590,700

 

 

 

FOSSIL GROUP, INC.

SYSTEMS AND METHODS FOR DATA TRANSFER

 

61/837,254

 

 

 

FOSSIL GROUP, INC.

SYSTEMS AND METHODS FOR DATA TRANSFER

 

14/309,195

 

9,596,560

 

FOSSIL GROUP, INC.

METHODS AND SYSTEMS FOR DISPLAYING REPRESENTATIONS OF FACIAL EXPRESSIONS AND
ACTIVITY INDICATORS ON DEVICES

 

61/857,016

 

 

 

FOSSIL GROUP, INC.

METHODS AND SYSTEMS FOR DISPLAYING REPRESENTATIONS OF FACIAL EXPRESSIONS AND
ACTIVITY INDICATORS ON DEVICES

 

14/336,064

 

9,474,956

 

FOSSIL GROUP, INC.

METHODS AND SYSTEMS FOR DISPLAYING REPRESENTATIONS OF FACIAL EXPRESSIONS AND
ACTIVITY INDICATORS ON DEVICES

 

15/272,020

 

 

 

FOSSIL GROUP, INC.

 

--------------------------------------------------------------------------------


 

Patent Title

 

Application Number

 

Patent Number

 

Owner

SYSTEMS, DEVICES, AND METHODS FOR DYNAMIC CONTROL

 

62/063,137

 

 

 

FOSSIL GROUP, INC.

SYSTEMS, DEVICES, AND METHODS FOR DYNAMIC CONTROL

 

14/881,677

 

 

 

FOSSIL GROUP, INC.

ACTIVITY MONITORING DEVICE

 

29/512,056

 

D743,819

 

FOSSIL GROUP, INC.

ACTIVITY MONITORING DEVICE

 

29/542,007

 

D770,314

 

FOSSIL GROUP, INC.

ACTIVITY MONITORING DEVICE

 

29/542,008

 

D761,676

 

FOSSIL GROUP, INC.

ACTIVITY MONITORING DEVICE

 

29/542,010

 

D761,139

 

FOSSIL GROUP, INC.

ACTIVITY MONITORING DEVICE

 

29/578,490

 

 

 

FOSSIL GROUP, INC.

ACTIVITY MONITORING DEVICE

 

29/578,493

 

 

 

FOSSIL GROUP, INC.

APPARATUSES, METHODS, AND SYSTEMS FOR MEASURING FLUID PRESSURE VARIATION IN AN
INSOLE

 

62/138,215

 

 

 

FOSSIL GROUP, INC.

APPARATUSES, METHODS, AND SYSTEMS FOR MEASURING FLUID PRESSURE VARIATION IN AN
INSOLE

 

15/081,096

 

 

 

FOSSIL GROUP, INC.

APPARATUSES, METHODS, AND SYSTEMS FOR MEASURING INSOLE DEFORMATION

 

62/180,428

 

 

 

FOSSIL GROUP, INC.

APPARATUSES, METHODS, AND SYSTEMS FOR MEASURING INSOLE DEFORMATION

 

15/184,047

 

 

 

FOSSIL GROUP, INC.

LIGHT BULB

 

29/513,576

 

 

 

FOSSIL GROUP, INC.

ACTIVITY MONITORING DEVICE

 

29/541,086

 

 

 

FOSSIL GROUP, INC.

ACTIVITY MONITORING DEVICE

 

29/602,401

 

 

 

FOSSIL GROUP, INC.

CLASP

 

29/541,088

 

 

 

FOSSIL GROUP, INC.

WRIST BAND

 

29/541,090

 

 

 

FOSSIL GROUP, INC.

WRIST BAND

 

29/622,037

 

 

 

FOSSIL GROUP, INC.

SYSTEMS, DEVICES AND METHODS OF USING A CONDUCTIVE CASING FOR A BATTERY CONTACT

 

62/235,467

 

 

 

FOSSIL GROUP, INC.

SYSTEMS, DEVICES AND METHODS OF USING A CONDUCTIVE HOUSING FOR A BATTERY CONTACT

 

15/280,210

 

 

 

FOSSIL GROUP, INC.

 

6

--------------------------------------------------------------------------------


 

 

Patent Title

 

Application Number

 

Patent Number

 

Owner

METHODS AND APPARATUSES FOR SIMULATANEOUSLY EXCHANGING MESSAGES BETWEEN A
LOW-ENERGY RADIO DEVICE AND MULTIPLE CENTRAL DEVICES

 

62/235,526

 

 

 

FOSSIL GROUP, INC.

METHODS AND APPARATUSES FOR SIMULATANEOUSLY EXCHANGING MESSAGES BETWEEN A
LOW-ENERGY RADIO DEVICE AND MULTIPLE CENTRAL DEVICES

 

15/281,501

 

 

 

FOSSIL GROUP, INC.

SYSTEMS, DEVICES, AND METHODS OF MULTIPLEXED USE OF A CONDUCTIVE CASING

 

62/235,469

 

 

 

FOSSIL GROUP, INC.

SYSTEMS, DEVICES, AND METHODS OF MULTIPLEXED OF A CONDUCTIVE HOUSING

 

15/281,499

 

 

 

FOSSIL GROUP, INC.

SYSTEMS, DEVICES AND METHODS OF DETECTION OF USER INPUT

 

62/235,472

 

 

 

FOSSIL GROUP, INC.

SYSTEMS, DEVICES AND METHODS OF DETECTION OF USER INPUT

 

15/281,674

 

 

 

FOSSIL GROUP, INC.

FITNESS MONITOR

 

29/550,472

 

 

 

FOSSIL GROUP, INC.

FITNESS MONITOR

 

29/611,292

 

 

 

FOSSIL GROUP, INC.

IN-EAR HEADPHONES

 

29/550,537

 

 

 

FOSSIL GROUP, INC.

STATUS INDICATOR

 

29/597,577

 

 

 

FOSSIL GROUP, INC.

SYSTEMS, DEVICES AND METHODS FOR ELECTRICAL AND/OR ELECTRONIC INTERCONNECTION

 

62/516,763

 

 

 

FOSSIL GROUP, INC.

TIMEPIECE

 

29/166,543

 

D490,008

 

FOSSIL, INC.

COMBINED PHONE MODULE AND PHONE CARRIAGE

 

29/156,472

 

D494,556

 

FOSSIL, INC.

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 11.1

 

to

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of January 29, 2018

 

by and among

 

FOSSIL GROUP, INC.,
as US Borrower,

 

FOSSIL GROUP EUROPE GMBH

and certain other Foreign Subsidiaries of US Borrower

from time to time parties hereto as Non-US Borrowers,

 

THE LENDERS REFERRED TO THEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Lender,

 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

COMPASS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

INDEBTEDNESS AND GUARANTY OBLIGATIONS

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.1

 

INDEBTEDNESS AND GUARANTY OBLIGATIONS

 

That certain Cash Pooling Agreement, dated as of November 20, 2007, among Fossil
Group, Inc., the customers party thereto and Bank Mendes Gans N.V.  Fossil
Group, Inc. guarantees the payment of the customers against their obligations to
the bank arising in connection with their accounts.

 

Fossil Japan, Inc. entered into a 400 million Yen revolving credit facility
agreement on November 25, 2009 with Mizuho Bank.  At January 9, 2018, there was
no outstanding balance.

 

Amendment to Master Continuing Guarantee with Bank of America, N.A. dated on
August 24, 2011, Fossil Macau, Fossil Hong Kong and Fossil Australia Pty Ltd.
Fossil Group, Inc. as guarantor for store leases.

 

Fossil Group Europe, GmbH is a guarantor up to CHF 4,000,000 to secure a credit
facility between Swiss Technology Components Ltd. and UBS AG.

 

Fossil France S.A. entered into a capital lease agreement with Alsabail for
rental property.  The capitalized portion of the lease as of December 30, 2017
was $4,605,057.

 

Fossil Accessories South Africa Pty. Ltd. entered into a daily overdraft
facility with First National Bank.  The outstanding balance as of December 31,
2017 was ZAR 11,707,816.

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.2

 

to

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of January 29, 2018

 

by and among

 

FOSSIL GROUP, INC.,
as US Borrower,

 

FOSSIL GROUP EUROPE GMBH

and certain other Foreign Subsidiaries of US Borrower

from time to time parties hereto as Non-US Borrowers,

 

THE LENDERS REFERRED TO THEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Lender,

 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

COMPASS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

EXISTING LIENS

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.2

 

EXISTING LIENS

 

UCC-1 Financing Statement File No. 13-0040171572 filed on December 27, 2013, in
favor of Datamax Inc., as Secured Party, and Fossil Partners, L.P., as Debtor,
as filed with the Texas Secretary of State.

 

UCC-1 Financing Statement File No. 14-0003338385 filed on January 31, 2014, in
favor of Datamax Inc., as Secured Party, and Fossil Partners, L.P., as Debtor,
as filed with the Texas Secretary of State.

 

UCC-1 Financing Statement File No. 14-0027615228 filed on August 28, 2014, in
favor of Datamax Inc., as Secured Party, and Fossil Partners, L.P., as Debtor,
as filed with the Texas Secretary of State.

 

UCC-1 Financing Statement File No. 14-0032515586 filed on October 10, 2014, in
favor of Datamax Inc., as Secured Party, and Fossil Partners, L.P., as Debtor,
as filed with the Texas Secretary of State.

 

UCC-1 Financing Statement File No. 150011006862 filed on April 13, 2015, in
favor of Wells Fargo Financial Leasing, Inc., as Secured Party, and Fossil
Partners, L.P., as Debtor, as filed with the Texas Secretary of State.

 

UCC-1 Financing Statement File No. 14-20152767290 filed on June 26, 2015, in
favor of Winthrop Resources Corporation, as Secured Party, and Fossil
Group, Inc., as Debtor, as filed with the Delaware Secretary of State.

 

UCC-1 Financing Statement File No. 20152796190 filed on June 29, 2015, in favor
of Winthrop Resources Corporation, as Secured Party, and Fossil Group, Inc., as
Debtor, as filed with the Delaware Secretary of State.

 

UCC-1 Financing Statement File No. 150038906294 filed on December 10, 2015, in
favor of Datamax Inc., as Secured Party, and Fossil Partners, L.P., as Debtor,
as filed with the Texas Secretary of State.

 

UCC-1 Financing Statement File No. 160024467444 filed on July 26, 2016, in favor
of Datamax Inc., as Secured Party, and Fossil Partners, L.P., as Debtor, as
filed with the Texas Secretary of State.

 

UCC-1 Financing Statement File No. 170016534653 filed on May 15, 2017, in favor
of Datamax Inc., as Secured Party, and Fossil Partners, L.P., as Debtor, as
filed with the Texas Secretary of State.

 

UCC-1 Financing Statement File No. 170027366022 filed on August 10, 2017, in
favor of Datamax Inc., as Secured Party, and Fossil Partners, L.P., as Debtor,
as filed with the Texas Secretary of State.

 

UCC-1 Financing Statement File No. 170041537856 filed on December 12, 2017, in
favor of IBM Credit LLC, as Secured Party, and Fossil Partners, L.P., as Debtor,
as filed with the Texas Secretary of State.

 

UCC-1 Financing Statement File No. 170042950149 filed on December 25, 2017, in
favor of IBM Credit LLC, as Secured Party, and Fossil Partners, L.P., as Debtor,
as filed with the Texas Secretary of State.

 

Deposit Account Agreement between Fossil Australia Pty Ltd and Bank of America
NA (Australian Branch).

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.3

 

to

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of January 29, 2018

 

by and among

 

FOSSIL GROUP, INC.,
as US Borrower,

 

FOSSIL GROUP EUROPE GMBH

and certain other Foreign Subsidiaries of US Borrower

from time to time parties hereto as Non-US Borrowers,

 

THE LENDERS REFERRED TO THEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Lender,

 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

COMPASS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

EXISTING LOANS, ADVANCES AND INVESTMENTS

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.3

 

EXISTING LOANS, ADVANCES AND INVESTMENTS

 

Under certain contractual circumstances, the 49% minority interest owner of
Fossil Accessories South Africa has a put option for its interest and Fossil has
a call option for the 49% interest, in each case, which are exercisable for a
certain percentage each year during the term of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.7

 

to

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of January 29, 2018

 

by and among

 

FOSSIL GROUP, INC.,
as US Borrower,

 

FOSSIL GROUP EUROPE GMBH

and certain other Foreign Subsidiaries of US Borrower

from time to time parties hereto as Non-US Borrowers,

 

THE LENDERS REFERRED TO THEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Lender,

 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

COMPASS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

TRANSACTIONS WITH AFFILIATES

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.7

 

TRANSACTIONS WITH AFFILIATES

 

Trading Partner A

 

Trading Partner B

 

Type of Agreement

 

 

 

 

 

Fossil Partners, LP

 

Servicios Fossil Mexico S

 

Distribution Agreement

Fossil Partners, LP

 

Fossil Stores, Inc.

 

Distribution Agreement

Fossil Partners, LP

 

Fossil Canada

 

Distribution Agreement

Fossil East Limited

 

Fossil Asia Pacific Ltd.

 

Distribution Agreement

Fossil East Limited

 

Fossil Group Europe GmbH

 

Distribution Agreement

Fossil East Limited

 

Fossil Partners LP

 

Distribution Agreement

Fossil Asia Pacific Ltd.

 

Fossil Asia Holding Ltd

 

Distribution Agreement

Fossil Asia Pacific Ltd.

 

Fossil Shanghai Limited

 

Distribution Agreement

Fossil Asia Pacific Ltd.

 

Fossil India Pvt. Ltd

 

Distribution Agreement

Fossil Asia Pacific Ltd.

 

Fossil Hong Kong Limited

 

Distribution Agreement

Fossil Asia Pacific Ltd.

 

Fossil Singapore, Ltd.

 

Distribution Agreement

Fossil Asia Pacific Ltd.

 

FSLA Pty. Limited

 

Distribution Agreement

Fossil Asia Pacific Ltd.

 

Fossil Malaysia

 

Distribution Agreement

Fossil Asia Pacific Ltd.

 

Fossil Japan

 

Distribution Agreement

Fossil Asia Pacific Ltd.

 

Fossil (Korea) Limited

 

Distribution Agreement

Fossil Asia Pacific Ltd.

 

Fossil (Macau) Limited

 

Distribution Agreement

Fossil Group Europe GmbH

 

Fossil (Europe) Gmbh

 

Distribution Agreement

Fossil Group Europe GmbH

 

Fossil Denmark A-S

 

Distribution Agreement

Fossil Group Europe GmbH

 

Fossil Europe, B.V.

 

Distribution Agreement

Fossil Group Europe GmbH

 

Fossil Italia S.r.l.

 

Distribution Agreement

Fossil Group Europe GmbH

 

Fossil Stores S.r.l.

 

Distribution Agreement

Fossil Group Europe GmbH

 

Fossil (UK) Ltd.

 

Distribution Agreement

Fossil Group Europe GmbH

 

Fossil France SA

 

Distribution Agreement

Fossil Group Europe GmbH

 

Fossil Stores France SAS

 

Distribution Agreement

Fossil Group Europe GmbH

 

Fossil Switzerland GmbH

 

Distribution Agreement

Fossil Group Europe GmbH

 

Fossil, S.L.U. Spain

 

Distribution Agreement

Fossil Group Europe GmbH

 

Fossil Stores Belgium BVBA

 

Distribution Agreement

Fossil Group Europe GmbH

 

Fossil South Africa

 

Distribution Agreement

 

 

 

 

 

Fossil Europe, B.V.

 

Fossil (Europe) Gmbh

 

Commission/Advertising Coop Agreement

Fossil Belgium BVBA

 

Fossil (Europe) Gmbh

 

Commission/Advertising Coop Agreement

Fossil Austria, Gmbh

 

Fossil (Europe) Gmbh

 

Commission/Advertising Coop Agreement

Fossil Norway As

 

Fossil (Europe) Gmbh

 

Commission/Advertising Coop Agreement

Fossil Sweden Ab

 

Fossil (Europe) Gmbh

 

Commission/Advertising Coop Agreement

Fossil Denmark A-S

 

Fossil (Europe) Gmbh

 

Commission/Advertising Coop Agreement

Fossil Poland Sp. Z O.O.

 

Fossil (Europe) Gmbh

 

Commission/Advertising Coop Agreement

 

--------------------------------------------------------------------------------


 

Fossil Partners, LP

 

Fossil Gibraltar Ltd

 

Cost Share Agreement

Fossil Group Inc.

 

Fossil Gibraltar Ltd

 

Cost Share Agreement

Fossil Group Inc.

 

Fossil Gibraltar Ltd

 

Platform Contribution

 

 

 

 

 

Fossil Vietnam LLC

 

Fossil Partners LP

 

R&D Services

FESCO GmbH

 

Fossil Partners LP

 

R&D Services

 

 

 

 

 

Fossil Asia Pacific Ltd.

 

Fossil Group Inc.

 

Royalty Recharge Agreement

Fossil Group Europe GmbH

 

Fossil Group Inc.

 

Royalty Recharge Agreement

 

 

 

 

 

Fossil Partners, LP

 

Fossil India Pvt. Ltd

 

License Agreement

Fossil Partners, LP

 

Fossil Group Europe GmbH

 

License Agreement

Fossil Partners, LP

 

Fossil Asia Pacific Ltd.

 

License Agreement

Montres Antima SA

 

Fossil Asia Pacific Ltd.

 

License Agreement

Montres Antima SA

 

Fossil Partners, LP

 

License Agreement

Montres Antima SA

 

Fossil Group Europe GmbH

 

License Agreement

Fossil Luxembourg, Sarl

 

Fossil Group Europe GmbH

 

License Agreement

Fossil Luxembourg, Sarl

 

Fossil Asia Pacific Ltd.

 

License Agreement

 

 

 

 

 

Fossil New Zealand Ltd

 

Fossil (Australia) Pty Ltd

 

Service Agreement

Latin America Services LT

 

Fossil Partners, LP

 

Service Agreement

Fossil Partners, LP

 

Fossil Mexico Sa De Cv

 

Service Agreement

Fossil Partners, LP

 

Fossil Group Europe GmbH

 

Service Agreement

Fossil Partners, LP

 

Fossil Canada

 

Service Agreement

Fossil Partners, LP

 

Fossil Stores, Inc.

 

Service Agreement

Fossil Partners, LP

 

Fossil Asia Pacific Ltd.

 

Service Agreement

Fossil Stores, Inc.

 

Fossil Asia Pacific Ltd.

 

Service Agreement

Fossil Stores, Inc.

 

Fossil Singapore, Ltd.

 

Service Agreement

Fossil Stores, Inc.

 

FSLA Pty. Limited

 

Service Agreement

Fossil Stores, Inc.

 

Fossil Malaysia

 

Service Agreement

Fossil Stores, Inc.

 

Fossil Japan

 

Service Agreement

Fossil Stores, Inc.

 

Fossil (Korea) Limited

 

Service Agreement

Fossil Stores, Inc.

 

Fossil (Macau) Limited

 

Service Agreement

Fossil Stores, Inc.

 

Fossil Group Europe GmbH

 

Service Agreement

Fossil Stores, Inc.

 

Fossil Canada

 

Service Agreement

FAST Europe SARL

 

Fossil Group Europe GmbH

 

Service Agreement

FESCO GmbH

 

Fossil Group Europe GmbH

 

Service Agreement

Fossil East Limited

 

Fossil Hong Kong Ltd

 

Service Agreement

Fossil East Limited

 

Fossil Asia Pacific Ltd.

 

Service Agreement

Fossil Hong Kong Limited

 

Fossil (Macau) Limited

 

Service Agreement

Fossil Asia Pacific Ltd.

 

Fossil Japan

 

Service Agreement

Fossil Asia Pacific Ltd.

 

Fossil (Macau) Limited

 

Service Agreement

Fossil Asia Pacific Ltd.

 

Fossil (Korea) Limited

 

Service Agreement

 

--------------------------------------------------------------------------------


 

Fossil Asia Pacific Ltd.

 

Fossil Hong Kong Limited

 

Service Agreement

Fossil Singapore, Ltd.

 

Fossil Hong Kong Limited

 

Service Agreement

Fossil Singapore, Ltd.

 

Fossil Asia Pacific Ltd.

 

Service Agreement

Fossil Singapore, Ltd.

 

Fossil Australia Pty. Limited

 

Service Agreement

Fossil Industries Limited

 

Fossil Partners, LP

 

Service Agreement

Fossil Group Europe GmbH

 

Swiss Tech Production SA

 

Service Agreement

Fossil Group Europe GmbH

 

Montres Antima SA

 

Service Agreement

Fossil Group Europe GmbH

 

Fossil Italia S.r.l.

 

Service Agreement

Fossil Group Europe GmbH

 

Fossil France SA

 

Service Agreement

Fossil Group Europe GmbH

 

Fossil Switzerland GmbH

 

Service Agreement

Fossil Denmark A/S

 

Fossil Group Europe GmbH

 

Service Agreement

Fossil Europe BV

 

Fossil Belgium BVBA

 

Service Agreement

 

--------------------------------------------------------------------------------